 

FILED. NEW

 

NYSCEF DOC. N

 

Dy).

 

(YORK (GOUNDW,CEERK DOS (24/2009 OSTREAM Page 1 SYN. 161338/2
8

RECEIVED NYSCEP: 04/04/2

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF NEW YORK Index No.: 161335/2018
X
MARISSA HOECHSTETTER, JANE DOE #8, Plaintiffs Designate
JANE DOE #9, JANE DOE #10, JANE DOE #11 NEW YORK COUNTY
JANE DOE #12, JANE DOE #13, JANE DOE #14, as the Place of Trial
JANE DOE #15, JANE DOE #16, JANE DOE #17, Venue Is Based Upon
JANE DOE #18, JANE DOE #19, JANE DOE #21, Defendant’s Principle
JANE DOE #22, JANE DOE #23, JANE DOE #26, Place of Business.

JANE DOE #27, JANE DOE #28 AND JANE DOE #30,
Plaintiffs,
- against -

COLUMBIA UNIVERSITY; THE NEW YORK AND

PRESBYTERIAN HOSPITAL; COLUMBIA PRESBYTERIAN

MEDICAL CENTER; COLUMBIA UNIVERSITY MEDICAL SUPPLEMENTAL
CENTER; COLUMBIA-PRESBYTERIAN MEDICAL SUMMONS
CENTER, EAST SIDE ASSOCIATES; EAST SIDE

ASSOCIATES; ROBERT HADDEN; THE TRUSTEES OF

COLUMBIA UNIVERSITY IN THE CITY OF NEW YORK;

COLUMBIA UNIVERSITY COLLEGE OF PHYSICIANS

AND SURGEONS; PRESBYTERIAN HOSPITAL

PHYSICIAN SERVICES ORGANIZATION, INC;

COLUMBIA-CORNELL CARE, LLC; COLUMBIA

CORNELL NETWORK PHYSICIANS, INC.;

SLOANE HOSPITAL FOR WOMEN,

Defendants. COUNTY OF NEW YORK

 

To the above named defendant(s):

YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve
a copy of your answer or, if the complaint is not served with this summons, to serve a notice of
appearance, on the Plaintiffs’ Attorneys within 20-days after the service of this summons,
exclusive of the day of service (or within 30 days after the service is complete if this summons is
not personally delivered to you within the State of New York; and in case of your failure to

appear or answer, judgment will be taken for the relief demanded herein.

1 of 232

N18
Nig

 

 
 

(FILED: NEW

DI.

NYSCEF DOC. N

 

 

 

I NO. 161335/2
Page 2 af
RECEIVED NYSCEF: 04/04/2

Dated: New York, New York
March 24, 2019

 

By:
Anthony T. DiPietro
Attorney for Plaintiffs

The Woolworth Building
233 Broadway - Suite 880
New York, New York 10279
(212) 233-3600

Defendants’ Addresses:

COLUMBIA UNIVERSITY - 630 West 168th St., New York, NY 10032

THE NEW YORK AND PRESBYTERIAN HOSP - 525 E, 68th Street, New York, NY 10021
COLUMBIA PRESBYTERIAN MED CTR - 525 E, 68th Street, New York, NY 10021
COLUMBIA UNIVERSITY MEDICAL CTR - 630 West 168th St., New York, NY 10032
COLUMBIA-PRESBYTERIAN MEDICAL CENTER, EAST SIDE ASSOCIATES - 622 W
168th Street, New York, NY or 16 E. 60th Street, Suite 408, New York, NY 10022

EAST SIDE ASSOCIATES - 16 E. 60th Street, Suite 408, New York, NY 10022

ROBERT HADDEN - 59 Sherwood Rd., Tenafly NJ 07670

THE TRUSTEES OF COLUMBIA UNIVERSITY IN THE CITY OF NEW YORK - 211 Low
Library, 535 West 116th Street, Mail Code 4324, New York, NY 10027

COLUMBIA UNIVERSITY COLLEGE OF PHYSICIANS AND SURGEONS - 630 West 168th
St., New York, NY 10032

PRESBYTERIAN HOSPITAL PHYSICIAN SERVICES ORG., INC. - c/o McDermott Will &
Emery, 1211 Avenue of the Americas, New York, NY 10036

COLUMBIA-CORNELL CARE, LLC - 16 E. 60th Street, Suite 486, New York, NY 10022
COLUMBIA CORNELL NETWORK PHYSICIANS, INC. - 900 Third Avenue, Suite 500

New York, NY 10022

SLOANE HOSPITAL FOR WOMEN - 161 Fort Washington Avenue, New York, NY 10032

2. 0F 232

bis
b19

 

 
 

(FILED: NEW

CEGBE\GOUNDU CLERK DAS (2c, 2BLS FOBG ABDBB Page 3 WAI +6199/2

 

NYSCEF DOC. N

 

Di}.

 

RECEIVED NYSCEF: 04/04/2

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF NEW YORK Index No.; 161335/2018
~ x

MARISSA HOECHSTETTER, JANE DOE #8,

JANE DOE #9, JANE DOE #10, JANE DOE #11

JANE DOE #12, JANE DOE #13, JANE DOE #14,

JANE DOE #15, JANE DOE #16, JANE DOE #17,

JANE DOE #18, JANE DOE #19, JANE DOE #21,

JANE DOE #22, JANE DOE #23, JANE DOE #26,

JANE DOE #27, JANE DOE #28 AND JANE DOE #30,

 

Plaintiffs,

- against -
AMENDED

COLUMBIA UNIVERSITY; THE NEW YORK AND VERIFIED COMPLAINT
PRESBYTERIAN HOSPITAL; COLUMBIA PRESBYTERIAN
MEDICAL CENTER; COLUMBIA UNIVERSITY MEDICAL
CENTER; COLUMBIA-PRESBYTERIAN MEDICAL
CENTER, EAST SIDE ASSOCIATES; EAST SIDE
ASSOCIATES; ROBERT HADDEN; THE TRUSTEES OF
COLUMBIA UNIVERSITY IN THE CITY OF NEW YORK;
COLUMBIA UNIVERSITY COLLEGE OF PHYSICIANS
AND SURGEONS; PRESBYTERIAN HOSPITAL
PHYSICIAN SERVICES ORGANIZATION, INC.;
COLUMBIA-CORNELIL CARE, LLC; COLUMBIA
CORNELL NETWORK PHYSICIANS, INC.;
SLOANE HOSPITAL FOR WOMEN,

Defendants.

 

Xx

Plaintiffs MARISSA HOECHSTETTER, JANE DOE #8, JANE DOE #9, JANE DOE
#10, JANE DOE #11, JANE DOE #12, JANE DOE #13, JANE DOE #14, JANE DOE #15,
JANE DOE #16, JANE DOE #17, JANE DOE #18, JANE DOE #19, JANE DOE #21, JANE
DOE #22, JANE DOE #23, JANE DOE #26, JANE DOE #27, JANE DOE #28 and JANE DOE
#30, complaining of the defendants by their attorneys, Law Office of Anthony T. DiPietro, P.C.,
respecttully state:

GENERAL ALLEGATIONS AS TO THE PARTIES

3 of BAA

N18
19

 

 
 

(FILED: NEW

Page 4 NDR Z ONO. 161335/2

 

NYSCEF DOC. N

>}.

 

 

 

1.

RECEIVED NYSCEF: 04/04/2

This action seeks to vindicate the rights of women who were sexually exploited, abused,
harassed and molested at the hands of serial sexual predator defendant ROBERT HADDEN
(hereinafter referred to as “HADDEN”), while they were patients at defendant COLUMBIA
UNIVERSITY, THE NEW YORE AND PRESBYTERIAN HOSPITAL; COLUMBIA
PRESBYTERIAN MEDICAL CENTER; COLUMBIA UNIVERSITY MEDICAL
CENTER; COLUMBIA-PRESBYTERIAN MEDICAL CENTER, EAST SIDE
ASSOCIATES; EAST SIDE ASSOCIATES; THE TRUSTEES OF COLUMBIA
UNIVERSITY IN THE CITY OF NEW YORK; COLUMBIA UNIVERSITY COLLEGE
OF PHYSICIANS AND SURGEONS; PRESBYTERIAN HOSPITAL PHYSICIAN
SERVICES ORGANIZATION, INC.; COLUMBIA-CORNELL CARE, LLC; COLUMBIA
CORNELL NETWORK PHYSICIANS, INC. (hereinafter referred to as “"“CORP.
ENTITIES” , under the supervision management and/or control of the THE BOARD OF
TRUSTEES OF COLUMBIA UNIVERSITY (hereinafter referred to as “TRUSTEES” and/
or “CORP. ENTITIES”), and their medical facilities, hospitals, offices and/or clinics.

While attending defendant ““CORP. ENTITIES"” medical facilities, Plaintiffs were forced to
repeatedly seek medical treatment from defendant-sexual predator ROBERT HADDEN, due
to the fact that “"CORP, ENTITIES"”, their agents, servants, employees, chaperones, other
doctors, and supervisors, repeatedly and actively concealed, conspired, and enabled, the
sexual exploitation and abuse being committed by defendant ROBERT HADDEN, During
which time ROBERT HADDEN used this position of trust and authority to sexually exploit
and serially sexually abuse Plaintiffs on countless occasions by engaging in deviant sexual

acts that included, but are not limited to: grooming, sexually exploiting, fondling, ogling,

4 of 232

bis
DiS

 

 
 

 

I NO. 161335/2018
Page 5 OF 230 /
RECEIVED NYSCEF: 04/04/2019

(FILED: NEWYORK COUNTY, CI
. 8

NYSCEF DOC. ND

 

penetrating and groping Plaintiffs’ bodies and genitalia for no medical purpose; forcing
Plaintiffs to strip naked; groping and/or fondling Plaintiffs’ breasts; digitally penetrating
Plaintiffs’ vaginas; digitally penetrating Plaintiffs’ anuses, grooming Plaintiffs for further
exploitation and sexual abuse; making sexually inappropriate remarks and deviant statements
to plaintiffs in an effort to lower their boundaries and break-down their defenses; performing
inappropriate and-sexually abusive “mole checks”; spreading open Plaintiffs’ anal crevices
so he could leer at their bodies and anuses for his own deviant sexual gratification;
increasing the level of inappropriate statements and sexual exploitation and abuse of
Plaintiffs over time; evading, manipulating and/or intimidating medical chaperones and/or
university personnel; performing serial vaginal examinations for no medical purpose,
performing serial PAP smears as an excuse to access and penetrate their vaginas for his own
deviant sexual gratification and pleasure, sexually exploiting female patients to satisfy his
own prurient and deviant sexual desires, and surreptitiously licking countless patients’
vaginas during the performance of phony, and medically unnecessary, vaginal examinations
and PAP smears.

3. Despite the fact that medical chaperones, nurses, supervisors, administrators, doctors and
other hospital personnel were aware of the sexual exploitation and abuse being perpetrated
by ROBERT HADDEN, dating back to at least the 1990’s, Defendant “CORP. ENTITIES”,
their TRUSTEES, their medical facilities, offices, clinics, and their agents, servants, and/or
employees, actively and deliberately - and inexplicably - concealed ROBERT HADDEN’s
sexual abuse for decades, and continued to grant ROBERT HADDEN unfettered access to

vulnerable, unsuspecting, pregnant and non-pregnant female patients at COLUMBIA

 

 

 

5 of 232

 
 

{FILED : NEW

TORK COUNTY CHER G2 (27/2028 FOB: dS2AM Page 6 OP2I2NO- 161995/7

 

NYSCEF DOC. N

Dh

 

 

 

RECEIVED NYSCEF: 04/04/2

UNIVERSITY MEDICAL CENTER and their related entities, all in a deceitful and
disdainful attempt to protect Defendants COLUMBIA UNIVERSITY, its TRUSTEES, and
affiliated and related CORP. ENTITIES’ reputation, their status amongst other Ivy League
institutions, their status amongst other universities and hospitals in New York and nationally,
and their own corporate and financial interests.
PLAINTIFF MARISSA HOECHSTETTER

Plaintiff MARISSA HOECHSTETTER was born in 1979, and currently resides in the State
of Massachusetts. Plaintiff MARISSA HOECHSTETTER was an OBGYN patient of
defendants COLUMBIA UNIVERSITY, THE NEW YORK AND PRESBYTERIAN
HOSPITAL; COLUMBIA PRESBYTERIAN MEDICAL CENTER; COLUMBIA
UNIVERSITY MEDICAL CENTER; COLUMBIA-PRESBYTERIAN MEDICAL
CENTER, EAST SIDE ASSOCIATES; EAST SIDE ASSOCIATES; THE TRUSTEES OF
COLUMBIA UNIVERSITY JN THE CITY OF NEW YORK; COLUMBIA UNIVERSITY
COLLEGE OF PHYSICIANS AND SURGEONS; PRESBYTERIAN HOSPITAL
PHYSICIAN SERVICES ORGANIZATION, INC,; COLUMBIA-CORNELL CARE, LLC;
COLUMBIA CORNELL NETWORK PHYSICIANS, INC. (Hereinafter “CORP.
ENTITIES”) and their agent, servant, and/or employee ROBERT HADDEN, during which
time MARISSA HOECHSTETTER was serially sexually exploited and abused by ROBERT
HADDEN —- who was enabled by the acts and omissions of the within named defendants
and “CORP. ENTITIES”.

Plaintiff MARISSA HOECHSTETTER saw ROBERT HADDEN at “CORP. ENTITIES”

medical facilities between October 6, 2009 and May 8, 2012 for what was supposed to be

D18
b19

 

6 of 232

 
 

(FILED: NEW

CaSR 1GQUNBY7 CLERK DOS (2542019 O91 2B 2RMb Page 7 OY FaQNO- 101338/2

 

NYSCEF DOC. WN

DI

 

 

RECEIVED NYSCEF: 04/04/2

gynecologic and obstetric care and treatment. Beginning with MARISSA
HOECHSTETTER’s initial office visit, defendant ROBERT HADDEN began subjecting her
to a course of predatory grooming, boundary violating, mental, emotional, and physical
sexual exploitation and abuse, During the visits, ROBERT HADDEN assailed MARISSA
HOECHSTETTER with a barrage of wily, inappropriate, invasive and exploitive questions
and statements about her physique and physical appearance, sexual history, sexuality, and
pornography. ROBERT HADDEN’s approach to grooming was a mix of being awkward,
authoritative, self-deprecating, disarming, self-pitying, alarming, and overtly offensive.
HADDEN knowingly and intentionally exploited plaintiff MARISSA HOECHSTETTER’s
close personal friendship with HADDEN’s own niece to disarm, manipulate, and sexually
abuse MARISSA HOECHSTETTER.

While ROBERT HADDEN was actively and verbally breaking down MARISSA
HOECHSTETTER’s boundaries, he forced MARISSA HOECHSTETTER to answer
questions about the number of sexual partners and sexual acts she had engaged in, whether
or not her partner was able “satisfy her’, and peppered her with a series of irrelevant and
medically inappropriate questions for long periods while ogling and groping her breasts and
unclothed body. A Chaperone was present in the room during some of the verbal and
physical assaults and witnessed ROBERT HADDEN’s verbal and physical sexual abuse
firsthand, yet did nothing to prevent ROBERT HADDEN’s sexual exploitation and abuse of
Plaintiff MARISSA HOECHSTETTER. Other times, a Chaperone was not present and
Hadden would use the relationship MARISSA HOECHSTETTER had with his own niece to

exploit the situation. This included, but is not limited to, performing serial, prolonged, and

To of 232

p18
p19

 

 
 

(FILED: NEW

Page 8 PIPES NO. 161335/2

 

NYSCEF DOC. N

 

Dh

 

 

RECEIVED NYSCEF: 04/04/2

medically inappropriate breast examinations. During one such examination, ROBERT
HADDEN told MARISSA HOECHSTETTER, apropos of nothing, “I can tell you had sex
last night”,

In April of 2011, ROBERT HADDEN became listed as the physician in attendance of the
birth of MARISSA HOECHSTETTER’s twins. During her hospital stay, after she had given
birth, ROBERT HADDEN presented to her bedside and exposed MARISSA
HOECHSTETTER’s breasts. ROBERT HADDEN, looking down upon her exposed breasts,
told MARISSA HOECHSTETTER “You look like a porn star.” As if that were not enough,
during a postpartum visit in May 2012, while MARISSA HOECHSTETTER was lying prone
on the examination table, Hadden pretended to be performing some kind of vaginal
examination. After touching her vagina with his ungloved hand, and while ducking down
under MARISSA HOECHSTETTER’s gown, ROBERT HADDEN proceeded to touch his
tongue to plaintiff MARISSA HOECHSTETTER’s vagina. ROBERT HADDEN has serially
sexually assaulted countless female patients of COLUMBIA UNIVERSITY and NEW
YORK-PRESBYTERIAN HOSPITAL while carrying out his sick fantasies surrounding
doctor sexual abuse. All of which has been enabled by defendants COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, and CORP. ENTITIES.
ROBERT HADDEN’s depraved mind and scheme to perform deviant and sexually
exploitive acts upon women led him to acting out, in a serial fashion, his sick fantasies of
being able to touch his tongue to countless patients’ vaginas under the guise of “medical
care” -- while trying to get away with it. These events are not isolated, and they were not

done outside the knowledge and awareness of his employers ("CORP. ENTITIES").

Bo of 232

pis
Nag

 

 
 

 

GILED: NEW| HORE /GOUNTE7CREREDOS {27 2019 FOStAB SAM) Page g WURDNO- 161335/2p26

NYSCEF DOC. ND. RECEIVED NYSCEF: 04/04/2019

Amongst the medical assistants and chaperones with whom he worked, ROBERT HADDEN
was known as “a shark” because he knew how to outmaneuver chaperones, making quick
hits at sexually abusing female patients, and would then keep going. In fact, at least one
nurse who worked with ROBERT HADDEN in 1992-1993 walked in on ROBERT
HADDEN sexually abusing a female patient at defendant COLUMBIA UNIVERSITY’s
Audubon Clinic. However, when the nurse reported to her supervisor what ROBERT

99 66,

HADDEN was doing, the supervisor’s response was for her to just “keep quiet”, “stay with
your doctor”, and “don’t let him get himself in trouble”.

8. For the sake of completeness, ROBERT HADDEN has pleaded guilty in Criminal Court to
sexually abusing two other patients; one by licking her vagina during a purported vaginal
examination - which was the second time that the patient stated that ROBERT HADDEN had
done it. The other conviction is based upon ROBERT HADDEN’s guilty plea to sexually
abusing another female patient, who ROBERT HADDEN knew to be HIV positive, with his
ungloved hand.

9, Finally, as a result of being listed as the physician in attendance at the birth MARISSA

. HOECHSTETTER’s twins, ROBERT HADDEN’s name is present on the original birth
certificates of both her daughters. Every time MARISSA HOECHSTETTER registers either
of her girls for summer camp, or sends them off to a new school, she is re-traumatized by the
sight of this sick sexual predator’s name on the birth certificates of her little girls. To date,
Columbia University, New York-Presbyterian Hospital, and their agents, partners, servants,

and/or employees have refused to issue either an apology, or a letter which will allow the

removal of ROBERT HADDEN’s name from these children’s birth certificates.

 

 

 

9 of 232

 
 

(FILED: NEW JORK CONE AER OGRA AOL SDRED DM Page 10} PS520- 161998/2pr6

NYSCEF DOC. NOL RECEIVED NYSCEF: 04/04/2D19

 

10. Because Defendant “CORP. ENTITIES" Chaperones stood by, silently, as ROBERT
HADDEN sexually exploited and abused Plaintiff MARISSA HOECHSTETTER,
MARISSA HOECHSTETTER reasonably believed that ROBERT HADDEN was
conducting legitimate medical treatment while he was ogling, groping, verbally assaulting,
and physically abusing, violating, sexually abusing, and penetrating her, although she now
knows that ROBERT HADDEN’s conduct was, in fact, sexual exploitation and abuse.
Despite the "CORP. ENTITIES" chaperones’ first-hand observation of the abuse, and
"CORP. ENTITIES" prior reports about ROBERT HADDEN’s sexual misconduct,
Defendant "CORP. ENTITIES” and their agents, partners, servants and employees actively
concealed the sexually exploitative behavior and abuse being perpetrated by ROBERT
HADDEN, as well as the complaints of HADDEN’s sexually exploitative behavior and
abuse, and inexplicably continued to allow ROBERT HADDEN to have unfettered sexual
access to COLUMBIA UNIVERSITY MEDICAL CENTER, NEW YORK-
PRESBYTERIAN HOSPITAL, and Defendant "CORP. ENTITIES" female patient
populations. Based on the words and conduct of each of the defendants, their agents,
servants, and/or employees, plaintiff was induced to not file a complaint earlier. Further,
plaintiff has been emotionally traumatized by the defendants’ conduct and abuse, and has
lacked the capacity to deal with, and confront, the important legal issues and rights herein
until the present.

JANE DOE #8
11. Plaintiff JANE DOE #8 was born in 1985, and currently resides in the State of New York.

Plaintiff JANE DOE #8 was an OBGYN patient of defendants COLUMBIA UNIVERSITY,

 

 

 

TQ of ARB

 
 

(FILED: NE

 

NYSCEPF DOC. NDE

 

 

 

12.

13.

Page 11'8PB%NO- 161335/2
RECEIVED NYSCEF: 04/04/2

THE NEW YORK AND PRESBYTERIAN HOSPITAL; COLUMBIA PRESBYTERIAN
MEDICAL CENTER; COLUMBIA UNIVERSITY MEDICAL CENTER; COLUMBIA-
PRESBYTERIAN MEDICAL CENTER, EAST SIDE ASSOCIATES; EAST SIDE
ASSOCIATES; THE TRUSTEES OF COLUMBIA UNIVERSITY IN THE CITY OF NEW
YORK; COLUMBIA UNIVERSITY COLLEGE OF PHYSICIANS AND SURGEONS;
PRESBYTERIAN HOSPITAL PHYSICIAN SERVICES ORGANIZATION, INC;
COLUMBIA-CORNELL CARE, LLC; COLUMBIA CORNELL NETWORK
PHYSICIANS, INC. (Hereinafter “CORP, ENTITIES”) and their agent, servant, and/or
employee ROBERT HADDEN, during which time JANE DOE #8 was serially sexually
exploited and abused by ROBERT HADDEN — who was enabled by the acts and omissions
of the within named defendants and “CORP. ENTITIES”.

Plaintiff JANE DOE #8 saw ROBERT HADDEN at “CORP. ENTITIES” medical facilities
between April 2006, and July 2011, for what was supposed to be gynecological and
obstetrical care and treatment. Beginning with JANE DOE #8’s initial office visit, defendant
ROBERT HADDEN began subjecting her to a course of predatory grooming, boundary
violating, mental, emotional, and physical sexual exploitation and abuse. During the visits,
ROBERT HADDEN assailed JANE DOE #8 with a barrage of wily, inappropriate, invasive
and exploitive questions and statements about her body, and physical appearance, sexual
history, her partner, and the use of pornography. ROBERT HADDEN’s approach to
grooming was a mix of being awkward, authoritative, self-deprecating, disarming, self-
pitying, alarming, and overtly offensive.

While ROBERT HADDEN was actively and verbally breaking down JANE DOE #8’s

boundaries, he forced JANE DOE #8 to answer questions about the number of sexual

11 of 232

p18
p19

 

 
 

(FILED: NEWYORK) COUNT AGuE
. 8

NYSCEF DOC, NOD

 

 

14.

 

Page 1 2TNPBS NO. 161335/2
RECEIVED NYSCEF: 04/04/2

partners and sexual acts she had engaged in, whether or not her partner was able “satisty
her”, and peppered her with a series of irrelevant and medically inappropriate questions for
long periods while ogling and groping her breasts and unclothed body. A Chaperone was
present in the room during some of the verbal and physical assaults and witnessed ROBERT
HADDEN’s verbal and physical sexual abuse firsthand, yet did nothing to prevent or stop
ROBERT HADDEN’s sexual exploitation and abuse of Plaintiff JANE DOE #8. Other times,
a Chaperone was not present - or would leave the room before the “examination” was
complete at which point ROBERT HADDEN would continue to physically sexually exploit
and abuse JANE DOE #8. This included, but is not limited to, performing serial, prolonged,
and medically inappropriate breast examinations, serial and medically-inappropriate PAP
smears, and vaginal exams, while divulging wholly improper and inappropriate personal
information about himself and family - all in furtherance of his never-ending grooming of
female patients.

Following the births of JANE DOE #8’s children on December 5, 2007, and June 17, 2011,
ROBERT HADDEN was listed as the physician in attendance. During the postpartum period,
following the birth of her child in 2011, ROBERT HADDEN continued to sexually exploit
and abuse JANE DOE #8. During one of the office visits, while JANE DOE #8’s breasts
were engorged, ROBERT HADDEN insisted that a breast examination was necessary. After
making JANE DOE #8 remove her clothing, for no legitimate medical purpose, ROBERT
HADDEN proceeded to grope and cup JANE DOE #8’s breasts. During this prolonged, and
wholly medically unnecessary “breast examination”, ROBERT HADDEN began to pinch,
squeeze, and tug on JANE DOE #8’s nipples so as to express breast milk while allowing it to

run down her breasts. FANE DOE #8 has endured indescribable conflict, confusion, and

p18
n19

 

12 of 2B?

 
(FILED: NEW

 

NYSCEF DOC. N

 

DI.

 

 

15.

16.

Page 13tAPae no. 161335/2
RECEIVED NYSCEF: 04/04/2

mental injury due to her inability to comprehend the reasons and level of depravity of the
abuse inflicted upon her by ROBERT HADDEN. Despite sharing these accounts with her
husband back when they were happening, she was met with the normal and customary
responses received by the other women mentioned herein which is a version of ‘doctors
don’t do deviant things’ and ‘nobody likes going to the doctor, so feeling uncomfortable is
normal’,

ROBERT HADDEN was well aware of the cognitive dissonance that his patients - who were
being sexually abused by him - would experience with regard to their mability to come to
grips with the thought that their own medical doctor was sexually exploiting and abusing
them. ROBERT HADDEN used this knowledge and medical training to his advantage, and
leveraged his position of status and authority bestowed on him by COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-
PRESBYTERIAN HOSPITAL, and "CORP. ENTITIES", to his benefit, and in furtherance
of his scheme to sexually abuse and exploit as many women as possible under the guise of
performing medical procedures. As a result, ROBERT HADDEN was enabled to sexually
abuse countless female patients of COLUMBIA UNIVERSITY and NEW YORK-
PRESBYTERIAN HOSPITAL, in a serial fashion, while carrying out his sick fantasies
surrounding doctor sexual abuse.

These events are not isolated, and they were not done outside the knowledge and awareness
of his employers ("CORP. ENTITIES"). ROBERT HADDEN was known as “a shark” - who
knew how to outmaneuver chaperones, make quick hits at sexually abusing female patients,
and keep going - amongst the medical assistants and chaperones with whom he worked. At

least one nurse who worked with ROBERT HADDEN in 1992-1993 walked in on ROBERT

13 of 23°?

p18
N19

 

 
 

(FILED: NEWC £>. Page 14 §PEsxe: 161335/2918

NYSCEF DOC. NDL 8 RECEIVED NYSCEF: 04/04/2p19

HADDEN sexually abusing a female patient at defendant COLUMBIA UNIVERSITY’s
Audubon Clinic. However, when the nurse reported to her supervisor the abuse ROBERT
HADDEN was committing, the supervisor’s response was for her to just “keep quiet” and
“stay with your doctor’ and “don’t let him get himself in trouble”.

17. COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW
YORK-PRESBYTERIAN HOSPITAL, and "CORP. ENTITIES", have created an
environment that was not only conducive to doctor sexual abuse, but actually enabled it to
happen. By failing to properly educate, train, empower, and support the medical assistants
and chaperones, COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, NEW YORK-PRESBYTERIAN HOSPITAL, and "CORP. ENTITIES"
created an environment where patients were duped and deceived into believing that there
was a medical chaperone in the examination room who would keep them safe. But, in reality,

the hidden imbalance of power that existed between their chaperones and medical doctors -
where nurses were afraid to speak-up for fear of losing their jobs - had the practical effect of
making doctor sexual abuse appear to be legitimate medical care on account of the
chaperone’s silence.

18. For the sake of completeness, ROBERT HADDEN has pleaded guilty in Criminal Court to
sexually abusing two-other patients; one by licking her vagina during a purported vaginal
examination - which was during the second time that the patient stated that ROBERT
HADDEN had done it. The other is when ROBERT HADDEN pleaded guilty to sexually
abusing a separate female patient, woo ROBERT HADDEN knew to be HIV positive, with

his ungloved hand.

 

 

 

14 of 232

 
 

 

 

FILED: NEWCYORK) COUN “I 3, Ae Pali § Page 15INPBS NO. 161335/2p18
NYSCEF DOC. NDL 8 RECEIVED NYSCEF: 04/04/2019

19. Finally, as a result of being listed as the physician in attendance at the birth of two of JANE
DOE #8’s children, ROBERT HADDEN’s name is present on the original birth certificates of
both children. Every time JANE DOE #8 registers either of her children for summer camp,
or sends them off to a new school, she is re-traumatized by the sight of this sick sexual
predator’s name on the birth certificates of her children. To date, Columbia University, New
York-Presbyterian Hospital, and their agents, partners, servants, and/or employees have
refused to issue either an apology, or a letter which will allow the removal of ROBERT
HADDEN’s name from these children’s birth certificates.

20. Because Defendant "CORP. ENTITIES"? Chaperones stood by, silently, as ROBERT
HADDEN sexually exploited and abused Plaintiff JANE DOE #8, JANE DOE #8 reasonably
believed that ROBERT HADDEN was conducting legitimate medical treatment while he
was ogling, groping, verbally assaulting, and physically abusing, violating, sexually abusing,
expressing breast milk for no medical purpose during the postpartum period, and penetrating
her, although she now knows that ROBERT HADDEN’s conduct was, in fact, sexual
exploitation and abuse. Despite the "CORP. ENTITIES’ chaperones’ first-hand observation
of the abuse, and "CORP. ENTITIES" prior reports about ROBERT HADDEN’s sexual
misconduct, Defendant "CORP. ENTITIES" and their agents, partners, servants and
employees actively concealed the sexually exploitative behavior and abuse being perpetrated
by ROBERT HADDEN, as well as the complaints of HADDEN’s sexually exploitative
behavior and abuse, and inexplicably continued to allow ROBERT HADDEN to have
unfettered sexual access to COLUMBIA UNIVERSITY MEDICAL CENTER, NEW
YORK-PRESBYTERIAN HOSPITAL, and Defendant "CORP. ENTITIES" female patient

populations. Based on the words and conduct of each of the defendants, their agents,

 

 

 

15 of 232

 
 

[FELED: NEW

-2ORE: COUN cOhERM 05/27/2019: 09 7S 2AM Page 16 OPES NO: 161335/2

 

NYSCEF Doc. N

 

 

21.

22,

 

RECEIVED NYSCEF: 04/04/2

servants, and/or employees, plaintiff was induced to not file a complaint’ earlier. Further,
plaintiff has been emotionally traumatized by the defendants’ conduct and abuse, and has
lacked the capacity to deal with, and confront, the important legal issues and rights herein
until the present.
JANE DOE #9

Plaintiff JANE DOE #9 was born in 1971, and currently resides in the State of New York.
Plaintiff JANE DOE #9 was an OBGYN patient of defendants COLUMBIA UNIVERSITY,
THE NEW YORK AND PRESBYTERIAN HOSPITAL; COLUMBIA PRESBYTERIAN
MEDICAL CENTER; COLUMBIA UNIVERSITY MEDICAL CENTER; COLUMBIA-
PRESBYTERIAN MEDICAL CENTER, EAST SIDE ASSOCIATES; EAST SIDE
ASSOCIATES; THE TRUSTEES OF COLUMBIA UNIVERSITY IN THE CITY OF NEW
YORK; COLUMBIA UNIVERSITY COLLEGE OF PHYSICIANS AND SURGEONS;
PRESBYTERIAN HOSPITAL PHYSICIAN SERVICES ORGANIZATION, INC.;
COLUMBIA-CORNELL CARE, LLC; COLUMBIA CORNELL NETWORK
PHYSICIANS, INC. (Hereinafter “CORP. ENTITIES”) and their agent, servant, and/or
employee ROBERT HADDEN, during which time JANE DOE #9 was serially sexually
exploited and abused by ROBERT HADDEN — who was enabled by the acts and omissions
of the within named defendants and “CORP. ENTITIES”.

Plaintiff JANE DOE #9 saw ROBERT HADDEN at “CORP. ENTITIES” medical facilities
between 2002 and 2011 for what was supposed to be gynecologic and obstetric care and
treatment. Beginning with JANE DOE #9’s initial office visit, defendant ROBERT
HADDEN began subjecting her to a course of predatory grooming, boundary violating,

mental, emotional, and physical sexual exploitation and abuse. During the visits, ROBERT

16 af 232

D118
N19

 

 
[FILED: NE

 

NYSCEF Doc. N

 

Dh

 

23.

 

Page 173PBBNC- 161339/2
RECEIVED NYSCEF: 04/04/2

HADDEN assailed JANE DOE #9 with a barrage of wily, inappropriate, invasive and
exploitive questions and statements about her body, and physical appearance, sexual history,
whether her partner satisfied her, whether she experienced orgasms and the use of
pornography. ROBERT HADDEN’s approach to grooming was a mix of being awkward,
authoritative, self-deprecating, disarming, self-pitying, alarming, and overtly offensive. On
multiple occasions ROBERT HADDEN made inappropriate, gratuitous remarks about JANE
DOE #9’s body and physical appearance, declaring several times: “You’re built like a Barbie
Doll with large breasts and a small waist”. ROBERT HADDEN’s obsession with JANE DOE
#9’s body and appearance included probing and medically irrelevant questions about where
she had her private area waxed. ROBERT HADDEN then proceed to follow up his abuse by
telling JANE DOE #9 -- who had absolutely no interest in knowing -- where several of
ROBERT HADDEN’s other patients went to have their waxing performed.

While ROBERT HADDEN was actively and verbally breaking down JANE DOE #9’s
boundaries, he forced JANE DOE #9 to answer questions about the number of sexual
partners and sexual acts she had engaged in, whether or not her partner was able “satisfy
her”, and peppered her with a series of irrelevant and medically inappropriate questions for
long periods while ogling and groping her breasts and unclothed body. At every visit
ROBERT HADDEN required JANE DOE #9 to get completely naked - in his presence - as
he ogled and exploited her. A Chaperone was present in the room during some of the verbal
and physical assaults and witnessed ROBERT HADDEN’s verbal and physical sexual abuse
firsthand, yet did nothing to prevent or stop ROBERT HADDEN’s sexual exploitation and
abuse of Plaintiff JANE DOE #9. Other times, a Chaperone was not present - or would leave

the room before the “examination” was complete at which point ROBERT HADDEN would

17? of 232

N18
p19

 

 
 

(FILED: NEWCYORK1 COUNDY CONERFDOS/2T/A019- OUD AM Page 19'SPHSNO. 161335/2

 

NYSCEF Doc. N

DI.

 

 

8

RECEIVED NYSCEF; 04/04/2

continue to physically sexually exploit and abuse JANE DOE #9. This included, but is not
limited to, performing serial, prolonged, and medically inappropriate breast examinations,
serial and medically-inappropriate PAP smears, vaginal exams, and medically inappropriate
and unwarranted “mole-checks” where ROBERT HADDEN would require JANE DOE #9 to
lay on the table unclothed while he rubbed his hands up and down her body, spread her
buttocks, groped her breasts, and examined her entire body and private areas. All the while,
ROBERT HADDEN would engage in idle chatter or begin divulging wholly improper and
inappropriate personal information about himself and family - ali in furtherance of his never-
ending sexual exploitation and grooming of female patients. During the serial, and medically
non-indicated vaginal examinations that ROBERT HADDEN performed at practically every
single visit, ROBERT HADDEN would repeatedly penetrate JANE DOE #9 by inserting his
fingers into JANE DOE #9’s vagina in a rough and aggressive manner. This continued, and
was impossibly painful, to the point where JANE DOE #9 requested that someone else

conduct any future internal vaginal examinations that may have been needed.

. Following the birth of her son on September 9, 2009, ROBERT HADDEN was listed as the

physician in attendance, During the postpartum period, ROBERT HADDEN continued to
sexually exploit and abuse JANE DOE #9. During one of the postpartum office visit, while
JANE DOE #9’s breasts were engorged, ROBERT HADDEN insisted that a breast
examination was necessary. After making JANE DOE #9 remove her clothing, for no
legitimate medical purpose, ROBERT HADDEN proceeded to grope and cup JANE DOE
#9’s breasts. During this prolonged, and wholly medically unnecessary and unwarranted
“breast examination”, ROBERT HADDEN began to pinch, squeeze, and tug on JANE DOE

#9’s nipples so as to express breast milk while allowing it to ran down her breasts. JANE

18 of 2RA

b18
b19

 

 
(FILED: NE

 

NYSCEF DOC. N

 

DI.

 

 

25.

26.

Page LOLP5S NO- 161335/2
RECEIVED NYSCEF: 04/04/2

DOE #9 has endured indescribable conflict, confusion, and mental injury due to her inability
to comprehend the reasons and level of depravity of the abuse inflicted upon her by
ROBERT HADDEN. Despite sharing these accounts with her husband back when they were
happening, she was met with the normal and customary responses received by the other
women mentioned herein which is a version of ‘he’s a doctor, ’'m sure he wouldn’t risk his
career and license’.

ROBERT HADDEN was well aware of the cognitive dissonance that his patients - who he
was sexually abusing - would experience with regard to their inability to come to grips with
the unfathomable idea that their own medical doctor was sexually exploiting and abusing
them. ROBERT HADDEN used this knowledge and medical training to his advantage while
leveraging his position of status and authority bestowed on him by COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-
PRESBYTERIAN HOSPITAL, and "CORP. ENTITIES", to his advantage, and in
furtherance of his scheme to sexually abuse and exploit as many women as possible under
the guise of performing medical procedures. As a result, ROBERT HADDEN was enabled to
sexually abuse countless female patients of COLUMBIA UNIVERSITY and NEW YORK-
PRESBYTERIAN HOSPITAL, in a serial fashion, while carrying out his sick fantasies
surrounding doctor sexual abuse.

These events are not isolated, and they were not done outside the knowledge and awareness
of his employers ("CORP. ENTITIES"). ROBERT HADDEN was known as “a shark” - who
knew how to outmaneuver chaperones, make quick hits at sexually abusing female patients,
and keep going - amongst the medical assistants and chaperones with whom he worked. At

least one nurse who worked with ROBERT HADDEN in 1992-1993 walked in on ROBERT

19 of 232

p18
N19

 

 
 

(FILED ; NEW

NYSCHF BOC. N

D |.

 

27.

28,

 

PXORK COUNEY ACLERMOSIZIV/ADISEDOTED AM Page 20H. 161990/2

RECEIVED NYSCHF: 04/04/2

HADDEN sexually abusing a female patient at defendant COLUMBIA UNIVERSITY’s
Audubon Clinic. However, when the nurse reported the abuse ROBERT HADDEN was
committing to her supervisor, the supervisor’s response was for her to just “keep quiet”,
“stay with your doctor”? and “don’t let him get himself in trouble’, COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-
PRESBYTERIAN HOSPITAL, and "CORP. ENTITIES", have created an environment that
was not only conducive to doctor sexual assaults, but actually enabled it. By failing to
properly educate, train, empower, and support the medical assistants and chaperones,
COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW
YORK-PRESBYTERIAN HOSPITAL, and "CORP. ENTITIES" created an environment
where patients were duped into believing that there was someone in the examination room
who would keep them safe, But, in reality, the hidden imbalance of power that existed
between the chaperones and medical doctors - where the chaperones were afraid to speak-up
for fear of losing their jobs - had the practical effect of making doctor sexual abuse appear to
be legitimate medical care.

For the sake of completeness, ROBERT HADDEN has pleaded guilty in Criminal Court to
sexually abusing two-other patients; one by licking her vagina during a purported vaginal
examination - which was during the second time that the patient stated that ROBERT
MADDEN had done it. The other is when ROBERT HADDEN pleaded guilty to sexually
abusing a separate female patient, who ROBERT HADDEN knew to be HIV positive, with
his ungloved hand.

Finally, as a result of being listed as the physician in attendance at the September 2009 birth

of JANE DOE #9’s child, ROBERT HADDEN’s name is present on the original birth

20 of 232

p18
N19

 

 
 

(FILED: NE

 

 

NYSCEF DOC. N

DI.

 

 

29,

LBA Page 21 DPFE2NO. 161335/2
RECEIVED NYSCEF: 04/04/2

certificate of her son. Every time JANE DOE #9 registers her child for summer camp, or
sends him off to a new school, she is re-traumatized by the sight of this sick sexual
predator’s name on the birth certificate of her child, To date, Columbia University, New
York-Presbyterian Hospital, and their agents, partners, servants, and/or employees have
refused to issue either an apology, or a letter which will allow the removal of ROBERT
HADDEN’s name from her son’s birth certificate.

Because Defendant "CORP. ENTITIES"’ Chaperones stood by, silently, as ROBERT
HADDEN sexually exploited and abused Plaintiff JANE DOE #9, JANE DOE #9 reasonably
believed that ROBERT HADDEN was conducting legitimate medical treatment while he
was ogling, groping, verbally assaulting, and physically abusing, violating, sexually abusing,
expressing breast milk for no medical purpose during the postpartum period, and penetrating
her, although she now knows that ROBERT HADDEN’s conduct was, in fact, sexual
exploitation and abuse. Despite the "CORP. ENTITIES"’ chaperones’ first-hand observation
of the abuse, and "CORP. ENTITIES" prior reports about ROBERT HADDEN’s sexual
misconduct, Defendant "CORP. ENTITIES" and their agents, partners, servants and
employees actively concealed the sexually exploitative behavior and abuse being perpetrated
by ROBERT HADDEN, as well as the complaints of HADDEN’s sexually exploitative
behavior and abuse, and inexplicably continued to allow ROBERT HADDEN to have
unfettered sexual access to COLUMBIA UNIVERSITY MEDICAL CENTER, NEW
YORK-PRESBYTERIAN HOSPITAL, and Defendant "CORP. ENTITIES" female patient
populations. Based on the words and conduct of each of the defendants, their agents,
servants, and/or employees, plaintiff was induced to not file a complaint earlier. Further,

plaintiff has been emotionally traumatized by the defendants’ conduct and abuse, and has

21 of 232

18
)19

 

 
 

(FILED. NEWCYO:
NYSCEF DOC. NODL

Page 221 SPER NO- 161335/2)18
RECEIVED NYSCEF: 04/04/2019

 

 

lacked the capacity to deal with, and confront, the important legal issues and rights herein
until the present.
JANE DOE #10

30. Plaintiff JANE DOE #10 was born in 1972, and currently resides in the State of Texas.
Plaintiff JANE DOE #10 was an OBGYN patient of defendants COLUMBIA UNIVERSITY,
THE NEW YORK AND PRESBYTERIAN HOSPITAL; COLUMBIA PRESBYTERIAN
MEDICAL CENTER; COLUMBIA UNIVERSITY MEDICAL CENTER; COLUMBIA-
PRESBYTERIAN MEDICAL CENTER, EAST SIDE ASSOCIATES; EAST SIDE
ASSOCIATES; THE TRUSTEES OF COLUMBIA UNIVERSITY IN THE CITY OF NEW
YORK; COLUMBIA UNIVERSITY COLLEGE OF PHYSICIANS AND SURGEONS;
PRESBYTERIAN HOSPITAL PHYSICIAN SERVICES ORGANIZATION, INC;
COLUMBIA-CORNELL CARE, LLC; COLUMBIA CORNELL NETWORK
PHYSICIANS, INC. (Hereinafter “CORP, ENTITIES”) and their agent, servant, and/or
employee ROBERT HADDEN, during which time JANE DOE #10 was serially sexually
exploited and abused by ROBERT HADDEN — who was enabled by the acts and omissions
of the within named defendants and “CORP. ENTITIES”.

31. Plaintiff JANE DOE #10 saw ROBERT HADDEN at “CORP, ENTITIES” medical facilities
between November 2010 and October; 2011, for what was supposed to be gynecologic and
obstetric care and treatment. Beginning with JANE DOE #10’s initial office visit, defendant
ROBERT HADDEN began subjecting her to a course of predatory grooming, boundary
violating, mental, emotional, and physical sexual exploitation and abuse. During the visits,
ROBERT HADDEN assailed JANE DOE #10 with a barrage of wily, inappropriate, invasive

and exploitive questions and statements about her body, and physical appearance, sexual

 

 

 

22 af ARP

 
 

(FILED: NEWOYS
NYSCEF DOC. NODL

Page 22 THP5S NO. 161335/2018
RECEIVED NYSCEF: 04/04/2019

 

 

history, whether her partner satisfied her, whether she experienced orgasms and the use of
pornography. ROBERT HADDEN’s approach to grooming was a mix of being awkward,
authoritative, self-deprecating, disarming, self-pitying, alarming, and overtly offensive. On
multiple occasions ROBERT HADDEN made inappropriate, gratuitous comments about
JANE DOE #10’s body and physical appearance, declaring several times she was “Fit” and
“Hot”, and that her husband had better “appreciate it”. ROBERT HADDEN’s grooming also
included telling JANE DOE #10 that he and other COLUMBIA doctors would discuss
“which [other] patients are ‘nannies’ and which are ‘moms’ based upon how hot they are”.
ROBERT HADDEN expressed his “shock” when he found out that JANE DOE #10 was in
the “mom” category because -- as he explained -- her pregnancy was not obvious until she
was in her 20th week.

32. While ROBERT HADDEN was actively and verbally breaking down JANE DOE #10’s
boundaries, he forced JANE DOE #10 to answer questions about the number of sexual
partners and sexual acts she had engaged in, whether or not her partner was able “satisfy
her”, and peppered her with a series of irrelevant and medically inappropriate questions for
long periods while ogling and groping her breasts and unclothed body with his bare hands.
At every visit ROBERT HADDEN required JANE DOE to get completely naked - in his
presence - as he ogled and exploited her. A Chaperone was rarely, if ever, present in the room
during any of the verbal and physical assaults and committed by ROBERT HADDEN upon
JANE DOE #10. ROBERT HADDEN would take advantage of his position of power and
trust by sexually exploiting and abusing JANE DOE #10. This included, but is not limited to,
performing serial, prolonged, and medically inappropriate breast examinations, serial and

medically-inappropriate PAP smears and vaginal exams, all conducted with ungloved hands.

 

 

 

23 af 232

 
(FILED: NE

 

NYSCEF DOC. N

Dh.

 

 

 

33.

34.

Page 24PE820. 161335/2
RECEIVED NYSCEF: 04/04/2

All the while, ROBERT HADDEN would engage in idle chatter or begin divulging wholly
improper and inappropriate personal information about himself and family, and discussions
about his own daughter’s ballet dancing - all in furtherance of his never-ending sexual
exploitation and grooming of female patients during and after the “examinations” HADDEN
was performing.

At one point around JANE DOE #10’s 32nd week of pregnancy, during a prenatal visit,
ROBERT HADDEN instructed JANE DOE #10 to get naked for another examination. After
exposing her breasts, ROBERT HADDEN began grabbing and squeezing her nipples with
his ungloved hands in a forceful manner while telling JANE DOE #10 that he needed to
“massage her breasts” in that fashion to get ready for the milk to come out. Due to the fact
that this was her first pregnancy, JANE DOE #10 had no way of knowing how incredibly
exploitative and abusive this was — aside from the really painful, rough and forceful nature
in which the “examinations” were being performed. Following every exploitative and
abusive encounter, ROBERT HADDEN would bring JANE DOE #10 into his office to
discuss his own daughter who he claimed was a “ballet dancer”,

During the following prenatal visit, ROBERT RADDEN instructed JANE DOE #10 to again
get naked because she needed another “vaginal exam”. While in stirrups, pregnant, and
naked from the waist down, ROBERT HADDEN verbally told JANE DOE #10 that he was
performing a PAP smear but instead licked her vagina. ROBERT HADDEN then stated
“Everything tongues good, J mean, looks good”. Plaintiff JANE DOE #10 was mortified and
could not process what had just happened. She left and called her insurance carrier to
inquire about switching medical care providers but was informed that she could not switch

obstetricians in the middle of a pregnancy. JANE DOE #10 could just not process what was

24 of 232

DLE
p19

 

 
 

(FILED: NET

 

NYSCEF DOC. ND}

 

35.

 

 

AM Page 25'5PRB20. 161335/2
RECELVED NYSCEF: 04/04/2

happening and proceeded to convince herself that the sexual assaults never actually
happened, that perhaps she was just mistaken, or her hormones or sensations were off
because of her pregnancy. Feeling that she had no other choice, she reluctantly continued
under the “care” of ROBERT HADDEN. At her next prenatal visit, ROBERT HADDEN,
under the guise of rendering “medical care and treatment”, once again, instructed JANE
DOE #10 to get naked because she needed another “vaginal exam”. Again, while in stirrups,
pregnant, and naked from the waist down, ROBERT HADDEN licked her vagina. Plaintiff
JANE DOE #10 was embarrassed, mortified made to feel guilt and shame that somehow she
was at fault for the actions of her abuser ROBERT HADDEN. JANE DOE #10 gave birth to
her child very soon after, and returned for her first postpartum care visit with her newborn in
tow, feeling that somehow the sight of the newborn infant would deter ROBERT HADDEN
from assaulting and sexually abusing her. During the postpartum visit, ROBERT HADDEN
advised JANE DOE #10 that she needed a postpartum “vaginal exam”. With her newborn
baby in the room, while pretending to perform the medically unnecessary and unwarranted
“vaginal examination”, ROBERT HADDEN again put his tongue to JANE DOE #10’s
vagina, this time in the presence of her child. JANE DOE #10 never returned to HADDEN
after the third sexual assault on her person.

ROBERT HADDEN was well aware of the cognitive dissonance that his patients - who he
was sexually abusing ~ would experience with regard to their inability to come to grips with
the unfathomable thought that their own medical doctor was sexually exploiting and abusing
them. ROBERT HADDEN used this knowledge and medical training to his advantage while
leveraging his position of status and authority bestowed on him by COLUMBIA

UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-

25 af 232

p18
N19

 

 
 

(FILED: NEWOYORK] COU COMERIDOS/Qa/ 201 OOD MM Page 26NPSSNO. 161335/2

 

NYSCEF DOC. N

Dh.

 

 

8

306.

RECKIVED NYSCEF: 04/04/2

PRESBYTERIAN HOSPITAL, and "CORP. ENTITIES", to his advantage, and in
furtherance of his scheme to sexually abuse and exploit as many women as possible under
the guise of performing medical procedures, As a result, ROBERT HADDEN was enabled to
sexually abuse countless female patients of COLUMBIA UNIVERSITY and NEW YORK-
PRESBYTERIAN HOSPITAL, in a serial fashion, while carrying out his sick fantasies
surrounding doctor sexual abuse.

These events are not isolated, and they were not done outside the knowledge and awareness
of his employers ("CORP. ENTITIES"), ROBERT HADDEN was known as “a shark” - who
knew how to outmaneuver chaperones, make quick hits at sexually abusing female patients,
and keep going - amongst the medical assistants and chaperones with whom he worked. At
least one nurse who worked with ROBERT HADDEN in 1992-1993 walked in on ROBERT
HADDEN sexually abusing a female patient at defendant COLUMBIA UNIVERSITY’s
Audubon’s Clinic. However, when the nurse reported the abuse ROBERT HADDEN was
committing to her supervisor, the supervisor’s response was for her to just “keep quiet”,
“stay with your doctor” and “don’t let him get in trouble”. COLUMBIA UNIVERSITY, THE
TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-PRESBYTERIAN HOSPITAL,
and "CORP. ENTITIES", have created an environment that was not only conducive to doctor
sexual assaults, but actually enabled it. By failing to properly educate, train, empower, and
support the medical assistants and chaperones, COLUMBIA UNIVERSITY, THE
TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-PRESBYTERIAN HOSPITAL,
and “CORP. ENTITIES" created an environment where patients were duped into believing
that there was a chaperone in the examination room who would keep them safe. But, in

reality, the hidden imbalance of power that exists between the chaperones and medical

26 af 232

b18
p19

 

 
 

 

NYSCEF DOC, NOL

 

 

37.

38.

DIAM Page 27 GPBS2NO. 161335/2
RECEIVED NYSCEF: 04/04/2

doctors - where nurses are afraid to speak-up for fear of losing their jobs, and leave the room
mid-examination - had the practical effect of making doctor sexual abuse appear to be
legitimate medical care.

For the sake of completeness, ROBERT HADDEN has pleaded guilty in Criminal Court to
sexually abusing the two-other patients referenced above. One by licking her vagina during a
purported vaginal examination - which was during the second time that the patient stated that
ROBERT HADDEN had done it. The other is when ROBERT HADDEN pleaded guilty to
sexually abusing another female patient, who ROBERT HADDEN knew to be HIV positive,
with his ungloved hand,

Because ROBERT HADDEN was licensed and had privileges with defendant COLUMBIA
UNIVERSITY MEDICAL CENTER, NEW YORK-PRESBYTERIAN HOSPITAL, and
"CORP. ENTITIES", JANE DOE #10 reasonably believed that ROBERT HADDEN was
conducting legitimate medical treatment while he was ogling, groping, verbally assaulting,
physically abusing, violating, sexually abusing, and penetrating her, although she now knows
that ROBERT HADDEN’s conduct was, in fact, sexual exploitation and abuse. Further,
defendant "CORP. ENTITIES" and their agents, partners, servants and employees actively
concealed the sexually exploitative behavior and abuse being perpetrated by ROBERT
HADDEN, as well as the complaints of HADDEN’s sexually exploitative behavior and
abuse, and inexplicably continued to allow ROBERT HADDEN to have unfettered sexual
access to COLUMBIA UNIVERSITY MEDICAL CENTER, NEW YORK-
PRESBYTERIAN HOSPITAL, and Defendant "CORP. ENTITIES"’ female patient
populations. Based on the words and conduct of each of the defendants, their agents,

servants, and/or employees, plaintiff was induced to not file a complaint earlier. Further,

27 OF ABZ

p18
N19

 

 
 

(FILED: NEW YORK COMM COMER OS/BIV/ AVL IF OM: AM Page 29')PESNO. 161335/2

 

NYSCEHF DOC. N

D>

 

 

8

39,

40.

RECEIVED NYSCEF: 04/04/2

plaintiff has been emotionally traumatized by the defendants’ conduct and abuse, and has
lacked the capacity to deal with, and confront, the important legal issues and rights herein
until the present.
JANE DOE #11

Plaintiff JANE DOE #11 was born in 1972, and currently resides in the State of New York,
JANE DOE #11 was an OBGYN patient of defendants COLUMBIA UNIVERSITY, THE
NEW YORK AND PRESBYTERIAN HOSPITAL; COLUMBIA PRESBYTERIAN
MEDICAL CENTER; COLUMBIA UNIVERSITY MEDICAL CENTER; COLUMBIA-
PRESBYTERIAN MEDICAL CENTER, EAST SIDE ASSOCIATES; EAST SIDE
ASSOCIATES; THE TRUSTEES OF COLUMBIA UNIVERSITY IN THE CITY OF NEW
YORK; COLUMBIA UNIVERSITY COLLEGE OF PHYSICIANS AND SURGEONS;
PRESBYTERIAN HOSPITAL PHYSICIAN SERVICES ORGANIZATION, INC.;
COLUMBIA-CORNELL CARE, LLC; COLUMBIA CORNELL NETWORK
PHYSICIANS, INC. (Hereinafter “CORP. ENTITIES”) and their agent, servant, and/or
employee ROBERT HADDEN, during which time JANE DOE wu was serially sexually
exploited and abused by ROBERT HADDEN — who was enabled by the acts and omissions
of the within named defendants and “CORP. ENTITIES”.

Plaintiff JANE DOE #11 saw ROBERT HADDEN at “CORP. ENTITIES” medical facilities
between November 2006, and July 2010 for what was supposed to be obstetrical and
gynecological care and treatment. Beginning with JANE DOE #11’s initial office visit,
defendant ROBERT HADDEN began subjecting her to a course of predatory grooming,
boundary viclating, mental, emotional, and physical sexual exploitation and abuse. During

the visits, ROBERT HADDEN assailed JANE DOE #11 with a barrage of wily,

A8 of 232

b18
p19

 

 
 

(FILED: NEWCXORK1 COUNTY COLERKDOS/2V/ D019 OS: BM Page 291NPBSNO. 161335/2

 

NYSCEF DOC. N

Dh

 

 

8

41,

RECEIVED NYSCEF: 04/04/2

inappropriate, invasive and exploitive questions and statements about her body, ethnicity and
physical appearance. ROBERT HADDEN’s approach to grooming was a mix of being
awkward, authoritative, self-deprecating, disarming, self-pitying, alarming, and overtly
offensive.

While ROBERT HADDEN was actively and verbally breaking down JANE DOE #11’s
boundaries, he subjected JANE DOE #11 to medically inappropriate questions for long
periods while ogling and groping her, and performing non-medically indicated physical
examinations. JANE DOE #11 is a survivor of childhood sexual abuse. And the sexual
exploitation and abuse that ROBERT HADDEN subjected her to as an adult has had, and
continues to have, a profoundly negative impact on her life and mental health. Further, JANE
DOE #11 has been subjected to extreme distress on account of the fact that COLUMBIA
UNIVERSITY MEDICAL CENTER, THE TRUSTEES OF COLUMBIA UNIVERSITY,
NEW YORK-PRESBYTERIAN HOSPITAL, and "CORP. ENTITIES" employed - and are
now going to great lengths to protect - a deviant sexual predator like ROBERT HADDEN. At
the same time, the "CORP. ENTITIES" have done nothing to support and protect the
countless women who ROBERT HADDEN sexually exploited and abused. The failure of
defendants COLUMBIA and NY-PRESBYTERIAN HOSPITAL to take any action against
ROBERT HADDEN, and their failure to support each of the women that ROBERT
HADDEN has sexually exploited and abused, continues to cause JANE DOE #11 to feel
marginalized, trivialized, and re-traumatized all over again. The sexual abuse and
exploitation committed by ROBERT HADDEN, and enabled by "CORP. ENTITIES"
including COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY,

and NEW YORK PRESBYTERIAN HOSPITAL, re-traumatized JANE DOE #11 who is a

29 OF 232

p18
N19

 

 
 

(PILED: NEW HORN] COUNID7OONERW Ga /RWVA01 SEOD :U@ 7AM) Page 301PBSHNO. 161335/2

 

NYSCEF Doc. N

 

Dh.

 

42,

RECEIVED NYSCEF: 04/04/2

survivor of childhood sexual abuse - and continues to re-traumatize her to this date knowing
that ROBERT HADDEN has still not been brought to justice, nor have the "CORP.
ENTITIES" taken responsibility for enabling the abuse to occur for over 20-years at their
facilities,

Because Defendant "CORP. ENTITIES"? Chaperones stood by, silently, as ROBERT
HADDEN sexually exploited and abused Plaintiff JANE DOE #11, JANE DOE #11
reasonably believed that ROBERT HADDEN was conducting legitimate medical treatment
while he was ogling, groping, verbally assaulting, and physically abusing, violating, sexually
abusing, and penetrating her, although she now knows that ROBERT HADDEN’s conduct
was, in fact, sexual exploitation and abuse. Despite the "CORP. ENTITIES"’ chaperones’
first-hand observation of the abuse, and "CORP. ENTITIES" prior reports about ROBERT
HADDEN’s sexual misconduct, Defendant "CORP. ENTITIES" and their agents, partners,
servants and employees actively concealed the sexually exploitative behavior and abuse
being perpetrated by ROBERT HADDEN, as well as the complaints of HADDEN’s sexually
exploitative behavior and abuse, and inexplicably continued to allow ROBERT HADDEN to
have unfettered sexual access to COLUMBIA UNIVERSITY MEDICAL CENTER, NEW
YORK-PRESBYTERIAN HOSPITAL, and Defendant "CORP. ENTITIES"’ female patient
populations. Based on the words and conduct of each of the defendants, their agents,
servants, and/or employees, plaintiff was induced to not file a complaint earlier. Further,
plaintiff has been emotionally traumatized by the defendants’ conduct and abuse, and has
lacked the capacity to deal with, and confront, the important legal issues and rights herein

until the present.

30 of 232

p18
p19

 

 
 

J
(FILED: NEWCO)

 

NYSCEF DOC. N

DE 8

 

 

   

AM) Page 27 APES NO. 161335/2
RECEIVED NYSCEF: 04/04/2

HY] OW?

43. Finally, as a result of being listed as the physician in attendance at the birth her son,

ROBERT HADDEN’s name is present on JANE DOE #11’s child’s original birth certificate.
Every time JANE DOE #11 registers her child for summer camp, or sends him off to a new
school, she is re-traumatized by the sight of this sick sexual predator’s name on the birth
certificate of her child. To date, Columbia University, New York-Presbyterian Hospital, and
their agents, partners, servants, and/or employees have refused to issue either an apology, or
a letter which will allow the removal of ROBERT HADDEN’s name from her child’s birth
certificate. The sexual abuse and exploitation committed by ROBERT HADDEN, and
enabled by "CORP. ENTITIES" including COLUMBIA UNIVERSITY, THE TRUSTEES
OF COLUMBIA UNIVERSITY, and NEW YORK PRESBYTERIAN HOSPITAL, re-
traumatized JANE DOE #11 who is a survivor of childhood sexual abuse - and continues to
re-traumatize her to this date knowing that ROBERT HADDEN has still not been brought to
justice, nor have the "CORP. ENTITIES" taken responsibility for enabling the abuse to occur

for over 20-years at their facilities.

JANE DOE #12

. Plaintiff JANE DOE #12 was born in 1974, and currently resides in the State of New York.

Plaintiff JANE DOE #12 was an OBGYN patient of defendants COLUMBIA UNIVERSITY,
THE NEW YORK AND PRESBYTERIAN HOSPITAL; COLUMBIA PRESBYTERIAN
MEDICAL CENTER; COLUMBIA UNIVERSITY MEDICAL CENTER; COLUMBIA-
PRESBYTERIAN MEDICAL CENTER, EAST SIDE ASSOCIATES; EAST SIDE
ASSOCIATES; THE TRUSTEES OF COLUMBIA UNIVERSITY IN THE CITY OF NEW
YORK; COLUMBIA UNIVERSITY COLLEGE OF PHYSICIANS AND SURGEONS;

PRESBYTERIAN HOSPITAL PHYSICIAN SERVICES ORGANIZATION, INC;

31 oF 232

p18
19

 

 
 

(FILED: NEWSZORK] COUMEW COMERIDOS/O0/ 201 90ND IAM Page 32\PBSNO. 161335/2

 

NYSCEF boc. N

Dh

 

 

8

45,

46,

RECEIVED NYSCEF: 04/04/2

COLUMBIA-CORNELL CARE, LLC; COLUMBIA CORNELL NETWORK
PHYSICIANS, INC. (Hereinafter “CORP. ENTITIES”) and their agent, servant, and/or
employee ROBERT HADDEN, during which time JANE DOE #12 was serially sexually
exploited and abused by ROBERT HADDEN — who was enabled by the acts and omissions
of the within named defendants and “CORP. ENTITIES”.

Plaintiff JANE DOE #12 saw ROBERT HADDEN at “CORP. ENTITIES” medical facilities
between May 2012 and August 2012 for what was supposed to be obstetric care and
treatment. Beginning with JANE DOE #12’s initial office visit, defendant ROBERT
HADDEN began subjecting her to a course of predatory grooming, boundary violating,
mental, emotional, and physical sexual exploitation and abuse. During the visits, ROBERT
HADDEN assailed JANE DOE #12 with a barrage of wily, inappropriate, invasive and
exploitive questions and statements about her body, and physical appearance, and sexual
history. ROBERT HADDEN’s approach to grooming was a mix of being awkward,
authoritative, self-deprecating, disarming, self-pitying, alarming, and overtly offensive. On
multiple occasions ROBERT HADDEN made inappropriate, gratuitous remarks about JANE
DOE #12’s body and physical appearance, declaring “You'll be back in a bikini by summer”,
While ROBERT HADDEN was actively and verbally breaking down JANE DOE #12’s
boundaries, he subjected JANE DOE #12 to inappropriate and idle questions for long periods
while ogling and groping her body. During the visits, Hadden would require JANE DOE #12
to undress - during every office visit - so that he could perform what was ultimately a
medically unnecessary, unwatranted, and non-indicated pelvic examination - all while JANE
DOE #12 was pregnant with her unborn child. During these “examinations” ROBERT

HADDEN would lubricate his hands, as well as JANE DOE #12’s vagina. During the

32 af 232

b18
N19

 

 
 

(FILED: NEW XORK1 COUNDY SONERIDOS/OU/ 2019 O9:UO AM Page 33'§PB§NO. 161335/2

 

NYSCEF DOC. N

De

 

 

8

47.

Ag.

RECEIVED NYSCEF: 04/04/2

application of the lubricant ROBERT HADDEN would routinely stroke JANE DOE #12’s
clitoris for no purpose other than to feed ROBERT HADDEN’s own sick desires of being
able to sexually exploit and abuse as many female patients as possible. After a period of
externally stroking JANE DOE #12’s vagina, ROBERT HADDEN would then proceed to
penetrate her vagina with his ungloved fingers in furtherance of his scheme to feed his own
deviant sexual desires.

As ROBERT HADDEN was sexually violating and exploiting JANE DOE #12, he also
would continue to verbally groom her with irrelevant and inappropriate disclosures about his
personal life and his son who was disabled. As ROBERT HADDEN was confiding in JANE
DOE #12 his secrets surrounding his own family and personal struggles, he was — in reality
— engaging in high-level grooming wherein his true objective was to trigger as much
compassion and sympathy as possible from JANE DOE #12 (as he did with the countless
other patients who he groomed over the course of two-decades) which allowed him to
commit further acts of sexual exploitation and abuse upon his wholly unsuspecting patients.
ROBERT HADDEN was well aware of the cognitive dissonance that his patients - who he
was actively exploiting and sexually abusing - would experience with regard to their inability
to come to grips with the idea that their own medical doctor was sexually exploiting and
abusing them. Plaintiff JANE DOE #12 is an attorney who is licensed to practice in the State
of New York. However, ROBERT HADDEN used all of his knowledge and medical training
to create the illusion of “medical care” — while leveraging the position of status and
authority bestowed on him by COLUMBIA UNIVERSITY, THE TRUSTEES OF

COLUMBIA UNIVERSITY, NEW YORK-PRESBYTERIAN HOSPITAL, and "CORP.

33 of 232

b18
b19

 

 
 

(FLLED: NED

 

NYSCEF DOC. NOL

 

 

49,

30,

 

Page 34PBy NO. 161335/2
RECEIVED NYSCEF: 04/04/2

ENTITIES" --- in furtherance of his scheme to sexually abuse and exploit JANE DOE #12
and as many other women as possible under the guise of “medical care”.

These events are not isolated, and they were not done outside the knowledge and awareness
of his employers ("CORP. ENTITIES"). ROBERT HADDEN was known as “a shark” - who
knew how to outmaneuver chaperones, make quick hits at sexually abusing female patients,
and keep going - amongst the medical assistants and chaperones with whom he worked. At
least one nurse who worked with ROBERT HADDEN in 1992-1993 walked in on ROBERT
HADDEN sexually abusing a female patient at defendant COLUMBIA UNIVERSITY’s
Audubon Clinic. However, when the nurse reported the abuse ROBERT HADDEN was
committing to her supervisor, the supervisor’s response was for her to just “keep quiet” and
“stay with your doctor’. COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, NEW YORK-PRESBYTERIAN HOSPITAL, and "CORP. ENTITIES", have
created an environment that was not only conducive to committing doctor sexual assaults,
but actually enabled it. By failing to properly educate, train, empower, and support the
medical assistants and chaperones, COLUMBIA UNIVERSITY, THE TRUSTEES OF
COLUMBIA UNIVERSITY, NEW YORK-PRESBYTERIAN HOSPITAL, and "CORP.
ENTITIES" created an environment where patients were duped into believing that there was
a medical chaperone in the examination room who would keep them safe. But, in reality, the
hidden imbalance of power that exists between the chaperones and medical doctors - where
nurses are afraid to speak-up for fear of losing their jobs - has the practical effect of making
doctor sexual abuse appear to be legitimate medical care.

For the sake of completeness, ROBERT HADDEN has pleaded guilty in Criminal Court to

sexually abusing both of the two-other patients referenced above. One by licking her vagina

34 of 232

D18
pt?

 

 
 

(FILED : NEW ORK] COUN SOMERE) OA/RA/ 201 SORE AM Page 35'8psyno. 161335/2

 

NYSCEF DOC. WN

D |.

 

 

51.

RECEIVED NYSCEF: 04/04/2

during a purported vaginal examination - which was during the second time that the patient
stated that ROBERT HADDEN had done it. The other is when ROBERT HADDEN pleaded
guilty to sexually abusing another female patient, who ROBERT HADDEN knew to be HIV
positive, with his ungloved hand.

When ROBERT HADDEN stopped attending to patients in the middle of JANE DOE #12’s
pregnancy in 2012, the defendant "CORP. ENTITIES" and their staff embarked upon a
course of actual fraud and deceit by telling patients -- including JANE DOE #12 -- and the
public at large, that ROBERT HADDEN was out on “sick” leave. Defendant "CORP.
ENTITIES" active fraud is not only deplorable, it creates estoppel which prohibits them
from trying to assert any kind of time limitation as a defense. As time passed, defendants’

story about ROBERT HADDEN’s absence kept changing. JANE DOE #12 was later told she

needed to “switch” doctors one-month prior to delivering her child - because ROBERT _

HADDEN was not returning from “sick leave”. To date, the truth about ROBERT HADDEN
being a “convicted sexual felon” has not been divulged by COLUMBIA UNIVERSITY
MEDICAL CENTER, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-
PRESBYTERIAN HOSPITAL and "CORP. ENTITIES". To date, Columbia University, New
York-Presbyterian Hospital, and their agents, partners, servants, and/or employees have
refused to issue an apology, let alone take responsibility, for enabling ROBERT HADDEN to
commit serial sexual assaults upon the premises of COLUMBIA UNIVERSITY MEDICAL
CENTER, NEW YORK PRESBYTERIAN HOSPITAL, and "CORP. ENTITIES" over the
course of two-decades from 1992 through 2012. Based on the words and conduct of each of
the defendants, their agents, servants, and/or employees, plaintiff was induced to not file a

complaint earlier, Further, plaintiff has been emotionally traumatized by the defendants’

35 of 232

N18
N19

 

 
(FILED: NE

j

 

NYSCEF DOC. WN

 

 

8

52,

-2ORK COUNTY CLERK 03/27/2019 08:13 CU 2AM) Page 361NPES2NO. 161335/2

RECEIVED NYSCEF: 04/04/2

conduct and abuse, and has lacked the capacity to deal with, and confront, the important
legal issues and rights herein until the present.

Because Defendant "CORP, ENTITIES'’ agents, servants, and/or employees actively, and
knowingly, lied to patients about the abuse committed by ROBERT HADDEN, and because
the Chaperones stood by, silently, as ROBERT HADDEN sexually exploited and abused
Plaintiff JANE DOE #12, JANE DOE #12 reasonably believed that ROBERT HADDEN
was conducting legitimate medical treatment while he was ogling, groping, verbally
assaulting, and physically abusing, violating, sexually abusing, and penetrating her, although
she now knows that ROBERT HADDEN’s conduct was, in fact, sexual exploitation and
abuse. Despite the "CORP. ENTITIES” chaperones’ first-hand observation of the abuse, and
"CORP. ENTITIES" prior reports about ROBERT HADDEN’s sexual misconduct,
Defendant "CORP. ENTITIES" and their agents, partners, servants and employees actively
concealed the sexually exploitative behavior and abuse being perpetrated by ROBERT
HADDEN, as well as the complaints of HADDEN’s sexually exploitative behavior and
abuse, and inexplicably continued to allow ROBERT HADDEN to have unfettered sexual
access to COLUMBIA UNIVERSITY MEDICAL CENTER, NEW YORK-
PRESBYTERIAN HOSPITAL, and Defendant "CORP. ENTITIES"’ female patient
populations. Based on the words and conduct of each of the defendants, their agents,
servants, and/or employees, plaintiff was induced to not file a complaint earlier. Further,
plaintiff has been emotionally traumatized by the defendants’ conduct and abuse, and has
lacked the capacity to deal with, and confront, the important legal issues and rights herein

until the present.

18
p19

 

346 of 232

 
 

(FILED: NEW
NYSCEF DOC. Nl

Page 37 hP5a NO. 161335/2018
RECEIVED NYSCEF: 04/04/2019

 

 

JANE DOE #13

53. Plaintiff JANE DOE #13 was born in 1984, and currently resides in the State of New York,

Plaintiff JANE DOE #13 was an OBGYN patient of defendants COLUMBIA UNIVERSITY,
THE NEW YORK AND PRESBYTERIAN HOSPITAL; COLUMBIA PRESBYTERIAN
MEDICAL CENTER; COLUMBIA UNIVERSITY MEDICAL CENTER; COLUMBIA-
PRESBYTERIAN MEDICAL CENTER, EAST SIDE ASSOCIATES; EAST SIDE
ASSOCIATES; THE TRUSTEES OF COLUMBIA UNIVERSITY IN THE CITY OF NEW
YORK; COLUMBIA UNIVERSITY COLLEGE OF PHYSICIANS AND SURGEONS;
PRESBYTERIAN HOSPITAL PHYSICIAN SERVICES ORGANIZATION, INC.;
COLUMBIA-CORNELL CARE, LLC; COLUMBIA CORNELL NETWORK
PHYSICIANS, INC., the AUDUBON CLINIC (Hereinafter “CORP. ENTITIES”) and their
agent, servant, and/or employee ROBERT HADDEN, during which time JANE DOE #13
was serially sexually exploited and abused by ROBERT HADDEN — who was enabled by
the acts and omissions of the within named defendants and “CORP. ENTITIES”.

54. Plaintiff JANE DOE #13 saw ROBERT HADDEN at “CORP. ENTITIES” medical facilities
between 2003 and 2004 for what was supposed to be gynecological and obstetrical care and
treatment. Beginning with JANE DOE #13’s initial office visit, defendant ROBERT
HADDEN began subjecting her to a course of predatory grooming, boundary violating,
mental, emotional, and physical sexual exploitation and abuse. During the visits, ROBERT
HADDEN assailed JANE DOE #13 with a barrage of wily, inappropriate, invasive and
exploitive questions and statements about her body, and physical appearance, sexual history,
her partner and specific sexual acts she engaged in, whether she experienced orgasms and the

use of pornography. ROBERT HADDEN’s approach to grooming was a mix of being

 

 

 

37 of 232

 
 

(FILED: NEWYORK] COuUMmY COMERIDOD(EN/AULOFOM ADAM Page 33l§PBSNO. 161335/2

 

NYSCEF BOC, WN

D |,

 

 

8

55.

56.

RECEIVED NYSCEF: 04/04/2

awkward, authoritative, self-deprecating, disarming, self-pitying, alarming, and overtly
offensive. On multiple occasions ROBERT HADDEN made inappropriate, gratuitous
remarks about JANE DOE #13’s body and physical appearance.

While ROBERT HADDEN was actively and verbally breaking down JANE DOE #13’s
boundaries, he forced JANE DOE #13 to answer questions about the number of sexual
partners and sexual acts she engaged in, whether she and her partner enjoyed pornography,
and peppered her with a series of irrelevant and medically inappropriate questions for long
periods while ogling and groping her breasts and unclothed body. At every visit ROBERT
HADDEN tequired JANE DOE #13 to get naked as he ogled and exploited her.

A Chaperone was present in the room during some of the verbal and physical assaults and
witnessed ROBERT HADDEN’s verbal and physical sexual abuse firsthand, yet did nothing
to prevent, or stop, ROBERT HADDEN’s sexual exploitation and abuse of Plaintiff JANE
DOE #13. Other times, a Chaperone was not present - or would leave the room before the
“examination” was complete at which point ROBERT HADDEN would continue to
physically sexually exploit and abuse JANE DOE #13. This included, but is not limited to,
performing serial, prolonged, and medically inappropriate breast examinations, serial and
medically-inappropriate PAP smears, vaginal exams, and medically inappropriate,
unwarranted and unnecessary “mole-checks” where ROBERT HADDEN would require
JANE DOE #13 to either lay on the table unclothed while he rubbed his hands up and down
her body, or bend over the table while her spread her buttocks, groped her breasts, and
examined her entire body and private areas. ROBERT HADDEN would repeatedly tell
JANE DOE #13 that her PAP smears were abnormal which he used as a pretext to then do

additional, unnecessary, unwarranted and non-medically indicated testing and vaginal

BE of 232

p18
N19

 

 
 

FILED: NEWCYORK1 COUNIN COMERIDOS/T/A019FUD DAM Page 29/NPBx20. 161335/2

 

NYSCEF boc, WN

DY.

 

 

8

37.

38.

RECEIVED NYSCEF: 04/04/2

examinations at each visit. To that end, HADDEN would knowingly and intentionally exploit
the fact that JANE DOE #13 had HPY as a way to justify his need to chronically examine,
leer at and penetrate, her vagina. All the while, ROBERT HADDEN would engage in idle
chatter or begin divulging wholly improper and inappropriate personal information about
himself and family - all in furtherance of his never-ending sexual exploitation and grooming
of female patients. During the serial, unnecessary, unwarranted and medically non-indicated
vaginal examinations that ROBERT HADDEN performed at practically every single visit,
ROBERT HADDEN would repeatedly penetrate JANE DOE #13 by inserting his fingers into
JANE DOE #13’s vagina in a deviant sexual manner - often with his ungloved hands.

ROBERT HADDEN was well aware of the cognitive dissonance that his patients - who he
was sexually abusing - would experience with regard to their inability to come to grips with
the idea that their own medical doctor was sexually exploiting and abusing them. ROBERT
HADDEN used this knowledge and medical training to his advantage while leveraging his
position of status and authority bestowed on him by COLUMBIA UNIVERSITY, THE
TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-PRESBYTERIAN HOSPITAL,
and "CORP. ENTITIES", to his advantage, and in furtherance of his scheme to sexually
abuse and exploit as many women as possible under the guise of performing medical
procedures. As a result, ROBERT HADDEN was enabled to sexually abuse countless female
patients of COLUMBIA UNIVERSITY and NEW YORK-PRESBYTERIAN HOSPITAL, in
a serial fashion, while carrying out his sick fantasies surrounding doctor sexual abuse.

These events are not isolated, and they were not done outside the knowledge and awareness
of his employers ("CORP, ENTITIES"). ROBERT HADDEN was known as “a shark” - who

knew how to out maneuver chaperones, make quick hits at sexually abusing female patients,

39 of 232

16
y19

 

 
 

(FILED: NEW

CXORK 1 COUNTY SCUERED O3K2i/ 201 9 F09):cR2 Page 40'§PB3H0. 161335/2

 

NYSCEF DOC. N

DI.

8

 

 

59.

RECEIVED NYSCEF: 04/04/2

and keep going - amongst the medical assistants and chaperones with whom he worked. At
least one nurse who worked with ROBERT HADDEN in 1992-1993 walked in on ROBERT
HADDEN sexually abusing a female patient at defendant COLUMBIA UNIVERSITY’s
Audubon Clinic. But when the nurse reported the abuse ROBERT HADDEN was
committing to her supervisor, the supervisor’s response was for her to just “keep quiet”,
“stay with your doctor” and “don’t let him get himself in trouble’. COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-
PRESBYTERIAN HOSPITAL, and "CORP. ENTITIES", have created an environment that
was not only conducive to doctor sexual assault, but actually enabled it. By failing to
properly educate, train, empower, and support the medical assistants and chaperones,
COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW
YORK-PRESBYTERIAN HOSPITAL, and "CORP, ENTITIES" created an environment
where patients were duped into believing that there would be someone in the examination
rooms who would keep them safe. But, in reality, the hidden imbalance of power that exists
between the chaperones and medical doctors - where nurses are afraid to speak-up for fear of
losing their jobs - had the practical effect of making doctor sexual abuse appear to be
legitimate medical care.

For the sake of completeness, ROBERT HADDEN has pleaded guilty in Criminal Court to
sexually abusing the two-other patients referenced above. One by licking her vagina during a
purported vaginal examination - which was during the second time that the patient stated that
ROBERT HADDEN had done it. The other is when ROBERT HADDEN pleaded guilty to
sexually abusing another female patient, who ROBERT HADDEN knew to be HIV positive,

with his ungloved hand.

40 of A332

N18
b19

 

 
 

(FILED: NEW XORKi COUNTY COMERIDOS/{Oi/ ADI SF OS:Uw AM Page 411§PPSNO. 161335/2

 

NYSCEF DOC. WN

D}.

 

 

8

RECEIVED NYSCEF: 04/04/2

60. Because Defendant "CORP. ENTITIES"’ Chaperones stood by, silently, as ROBERT

ol.

62.

HADDEN sexually exploited and abused Plaintiff JANE DOE #13, JANE DOE #13
reasonably believed that ROBERT HADDEN was conducting legitimate medical treatment
while he was ogling, groping, verbally assaulting, and physically abusing, violating, sexually
abusing, and penetrating her, although she now knows that ROBERT HADDEN’s conduct
was, in fact, sexual exploitation and abuse. Despite the "CORP. ENTITIES" chaperones’
first-hand observation of the abuse, and "CORP. ENTITIES" prior reports about ROBERT
HADDEN’s sexual misconduct, Defendant "CORP, ENTITIES" and their agents, partners,
servants and employees actively concealed the sexually exploitative behavior and abuse
being perpetrated by ROBERT HADDEN, as well as the complaints of HADDEN’s sexually
exploitative behavior and abuse, and inexplicably continued to allow ROBERT HADDEN to
have unfettered sexual access to COLUMBIA UNIVERSITY MEDICAL CENTER, NEW
YORK-PRESBYTERIAN HOSPITAL, and Defendant "CORP. ENTITIES"’ female patient
populations. Based on the words and conduct of each of the defendants, their agents,
servants, and/or employees, plaintiff was induced to not file a complaint earlier. Further,
plaintiff has been emotionally traumatized by the defendants’ conduct and abuse, and has
lacked the capacity to deal with, and confront, the important legal issues and rights herein
until the present.

ROBERT HADDEN may be listed as the physician in attendance at the birth of JANE DOE
#13’s child, in 2004. To the extent this is correct, a letter allowing the removal of ROBERT
HADDEN’s name from her son’s birth certificate is demanded.

Finally, plaintiffs have a good-faith reason to reason to believe COLUMBIA UNIVERSITY,

THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-PRESBYTERIAN

41 of 2A2

N18
H19

 

 
 

(FILED; NEWLE 1 COUN SORERKD 7201 9F 0:9) cup Page 4218PB320. 161335/2

 

NYSCEF DOC. N

D).

 

 

63.

RECEIVED NYSCEF: 04/04/2

HOSPITAL, and defendant “CORP. ENTITIES" have colluded with ROBERT HADDEN in
order to enable and permit ROBERT HADDEN to apply, and become approved, for certain
“disability benefits” that enable ROBERT HADDEN to continue to receive financial support
and enjoy what may otherwise be considered an “early retirement”. Defendants’ collective
complicity - and active fraud - in actively helping ROBERT HADDEN to support himself
financially after sexually, and feloniously, abusing countless female patients over the course
of two-decades is worthy of criminal prosecution, and intense public scrutiny.
JANE DOE #14

Plaintiff JANE DOE #14 was born in 1973, and currently resides in the State of New York.
Plaintiff JANE DOE #14 became an OBGYN patient of defendants COLUMBIA
UNIVERSITY, THE NEW YORK AND PRESBYTERIAN HOSPITAL; COLUMBIA
PRESBYTERIAN MEDICAL CENTER; COLUMBIA UNIVERSITY MEDICAL
CENTER; COLUMBIA-PRESBYTERIAN MEDICAL CENTER, EAST SIDE
ASSOCIATES; EAST SIDE ASSOCIATES; THE TRUSTEES OF COLUMBIA
UNIVERSITY IN THE CITY OF NEW YORK; COLUMBIA UNIVERSITY COLLEGE
OF PHYSICIANS AND SURGEONS; PRESBYTERIAN HOSPITAL PHYSICIAN
SERVICES ORGANIZATION, INC.; COLUMBIA-CORNELL CARE, LLC; COLUMBIA
CORNELL NETWORK PHYSICIANS, INC., the AUDUBON CLINIC (Hereinafter
“CORP, ENTITIES”) and their agent, servant, and/or employee ROBERT HADDEN, during
which time JANE DOE #14 was serially sexually exploited and abused by ROBERT
HADDEN — who was enabled by the acts and omissions of the within named defendants

and “CORP. ENTITIES”.

4? of 2B

b18
p19

 

 
 

(PILED: NEWCYORK1 COUNIWSOUERIDOS/EU/ 2019 FOS AM) Page 43/8PBSNO. 161335/2

 

NYSCEF DOC. N

DL

 

 

8

RECEIVED NYSCEF: 04/04/2

64, Plaintiff JANE DOE #14 saw ROBERT HADDEN at “CORP. ENTITIES” medical facilities

65.

66.

between May 1998 and November 2010 for what was supposed to be gynecological and
obstetrical care and treatment. Beginning with JANE DOE #14’s initial office visit,
defendant ROBERT HADDEN began subjecting her to a course of predatory grooming,
boundary violating, mental, emotional, and physical sexual exploitation and abuse. During
the visits, ROBERT HADDEN assailed JANE DOE #14 with a barrage of wily,
inappropriate, invasive and exploitive questions and statements about her body, and physical
appearance, and sexual history. ROBERT HADDEN’s approach to grooming was a mix of
being awkward, authoritative, self-deprecating, disarming, self-pitying, alarming, and overtly
offensive. On multiple occasions ROBERT HADDEN made inappropriate, gratuitous
remarks about JANE DOE #14’s body and physical appearance.

While ROBERT HADDEN was actively and verbally breaking down JANE DOE #14’s
boundaries, he engaged JANE DOE #14 in idle chatter about medically irrelevant issues and
peppered her with a series of irrelevant and medically inappropriate questions for long
periods while ogling and groping her breasts and unclothed body, At every visit ROBERT
HADDEN required JANE DOE #14 to get naked as he ogled and exploited her. On two
occasions, with her top off, ROBERT HADDEN made completely inappropriate comments
about JANE DOE #14 breasts and apologized for his distasteful, unprofessional and
gratuitous remark on one of those occasions.

A Chaperone was present in the room during some of the verbal and physical assaults and
witnessed ROBERT HADDEN’s verbal and physical sexual abuse firsthand, yet did nothing
to prevent, or stop, ROBERT HADDEN’s sexual exploitation and abuse of Plaintiff JANE

DOE #14. Other times, a Chaperone was not present - or would leave the room before the

43 of 232

N18
p19

 

 
 

(FILED . NEWORK] COUR COMERID Qa 201 FO CUD OAM) Page 441PBHoNO. 161335/2

 

NYSCEF DOC, N

¥

 

 

8

67,

RECELVED NYSCEF: 04/04/2

“examination” was complete at which point ROBERT HADDEN would continue to
physically sexually exploit and abuse JANE DOE #14. This included, but is not limited to,
performing serial, prolonged, and medically inappropriate breast examinations, and serial
and medically-inappropriate PAP smears and vaginal examinations. During the unnecessary
and non-indicated vaginal exams ROBERT HADDEN would penetrate JANE DOE #14’s
vagina with multiple fingers in a non-medical way, for non-medical purposes. ROBERT
HADDEN would also digitally penetrate JANE DOE #14’s anus, again for no medical
purpose. All the while, ROBERT HADDEN would engage in idle chatter or begin divulging
wholly improper and inappropriate personal information about himself and family - all in’
furtherance of his never-ending sexual exploitation and grooming of female patients. During
the serial, and medically non-indicated vaginal examinations that ROBERT HADDEN
performed at practically every single visit, ROBERT HADDEN would repeatedly penetrate
JANE DOE #14 by inserting his fingers into JANE DOE #14’s vagina, and at times anus, in
a deviant sexual manner.

During every office visit, ROBERT HADDEN insisted that a breast examination was
necessary. After making JANE DOE #14 remove her clothing, for no legitimate medical
purpose, ROBERT HADDEN proceeded to grope and cup JANE DOE #14’s breasts. During
these prolonged, and wholly medically unnecessary “breast examinations”, ROBERT
HADDEN would to pinch and squeeze JANE DOE #14’s nipples. JANE DOE #14 has
endured indescribable conflict, confusion, and mental injury due to her inability to
comprehend the reasons and level of depravity of the abuse inflicted upon her by ROBERT

HADDEN.

44 of 237

p18
p19

 

 
 

(FILED: NEWYORK] COUMMY COMERIDOS(ON/A01 SFOS DIAM) Page 45'4PBYWO. 161335/2

NYSCEF DOC, N

DI.

 

 

8

68.

69.

70.

RECEIVED NYSCEF: 04/04/2

ROBERT HADDEN was well aware of the cognitive dissonance that his patients - who he
was sexually abusing - would experience with regard to their inability to come to grips with
the idea that their own medical doctor was sexually exploiting and abusing them. ROBERT
HADDEN used this knowledge and medical training to his advantage while leveraging his
position of status and authority bestowed on him by COLUMBJA UNIVERSITY, THE
TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-PRESBYTERIAN HOSPITAL,
and "CORP. ENTITIES", to his advantage, and in furtherance of his scheme to sexually
abuse and exploit as many women as possible under the guise of performing medical
procedures. As a result, ROBERT HADDEN was enabled to sexually abuse countless female
patients of COLUMBIA UNIVERSITY and NEW YORK-PRESBYTERIAN HOSPITAL, in
a serial fashion, while carrying out his sick fantasies surrounding doctor sexual abuse.

As if that were not enough, during her final appointment, Hadden pretended to be performing
some kind of vaginal examination. After touching her vagina with his ungloved hand, and
while ducking down under the cloth draped over JANE DOE #14’s legs, and while her view
was obstructed, ROBERT HADDEN proceeded to touch his tongue to plaintiff JANE DOE
#14’s vagina. JANE DOE #14 could not process what was happening and froze.

JANE DOE #14 is a survivor of childhood sexual abuse. When ROBERT HADDEN placed
his tongue on her vagina, she was unable to comprehend how or why a medical doctor would
sexually abuse her in that manner. The memories of her childhood sexual abuse came
flooding back and she became mentally, and even physically, paralyzed. ROBERT
HADDEN, seeing only the surface of the emotional and physical trauma he had just inflicted
on JANE DOE #14 proceeded to say he was “sorry for making you uncomfortable”.

Following this sexual attack by ROBERT HADDEN, JANE DOE #14 was unable to subject

45 of 232

N18
N19

 

 
 

(FILED: NEWYORK COUMiY COURRED OS Ruy 201 9-020 aA) Page 461§PBS NO. 161335/2

 

NYSCEF DOC. N

Di.

 

 

8

71.

72,

RECEIVED NYSCEF: 04/04/2

herself to another gynecological visit for approximately two-years. In 2012, JANE DOE #14
finally found the courage to see another doctor, whose physical examination was unlike any
she had endured under ROBERT HADDEN. Years later, after discovering that ROBERT
HADDEN had been arrested for sexual assault, JANE DOE #14, worried of the oral contact
perpetrated upon her by HADDEN, sought testing to ensure that she had not been infected
with any STD’s or HIV, causing her tremendous fear, anxiety and distress.

ROBERT HADDEN has serially sexually assaulted countless female patients of
COLUMBIA UNIVERSITY and NEW YORK-PRESBYTERIAN HOSPITAL while
carrying out his sick fantasies surrounding doctor sexual abuse. His depraved mind and
scheme to perform deviant and sexually exploitive acts upon women led to him acting out, in
a serial fashion, his fantasies of being able to touch his tongue to a patient’s vagina in the
guise of “medical care” and treatment - while trying to get away with it.

These events are not isolated, and they were not done outside the knowledge and awareness
of his employers ("CORP. ENTITIES"), ROBERT HADDEN was known as “a shark” - who
knew how to outmaneuver chaperones, make quick hits at sexually abusing female patients,
and keep going - amongst the medical assistants and chaperones with whom he worked. At
least one nurse who worked with ROBERT HADDEN in 1992-1993 walked in on ROBERT
HADDEN sexually abusing a female patient at defendant COLUMBIA UNIVERSITY’s
Audubon Clinic. However, when the nurse reported the abuse ROBERT HADDEN was
committing to her supervisor, the supervisor’s response was for her to just “keep quiet”,
“stay with your doctor” and “don’t let him get himself into trouble’. COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-

PRESBYTERIAN HOSPITAL, and "CORP. ENTITIES", have created an environment that

46 of 232

p18
pig

 

 
 

(FILED ; NEWLNORK 1 COUNTY COMERED OSE Ny 201 9EUS:a AM) Page 47'§PBR NO. 161335/2p18
NYSCEF DOC. NDL 8 RECEIVED NYSCEF: 04/04/2019

 

was not only conducive to doctor sexual assaults, but actually enabled it. By failing to
properly educate, train, empower, and support the medical assistants and chaperones,
COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW
YORK-PRESBYTERIAN HOSPITAL, and "CORP. ENTITIES" created an environment
where patients were duped into believing that there was a medical professional in the
examination room who would keep them safe. But, in reality, the hidden imbalance of power
that existed between the chaperones and medical doctors - where nurses were afraid to
speak-up for fear of losing their jobs - had the practical effect of making doctor sexual abuse
appear to be legitimate medical care.

73, For sake of completeness, ROBERT HADDEN has pleaded guilty in Criminal Court to
sexually abusing two-other patients female patients referenced above. One by licking her
vagina during a purported vaginal examination - which was during the second time the
patient stated ROBERT HADDEN had done it. And the other is when ROBERT HADDEN
pleaded guilty to sexually abusing another female patient, who ROBERT HADDEN knew to
be HIV positive, with his ungloved hand.

74, Because Defendant "CORP. ENTITIES"’ Chaperones stood by, silently, as ROBERT
HADDEN sexually exploited and abused Plaintiff JANE DOE #14, JANE DOE #14
reasonably believed that ROBERT HADDEN was conducting legitimate medical treatment
while he was ogling, groping, verbally assaulting, and physically abusing, violating, sexually
abusing, and penetrating her, although she now knows that ROBERT HADDEN’s conduct
was, in fact, sexual exploitation and abuse. Despite the "CORP. ENTITIES"’ chaperones’
first-hand observation of the abuse, and "CORP. ENTITIES" prior reports about ROBERT

HADDEN’s sexual misconduct, Defendant "CORP. ENTITIES" and their agents, partners,

 

 

 

A? af 232

 
 

(FILED: NEW YORK COUMDY COMER OS(2U/ 201 90S: AM Page 49lypEeavo. 161335/2

 

NYSCHF DOC. N

DI.

 

 

8

75.

76.

RECEIVED NYSCEF: 04/04/2

servants and employees actively concealed the sexually exploitative behavior and abuse
being perpetrated by ROBERT HADDEN, as well as the complaints of HADDEN’s sexually
exploitative behavior and abuse, and inexplicably continued to allow ROBERT HADDEN to
have unfettered sexual access to COLUMBIA UNIVERSITY MEDICAL CENTER, NEW
YORK-PRESBYTERIAN HOSPITAL, and Defendant "CORP. ENTITIES’ female patient
populations. Based on the words and conduct of cach of the defendants, their agents,
servants, and/or employees, plaintiff was induced to not file a complaint earlier, Further,
plaintiff has been emotionally traumatized by the defendants’ conduct and abuse, and has
lacked the capacity to deal with, and confront, the important legal issues and rights herein
until the present.

Finally, plaintiffs have a good-faith reason to reason to believe COLUMBIA UNIVERSITY,
THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-PRESBYTERIAN
HOSPITAL, and defendant "CORP, ENTITIES" have colluded with ROBERT HADDEN in
order to enable and permit ROBERT HADDEN to apply, and become approved, for certain
“disability benefits” that enable ROBERT HADDEN to continue to receive financial support
and enjoy what may otherwise be considered an “early retirement”. Defendants’ collective
complicity - and active fraud - in actively helping ROBERT HADDEN to support himself
financially after sexually, and feloniously, abusing countless female patients over the course
of two-decades is worthy of criminal prosecution, and intense public scrutiny. Further, it
directly causes JANE DOE #14 to feel farther marginalized and trivialized.

JANE DOE #15
Plaintiff JANE DOE #15 was born in 1982, and currently resides in the State of Florida.

Plaintiff JANE DOE #15 became an gynecological patient of defendants COLUMBIA

48 of 232

N18
pig

 

 
 

(FILED: NEW

 

NYSCEF DOC, N

>

8

77,

 

 

CXORK 1 COUNTASCHERKD O38 2/2019 F03:0B2AM Page 49'NPBS HNO. 161335/2

RECEIVED NYSCEF: 04/04/2

UNIVERSITY, THE NEW YORK AND PRESBYTERIAN HOSPITAL; COLUMBIA
PRESBYTERIAN MEDICAL CENTER; COLUMBIA UNIVERSITY MEDICAL
CENTER; COLUMBIA-PRESBYTERIAN MEDICAL CENTER, EAST SIDE
ASSOCIATES; EAST SIDE ASSOCIATES; THE TRUSTEES OF COLUMBIA
UNIVERSITY IN THE CITY OF NEW YORK; COLUMBIA UNIVERSITY COLLEGE
OF PHYSICIANS AND SURGEONS; PRESBYTERIAN HOSPITAL PHYSICIAN
SERVICES ORGANIZATION, INC.; COLUMBIA-CORNELL CARE, LLC; COLUMBIA
CORNELL NETWORK PHYSICIANS, INC., the AUDUBON CLINIC (Hereinafter
“CORP. ENTICIES”) and their agent, servant, and/or employee ROBERT HADDEN, during
which time JANE DOE #15 was serially sexually exploited and abused by ROBERT
HADDEN — who was enabled by the acts and omissions of the within named defendants
and “CORP. ENTITIES”.

Plaintiff JANE DOE #15 saw ROBERT HADDEN at “CORP. ENTITIES” medical facilities
between 2002 and 2009, for what was supposed to be gynecologic care and treatment.
Beginning with JANE DOE #15’s initial office visit, defendant ROBERT HADDEN began
subjecting her to a course of predatory grooming, boundary violating, and mental, emotional,

and physical sexual exploitation and abuse, During the visits, ROBERT HADDEN assailed

JANE DOE #15 with a barrage of wily, inappropriate, invasive and exploitive questions and

statements about her body, physical appearance, pornography, whether her partner satisfied
her and detailed - and wholly medically irrelevant — questions and comments about the
performance of oral sex on men, ROBERT HADDEN’s approach to grooming was a mix of
being awkward, authoritative, self-deprecating, disarming, self-pitying, alarming, and overtly

offensive.

49 of 232

H18
p19

 

 
 

(FILED: NEWRYOR

 

 

NYSCEF DOC. N

)

 

 

8

78.

79,

80.

Page 50 NPES NO. 161335/2
RECEIVED NYSCEF: 04/04/2

While ROBERT HADDEN was actively and verbally breaking down JANE DOE #15’s
boundaries, he engaged JANE DOE #15 in idle chatter about medically irrelevant issues and
peppered her with a series of irrelevant and medically inappropriate questions for long
periods while ogling and groping her breasts and unclothed body. At each visit ROBERT
HADDEN required JANE DOE #15 to get naked as he ogled and exploited her.

A Chaperone was present in the room during some of the verbal and physical assaults and
witnessed ROBERT HADDEN’s verbal and physical sexual abuse firsthand, yet did nothing
to stop or prevent ROBERT HADDEN’s sexual exploitation and abuse of Plaintiff JANE
DOE #15. On most occasions a Chaperone was present at the beginning of the examination,
and would then leave the room before the “examination” was complete. After the chaperone
exited the room, the exploitation and abuse would continue with ROBERT HADDEN
proceeding to perform serial, prolonged, and medically inappropriate breast examinations,
and serial and medically-inappropriate PAP smears and vaginal examinations and medically
inappropriate “mole-checks” where ROBERT HADDEN would require JANE DOE #15 to
lay face-down on the examination table, unclothed, while he rubbed his hands up and down
her body, and spread her buttocks to “look for moles” in and around her anus.

During the regular — and wholly unnecessary -— serial “vaginal exams”, “breast exams”,
and “mole-checks” ROBERT HADDEN would perform on JANE DOE #15, ROBERT
HADDEN would penetrate JANE DOE #15’s vagina with his fingers in a non-medical way,
for non-medical purposes, and often without gloves on his hands. ROBERT HADDEN
would also digitally penetrate JANE DOE #15’s anus, again for no medical purpose. All the

while, ROBERT HADDEN would engage in idle chatter or begin divulging wholly improper

5O of 232

b18
b19

 

 
 

(FILED: NEWCNORK 1 COUNIU/OCLERED Oa/21/ 2019 FDS: AM) Page 511§PB8H0. 161335/2

 

NYSCEF DOC. N

DI.

 

 

8

81.

82.

83.

RECEIVED NYSCEF: 04/04/2

and inappropriate personal information about himself and family - all in furtherance of his
nevet-ending sexual exploitation and grooming of female patients.

At one office visit, ROBERT HADDEN instructed JANE DOE #15 to come into his office
where the lights were dimmed and closed the door. During this visit ROBERT HADDEN
told JANE DOE he was going to give her an HPY shot. This was JANE DOE #15’s third
HPV vaccination. This time however, ROBERT HADDEN instructed JANE DOE #15 to
pull her pants down and bend over his desk, so he could administer the shot into her
buttocks. When JANE DOE #15 questioned this action, ROBERF HADDEN assured her
not to worry and told her to just do it.

After the inappropriate HPV injection was placed into JANE DOE #15’s buttock, ROBERT
HADDEN told her to stand up, get completely naked, and then bend over and touch her toes
while he stood behind her to “check her spine”. All the while, ROBERT HADDEN was
continuing to groom JANE DOE #15 by engaging in irrelevant prater about his family and
son with special needs in his twisted effort to gain her confidence and present the image of
himself as a caring, “family man”.

ROBERT HADDEN was well aware of the cognitive dissonance that his patients - who he
was sexually exploiting and abusing - would experience with regard to their inability to
come to grips with the idea that their own medical doctor was sexually exploiting and
abusing them. ROBERT’ HADDEN used this knowledge and medical training to his
advantage while leveraging his position of status and authority bestowed on him by
COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW
YORK-PRESBYTERIAN HOSPITAL, and "CORP. ENTITIES", to his advantage, and in

furtherance of his scheme to sexually abuse and exploit as many women as possible under

51 of 28?

18
19

 

 
 

\
(FILED: NE

 

NYSCEF DOC. NO}

 

 

 

84.

Page S2'yPsgNo. 161335/2
RECEIVED NYSCEF: 04/04/2

the guise of performing medical procedures. As a result, ROBERT HADDEN was enabled to
sexually abuse countless female patients of COLUMBIA UNIVERSITY and NEW YORK-
PRESBYTERIAN HOSPITAL in a serial fashion. ROBERT HADDEN has serially sexually
abused countless female patients of COLUMBIA UNIVERSITY and NEW YORK-
PRESBYTERIAN HOSPITAL while carrying out his sick fantasies surrounding doctor
sexual abuse, His depraved mind and scheme to perform deviant and sexually exploitive acts
upon women led to him acting out, in a serial fashion, his fantasies of being able to touch his
tongue to his patients’ vaginas in the guise of “medical care” - while trying to get away with
it.

These events are not isolated, and they were not done outside the knowledge and awareness
of his employers ("“CORP, ENTITIES"), ROBERT HADDEN was known as “a shark” - who
knew how to outmaneuver chaperones, make quick hits at sexually abusing female patients,
and keep going - amongst the medical assistants and chaperones with whom he worked. At
least one nurse who worked with ROBERT HADDEN in 1992-1993 walked in on ROBERT
HADDEN sexually abusing a female patient at defendant COLUMBIA UNIVERSITY’s
Audubon Clinic, But when the nurse reported the abuse ROBERT HADDEN was
committing to her supervisor, the supervisor’s response was for her to just “keep quiet”,
“stay with your doctor” and “don’t let him get himself in trouble”. COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-
PRESBYTERIAN HOSPITAL, and "CORP, ENTITIES", have created an environment that
was not only conducive to doctor sexual assault, but actually enabled it. By failing to
properly educate, train, empower, and support the medical assistants and chaperones,

COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW

AA af 232

p18
N19

 

 
 

(FILED NEW YORK] COUNEO SOUEREDOS/RU/AUL OPO. aM) Page S3IWPESNO. 161335/2

 

NYSCEF DOC. N

Dy}.

 

 

8

85.

86.

RECEIVED NYSCEF: 04/04/2

YORK-PRESBYTERIAN HOSPIFAL, and "CORP. ENTITIES" created an environment
where patients were duped into believing that there was someone in the examination room
who would keep them safe. But, in reality, the hidden imbalance of power that exists
between the chaperones and medical doctors - where nurses are afraid to speak-up for fear of
losing their jobs - has the practical effect of making doctor sexual abuse appear to be
legitimate medical care.

For the sake of completeness, ROBERT HADDEN has pleaded guilty in Criminal Court to
sexually abusing both of the two-other patients referenced above. One by licking her vagina
during a purported vaginal examination - which was during the second time that the patient
stated that ROBERT HADDEN had done it. The other is when ROBERT HADDEN pleaded
guilty to sexually abusing another female patient, who ROBERT HADDEN knew to be HIV
positive, with his ungloved hand.

Because Defendant "CORP. ENTITIES"? Chaperones stood by, silently, as ROBERT
HADDEN sexually exploited and abused Plaintiff JANE DOE #15, JANE DOE #15
reasonably believed that ROBERT HADDEN was conducting legitimate medical treatment
while he was ogling, groping, verbally assaulting, and physically abusing, violating, sexually
abusing, and penetrating her, although she now knows that ROBERT HADDEN’s conduct
was, in fact, sexual exploitation and abuse. Despite the "CORP. ENTITIES” chaperones’
first-hand observation of the abuse, and "CORP. ENTITIES" prior reports about ROBERT
HADDEN’s sexual misconduct, Defendant "CORP. ENTITIES" and their agents, servants
and employees actively concealed the sexually exploitative behavior and abuse being
perpetrated by ROBERT HADDEN, as well as the complaints of HADDEN’s sexually

exploitative behavior and abuse, and inexplicably continued to allow ROBERT HADDEN to

43 of 232

N18
p19

 

 
 

FILED: NEU -ZORE COUNT SONERID.OA AV 201 9F0:9| CUR Page 547§PBB20. 161335/2

NYSCEF DOC. WN

Dt

 

 

87,

88,

RECEIVED NYSCEF: 04/04/2

have unfettered sexual access to COLUMBIA UNIVERSITY MEDICAL CENTER, NEW
YORK-PRESBYTERIAN HOSPITAL, and Defendant "CORP. ENTITIES"’ female patient
populations,

Finally, plaintiffs have a good-faith reason to reason to believe COLUMBIA UNIVERSITY,
THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-PRESBYTERIAN

HOSPITAL, and defendant "CORP. ENTITIES" have colluded with ROBERT HADDEN in

order to enable and permit ROBERT HADDEN to apply, and become approved, for certain

“disability benefits” that enable ROBERT HADDEN to continue to receive financial support
and enjoy what may otherwise be considered an “early retirement”. Defendants’ collective
complicity - and active fraud - in actively helping ROBERT HADDEN to support himself
financially after sexually, and feloniously, abusing countless female patients over the course
of two-decades is worthy of criminal prosecution, and intense public scrutiny. Further, it
directly caused JANE DOE #15 to feel further marginalized and trivialized.
JANE DOE #16

Plaintiff JANE DOE #16 was born in 1994, and currently resides in the State of New Jersey.
JANE DOE #16 was a gynecology patient of defendants (and/or to be named Defendants)
including: COLUMBIA UNIVERSITY, THE NEW YORK AND PRESBYTERIAN
HOSPITAL; COLUMBIA PRESBYTERIAN MEDICAL CENTER; COLUMBIA
UNIVERSITY MEDICAL CENTER; COLUMBIA-PRESBYTERIAN MEDICAL
CENTER, EAST SIDE ASSOCIATES; EAST SIDE ASSOCIATES; THE TRUSTEES OF
COLUMBIA UNIVERSITY IN THE CITY OF NEW YORK; COLUMBIA UNIVERSITY
COLLEGE OF PHYSICIANS AND SURGEONS; PRESBYTERIAN HOSPITAL

PHYSICIAN SERVICES ORGANIZATION, INC.; COLUMBIA-CORNELL CARE, LLC;

54 of ABP

N18
p19

 

 
 

(FTLED: NEW

CYORK 1 COUNTY SCUERKDOS/LN/ 2019 FOS:C2 AM) Page SS'NPRBNO. 161335/2

 

NYSCEF DOC. N

DE 8

 

 

89.

90.

RECEIVED NYSCEF: 04/04/2

COLUMBIA CORNELL NETWORK PHYSICIANS, INC., (Hereinafter “CORP.
ENTITIES”) and their agent, servant, and/or employee ROBERT HADDEN, during which
time JANE DOE #16 was serially sexually exploited and abused by ROBERT HADDEN —
who was enabled by the acts and omissions of the within named defendants and “CORP.
ENTITIES”,

Plaintiff JANE DOE #16 saw ROBERT HADDEN at “CORP. ENTITIES” medical facilities
for what was supposed to be gynecologic care and treatment. At the time of the visit JANE
DOE #16 was a full-time high-school student and a minor under the laws of the State of New
York. Further, ROBERT HADDEN was the physician who had delivered JANE DOE #16 a
decade earlier. ROBERT HADDEN was well aware of this fact and used this relationship
with both the patient, and her mother, as leverage in order to carry out his scheme of sexual
exploitation and sexual abuse of the minor child, JANE DOE #16.

Beginning with JANE DOE #16’s initial office visit as a gynecology patient, defendant
ROBERT HADDEN began subjecting her to a course of predatory grooming, boundary
violating, mental, emotional, and physical sexual abuse. During the visits, ROBERT
HADDEN assailed JANE DOE #16 with a barrage of wily, inappropriate, invasive and
exploitive questions and statements about her mother, appearance, body, sexual history, and
sexual activity. Questioning JANE DOE #16 about her virginity and eliciting intimate and
inappropriate details about how close she has gotten to experiencing sexual intercourse with
a male. ROBERT HADDEN’s approach to grooming JANE DOE #16 was a mix of being
authoritative, awkward, self-deprecating, disarming, self-pitying, alarming, fear mongering,

and overtly offensive.

55 nf 232

D18
N19

 

 
 

(FILED: NEWCYORK 1COUNTW/COLEREDOS/@T/ 2019 OOO AM Page 5G6LNPBg 0. 161335/2p18
NYSCEF DOC. NDE 8 RECEIVED NYSCEF: 04/04/2019

 

91. While ROBERT HADDEN was actively and verbally breaking down JANE DOE #16’s
boundaries, he forced JANE DOE #16 to answer questions about herself, her school, and her
mother; and peppered her with a series of irrelevant and medically inappropriate questions
for long periods while ogling and groping her unclothed body, breasts and vagina. While
ogling and groping JANE DOE #16’s unclothed body, ROBERT HADDEN continued to
engage in idle chatter about wholly medically irrelevant information.

92. A Chaperone was present in the room at the beginning of the visit and during the verbal and
physical exploitation and assaults, and witnessed ROBERT HADDEN’s verbal and physical
sexual abuse firsthand, yet did nothing to prevent or stop ROBERT HADDEN’s sexual
exploitation and abuse of Plaintiff JANE DOE #16. During this initial visit, ROBERT
HADDEN directed JANE DOE #16 to remove all of her clothes and “get on all fours” on the
table. While naked and on all fours, ROBERT HADDEN proceeded to perform a prolonged,
medically-inappropriate, unnecessary and unwarranted breast examination, prolonged,
medically-inappropriate, unnecessary, and unwarranted vaginal examination, and a
prolonged and medically-inappropriate exploration of a rash around JANE DOE #16’s pubic
area, all the while as JANE DOE #16 was being posed on her hands and knees naked before
ROBERT HADDEN, who then proceeded to rub both of his ungloved hands up and down
her body, groped her body, spread her buttocks, examined the crevices of the most intimate
parts of her body, and spread her vagina as he leered into all of her private areas. All the
while, ROBERT HADDEN would continue to engage in idle chatter about JANE DOE #16,
her body, and her lack of sexual activity, in furtherance of ROBERT HADDEN’s never-
ending pedophiliac-grooming and sexual exploitation of this minor-female patient. During

the serial, prolonged, medically-inappropriate unnecessary and unwarranted vaginal

 

 

 

56 of 2A2

 
 

 

 

NYSCEF DOC. Np

 

 

93.

94.

Page 57%§PB%NO- 162335/2
RECEIVED NYSCEF: 04/04/2

examinations that ROBERT HADDEN performed at both visits, ROBERT HADDEN would
penetrate JANE DOE #16 by inserting his fingers into JANE DOE #16’s vagina. All of these
so-called “examinations” were done in a deviant and sexual manner solely for ROBERT
HADDEN’s own prurient, deviant, and lecherous sexual gratification.

During the second visit, ROBERT HADDEN learned that JANE DOE #16 had just recently
lost her virginity. At the time, JANE DOE #16 had only one-boyfriend/partner, and very little
experience with sex or sexual activity. Despite her age and lack of sexual experience,
ROBERT HADDEN instructed JANE DOE #16 that a vaginal examination and PAP Smear
was necessary. During this exploitative and abusive visit, ROBERT HADDEN spent a long
time doing the medically unnecessary and inappropriate PAP Smear and vaginal
examination. Because of her young age, and due to the fact that ROBERT HADDEN was the
first gynecologist that JANE DOE #16 saw, this didn’t seem abnormal simply because JANE
DOE #16 had nothing to compare it to. Following the abusive and exploitative vaginal
examination, JANE DOE #16 did not return to defendant ROBERT HADDEN.,

ROBERT HADDEN was well aware of the cognitive dissonance that his patients - who he
was sexually abusing - would experience with regard to their inability to come to grips with
the unfathomable idea that their own medical doctor was sexually exploiting and abusing
them - especially as a minor who was literally brought into this world into the hands of
ROBERT HADDEN who had delivered her as a baby just 16-years earlier. ROBERT
HADDEN used this knowledge and medical training to his advantage while leveraging his
position of status and authority bestowed on him by COLUMBIA UNIVERSITY, THE
TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-PRESBYTERIAN HOSPITAL,

and "CORP. ENTITIES", to his own depraved-benefit, and in furtherance of his scheme to

57 of 232

N18
p19

 

 
 

(FILED : NEW

CHORK 1 COUNTY COMERKDOG/E Ty QOL SFOS:CE2AM) Page SoTNPBHNO. 161335/2

 

NYSCEF DOC, N

Ph.

8

95.

 

 

RECEIVED NYSCEF: 04/04/2

sexually abuse and exploit as many women as possible under the guise of performing
medical procedures. As a result, ROBERT HADDEN was enabled to sexually abuse
countless female patients of COLUMBIA UNIVERSITY and NEW YORK-
PRESBYTERIAN HOSPITAL, in a serial fashion, while carrying out his sick fantasies
surrounding doctor sexual abuse.

These events are not isolated, and they were not done outside the knowledge and awareness
of his employers ("CORP. ENTITIES"). ROBERT HADDEN was known as “a shark” - who
knew how to outmaneuver chaperones, make quick hits at sexually abusing female patients,
and keep going - amongst the medical assistants and chaperones with whom he worked. At
least one nurse who worked with ROBERT HADDEN in 1992-1993 walked in on ROBERT
HADDEN sexually abusing a female patient at defendant COLUMBIA UNIVERSITY’s
Audubon Clinic. However, when the nurse reported the abuse ROBERT HADDEN was
committing to her supervisor, the supervisor’s response was for her to just “keep quiet”,
“stay with your doctor” and “don’t let him get himself in trouble’. COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-
PRESBYTERIAN HOSPITAL, and "CORP, ENTITIES", have created an environment that
was not only conducive to doctor sexual assaults, but actually enabled it. By failing to
properly educate, train, empower, and support the medical assistants and chaperones,
COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW
YORK-PRESBYTERIAN HOSPITAL, and "CORP, ENTITIES" created an environment
where patients were duped into believing that there was someone in the examination room
who would keep them safe. But, in reality, the hidden imbalance of power that existed

between the chaperones and medical doctors - where the chaperones were afraid to speak-up

5A of 232

N18
N19

 

 
(FILED: NEWS .

Dh,

NYSCEF DOC, N

I

 

 

96.

97.

TORK. BOUNTY CRERK 03/27 /2279003 18 a Page 59GPBSN0. 161335/2

RECEIVED NYSCEF: 04/04/2

for fear of losing their jobs - had the practical effect of making doctor sexual abuse appear to
be legitimate medical care,

For the sake of completeness, ROBERT HADDEN has pleaded guilty in Criminal Court to
sexually abusing two-other patients female patients referenced above. One by licking her

vagina during a purported vaginal examination - which was the second time that the patient

. stated ROBERT HADDEN had done it. And the other is when ROBERT HADDEN pleaded

guilty to sexually abusing a separate female patient, who ROBERT HADDEN knew to be
HIV positive, with his ungloved hands.

Because Defendant "CORP. ENTITIES"’ Chaperones stood by silently and watched - and
also actively participated in the sexual exploitation, abuse, and coverup of ROBERT
HADDEN’s serial sexual exploitation and abuse by failing to prevent or stop ROBERT
HADDEN - JANE DOE #16 reasonably believed that ROBERT HADDEN must have been
conducting legitimate medical treatment while he was ogling, groping, verbally assaulting,
and physically abusing, violating, sexually abusing, and penetrating her, although she now
knows that ROBERT HADDEN’s conduct was, in fact, sexual exploitation and abuse.
Despite the "CORP. ENTITIES" chaperones’ first-hand observation of the abuse and
ROBERT HADDEN’s history of evading their observation by telling the Chaperones to-
leave the room, and "CORP. ENTITIES" prior reports about ROBERT HADDEN’s sexual
misconduct, Defendant “CORP. ENTITIES" and their agents, partners, servants and
employees actively concealed JANE DOE #16’s abuse and ROBERT HADDEN’s sexually
exploitative behavior, and inexplicably continued to allow ROBERT HADDEN to have
unfettered sexual access to COLUMBIA UNIVERSITY MEDICAL CENTER, NEW

YORK-PRESBYTERIAN HOSPITAL, and Defendant "CORP. ENTITIES" female and

59 of AARP

D18
D1

 

 
 

TITLED: NET

(F We X40:

Dh.

NYSCEF DOC. N

 

 

 

98.

99,

Page 60 SPERHO- 161335/2
RECEIVED NYSCEF: 04/04/2

minor-female patient populations. Based on the words and conduct of each of the defendants,
their agents, servants, and/or employees, plaintiff was induced to not file a complaint earlier.
Further, plaintiff has been emotionally traumatized by the defendants’ conduct and abuse,
and has lacked the capacity to deal with, and confront, the important legal issues and rights
herein until the present.

Further, plaintiffs have a good-faith reason to believe COLUMBIA UNIVERSITY, THE
TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-PRESBYTERIAN HOSPITAL,
and defendant "CORP. ENTITIES" continue to collude with ROBERT HADDEN to permit
and enable ROBERT HADDEN to apply for, obtain, and maintain certain “disability
benefits” which allow ROBERT HADDEN to receive financial compensation while enjoying
what may otherwise be considered a “paid, early retirement” from the practice of medicine.
Defendants’ collective complicity - and active fraud - in helping ROBERT HADDEN to
support himself financially after sexually, and feloniously, abusing countless female patients
over the course of two-decades is worthy of criminal prosecution, and intense public
scrutiny. Particularly in this day and age, the use of either Corporate or State taxpayer-dollars
for the financial benefit of a convicted sexual predator seems like the exact kind of thing that
would be a notable and newsworthy story. Further, ROBERT HADDEN’s sexual
exploitation, pedophilia, and sexual abuse of minor-female patients should be the subject of a
comprehensive State investigation and criminal prosecution.

JANE DOE #17
Plaintiff JANE DOE #17 was born in 1973, and currently resides in the State of New York.
Plaintiff JANE DOE #17 became an OBGYN patient of defendants COLUMBIA

UNIVERSITY, THE NEW YORK AND PRESBYTERIAN HOSPITAL; COLUMBIA

60 af 237

p18
p19

 

 
 

FILED: NEW

 

NYSCEF DOC. N

 

Dh

 

 

Page 6 APRs Ne - 161335/2
RECEIVED NYSCEF: 04/04/2

PRESBYTERIAN MEDICAL CENTER; COLUMBIA UNIVERSITY MEDICAL
CENTER; COLUMBIA-PRESBYTERIAN MEDICAL CENTER, EAST SIDE
ASSOCIATES; EAST SIDE ASSOCIATES; THE TRUSTEES OF COLUMBIA
UNIVERSITY IN THE CITY OF NEW YORK; COLUMBIA UNIVERSITY COLLEGE
OF PHYSICIANS AND SURGEONS; PRESBYTERIAN HOSPITAL PHYSICIAN
SERVICES ORGANIZATION, INC.; COLUMBIA-CORNELL CARE, LLC; COLUMBIA
CORNELL NETWORK PHYSICIANS, INC., the AUDUBON CLINIC (Hereinafter
“CORP. ENTITIES”) and their agent, servant, and/or employee ROBERT HADDEN, during
which time JANE DOE #17 was sexually exploited and abused by ROBERT HADDEN —
who was enabled by the acts and omissions of the within named defendants and “CORP.
ENTITIES”,

100.Plaintiff JANE DOE #17 saw ROBERT HADDEN at “CORP. ENTITIES” medical facilities
in or around February 2005 for what was supposed to be the start of obstetrical and prenatal
care and treatment for her pregnancy with her first child. Beginning with JANE DOE #17’s
initial office visit, defendant ROBERT HADDEN began subjecting her to a course of
predatory grooming, boundary violating, and mental, emotional, and physical sexual
exploitation and abuse. During the visit, ROBERT HADDEN began assailing JANE DOE
#17 with a barrage of wily, inappropriate, invasive and exploitative questions and statements
about her body, physical appearance and wholly medically irrelevant questions about her
sexuality and sexual activity. ROBERT HADDEN’s approach to grooming was a mix of
being awkward, authoritative, self-deprecating, disarming, self-pitying, alarming, and overtly

olfensive.

61 of 232

N18
N19

 

 
 

(FILED: NEWDXORK1 COUNTY OOLERFDGS/(RT/ 2019 OMS BM Page 62INPRSNO. 161335/2

 

NYSCEF DOC. N

Dh.

 

 

8 RECEIVED NYSCEF:; 04/04/2

101.While ROBERT HADDEN was actively and verbally breaking down JANE DOE #17’s
boundaries, he engaged JANE DOE #17 in idle chatter about medically irrelevant issues
while peppering her with a series of irrelevant and medically inappropriate questions for long
periods while ogling her breasts and unclothed body.

102.A Chaperone was present in the room at the beginning of the examination, and then left
before the “examination” was complete. After the chaperone exited the room, the
exploitation and abuse continued with ROBERT HADDEN proceeding to perform serial,
prolonged, and medically inappropriate breast examinations, and a medically-inappropriate
vaginal examination with his bare, ungloved hands.

103.During the wholly unnecessary “physical examination” - while JANE DOE #17 was
completely naked - ROBERT HADDEN instructed JANE DOE #17 to stand up, and then
bend over while he checked for “scoliosis”. All the while, as JANE DOE #17 was naked and
bent over, ROBERT HADDEN was continuing to groom JANE DOE #17 by running his
ungloved hands all over her body, simultaneously offering her lots of comments about how
great her skin was, how she didn’t have to “worry about stretch marks”, and engaging in
other kinds irrelevant prater.

104.ROBERT HADDEN was well aware of the cognitive dissonance that his patients - who he
was sexually abusing - would experience with regard to their inability to come to grips with
the unfathomable thought that their own medical doctor was sexually exploiting and abusing
them, ROBERT HADDEN used this knowledge and medical training to his advantage while
leveraging his position of status and authority bestowed on him by COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-

PRESBYTERIAN HOSPITAL, and "CORP. ENTITIES", to his benefit, advantage, and in

62 of ABP

Dis
49

 

 
(FILED: NEWCYORK] COUMNTN7 SOMERKD O32 n/ 201 9F09i CUR AM) Page 631§PBSHO- 161335/2

 

NYSCEF DOC, N

PI.

 

 

8

RECEIVED NYSCEF: 04/04/2

furtherance of his scheme to sexually abuse and exploit as many women as possible under
the guise of performing medical procedures. As a result, ROBERT HADDEN was enabled to
sexually abuse countless female patients of COLUMBIA UNIVERSITY and NEW YORK-
PRESBYTERIAN HOSPITAL, in a serial fashion, while carrying out his sick fantasies

surrounding doctor sexual abuse.

105. ROBERT HADDEN has serially sexually assaulted countless female patients of

COLUMBIA UNIVERSITY and NEW YORK-PRESBYTERIAN HOSPITAL. His depraved
mind and scheme to perform deviant and sexually exploitive acts upon women have led him
to acting out, in a serial fashion, his sick fantasies of being able to penetrate his patients’
vaginas for non-medical purposes - as well as touch his tongue to his patients’ vaginas in the

guise of “medical care” - while trying to get away with it.

106. These events are not isolated, and they were not done outside the knowledge and awareness

of his employers ('CORP. ENTITIES"). ROBERT HADDEN was known as “shark” - who
knew how to outmaneuver chaperones, make quick hits at sexually abusing female patients,
and keep going - amongst the medical assistants and chaperones with whom he worked. At
least one nurse who worked with ROBERT HADDEN in 1992-1993 walked in on ROBERT
HADDEN sexually abusing a female patient at defendant COLUMBIA UNIVERSITY’s
Audubon Clinic. But when the nurse reported the abuse ROBERT HADDEN was
committing to her supervisor, the supervisor’s response was for her to just “keep quiet”,
“stay with your doctor” and “don’t let him get himself in trouble’. COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-
PRESBYTERIAN HOSPITAL, and "CORP, ENTITIES", have created an environment that

was not only conducive to doctor sexual assault, but actually enabled it. By failing to

63 of 23?

N18
pig

 

 
 

 

 

(FILED: NE i 03 ie ' BAM Page 64'SP3s20- 161335/2)18
NYSCEF DOC. Np 8 RECEIVED NYSCEF: 04/04/2p19

properly educate, train, empower, and support the medical assistants and chaperones,
COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW
YORK-PRESBYTERIAN HOSPITAL, and "CORP. ENTITIES" created an environment
where patients were duped into believing that there was someone in the examination room
who would keep them safe. But, in reality, the hidden imbalance of power that exists
between the chaperones and medical doctors - where nurses are afraid to speak-up for fear of
losing their jobs - has the practical effect of making doctor sexual abuse appear to be
legitimate medical care.

107. For the sake of completeness, ROBERT HADDEN has pleaded guilty in Criminal Court to
sexually abusing both of the two-other patients referenced above. One by licking her vagina
during a purported vaginal examination - which was during the second time that the patient
stated that ROBERT HADDEN had done it. The other is when ROBERT HADDEN pleaded
guilty to sexually abusing another female patient, who ROBERT HADDEN knew to be HIV
positive, with his ungloved hand.

108. Because Defendant "CORP. ENTITIES"’ Chaperones stood by, silently, as ROBERT
HADDEN sexually exploited and abused Plaintiff JANE DOE #17 - and even left the
examination room before the “examination” was complete - JANE DOE #17 reasonably
believed that ROBERT HADDEN was conducting legitimate medical treatment while he
was ogling, groping, verbally assaulting, and physically abusing, violating, sexually abusing,
and penetrating her, although she now knows that ROBERT HADDEN’s conduct was, in
fact, sexual exploitation and abuse. Despite the "CORP. ENTITIES"’ chaperones’ first-hand
observation of the abuse, and "CORP. ENTITIES" prior reports about ROBERT HADDEN’s

sexual misconduct, Defendant "CORP. ENTITIES" and their agents, servants and employees

 

 

 

64 of 232

 
 

(FILED: NEWCHORK1 COUNTY cOLERKD OS /(2u/ 20 1 9-09 |: 0) Page 65'§PB3N0. 161335/2

 

NYSCEF DOC. N

Dh.

 

 

8

RECEIVED NYSCEF: 04/04/2

actively concealed the sexually exploitative behavior and abuse being perpetrated by
ROBERT HADDEN, as well as the complaints of HADDEN’s sexually exploitative behavior
and abuse, and inexplicably continued to allow ROBERT HADDEN to have unfettered
sexual access to COLUMBIA UNIVERSITY MEDICAL CENTER, NEW YORK-
PRESBYTERIAN HOSPITAL, and Defendant "CORP, ENTITIES"’ female patient
populations. Based on the words and conduct of each of the defendants, their agents,
servants, and/or employees, plaintiff was induced to not file a complaint earlier. Further,
plaintiff has been emotionally traumatized by the defendants’ conduct and abuse, and has
lacked the capacity to deal with, and confront, the important legal issues and rights herein

until the present.

109. Finally, plaintiffs have a good-faith reason to believe COLUMBIA UNIVERSITY, THE

TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-PRESBYTERIAN HOSPITAL,
and defendant "CORP. ENTITIES" have colluded with ROBERT HADDEN in order to
enable and permit ROBERT HADDEN to apply, and obtain approval, for certain “disability
benefits” that enable ROBERT HADDEN to continue to receive financial support and enjoy
what might otherwise be considered a paid, “early retirement”, Defendants’ collective
complicity - and active fraud - in helping ROBERT HADDEN to support himself financially
after sexually, and feloniously, abusing countless female patients over the course of two-
decades is worthy of criminal investigation, prosecution, and intense public scrutiny. Further,

it directly causes JANE DOE #17 to feel further marginalized and trivialized.

ANE DOE #18

65 af 232

p18
p19

 

 
 

 

(FILED: NEW -ZORRi COUN SODERD GAARA 201 SOBER AM Page 6676P2320. 161335/2

NYSCEF DOC. N

DI.

 

 

RECEIVED NYSCEF: 04/04/2

110. Plaintiff JANE DOE #18 was born in 1967, and currently resides in the State of Maryland.
JANE DOE #18 was a student of Columbia University at the time of the sexual assaults
committed by COLUMBIA UNIVERSITY doctor ROBERT HADDEN.

111. The sexual harassment, abuse and assaults committed by ROBERT HADDEN were un-
welcomed, severe and pervasive, happened to JANE DOE #18 on multiple occasions — to
countless other female students and female patients — and had a profound and severe
negative impact on JANE DOE #18, her person, her overall educational experience, and her
ultimate professional endeavors.

112, Defendants COLUMBIA UNIVERSITY and "CORP, ENTITIES" were on notice of
ROBERT HADDEN’s conduct as described above. Nonetheless, defendants failed to carry
out their duties to investigate and take corrective and mandatory action against ROBERT
HADDEN.

113. Defendants’ actions, as stated herein, have and will continue to interfere with Plaintiff’s
right to be free from gender discrimination in the form of sexual harassment.

114. During Plaintiff JANE DOE #18’s time as a student of Defendant COLUMBIA
UNIVERSITY, Defendants engaged in oppressive and unlawful tactics in ignoring,
concealing, and ultimately suppressing the patient and employee complaints of sexual
exploitation and abuse being committed by ROBERT HADDEN. Plaintiffs were exploited,
sexually abused, intimidated and dissuaded from reporting ROBERT HADDEN’s sexually
abusive actions, by ROBERT HADDEN’s own intimidating and humiliating conduct, as well
as the conspiratorial silence and inaction of Defendant COLUMBIA UNIVERSITY and THE
TRUSTEES OF COLUMBIA UNIVERSITY’s chaperones. These intentional acts of

concealment of ROBERT HADDEN’S abusive behavior violated plaintiff IANE DOE #18’s

66 of 232

N18
N19

 

 
(PILED: NEW XOF
NYSCEF DOC. NOL

 

Page 67 TAPES NO. 161335/2p18
RECEIVED NYSCEF: 04/04/2019

 

right to be free from discrimination on the basis of her gender, under the laws of the State of
New York.

115. Furthermore, the plaintiff was deprived of her right to Due Process of Law, when various
complaints by Defendant COLUMBIA UNIVERSITY’s agents, servants and/or employees
failed to trigger any report, investigation, or other action by Defendant COLUMBIA
UNIVERSITY, who was required to do so, both under its own policies and procedures, as
well as under the mandated reporting laws of New York State.

116. Defendant COLUMBIA UNIVERSITY’s wrongful conduct was intended to, and did
successfully interfere with Plaintiffs’ Rights to be free from gender discrimination and
harassment, as well as interfered with their rights of Due Process under State law.

117. Defendant COLUMBIA UNIVERSITY unlawfully and wrongfully used, or employed
others to wrongfully use threats, intimidation, oppression, exploitation, harassment, violence,
and coercion over Plaintiff’s person, to which Plaintiff had no relief except to submit to the
Defendants’ wrongful threats, intimidation, oppression, exploitation, harassment, violence,
and coercion, which rendered Plaintiff’s submission involuntary.

118, Defendant COLUMBIA UNIVERSITY’s above-noted actions and omissions were the legal
and proximate causes of physical, psychological, emotional, and economic damages, and
damage to the Plaintiffs, who have suffered and continue to suffer to this day. The actions
and omissions of Defendants have also resulted in Plaintiffs incurring, and will require them
to incur into the future, expenses for medical and psychological treatment, therapy, and
counseling.

119. As a result of the above-described conduct, Plaintiffs suffered and continue to suffer great

pain of mind and body, shock, emotional distress, physical manifestations of emotional

 

 

 

67 af 232

 
 

(FILED: NEWCWORK 1 Gouna cOMEREDOS/217 2019F0a)-dae aM) Page 6818PBR AIO. 161335/2p18
NYSCEF DOC. ND, 8 RECEIVED NYSCEF: 04/04/2019

 

distress, embarrassment, loss of self-esteem, disgrace, shame, humiliation, and loss of
enjoyment of life; have suffered and will continue to suffer and were prevented and will
continue to be prevented from performing daily activities and obtaining the full enjoyment of
life; have and will continue to sustain loss of earning capacity; and have incurred and will
continue to incur expenses for medical and psychological treatment, therapy, and counseling.
Plaintiffs have also suffered economic, vocational and employment losses, as well.

120. In subjecting Plaintiffs to the sexual exploitation and abuse described herein, Defendants
acted willfully and maliciously with the intent to harm Plaintiffs, and in conscious disregard
of Plaintiffs’ rights, entitling Plaintiffs to compensatory damages in a sum to be shown
according to proof, emotional distress damages in a sum to be shown according to proof,
punitive and/or exemplary damages, attorney’s fees, and other damages pursuant to New
York State Law.

121. In subjecting the Plaintiffs to the sexual exploitation and abuse herein described, Defendants
COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW
YORK-PRESBYTERIAN HOSPITAL, and CORP. ENTITIES acted willfully and
maliciously with the intent to harm Plaintiffs, and in conscious disregard of Plaintiffs’
Rights, so as to constitute malice and oppression under New York State Law. Plaintiffs are
therefore entitled to the recovery of punitive damages, in an amount to be determined by the
Court, against Defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, NEW YORK-PRESBYTERIAN HOSPITAL, and CORP. ENTITIES in a
sum to be shown according to proof,

122. Plaintiff JANE DOE #18 became an OBGYN patient of defendants COLUMBIA

UNIVERSITY, THE NEW YORK AND PRESBYTERIAN HOSPITAL; COLUMBIA

 

 

 

68 oF 2A2

 
 

(FILED: NEWCRORK1 COUNTY COLERKDOS/Giy 201905: AM) Page 6o'NPBSa0. 161335/2p18
NYSCEF DOC. NOL 8 RECEIVED NYSCEF: 04/04/2p19

 

PRESBYTERIAN MEDICAL CENTER; COLUMBIA UNIVERSITY MEDICAL
CENTER; COLUMBIA-PRESBYTERIAN MEDICAL CENTER, EAST SIDE
ASSOCIATES; EAST SIDE ASSOCIATES; THE TRUSTEES OF COLUMBIA
UNIVERSITY IN THE CITY OF NEW YORK; COLUMBIA UNIVERSITY COLLEGE
OF PHYSICIANS AND SURGEONS; PRESBYTERIAN HOSPITAL PHYSICIAN
SERVICES ORGANIZATION, INC.,; COLUMBIA-CORNELL CARE, LLC; COLUMBIA
CORNELL NETWORK PHYSICIANS, INC., (Hereinafter “CORP. ENTITIES”) and their
agent, servant, and/or employee ROBERT HADDEN, during which time JANE DOE #18
was sexually exploited and abused by ROBERT HADDEN — who was enabled by the acts
and omissions of the within named defendants and “CORP. ENTITIES”.

123, Plaintiff JANE DOE #18 saw ROBERT HADDEN at “CORP. ENTITIES” Washington
Heights, Columbia-Presbyterian medical facilities between February 1998 and January 1999
for what was supposed to be obstetrical and prenatal care and treatment for her pregnancy
with her first child. Beginning with JANE DOE #18’s initial office visit, defendant ROBERT
HADDEN began subjecting her to a course of predatory grooming, boundary violating, and
mental, emotional, and physical sexual exploitation and abuse. ROBERT HADDEN’s
approach to grooming was a mix of being awkward, authoritative, self-deprecating,
disarming, self-pitying, alarming, and overtly offensive.

124. While ROBERT HADDEN was actively and verbally breaking down JANE DOE #18’s
boundaries, he engaged JANE DOE #18 in idle chatter about medically irrelevant issues
while peppering her with a series of irrelevant and medically inappropriate questions for long

periods while ogling her breasts and unclothed body.

 

 

 

69 of 232

 
 

 

(FILED : NEW SORW/ COUN SOUERE) GAARA ADI SORE AM Page 70'OPER NO. 161335/2

NYSCEF DOC. N

DI.

 

 

RECEIVED NYSCEF: 04/04/2

125. On occasion, a Chaperone would be present in the room at the beginning of the
examination, but left before the “examination” was complete. After the chaperone exited the
room, the exploitation and abuse continued with ROBERT HADDEN proceeding to perform
serial, prolonged, and medically inappropriate breast examinations, and medically-
inappropriate, unwatranted and unnecessary vaginal examinations with his ungloved hands.
Other times, no chaperone would be present at all.

126. During the wholly unnecessary and exploitative “physical examinations” - even while
JANE DOE #18 was pregnant - ROBERT HADDEN would performed serial, prolonged, and
medically inappropriate breast examinations and vaginal examinations during which he
groped, physically assaulted and sexually and emotionally exploited and abused JANE DOE
#18, all while not wearing any gloves. This exploitation and abuse continued throughout
JANE DOE #18’s pregnancy with her unborn child.

127. When the time came to deliver her daughter, ROBERT HADDEN intentionally and
maliciously - with scienter and a depraved and evil mind - withheld anesthesia during the
labor and delivery, requiring JANE DOE #18 to endure the full pain of a child passing
through her birth canal which was too small to accommodate the baby. During the torturous
and barbaric delivery, JANE DOE #18 asked, then pleaded ROBERT HADDEN for
anesthesia, bot HADDEN --- out of sheer vindictiveness and cruelty — told her “no” and

that “it will give [her] incentive to deliver” her baby. After her daughter tore her vagina on

the way out, ROBERT HADDEN told JANE DOE #18 that he would “sew it up”. A petrified |

JANE DOE #18 pleaded and begged ROBERT HADDEN for anesthesia to help her tolerate
the excruciating pain of applying sutures to her already torn vagina. Despite her pleas,

ROBERT HADDEN inexplicably refused to provide any form of anesthesia during the

TO af 232

N18
N19

 

 
 

(FILED ; NEWwCwORK 1 COUNT COUERED OS 21/201 9F05).dan aM Page 712§PBRAO. 161335/2p18
NYSCEF DOC. NDL 8 RECEIVED NYSCEF: 04/04/2)19

 

suturing, and proceeded - in what can only be described as sadism - to “sew up” JANE DOE
#18’s vagina and cause her to suffer intolerable and unimaginable pain with each stitch. All
the while, none of the hospital personnel uttered a word about the medically inappropriate
and barbaric violations of the standards of patient care that was being meted out by ROBERT
HADDEN.

128. Following the birth of her child on November 18, 1998, ROBERT HADDEN was listed as
the physician in attendance of the birth of JANE DOE #18’s child. During the postpartum
period, ROBERT HADDEN continued to sexually exploit and abuse JANE DOE #18.
During one of the postpartum office visits, while JANE DOE #18’s breasts were engorged,
ROBERT HADDEN insisted that a breast examination was necessary. After making JANE
DOE #18 remove her clothing, for no legitimate medical purpose, ROBERT HADDEN
proceeded to grope and cup JANE DOE #18’s breasts. During this prolonged, and wholly
medically unnecessary “breast examination”, ROBERT HADDEN proceeded to pinch,
squeeze, and tug on JANE DOE #18’s nipples so as to express breast milk, from both of her
breasts, for his own deviant sexual gratification, all conducted with JANE DOE #18’s
newborn in the room. JANE DOE #18 has endured indescribable conflict, confusion,
physical pain and mental injury due, to her inability to comprehend the reasons and levels of
depravity of the abuse inflicted upon her by ROBERT HADDEN.

129. ROBERT HADDEN was well aware of the cognitive dissonance that his patients - who he
was sexually abusing - would experience with regard to their inability to come to grips with
the unfathomable thought that their own medical doctor was sexually exploiting and abusing
them. ROBERT HADDEN used this knowledge and medical training to his advantage while

leveraging his position of status and authority bestowed on him by COLUMBIA

 

 

 

T1 of 232

 
 

(FILED: NEWCTORK1 COUNTY COMERKDOS/2I/ 2019 OS:C2M) Page 727NPBSa0. 161335/2p18
NYSCEF DOC. NDL 8 RECEIVED NYSCEF: 04/04/2D19

 

UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-
PRESBYTERIAN HOSPITAL, and "CORP. ENTITIES", to his benefit, advantage, and in
furtherance of his scheme to sexually abuse and exploit as many women as possible under
the guise of performing medical procedures. As a result, ROBERT HADDEN was enabled to
sexually abuse countless female patients of COLUMBIA UNIVERSITY and NEW YORK-
PRESBYTERIAN HOSPITAL, in a serial fashion, while carrying out his sick fantasies
surrounding doctor sexual abuse.

130. ROBERT HADDEN has serially sexually assaulted countless female patients of
COLUMBIA UNIVERSITY and NEW YORK-PRESBYTERIAN HOSPITAL. His depraved
mind and scheme to perform deviant and sexually exploitive acts upon women have led him
to act out, in a serial fashion, his sick fantasies of being able to touch his tongue to his
patients’ vaginas in the guise of “medical care” - while trying to get away with it.

131, These events are not isolated, and they were not done outside the knowledge and awareness
of his employers ("CORP. ENTITIES"). ROBERT HADDEN was known as “a shark” - who
knew how to outmaneuver chaperones, make quick hits at sexually abusing female patients,
and keep going - amongst the medical assistants and chaperones with whom he worked, At
least one nurse who worked with ROBERT HADDEN in 1992-1993 walked in on ROBERT
HADDEN sexually abusing a female patient at defendant COLUMBIA UNIVERSITY’s
Audubon Clinic. However, when the nurse reported the abuse ROBERT HADDEN was
committing to her supervisor, the supervisor’s response was for her to just “keep quiet”,
“stay with your doctor” and “don’t let him get himself in trouble’. COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-

PRESBYTERIAN HOSPITAL, and "CORP. ENTITIES", have created an environment that

 

 

 

72 of 232

 
 

(FILED. NEW YORK COUMIY COMERIDOS/2I/A01 SFOS: AM Page 739PBSNO. 161335/2

 

NYSCEF DOC. N

DI}.

 

 

8

RECEIVED NYSCEF: 04/04/2

was not only conducive to doctor sexual assault, but actually enabled it. By failing to
properly educate, train, empower, and support the medical assistants and chaperones,
COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW
YORK-PRESBYTERIAN HOSPITAL, and "CORP. ENTITIES" created an environment
where patients were duped into believing that there was someone in the examination room
who would keep them safe. But, in reality, the hidden imbalance of power that exists
between the chaperones and medical doctors - where nurses are afraid to speak-up for fear of
losing their jobs - has the practical effect of making doctor sexual abuse appear to be

legitimate medical care.

132. For the sake of completeness, ROBERT HADDEN has pleaded guilty in Criminal Court to

sexually abusing both of the two-other patients referenced above. One by licking her vagina
during a purported vaginal examination - which was during the second time that the patient
stated that ROBERT HADDEN had done it. The other is when ROBERT HADDEN pleaded
guilty to sexually abusing another female patient, who ROBERT HADDEN knew to be HIV

positive, with his ungloved hand.

133. Because Defendant "CORP. ENTITIES" Chaperones stood by, silently, as ROBERT

HADDEN sexually exploited and abused Plaintiff JANE DOE #18 ~ and even left the
examination room before the “examination” was complete - JANE DOE #18 reasonably
believed that ROBERT HADDEN was conducting legitimate medical treatment while he
was ogling, groping, verbally assaulting, and physically abusing, violating, sexually abusing,
and penetrating her, although she now knows that ROBERT HADDEN’s conduct was, in
fact, sexual exploitation and abuse. Despite the "CORP. ENTITIES" chaperones’ first-hand

observation of the abuse, and "CORP. ENTITIES" prior reports about ROBERT HADDEN’s

73 oF 232

v1
N19

 

 
 

(FILED. NEWCYORK1 COUMM SOMEREDOS(2U/ 2D 1L9FODLE AM) Page 7AINPBSNO. 161335/2

 

NYSCEF DOC. WN

DI.

 

 

8

RECEIVED NYSCEF: 04/04/2

sexual misconduct, Defendant "CORP. ENTITIES" and their agents, servants and employees
actively concealed the sexually exploitative behavior and abuse being perpetrated by
ROBERT HADDEN, as well as the complaints of HADDEN’s sexually exploitative behavior
and abuse, and inexplicably continued to allow ROBERT HADDEN to have unfettered
sexual access to COLUMBIA UNIVERSITY MEDICAL CENTER, NEW YORK-
PRESBYTERIAN HOSPITAL, and Defendant "CORP. ENTITIES" female patient
populations, Based on the words and conduct of each of the defendants, their agents,
servants, and/or employees, plaintiff was induced to not file a complaint earlier. Further,
plaintiff has been emotionally traumatized by the defendants’ conduct and abuse, and has
lacked the capacity to deal with, and confront, the important legal issues and rights herein

until the present.

134. Finally, plaintiffs have a good-faith reason to believe COLUMBIA UNIVERSITY, THE

TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-PRESBYTERIAN HOSPITAL,
and defendant "CORP. ENTITIES" have colluded with ROBERT HADDEN in order to
enable and permit ROBERT HADDEN to apply, and become approved, for certain
“disability benefits” that enable ROBERT HADDEN to continue to receive financial support
and enjoy what might otherwise be considered a paid, “early retirement”. Defendants’
collective complicity - and active fraud - in helping ROBERT HADDEN to support himself
financially after sexually, and feloniously, abusing countless female patients over the course
of two-decades is worthy of criminal investigation, prosecution, and intense public scrutiny.

Further, it directly causes JANE DOE #18 to feel further marginalized and trivialized,

JANE DOE #19

74 of 232

p18
p19

 

 
 

(FILED: NEWCRORE 1 COUMDY COMERED O3/any 2019 FUSOAD aM) Page 75'§PBS 20. 161335/2p18
NYSCEF DOC. NDL 8 RECEIVED NYSCEF: 04/04/2)p19

 

135. Plaintiff JANE DOE #19 was born in 1963, and currently resides in the State of New Jersey.
Plaintiff JANE DOE #19 was an OBGYN patient of defendants COLUMBIA UNIVERSITY,
THE NEW YORK AND PRESBYTERIAN HOSPITAL; COLUMBIA PRESBYTERIAN
MEDICAL CENTER; COLUMBIA UNIVERSITY MEDICAL CENTER; COLUMBIA-
PRESBYTERIAN MEDICAL CENTER, EAST SIDE ASSOCIATES; EAST SIDE
ASSOCIATES; THE TRUSTEES OF COLUMBIA UNIVERSITY IN THE CITY OF NEW
YORK; COLUMBIA UNIVERSITY COLLEGE OF PHYSICIANS AND SURGEONS;
PRESBYTERIAN HOSPITAL PHYSICIAN SERVICES ORGANIZATION,  INC.;
COLUMBIA-CORNELL CARE, LLC; COLUMBIA CORNELL NETWORK
PHYSICIANS, INC. (Hereinafter “CORP, ENTITIES”) and their agent, servant, and/or
employee ROBERT HADDEN, during which time JANE DOE #19 was serially sexually
exploited and abused by ROBERT HADDEN — who was enabled by the acts and omissions
of the within named defendants and “CORP. ENTITIES”.

136. Plaintiff JANE DOE #19 saw ROBERT HADDEN at “CORP. ENTITIES” medical
facilities between January 1993 and August 2012 for what was supposed to be gynecological
and obstetrical care and treatment. Beginning with JANE DOE #19’s initial office visit,
defendant ROBERT HADDEN began subjecting her to a course of predatory grooming,
boundary violating, mental, emotional, and physical sexual exploitation and abuse. During
the visits, ROBERT HADDEN assailed JANE DOE #19 with a barrage of wily,
inappropriate, invasive and exploitive questions and statements about her body, physical
appearance, her sexuality, the use of pornography, and the kinds of sexual positions she
engaged in with her partner. ROBERT HADDEN’s approach to grooming was a mix of

being awkward, authoritative, self-deprecating, disarming, self-pitying, alarming, and overtly

 

 

 

7h of 232

 
 

(FILED: NE LERAD Ooh 2 AM Page 76BPS4NO. 161335/2p18
NYSCEF DOC. Np} 8 RECEIVED NYSCEF: 04/04/2)19

 

offensive. ROBERT HADDEN knowingly and intentionally exploited plaintiff JANE DOE
#19’s professional involvement in the care of children with disabilities - and indirectly his
own child’s care - to disarm, manipulate, and sexually exploit and abuse JANE DOE #19.

137. While ROBERT HADDEN was actively and verbally breaking down JANE DOE #19’s
boundaries, he forced JANE DOE #19 to answer questions about the number of sexual
partners and sexual acts she had engaged in and peppered her with a series of irrelevant and
medically inappropriate questions for long periods while ogling and groping her breasts and
unclothed body. At each visit ROBERT HADDEN required JANE DOE #19 to get naked - in
his presence - as he ogled and exploited her. A Chaperone was present in the room during
some of the verbal and physical assaults and witnessed ROBERT HADDEN’s verbal and
physical sexual abuse firsthand, yet did nothing to prevent, or stop, ROBERT HADDEN’s
sexual exploitation and abuse of Plaintiff JANE DOE #19.

138. Other times, a Chaperone was not present - or would leave the room before the
“examination” was complete - at which point ROBERT HADDEN would continue to
physically sexually exploit and abuse JANE DOE #19. This included, but is not limited to,
performing serial, prolonged, and medically inappropriate breast examinations, serial,
unwarranted, unnecessary and medically-inappropriate PAP smears and vaginal exams. Each
of these exams were, in reality, being conducted with his ungloved-hands so that ROBERT
HADDEN could see, touch, penetrate, and abuse JANE DOE #19, All the while, ROBERT
HADDEN would engage in idle chatter or continue divulging wholly improper and
inappropriate personal information about himself, his family, and his disabled child - all in
furtherance of his never-ending sexual exploitation and grooming of female patients. During

the serial, and medically non-indicated, unwarranted and unnecessary breast and vaginal

 

 

 

76 of 232

 
 

(FILED: NEW SOE.

 

 

NYSCEF DOC. ND,

 

 

OUP 2AM Page 77 OPE32N0. 161335/2
RECEIVED NYSCEF: 04/04/2

examinations that ROBERT HADDEN performed at practically every visit, ROBERT
HADDEN would massage JANE DOE #19’s breasts for prolonged periods of time while
making idle chatter about irrelevant topics. During several of these “breast examinations”
ROBERT HADDEN would compliment JANE DOE #19’s breasts, their appearance, and
how they felt to him. During the serial, and medically-unnecessary vaginal examinations and
PAP smears, ROBERT HADDEN would penetrate JANE DOE #19’s vagina by inserting his
fingers — with ungloved hands — into JANE DOE #19’s vagina in a rough, deep and

forceful manner,

139. ROBERT HADDEN was listed as the physician in attendance at the births of JANE DOE

#19’s three children. During the postpartum periods, ROBERT HADDEN continued to
sexually exploit and abuse JANE DOE #19. During these visits ROBERT HADDEN
continued to instruct JANE DOE #19 that serial breast examinations, PAP smears, and
vaginal "examinations" were needed -- when in fact, they were being performed so that
ROBERT HADDEN could continue to ogle, grope, and sexually exploit and abuse JANE
DOE #19. JANE DOE #19 has endured indescribable conflict, confusion, and mental injury
due to her inability to comprehend the reasons and level of depravity of the abuse inflicted
upon her by ROBERT HADDEN, The fact that ROBERT HADDEN regularly used his own
son's disabilities in furtherance of his scheme to sexually exploit female patients - including
JANE DOE #19 who had direct and personal knowledge of his son, and his son's care -

constitutes a degree of depravity that is incomprehensible and abhorrent.

140. ROBERT HADDEN was well aware of the cognitive dissonance that his patients - who he

was sexually abusing - would experience with regard to their inability to come to grips with

the unfathomable thought that their own medical doctor was sexually exploiting and abusing

77 of AB2

pis
bi3

 

 
(FILED: NEWC YORK] COUMDY SOLERID OB/20/201 9FO9 UR 2AM Page 78PESNO. 161335/2

 

NYSCEF DOC, N

I.

 

 

8

RECEIVED NYSCEF: 04/04/2

them. ROBERT HADDEN used this knowledge and medical training to his advantage while
leveraging his position of status and authority bestowed on him by COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-
PRESBYTERIAN HOSPITAL, and “CORP. ENTITIES", to his benefit, advantage, and in
furtherance of his scheme to sexually abuse and exploit as many women as possible under
the guise of performing medical procedures. As a result, ROBERT HADDEN was enabled to
sexually abuse countless female patients of COLUMBIA UNIVERSITY and NEW YORK-
PRESBYTERIAN HOSPITAL, in a serial fashion, while carrying out his sick fantasies

surrounding doctor sexual abuse.

141. These events are not isolated, and they were not done outside the knowledge and awareness

of his employers ("CORP, ENTITIES"), ROBERT HADDEN was known as a “shark” - who
knew how to out maneuver chaperones, make quick hits at sexually abusing female patients,
and keep going - amongst the medical assistants and chaperones with whom he worked. At
least one nurse who worked with ROBERT HADDEN in 1992-1993 walked in on ROBERT
HADDEN sexually abusing a female patient at defendant COLUMBIA UNIVERSITY’s
Audubon Clinic. But when the nurse reported the abuse ROBERT HADDEN was
committing to her supervisor, the supervisor’s response was for her to just “keep quiet”,
“stay with your doctor’ and “don’t let him get himself in trouble’, COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-
PRESBYTERIAN HOSPITAL, and "CORP. ENTITIES", have created an environment that
was not only conducive to doctor sexual assault, but actually enabled it. By failing to
properly educate, train, empower, and support the medical assistants and chaperones,

COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW

78 of 232

p18
H19

 

 
 

(FILED: NEW YORK] COUNTY COMEREDOS(EN/AD1 OF ODD AM Page 79WPESNO. 161335/2

 

NYSCEF DOC. WN

DI.

 

 

8

RECEIVED NYSCEF: 04/04/2

YORK-PRESBYTERIAN HOSPITAL, and "CORP. ENTITIES" created an environment
where patients were duped into believing that there was someone in the examination room
who would keep them safe. But, in reality, the hidden imbalance of power that exists
between the chaperones and medical doctors - where nurses are afraid to speak-up for fear of
losing their jobs - has the practical effect of making doctor sexual abuse appear to be

legitimate medical care.

142, To date, COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY,

NEW YORK-PRESBYTERIAN HOSPITAL, and "CORP, ENTITIES" have failed to inform
any of their patients that ROBERT HADDEN is actually a convicted sexual predator. Instead
of disclosing to their patients, and the public at large, that they had exposed their female

patients to a sexual predator for over 20-years, the defendants and "CORP. ENTITIES",

. including COLUMBIA UNIVERSITY and THE TRUSTEES OF COLUMBIA

UNIVERSITY, kept ROBERT HADDEN’s profile and photograph on the CUMC.edu
website for several years after ROBERT HADDEN was indicted for sexually exploiting and

abusing six (6) of their own patients. This was a prosecution where nineteen (19) survivors-

' witnesses of ROBERT HADDEN’s sexual abuse came forward, including a nurse-witness

who worked with ROBERT HADDEN and walked-in on him sexually abusing a young,

female, Hispanic patient back in 1992-1993,

143. ROBERT HADDEN has subsequently pleaded guilty in Criminal Court to sexually abusing

two of those female patients. One by licking her vagina during a purported vaginal
examination - which was during the second time that the patient stated it happened. And the
other is when ROBERT HADDEN pleaded guilty to sexually abusing another female patient,

who ROBERT HADDEN knew to be HIV positive, with his ungloved hand.

T9 of 232

N18
p19

 

 
 

FILED: NEWDXORK1 COUMDYCOMERIDOS/27/201 90S: AM Page soWPESNO. 161335/2

 

NYSCEF DOC. N

Dh.

 

 

8

RECRKIVED NYSCEF: 04/04/2

144. Further, as a result of being listed as the physician in attendance at the births of JANE DOE

#19’s children, the name of ROBERT HADDEN - a convicted sexual felon - is currently
present on her children’s original birth certificates. Every time JANE DOE #19 registers her
children for summer camps, or sends them off to a new school, she is re-traumatized by the
sight of this sick sexual predator’s name on their birth certificates. To date, COLUMBIA
UNIVERSITY, The TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-
PRESBYTERIAN HOSPITAL, and their agents, servants, and/or employees have refused to
issue either an apology, or a letter which will allow the removal of ROBERT HADDEN’s

name from her children’s birth certificates.

145. Because Defendant "CORP. ENTITIES"’ Chaperones stood by, silently, as ROBERT

HADDEN sexually exploited and abused Plaintiff JANE DOE #19 - and even left the
examination room before the “examination” was complete - JANE DOE #19 reasonably
believed that ROBERT HADDEN was conducting legitimate medical treatment while he
was ogling, groping, verbally assaulting, and physically abusing, violating, sexually abusing,
and penetrating her, although she now knows that ROBERT HADDEN’s conduct was, in
fact, sexual exploitation and abuse. Despite the "CORP. ENTITIES"’ chaperones’ first-hand
observation of the abuse, and "CORP. ENTITIES" prior reports about ROBERT HADDEN’s
sexual misconduct, Defendant "CORP. ENTITIES" and their agents, servants and employees
actively concealed the sexually exploitative behavior and abuse being perpetrated by
ROBERT HADDEN, as well as the complaints of HADDEN’s sexually exploitative behavior
and abuse, and inexplicably continued to allow ROBERT HADDEN to have unfettered
sexual access to COLUMBIA UNIVERSITY MEDICAL CENTER, NEW YORK-

PRESBYTERIAN HOSPITAL, and Defendant "CORP. ENTITIES"’ female patient

80 af ABA

N18
p19

 

 
 

(FILED: NEWYORK GOUMEY COMERED OS/QU/AD19F OUD 2AM Page 91 OPS§NO. 161335/2

 

NYSCEF DOC. N

DI.

 

 

8

RECEIVED NYSCEF: 04/04/2

populations. Based on the words and conduct of each of the defendants, their agents,
servants, and/or employees, plaintiff was induced to not file a complaint earlier. Further,
plaintiff has been emotionally traumatized by the defendants’ conduct and abuse, and has
lacked the capacity to deal with, and confront, the important legal issues and rights herein

until the present.

146. Finally, plaintiffs have a good-faith reason to believe COLUMBIA UNIVERSITY, THE

TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-PRESBYTERIAN HOSPITAL,
and defendant "CORP. ENTITIES" have colluded with ROBERT HADDEN in order to
enable and permit ROBERT HADDEN to apply, and obtain approval, for certain “disability
benefits” that enable ROBERT HADDEN to continue to receive financial support and enjoy
what might otherwise be considered a paid, “early retirement”. Defendants’ collective
complicity - and active fraud - in helping ROBERT HADDEN to support himself financially
after sexually, and feloniously, abusing countless female patients over the course of two-
decades is worthy of criminal investigation, prosecution, and intense public scrutiny. Further,

it directly causes JANE DOE #19 to feel further exploited, marginalized and trivialized.

JANE DOE #21

147. Plaintiff JANE DOE #21 was born in 1972, and currently resides in the State of New York.

Plaintiff JANE DOE #21 was an OBGYN patient of defendants COLUMBIA UNIVERSITY,
THE NEW YORK AND PRESBYTERIAN HOSPITAL; COLUMBIA PRESBYTERIAN
MEDICAL CENTER; COLUMBIA UNIVERSITY MEDICAL CENTER; COLUMBIA-
PRESBYTERIAN MEDICAL CENTER, EAST SIDE ASSOCIATES; EAST SIDE
ASSOCIATES; THE TRUSTEES OF COLUMBIA UNIVERSITY IN THE CITY OF NEW

YORK; COLUMBIA UNIVERSITY COLLEGE OF PHYSICIANS AND SURGEONS;

B81 of 2B?

b18
b1i9

 

 
 

(FILED: NEWCYORK] COUMMY COMERKOOSs2I/A01 SF ODS AM Page s2§PHSNO. 161335/2

 

NYSCEF DOC. N

DI.

 

 

8

RECEIVED NYSCEF: 04/04/2

PRESBYTERIAN HOSPITAL PHYSICIAN SERVICES ORGANIZATION, INC;
COLUMBIA-CORNELL CARE, LLC; COLUMBIA CORNELL NETWORK
PHYSICIANS, INC. (Hereinafter “CORP. ENTITIES”) and their agent, servant, and/or
employee ROBERT HADDEN, during which time JANE DOE #21 was serially sexually
exploited and abused by ROBERT HADDEN — who was enabled by the acts and omissions

of the within named defendants and “CORP. ENTITIES”,

148. Plaintiff JANE DOE #21 saw ROBERT HADDEN at “CORP. ENTITIES” medical

facilities between June 2003 and March 2011 for what was supposed to be gynecological and
obstetrical care and treatment. Beginning with JANE DOE #21’s initial office visit,
defendant ROBERT HADDEN began subjecting her to a course of predatory grooming,
boundary violating, mental, emotional, and physical sexual exploitation and abuse. During
the visits, ROBERT HADDEN assailed JANE DOE #21 with a barrage of wily,
imappropriate, invasive and exploitive questions and statements about her body, and physical
appearance, sexual history, her sexuality and race. ROBERT HADDEN’s approach to
grooming was a mix of being awkward, authoritative, self-deprecating, disarming, self-
pitying, alarming, and overtly offensive. On multiple occasions ROBERT HADDEN made

inappropriate, gratuitous remarks about JANE DOE #21’s body and physical appearance.

149. While ROBERT HADDEN was actively and verbally breaking down JANE DOE #21’s

boundaries, he forced JANE DOE #21 to answer questions about the number of sexual
partners she had, the kinds of sexual acts she engaged in, and peppering her with a series of
other irrelevant and medically inappropriate questions for long periods while ogling and
groping her breasts and unclothed body. At every visit ROBERT HADDEN required JANE

DOE #21 to get naked - in his presence - as he ogled and exploited her. A Chaperone was

82 of 232

N18
b19

 

 
 

FILED. NEWYORK] GOUMIW COMERIDOS/(2N/2019F ODD AM Page s3i§PEsa0. 161335/2

 

NYSCEF DOC. WN

Dy.

 

 

8

RECEIVED NYSCEF: 04/04/2

present in the room during some of the verbal and physical assaults and witnessed ROBERT
HADDEN’s verbal and physical sexual abuse firsthand, yet did nothing to prevent or stop
ROBERT HADDEN’s sexual exploitation and abuse of Plaintiff JANE DOE #21. Other
times, a Chaperone was not present - or would leave the room before the “examination” was
complete at which point ROBERT HADDEN would continue to physically sexually exploit
and abuse JANE DOE #21, This included, but is not limited to, performing serial, prolonged,
and medically inappropriate breast examinations, serial and unwarranted, non-indicated and
medically-imappropriate PAP smears and vaginal exams. All the while, ROBERT HADDEN
would engage in idle chatter or begin divulging wholly improper and inappropriate personal
information about himself and his family - all in furtherance of his never-ending sexual
exploitation and grooming of female patients. During the serial, and medically non-

indicated, unwarranted and unnecessary breast and vaginal examinations that ROBERT

- HADDEN performed at practically every visit, ROBERT HADDEN would massage JANE

DOE #21’s breasts for prolonged periods of time while making idle chatter about irrelevant
topics. During several of these “breast examinations” ROBERT HADDEN “complimented”
the appearance of JANE DOE #21’s breasts and how they felt to him. During the serial,
unwatranted, unnecessary, and medically-non-indicated vaginal examinations and PAP
smears, ROBERT HADDEN would penetrate JANE DOE #21’s vagina by inserting his

fingers — with ungloved hands — into JANE DOE #21’s vagina in a non-medical manner.

150. Following the delivery of JANE DOE #21’s children, ROBERT HADDEN was listed as the

physician in attendance at their births. During the postpartum periods, ROBERT HADDEN
continued to sexually exploit and abuse JANE DOE #21. During several of the office visits,

while JANE DOE #21’s breasts were engorged, ROBERT HADDEN insisted that breast

83 of 2232

p18
p19

 

 
 

(FILED: NEWCRORA1 GOUNIDYCOMEREDOS/27/ 2019090 AM Page s4INPBeno. 161335/2

 

NYSCEF DOC. N

b|

 

 

8

RECEIVED NYSCEF: 04/04/2

examinations were necessary. After making JANE DOE #21 remove her clothing, for no
legitimate medical purpose, ROBERT HADDEN proceeded to grope and cup JANE DOE
#21’s breasts. During these prolonged, and wholly medically unnecessary “breast
examinations”, ROBERT HADDEN proceeded to pinch, squeeze, and tug on JANE DOE
#21’s breasts so as to express breast milk from her nipples. JANE DOE #21 has endured
indescribable conflict, confusion, and mental injury due to her inability to comprehend the
reasons and level of depravity of the abuse inflicted upon her by ROBERT HADDEN.
Despite sharing these accounts with her husband back when they were happening, she was
met with the normal and customary responses received by the other women mentioned

herein which is a version of ‘he’s the doctor, what’s he’s doing must be ok’.

151, ROBERT HADDEN was well aware of the cognitive dissonance that his patients - who he

was sexually abusing - would experience with regard to their inability to come to grips with
the unfathomable idea that their own medical doctor was sexually exploiting and abusing
them. ROBERT HADDEN used this knowledge and medical training to his advantage while
leveraging his position of status and authority bestowed on him by COLUMBIA
UNEVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-
PRESBYTERIAN HOSPITAL, and "CORP. ENTITIES", to his benefit, and in furtherance
of his scheme to sexually abuse and exploit as many women as possible under the guise of
performing medical procedures. As a result, ROBERT HADDEN was enabled to sexually
abuse countless female patients of COLUMBIA UNIVERSITY and NEW YORK-
PRESBYTERIAN HOSPITAL, in a serial fashion, while carrying out his sick fantasies

surrounding doctor sexual abuse.

84 of 232

p18
DLO

 

 
 

(FILED: NEWhYO
NYSCEF DOC. NOL

Page S5'SPBSNO- 161335/2p18
RECELVED NYSCEF: 04/04/2D19

 

 

152. These events are not isolated, and they were not done outside the knowledge and awareness
of his employers ("CORP. ENTITIES"). ROBERT HADDEN was known as “a shark” - who
knew how to outmaneuver chaperones, make quick hits at sexually abusing female patients,
and keep going - amongst the medical assistants and chaperones with whom he worked. At
least one nurse who worked with ROBERT HADDEN in 1992-1993 walked in on ROBERT
HADDEN sexually abusing a female patient at defendant COLUMBIA UNIVERSITY’s
Audubon Clinic. But. when the nurse reported the abuse ROBERT HADDEN was
committing to her supervisor, the supervisor’s response was for her to just “keep quiet”,
“stay with your doctor” and “don’t let him get himself in trouble’, COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-
PRESBYTERIAN HOSPITAL, and "CORP, ENTITIES", have created an environment that
was not only conducive to doctor sexual assault, but actually enabled it. By failing to
properly educate, train, empower, and support the medical assistants and chaperones,
COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW
YORK-PRESBYTERIAN HOSPITAL, and "CORP. ENTITIES" created an environment
where patients were duped into believing that there was someone in the examination room
who would keep them safe. But, in reality, the hidden imbalance of power that exists
between the chaperones and medical doctors - where nurses are afraid to speak-up for fear of
losing their jobs - has the practical effect of making doctor sexual abuse appear to be
legitimate medical care.

153. During her last office visit with ROBERT HADDEN in 2011, JANE DOE #21 observed
ROBERT HADDEN acting abnormal - even for ROBERT HADDEN. She had the thought

that maybe he was taking drugs. However, to date, COLUMBIA UNIVERSITY, THE

 

 

 

85 of 23?

 
 

(FILED: NEWCYORK1COUNDW COLEREDO3/27/ 2019-09: BM Page so'§PBSNO. 161335/2p18
NYSCEF poc,. NDL 8 RECEIVED NYSCEF: 04/04/2019

 

TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-PRESBYTERIAN HOSPITAL,
and "CORP. ENTITIES" have failed to inform any of their patients that ROBERT HADDEN
is actually a convicted sexual predator, Instead of disclosing to their patients, and the public
at large, that they had exposed their female patients to a sexual predator for over 20-years,
the defendants and "CORP. ENTITIES", including COLUMBIA UNIVERSITY and THE
TRUSTEES OF COLUMBIA UNIVERSITY, kept ROBERT HADDEN’s profile and
photograph on the CUMC.edu website for several years after ROBERT HADDEN was
indicted for sexually exploiting and abusing six (6) of their patients. Despite the fact that
ROBERT HADDEN’s criminal prosecution included the support of the Manhattan District
Attorney -- along with nineteen (19) survivors-witnesses of ROBERT HADDEN’s sexual
abuse, including a nurse-witness from defendant’s Audubon Clinic who worked with
ROBERT HADDEN and saw him sexually abusing a young female hispanic patient back in
1992-1993 -- COLUMBIA UNIVERSITY and THE TRUSTEES OF COLUMBIA
UNIVERSITY have held ROBERT HADDEN out as a reputable doctor who had an
impeccable record for patient care,

154. For the sake of completeness, ROBERT HADDEN has pleaded guilty in Criminal Court to
sexually abusing both of the two-other patients referenced above. One by licking her vagina
during a purported vaginal examination - which was during the second time that the patient
stated that ROBERT HADDEN had done it. The other is when ROBERT HADDEN pleaded
euilty to sexually abusing another female patient, who ROBERT HADDEN knew to be HIV
positive, with his ungloved hand.

155. Further, as a result of being listed as the physician in attendance at the birth of JANE DOE

#21’s children, the name of ROBERT HADDEN - a convicted sexual felon - is currently

 

 

 

BE af 232

 
(FILED: NE

 

NYSCEF DOC. WN

 

DL

 

 

t BBM) Page 87 UPRS2NO. 161335/2
8 RECEIVED NYSCEF: 04/04/2

present on these children’s original birth certificates. Every time JANE DOE #21 registers
her children for summer camps, or sends them off to a new school, she is re-traumatized by
the sight of this sick sexual predator’s name on their birth certificates, To date, COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-
PRESBYTERIAN HOSPITAL, and their agents, servants, and/or employees have refused to
issue either an apology, or a letter which will allow the removal of ROBERT HADDEN’s
name from her children’s birth certificates.

156. Because Defendant "CORP. ENTITIES"’ Chaperones stood by, silently, as ROBERT
HADDEN sexually exploited and abused Plaintiff JANE DOE #21 - and even left the
examination room, during the abuse, and before the “examination” was complete - JANE
DOE #21 reasonably believed that ROBERT HADDEN was conducting legitimate medical
treatment while he was ogling, groping, verbally assaulting, and physically abusing,
violating, sexually abusing, and penetrating her, although she now knows that ROBERT
HADDEN’s conduct was, in fact, sexual exploitation and abuse. Despite the "CORP.

ENTITIES" chaperones’ first-hand observation of the abuse, and "CORP. ENTITIES" prior

reports about ROBERT HADDEN’s sexual misconduct, Defendant "CORP. ENTITTES" and

their agents, servants and employees actively concealed the sexually exploitative behavior
and abuse being perpetrated by ROBERT HADDEN, as well as the complaints of
HADDEN’s sexually exploitative behavior and abuse, and inexplicably continued to allow
ROBERT HADDEN to have unfettered sexual access to COLUMBIA UNIVERSITY
MEDICAL CENTER, NEW YORK-PRESBYTERIAN HOSPITAL, and Defendant "CORP.
ENTITIES" female patient populations. Based on the words and conduct of each of the

defendants, their agents, servants, and/or employees, plaintiff was induced to not file a

B87 af 232

p18
bi 9

 

 
 

(FILED: NEWLZORK COUMMY COUERFDOS/(ON/201 9-09 CLD ZAM Page ss Bpxyao. 161335/2p18
NYSCEF DOC. NDL 8 RECEIVED NYSCEF: 04/04/2019

 

complaint earlier. Further, plaintiff has been emotionally traumatized by the defendants’
conduct and abuse, and has lacked the capacity to deal with, and confront, the important

legal issues and rights herein until the present.

JANE DOE #22

157. Plaintiff JANE DOE #22 was born in 1978, and currently resides in the State of New York,
Plaintiff JANE DOE #22 was an OBGYN patient of defendants COLUMBIA UNIVERSITY,
THE NEW YORK AND PRESBYTERIAN HOSPITAL; COLUMBIA PRESBYTERIAN
MEDICAL CENTER; COLUMBIA UNIVERSITY MEDICAL CENTER; COLUMBIA-
PRESBYTERIAN MEDICAL CENTER, EAST SIDE ASSOCIATES; EAST SIDE
ASSOCIATES; THE TRUSTEES OF COLUMBIA UNIVERSITY IN THE CITY OF NEW
YORK; COLUMBIA UNIVERSITY COLLEGE OF PHYSICIANS AND SURGEONS;
PRESBYTERIAN HOSPITAL PHYSICIAN SERVICES ORGANIZATION, INC;
COLUMBIA-CORNELL CARE, LLC; COLUMBIA CORNELL NETWORK
PHYSICIANS, INC. (Hereinafter “CORP. ENTITIES”) and their agent, servant, and/or
employee ROBERT HADDEN, during which time JANE DOE #22 was serially sexually
exploited and abused by ROBERT HADDEN — who was enabled by the acts and omissions
of the within named defendants and “CORP. ENTITIES”.

158. Plaintiff JANE DOE #22 saw ROBERT HADDEN at “CORP. ENTITIES” medical
facilities between December 2006 and August 2012 for what was supposed to be
gynecological and obstetrical care and treatment. Beginning with JANE DOE #22’s initial
office visit, defendant ROBERT HADDEN began subjecting her to a course of predatory

grooming, boundary violating, mental, emotional, and physical sexual exploitation and

 

 

 

88 of 232

 
 

(FILED: NEWSSORK] COUN COLERIDOR/BT/A01 SFOS IAM Page goWpPsgavo. 161335/2

 

NYSCEF DOC. N

Dh.

 

 

8

RECEIVED NYSCEF;: 04/04/2

abuse. During the visits, ROBERT HADDEN assailed JANE DOE #22 with a barrage of
wily, inappropriate, invasive and exploitive questions and statements about her body, and
physical appearance, sexual history, whether her partner satisfied her, whether she
experienced orgasms and the use of pornography and sex “toys”. ROBERT HADDEN’s
approach to grooming was a mix of being awkward, authoritative, self-deprecating,
disarming, self-pitying, alarming, and overtly offensive. On multiple occasions ROBERT
HADDEN made inappropriate, gratuitous remarks about JANE DOE #22’s body and

physical appearance.

159. While ROBERT HADDEN was actively and verbally breaking down JANE DOE #22’s

boundaries, he forced JANE DOE #22 to answer questions about the number of sexual
partners and sexual acts she had engaged in, whether or not her partner was able “satisfy
her”, and peppered her with a series of irrelevant and medically inappropriate questions for

long periods while ogling and groping her breasts and unclothed body. At every visit

-ROBERT HADDEN required JANE DOE #22 to get completely naked - in his presence - as

he ogled and exploited her. A Chaperone was present in the room during some of the verbal
and physical assaults and witnessed ROBERT HADDEN’s verbal and physical sexual abuse
firsthand, yet did nothing to prevent or stop ROBERT HADDEN’s sexual exploitation and
abuse of Plaintiff JANE DOE #22. Often times the Chaperone would leave the room before
the “examination” was complete at which point ROBERT HADDEN would continue to
physically sexually exploit and abuse JANE DOE #22, This included, but is not limited to,
performing serial, prolonged, and medically inappropriate breast examinations, and serial,
unwarranted, unnecessary, and moedically-inappropriate PAP smears and vaginal

examinations. All the while, ROBERT HADDEN would engage in idle chatter or begin

89 of 232

1.8
p19

 

 
 

(FILED: NEW) HORM COUN SORERE. OA ARI ADA SEDER Page 908PS§ NO. 161335/2

 

NYSCEF DOC. N

Dh,

 

 

RECEIVED NYSCEF: 04/04/2

divulging wholly improper and inappropriate personal information about himself and his
family - all in furtherance of his never-ending sexual exploitation and grooming of female
patients. During the serial, and medically non-indicated vaginal examinations and PAP-
smears that ROBERT HADDEN performed, ROBERT HADDEN would repeatedly

penetrate JANE DOE #22 by inserting his fingers into JANE DOE #22’s vagina.

160. During the postpartum period, ROBERT HADDEN continued to sexually exploit and abuse

JANE DOE #22. During these office visits, while JANE DOE #22’s breasts were engorged,

ROBERT HADDEN insisted that breast examinations were necessary - despite the fact that

she stated unequivocally that she was not experiencing any problems breastfeeding her |.

babies, After making JANE DOE #22 remove her clothing, for no legitimate medical
purpose, ROBERT HADDEN proceeded to grope and cup JANE DOE #22’s breasts. During
this prolonged, and wholly medically unnecessary “breast examination”, ROBERT
HADDEN began to pinch, squeeze, and tug on JANE DOE #22’s nipples so as to express
breast milk from her breasts. FANE DOE #22 has endured indescribable conflict, confusion,
and mental injury due to her inability to comprehend the reasons for — and level of
depravity of — the abuse inflicted upon her by ROBERT HADDEN, including while she
was pregnant and in the postpartum periods. Despite sharing these accounts with her
husband back when they were happening, she was met with the normal and customary
responses received by the other women mentioned herein which is a version of ‘he’s the

doctor, I’m sure he knows what he’s doing’.

161. ROBERT HADDEN was well aware of the cognitive dissonance that his patients - who he

was sexually abusing - would experience with regard to their inability to come to grips with

the unfathomable thought that their own medical doctor was sexually exploiting and abusing

90 af 232

N18
N19

 

 
 

(FILED: NEWCZYORK1COl PAM) Page 911)PS8NO. 161335/2p18
NYSCEF DOC. ND} 8 . RECEIVED NYSCEF: 04/04/2p19

 

 

them. ROBERT HADDEN used this knowledge and medical training to his advantage while
leveraging his position of status and authority bestowed on him by COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-
PRESBYTERIAN HOSPITAL, and "CORP. ENTITIES", to his benefit, advantage, and in
furtherance of his scheme to sexually abuse and exploit as many women as possible under
the guise of performing medical procedures. As a result, ROBERT HADDEN was enabled to
sexually abuse countless female patients of COLUMBIA UNIVERSITY and NEW YORK-
PRESBYTERIAN HOSPITAL, in a serial fashion, while carrying out his sick fantasies
surrounding doctor sexual abuse.

162. These events are not isolated, and they were not done outside the knowledge and awareness
of his employers ("CORP. ENTITIES"), ROBERT HADDEN was known as “a shark” - who
knew how to outmaneuver chaperones, make quick hits at sexually abusing female patients,
and keep going - amongst the medical assistants and chaperones with whom he worked. At
least one nurse who worked with ROBERT HADDEN in 1992-1993 walked in on ROBERT
HADDEN sexually abusing a female patient at defendant COLUMBIA UNIVERSITY’s
Audubon Clinic. But when the nurse reported the abuse ROBERT HADDEN was
committing to her supervisor, the supervisor’s response was for her to just “keep quiet”,
“stay with your doctor” and “don’t let him get himself in trouble’. COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-
PRESBYTERIAN HOSPITAL, and "CORP. ENTITIES", have created an environment that
was not only conducive to doctor sexual assault, but actually enabled it. By failing to
properly educate, train, empower, and support the medical assistants and chaperones,

COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW

 

 

 

91 of 232

 
 

{
(FILED: NE

 

NYSCEF DOC. ND}

 

 

 

Page 92 IAPBY ONO. 161335/2

8 ) RECEIVED NYSCEF: 04/04/2

YORK-PRESBYTERIAN HOSPITAL, and "CORP. ENTITIES" created an environment
where patients were duped into believing that there was someone in the examination room
who would keep them safe. But, in reality, the hidden imbalance of power that exists
between the chaperones and medical doctors - where nurses are afraid to speak-up for fear of
losing their jobs - has the practical effect of making doctor sexual abuse appear to be
legitimate medical care.

163. For the sake of completeness, ROBERT HADDEN has pleaded guilty in Criminal Court to
sexually abusing both of the two-other patients referenced above. One by licking her vagina
during a purported vaginal examination - which was during the second time that the patient
stated that ROBERT HADDEN had done it, The other is when ROBERT HADDEN pleaded
guilty to sexually abusing another female patient, who ROBERT HADDEN knew to be HIV
positive, with his ungloved hand.

164. Because Defendant "CORP. ENTITIES” Chaperones stood by, silently, as ROBERT
HADDEN sexually exploited and abused Plaintiff JANE DOE #22 - and even left the
examination room before the “examination” was complete - JANE DOE #22 reasonably
believed that ROBERT HADDEN was conducting legitimate medical treatment while he
was ogling, groping, verbally assaulting, and physically abusing, violating, sexually abusing,
and penetrating her, although she now knows that ROBERT HADDEN’s conduct was, in
fact, sexual exploitation and abuse. Despite the "CORP. ENTITIES"’ chaperones’ first-hand
observation of the abuse, and "CORP. ENTITIES" prior reports about ROBERT HADDEN’s
sexual misconduct, Defendant "CORP. ENTITIES" and their agents, servants and employees
actively concealed the sexually exploitative behavior and abuse being perpetrated by

ROBERT HADDEN, as well as the complaints of HADDEN’s sexually exploitative behavior

92 of 2A

N18
p19

 

 
 

FILED: NEWOZORE] COUMEY COMERID OS/Qa/ 201 OOD IAM Page 93 UPESNO. 161335/2

 

NYSCEF DOC. N

D

 

 

8

RECEIVED NYSCEF: 04/04/2

and abuse, and inexplicably continued to allow ROBERT HADDEN to have unfettered
sexual access to COLUMBIA UNIVERSITY MEDICAL CENTER, NEW YORK-
PRESBYTERIAN HOSPITAL, and Defendant "CORP. ENTITIES" female patient
populations. Based on the words and conduct of each of the defendants, their agents,
servants, and/or employees, plaintiff was induced to not file a complaint earlier. Further,
plaintiff has been emotionally traumatized by the defendants’ conduct and abuse, and has
lacked the capacity to deal with, and confront, the important legal issues and rights herein

until the present.

JANE DOE #23

165. Plaintiff JANE DOE #23 was born in 1983, and currently resides in the State of

Washington. JANE DOE #23 was a gynecology patient of defendants COLUMBIA
UNIVERSITY, THE NEW YORK AND PRESBYTERIAN HOSPITAL; COLUMBIA
PRESBYTERIAN MEDICAL CENTER; COLUMBIA UNIVERSITY MEDICAL
CENTER; COLUMBIA-PRESBYTERIAN MEDICAL CENTER, EAST SIDE
ASSOCIATES; EAST SIDE ASSOCIATES; THE TRUSTEES OF COLUMBIA
UNIVERSITY IN THE CITY OF NEW YORK; COLUMBIA UNIVERSITY COLLEGE
OF PHYSICIANS AND SURGEONS; PRESBYTERIAN HOSPITAL PHYSICIAN
SERVICES ORGANIZATION, INC.; COLUMBIA-CORNELL CARE, LLC; COLUMBIA
CORNELL NETWORK PHYSICIANS, INC., (Hereinafter “CORP. ENTITIES”) and their
agent, servant, and/or employee ROBERT HADDEN, during which time JANE DOE #23
was serially sexually exploited and abused by ROBERT HADDEN — who was enabled by

the acts and omissions of the within named defendants and “CORP, ENTITIES”.

93 of 232

 

18
19

 
(FILED: NE i 03 Ai ’ DoE Page 94INPES NO. 161335/2p18
NYSCEF DOC. NDL 8 RECEIVED NYSCEF: 04/04/2019

 

 

166, Plaintiff JANE DOE #23 saw ROBERT HADDEN at “CORP. ENTITIES” medical
facilities for what was supposed to be gynecologic care and treatment. JANE DOE #23 is a
high-end fashion model, who was also a student during the time she was a patient at
defendant COLUMBIA UNIVERSITY, "CORP. ENTITIES” and defendant ROBERT
HADDEN. Further, JANE DOE #23 was referred to ROBERT HADDEN by a physician
who employed JANE DOE #23’s mother on his office staff. ROBERT HADDEN was aware
of this referral and used the leverage he had with the referring physician - and the power the
referring physician had over JANE DOE #23’s mother - in order to sexually exploit and
abuse JANE DOE #23.

167. Beginning with JANE DOE #23’s initial office visit, defendant ROBERT HADDEN began
subjecting her to a course of predatory erooming, boundary violating, mental, emotional, and
physical sexual abuse. During the visits, ROBERT HADDEN assailed JANE DOE #23 with
a barrage of wily, inappropriate, invasive and exploitive questions and statements about her
heritage, appearance, sexual history, and sexual activity. ROBERT HADDEN’s approach to
grooming JANE DOE #23 was a mix of being authoritative, awkward, self-deprecating,
disarming, self-pitying, alarming, fear mongering, and overtly offensive,

168, While ROBERF HADDEN was actively and verbally breaking down JANE DOE #23’s
boundaries, he forced JANE DOE #23 to answer questions about herself and her partner, and
peppered her with a series of irrelevant and medically inappropriate questions for long
periods while ogling and groping her breasts and unclothed body. While ogling and groping
JANE DOE #23’s unclothed body, ROBERT HADDEN repeatedly told JANE DOE #23

97 68

“you're perfection”, “your boyfriend is so lucky to have you” and “he would be crazy to lose

ot

you”.

 

 

 

G4 of 232

 
 

 

|
FILED: NEWDY6 | 29 OUR ABR «Page 957NPE32NO. 161335/2p18
NYSCEF Doc. Np| 8 RECEIVED NYSCEF: 04/04/2019

169. A Chaperone was present in the room during many of the verbal and physical assaults and
witnessed ROBERT HADDEN’s verbal and physical sexual abuse firsthand, yet did nothing
to prevent or stop ROBERT HADDEN’s sexual exploitation and abuse of Plaintiff JANE
DOE #23. Other times, a Chaperone was not present - or would leave the room before the
“examination” was complete at which point ROBERT HADDEN would continue to
physically sexually exploit and abuse JANE DOE #23. At one visit, ROBERT HADDEN
instructed the Chaperone to leave the room in the middle of the sexually exploitative and
abusive “examination” — with JANE DOE #23 laying unclothed on the examination table.
The Chaperone became startled, offering JANE DOE #23 only a look of sorrow as if to say
“T know I shouldn’t be leaving”, yet still left the room and did absolutely nothing to protect
JANE DOE #23 from the sexual exploitation and abuse that the Chaperone knew was taking
place during the visit -- by both the Chaperone and ROBERT HADDEN,

170. The abuse perpetrated by ROBERT HADDEN upon JANE DOE #23 includes, but is not
limited to, performing serial, prolonged, medically-inappropriate, unnecessary and
unwatranted breast examinations, serial, prolonged, medically-inappropriate, unnecessary,
and unwarranted PAP Smears, vaginal exams, and “mole-checks” where ROBERT
HADDEN would require JANE DOE #23 to lay on the table unclothed while he rubbed his
hands up and down her body, groped her breasts, and “examined” her entire body. and all
private areas. All the while, ROBERT HADDEN would engage in idle chatter about JANE
DOE #23, her body, or her boyfriend in furtherance of ROBERT HADDEN’s never-ending
sexual exploitation and grooming of female patients. During the serial, prolonged,
medically-inappropriate unnecessary and unwarranted vaginal examinations that ROBERT

HADDEN performed at practically every single visit, ROBERT HADDEN would repeatedly

 

 

 

95 of 23°?

 
 

(FILED: NEWCORK1 COUNT COMRRIDGS/2T/ 2019 FOAL AM Page goWPSSNO- 161335/2

 

NYSCEF DOC. WN

D

 

 

8

RECEIVED NYSCEF: 04/04/2

penetrate JANE DOE #23 by mserting his fingers into JANE DOE #23’s vagina. All of these
so-called “examinations” were done in a deviant and sexual manner solely for ROBERT

HADDEN’s own prurient, deviant, sexual gratification.

171. During one of the later visits, ROBERT HADDEN instructed JANE DOE #23 to “be the

last patient of the day”. At the time, JANE DOE #23 thought this would enable her to more
easily schedule an appointment to defendant "CORP. ENTITIES"’ busy medical offices.
JANE DOE #23, unknowingly exchanged her trust as a patient for the grooming and
exploitation being offered by ROBERT HADDEN, and dutifully returned to defendants’
offices for her scheduled follow up visits for more “examinations” as the last patient of the

day.

172. Even as the last patient of the day, a Chaperone would still be in the office. But ROBERT

HADDEN would tell the Chaperone to leave the room. JANE DOE #23 thought it was

‘strange that ROBERT HADDEN would tell the Chaperone to leave, but she was just grateful

to be able to have an appointment. During the exploitative and abusive visits, ROBERT
HADDEN would spend a long time doing PAP Smears and vaginal examinations. Since
ROBERT HADDEN was one of the first gynecologists that JANE DOE #23 saw, this didn’t
seem abnormal at the time because she had very little to compare it to. During her final “last
patient of the day” visit, ROBERT HADDEN instructed JANE DOE #23 that she needed yet
another vaginal examination. During the so called “examination” , while JANE DOE #23
was lying on the examimation table, with her legs draped, and her view obstructed, ROBERT
HADDEN dipped his head down and surreptitiously touched his mouth to JANE DOE #23’s
vagina, Immediately as JANE DOE #23 felt his mouth on her vagina, she thought to herself

“that could not have just happened, did it, did that really just happen?” Confused, JANE

96 of 232

H18
N19

 

 
 

(FILED : NEW ORK 1 COUNTY SOLERKD OS/ 2/201 SFOS Um Ang) Page 973PBR NO. 161335/2

 

NYSCEF DOC. N

Dy

 

 

8

RECKIVED NYSCEF: 04/04/2

DOE #23 got dressed and left the office. JANE DOE #23 did not return to defendant

ROBERT HADDEN after that final visit during which he put his mouth on her vagina.

173, ROBERT HADDEN was well aware of the cognitive dissonance that his patients - who he

was sexually abusing - would experience with regard to their inability to come to grips with
the unfathomable idea that their own medical doctor was sexually exploiting and abusing
them - let alone putting his mouth on their vaginas during what was supposed to be a clinical
pelvic examination. ROBERT HADDEN used this knowledge and medical training to his
advantage while leveraging his position of status and authority bestowed on him by
COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW
YORK-PRESBYTERIAN HOSPITAL, and "CORP. ENTITIES", to his advantage, and in
furtherance of his scheme to sexually abuse and exploit as many women as possible under
the guise of performing medical procedures. As a result, ROBERT HADDEN was enabled to
sexually abuse countless female patients of COLUMBIA UNIVERSITY and NEW YORK-
PRESBYTERIAN HOSPITAL, in a serial fashion, while carrying out his sick fantasies

surrounding doctor sexual abuse.

174. These events are not isolated, and they were not done outside the knowledge and awareness

of his employers ("CORP. ENTITIES"), ROBERT HADDEN was known as “a shark” - who
knew how to outmaneuver chaperones, make quick hits at sexually abusing female patients,
and keep going - amongst the medical assistants and chaperones with whom he worked. At
least one nurse who worked with ROBERT HADDEN in 1992-1993 walked in on ROBERT
HADDEN sexually abusing a female patient at defendant COLUMBIA UNIVERSITY’s
Audubon Clinic. However, when the nurse reported the abuse ROBERT HADDEN was

committing to her supervisor, the supervisor’s response was for her to just “keep quiet”,

97 af 232

b18
p19

 

 
 

(FILED: NEW

SHORK 1 COUNT SOLERKD OS/2if/2019F 09:04 BM) Page QslNPBSNO. 161335/2

 

NYSCEF DOC, N

Dy.

 

 

8 RECEIVED NYSCEF: 04/04/2

“stay with your doctor” and “don’t let him get himself in trouble’. COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-
PRESBYTERIAN HOSPITAL, and "CORP, ENTITIES", have created an environment that
was not only conducive to doctor sexual assaults, but actually enabled it. By failing to
properly educate, train, empower, and support the medical assistants and chaperones,
COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW
YORK-PRESBYTERIAN HOSPITAL, and "CORP. ENTITIES" created an environment
where patients were duped into believing that there was someone in the examination room
who would keep them safe, But, in reality, the hidden imbalance of power that existed
between the chaperones and medical doctors - where the chaperones were afraid to speak-up
for fear of losing their jobs - had the practical effect of making doctor sexual abuse appear to
be legitimate medical care.

175. For the sake of completeness, ROBERT HADDEN has pleaded guilty in Criminal Court to
sexually abusing two-other patients female patients referenced above. One by licking her
vagina during a purported vaginal examination - which was the second time that the patient
stated ROBERT HADDEN had done it. And the other is when ROBERT HADDEN pleaded
guilty to sexually abusing a separate female patient, who ROBERT HADDEN knew to be
HIV positive, with his ungloved hands.

176. Because Defendant "CORP. ENTITIES" Chaperones stood by silently and watched - and
also actively participated in the sexual exploitation, abuse, and coverup of ROBERT
HADDEN’s serial sexual exploitation and abuse by validating the abuse as a form of
legitimate medical treatment, condoning the sexually exploitative and abusive acts,

pretending as thought the abuse was legitimate medical treatment, and failing to prevent or

98 of 232

N18
N19

 

 
 

(FILED: NEw YORK 1 & Page QgINPBSNO. 161335/2p18

NYSCEF DOC. Np, 8 RECEIVED NYSCEF: 04/04/2p19

 

stop ROBERT HADDEN - JANE DOE #23 reasonably believed that ROBERT HADDEN
must have been conducting legitimate medical treatment while he was ogling, groping,
verbally assaulting, and physically abusing, violating, sexually abusing, and penetrating her,
although she now knows that ROBERT HADDEN’s conduct was, in fact, sexual exploitation
and abuse. Despite the "CORP. ENTITIES" chaperones’ first-hand observation of the abuse
and ROBERT HADDEN’s history of evading their observation by telling the Chaperones to
leave the room, and "CORP. ENTITIES" prior reports about ROBERT HADDEN’s sexual
misconduct, Defendant "CORP. ENTITIES" and their agents, partners, servants and
employees actively concealed JANE DOE #23’s abuse and ROBERT HADDEN’s sexually
exploitative behavior, and inexplicably continued to allow ROBERT HADDEN to have
unfettered sexual access to COLUMBIA UNIVERSITY MEDICAL CENTER, NEW
YORK-PRESBYTERIAN HOSPITAL, and Defendant "CORP. ENTITIES" female patient
populations, Based on the words and conduct of each of the defendants, their agents,
servants, and/or employees, plaintiff was induced to not file a complaint earlier. Further,
plaintiff has been emotionally traumatized by the defendants’ conduct and abuse, and has
lacked the capacity to deal with, and confront, the important legal issues and rights herein
until the present.

177. Finally, plaintiffs have a good-faith reason to believe COLUMBIA UNIVERSITY, THE
TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-PRESBYTERIAN HOSPITAL,
and defendant "CORP. ENTITIES" have colluded with ROBERT HADDEN to permit and
enable ROBERT HADDEN to apply for, and obtain, certain “disability benefits” which now
allow ROBERT HADDEN to receive financial compensation while enjoying what may

otherwise be considered a “paid, early retirement” from the practice of medicine.

 

 

 

99 of ABA

 
 

FILED: NEW ORN OOUMTYS GLERK OG VAULOOL F109 042M) Page 10d Wye. 161335/2

 

NYSCEF DOC. NDph

 

 

8

RECEIVED NYSCEF: 04/04/2

Defendants’ collective complicity - and active fraud - in helping ROBERT HADDEN to
support himself financially after sexually, and feloniously, abusing countless female patients
over the course of two-decades is worthy of criminal investigation, prosecution, and intense
public scrutiny. Particularly in this day and age, the use of either Corporate or State taxpayer-
dollars for the financial benefit of a convicted sexual predator seems like the exact kind of

thing that would be a notable and newsworthy story.

JANE DOE #26

178. Plaintiff JANE DOE #26 was born in 1977, and currently resides in the State of New York.

JANE DOE #26 was an OBGYN patient of defendants COLUMBIA UNIVERSITY, THE
NEW YORK AND PRESBYTERIAN HOSPITAL; COLUMBIA PRESBYTERIAN
MEDICAL CENTER; COLUMBIA UNIVERSITY MEDICAL CENTER; COLUMBIA-
PRESBYTERIAN MEDICAL CENTER, EAST SIDE ASSOCIATES; EAST SIDE
ASSOCIATES; THE TRUSTEES OF COLUMBIA UNIVERSITY IN THE CITY OF NEW.
YORK; COLUMBIA UNIVERSITY COLLEGE OF PHYSICIANS AND SURGEONS;
PRESBYTERIAN HOSPITAL PHYSICIAN SERVICES ORGANIZATION,  INC.;
COLUMBIA-CORNELL CARE, LLC; COLUMBIA CORNELL NETWORK
PHYSICIANS, INC. (Hereinafter “CORP. ENTITIES”) and their agent, servant, and/or
employee ROBERT HADDEN, during which time JANE DOE #26 was serially sexually
exploited and abused by ROBERT HADDEN — who was enabled by the acts and omissions

of the within named defendants and “CORP. ENTITIES”,

179, Plaintiff JANE DOE #26 saw ROBERT HADDEN at “CORP. ENTITIES” medical

facilities between December 2004 and June 2007 for what was supposed to be gynecological

and obstetrical care and treatment which included her pregnancy with her first child.

100 of 232

DLB
N19

 

 
 

(FILED: NE] SOUR OAGUNDYS GLERD OG727 20 188 OLG2AM) Page 107 EKgHO. 161335/2

NYSCEF DOC, N

 

bl,

 

RECEIVED NYSCEF: 04/04/2

Beginning with JANE DOE #26’s initial office visit, defendant ROBERT HADDEN began
subjecting her to a course of predatory grooming, boundary violating, mental, emotional, and
physical sexual exploitation and abuse. During the visits, ROBERT HADDEN assailed
JANE DOE #26 with a barrage of wily, inappropriate, invasive and exploitive questions and
statements about her sexual history, and the use of pornography. ROBERT HADDEN’s
approach to his predatory grooming tactics was a mix of being awkward, authoritative, self-

deprecating, disarming, self-pitying, alarming, and overtly offensive.

180. While ROBERT HADDEN was actively and verbally breaking down JANE DOE #26’s

boundaries, he forced JANE DOE #26 to answer questions about the number of sexual
partners and orgasms she had experienced, whether or not her spouse/partner was able
“satisfy her’, and peppered her with a series of irrelevant and medically inappropriate
questions for long periods of time about the different kinds of sexual positions she enjoyed
while ogling her unclothed body. A Chaperone was rarely present in the room during the
verbal and physical assaults being levied by ROBERT HADDEN, and to the extent one was
present, nothing was done to prevent or stop ROBERT HADDEN’s sexual exploitation and

abuse of Plaintiff JANE DOE #26.

181. During several of the assaults ROBERT HADDEN performed prolonged breast and vaginal

examinations in a rough and domineering manner, with his bare, ungloved hands. While
performing the serial, prolonged, and medically inappropriate breast examinations ROBERT
HADDEN would continue to groom JANE DOE #26 by disclosing personal and private
information about himself and his family. ROBERT HADDEN would routinely perform his
invasive and prolonged “examinations” of JANE DOE #26’s breasts while making her both

stand-up and lay down on the examining table.

101 of 232

p18
N19

 

 
 

Page OF NPERQNO. 161335/2p18
RECEIVED NYSCEF: 04/04/2)19

(FILED: NEWAKOR

NYSCEF DOC. NDI

 

182. During another assault, ROBERT HADDEN make wholly inappropriate remarks about
JANE DOE #26’s breasts while remarking about inappropriate sexual activity, sexual
positions, and making unprofessional, offensive “dirty jokes” - all while JANE DOE #26
was unclothed and just trying to obtain basic medical care.

183. Because Defendant "CORP. ENTITIES" failed to provide Chaperones -- and when they did
provide Chaperones, the Chaperones stood by silently and/or left the room as ROBERT
HADDEN sexually exploited and abused plaintiff JANE DOE #26 -- JANE DOE #26
reasonably believed that ROBERT HADDEN was conducting legitimate medical treatment
while he was ogling, groping, verbally assaulting, and physically abusing, violating, sexually
abusing, and penetrating her, although she now knows that ROBERT HADDEN’s conduct
was, in fact, sexual exploitation and abuse. Despite the "CORP. ENTITIES"’ chaperones’
first-hand observation of the abuse, and "CORP. ENTITIES" prior reports about ROBERT
HADDEN’s sexual misconduct, Defendant "CORP. ENTITIES" and their agents, partners,
servants and employees inexplicably continued to allow ROBERT HADDEN to have
unfettered sexual access ta COLUMBIA UNIVERSITY MEDICAL CENTER, NEW
YORK-PRESBYTERIAN HOSPITAL, and Defendant "CORP. ENTITIES" female patient
populations. Based on the words and conduct of each of the defendants, their agents,
servants, and/or employees, plaintiff was induced to not file a complaint earlier. Further,
plaintiff has been emotionally traumatized by the defendants’ conduct and abuse, and has
lacked the capacity to deal with, and confront, the important legal issues and rights herein
until the present.

184, Further, the sexual abuse and exploitation committed by ROBERT HADDEN, and enabled

by "CORP, ENTITIES" including COLUMBIA UNIVERSITY, THE TRUSTEES OF

 

 

 

102 of 232

 
 

(FILED: NEWIGKORK OCOUNTYS GLERWOOSfOULDO1 FOO OA Am) Page 10g eNO. 161335/2

 

NYSCEF boc. N

DI.

 

 

g RECEIVED NYSCEF: 04/04/2

COLUMBIA UN IVERSITY, and NEW YORK PRESBYTERIAN HOSPITAL, continues to
profoundly and negatively affect JANE DOE #26 to this date knowing that ROBERT
HADDEN has still not been brought to justice, nor have the "CORP, ENTITIES" taken
responsibility for enabling the abuse to occur for over 20-years at their facilities.

185. Finally, defendants, their agents, servants, and/or employees had a moral, ethical, and legal
duty to timely and properly attend to and treat the within named patients in a manner that is
consistent with the standards of safe and accepted medical practices, free of sexual
exploitation, predatory grooming, sexual harassment and sexual abuse.

186. Defendants, their agents, servants, and/or employees violated their duties by committing
and enabling the sexual exploitation, predatory grooming, sexual harassment and sexual
abuse of each of the within named plaintiffs - and countless of other female patients of
defendant CORP. ENTITIES.

187. Defendants’ individual and collective violations of the duties owed to the herein named
plaintiffs, and countless other women, have resulted in permanent and severe injuries to the
herein named plaintiffs in an amount which exceeds the jurisdiction of all other courts.

JANE DOE #27

188. Plaintiff JANE DOE #27 was born in 1972 and currently resides in the Bronx in the State
of New York. Plaintiff JANE DOE #27 was an OBGYN patient of defendants COLUMBIA
UNIVERSITY, THE NEW YORK AND PRESBYTERIAN HOSPITAL; COLUMBIA
PRESBYTERIAN MEDICAL CENTER; COLUMBIA UNIVERSITY MEDICAL
CENTER; COLUMBIA-PRESBYTERIAN MEDICAL CENTER, EAST SIDE
ASSOCIATES; EAST SIDE ASSOCIATES; THE TRUSTEES OF COLUMBIA

UNIVERSITY IN THE CITY OF NEW YORK; COLUMBIA UNIVERSITY COLLEGE

103 of 232

p18
p19

 

 
 

(FILED: NEW! GhORK CGOUNT YS GLERDOUAYON DOL 10S OLN Page 104 WiEXsNO. 161335/2p18
NYSCEF DOC. NOL 8 RECEIVED NYSCEF: 04/04/2)p19

 

OF PHYSICIANS AND SURGEONS; PRESBYTERIAN HOSPITAL PHYSICIAN

SERVICES ORGANIZATION, INC.; COLUMBIA-CORNELL CARE, LLC; COLUMBIA

CORNELL NETWORK PHYSICIANS, INC. (Hereinafter “CORP, ENTITIES”) and their

agent, servant, and/or employee ROBERT HADDEN, during which time JANE DOE #27

was serially sexually exploited and abused by ROBERT HADDEN — who was enabled by

the acts and omissions of the within named defendants and “CORP. ENTITIES”,

| 189, Plaintiff JANE DOE #27 was a patient of defendants and their medical facilities between
January 2008 and August 2012 for what was supposed to be gynecological and obstetrical
care and treatment. Beginning with JANE DOE #27’s initial office visit, defendant ROBERT
HADDEN began subjecting her to a course of predatory grooming, boundary violating,
mental, emotional, and physical sexual exploitation and abuse. During the visits, ROBERT
HADDEN assailed JANE DOE #27 with a barrage of wily, inappropriate, invasive and
exploitive questions and statements about her body and physical appearance.

190. While ROBERT HADDEN was actively and verbally breaking down JANE DOE #27’s
boundaries, he would perform serial vaginal examinations and physical examinations for no
medical purpose. During these purported examinations a Chaperone was present in the room
during some of the verbal and physical assaults and witnessed ROBERT HADDEN’s verbal
and physical sexual abuse firsthand, yet did nothing to prevent, or stop, ROBERT
HADDEN’s sexual exploitation and abuse of Plaintiff JANE DOE #27. Other times, no
chaperone would be present at all,

191. ROBERT HADDEN was well aware of the cognitive dissonance that his patients - who he
was sexually abusing - would experience with regard to their inability to come to grips with

the unfathomable thought that their own medical doctor was sexually exploiting and abusing

 

 

 

104 of 23?

 
 

(FILED: NEW GSORR CGOUND TS GLERDOOG/ On DO F109 OA R2KM Page 105 WiE%sNO. 161335/2

 

NYSCEF DOC. N

 

Dy

 

8

RECEIVED NYSCEF: 04/04/2

them. ROBERT HADDEN used this knowledge and medical training to his advantage while
leveraging his position of status and authority bestowed on him by COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-
PRESBYTERIAN HOSPITAL, and "CORP. ENTITIES", to his benefit, advantage, and in
furtherance of his scheme to sexually abuse and exploit as many women as possible under
the guise of performing medical procedures. As a result, ROBERT HADDEN was enabled to
sexually abuse countless female patients of COLUMBIA UNIVERSITY and NEW YORK-
PRESBYTERIAN HOSPITAL, in a serial fashion, while carrying out his sick fantasies

surrounding doctor sexual abuse.

192. To date, COLUMBIA UNIVERSITY, THE FRUSTEES OF COLUMBIA UNIVERSITY,

NEW YORK-PRESBYTERIAN HOSPITAL, and "CORP. ENTIT. TES" have failed to inform

any of their patients that ROBERT HADDEN is a convicted sexual predator. Instead of

disclosing to their patients, and the public at large, that they had exposed their female

patients to a sexual predator for over 20-years, the defendants and "CORP. ENTITIES",
including COLUMBIA UNIVERSITY and THE TRUSTEES OF COLUMBIA
UNIVERSITY, kept ROBERT HADDEN’s profile and photograph on the CUMC.edu
website for several years after ROBERT HADDEN was indicted for sexually exploiting and
abusing six (6) of their own patients. This was a prosecution where 19 survivors-witnesses of
ROBERT HADDEN’s sexual abuse came forward, including a nurse-witness who worked
with ROBERT HADDEN and walked-in on him sexually abusing a young, female, Hispanic
patient back in 1992-1993. Further, defendants continued to maintain his profile and listing

as part of the “CORP. ENTITIES’’s OBGYN practice group through 2013.

105 of 232

p18
N19

 

 
 

(FILED : NEW ASOHK SOOUNPYS GLERIO OS /8/7/2011 $08 O48 2B Page 10GNRER3HO. 161335/2

NYSCEF DOC. N

DI.

 

 

RECEIVED NYSCEF: 04/04/2

193. Because Defendant "CORP. ENTITIES"’ Chaperones stood by, silently, as ROBERT
HADDEN sexually exploited and abused Plaintiff JANE DOE #27, reasonably believed that
ROBERT HADDEN was conducting legitimate medical treatment while he was ogling,
groping, verbally assaulting, and physically abusing, violating, sexually abusing, and
penetrating her, although she now knows that ROBERT HADDEN’s conduct was, in fact,
sexual exploitation and abuse. Despite the “CORP. ENTITIES" chaperones’ first-hand
observation of the abuse, and "CORP. ENTITIES" prior reports about ROBERT HADDEN’s
sexual misconduct, Defendant "CORP. ENTITIES" and their agents, servants and employees
actively concealed the sexually exploitative behavior and abuse being perpetrated by
ROBERT HADDEN, as well as the complaints of HADDEN’s sexually exploitative behavior
and abuse, and inexplicably continued to allow ROBERT HADDEN to have unfettered
sexual access to COLUMBIA UNIVERSITY MEDICAL CENTER, NEW YORK-
PRESBYTERIAN HOSPITAL, and Defendant "CORP. ENTITIES" female patient
populations. Based on the words and conduct of each of the defendants, their agents,
servants, and/or employees, plaintiff was induced to not file a complaint earlier. Further,
plaintiff has been emotionally traumatized by the defendants’ conduct and abuse, and has
lacked the capacity to deal with, and confront, the important legal issues and rights herein
until the present.

194. Finally, plaintiffs have a good-faith reason to believe COLUMBIA UNIVERSITY, THE
TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-PRESBYTERIAN HOSPITAL,
and defendant "CORP. ENTITIES" have colluded with ROBERT HADDEN in order to
enable and permit ROBERT HADDEN to apply, and obtain approval, for certain “disability

benefits” that enable ROBERT HADDEN to continue to receive financial support and enjoy

106 af ARR

p18
bad

 

 
 

(FILED: NE SOUITE TRF ) Page 107 YPEsg8C- 161335/2p18
NYSCEF DOC. ND} 8 RECEIVED NYSCEF: 04/04/2019

 

 

what might otherwise be considered a paid, “early retirement”. Defendants’ collective
complicity - and active fraud - in helping ROBERT HADDEN to support himself financially
after sexually, and feloniously, abusing countless female patients over the course of two-
decades is worthy of a criminal investigation, prosecution, and intense public scrutiny.
Further, this directly causes JANE DOE #27 to feel even more exploited, marginalized and
trivialized.

195. Defendants’ individual and collective violations of the duties owed to the herein named
plaintiffs, and countless other women, have resulted in permanent and severe injuries to the
herein named plaintiffs in an amount which exceeds the jurisdiction of all other courts.

JANE DOE #28

196, Plaintiff JANE DOE #28 was born in 1980, and currently resides in the State of New York.
JANE DOE #28 was a patient of defendants COLUMBIA UNIVERSITY, THE NEW YORK
AND PRESBYTERIAN HOSPITAL; COLUMBIA PRESBYTERIAN MEDICAL
CENTER; COLUMBIA UNIVERSITY MEDICAL CENTER; COLUMBIA-
PRESBYTERIAN MEDICAL CENTER, EAST SIDE ASSOCIATES; EAST SIDE
ASSOCIATES; THE TRUSTEES OF COLUMBIA UNIVERSITY IN THE CITY OF NEW
YORK; COLUMBIA UNIVERSITY COLLEGE OF PHYSICIANS AND SURGEONS;
PRESBYTERIAN HOSPITAL PHYSICIAN SERVICES ORGANIZATION, INC.;
COLUMBIA-CORNELL CARE, LLC; COLUMBIA CORNELL NETWORK
PHYSICIANS, INC., (Hereinafter “CORP. ENTITIES”) and their agent, servant, and/or
employee ROBERT HADDEN, during which time JANE DOE #28 was serially sexually
exploited and abused by ROBERT HADDEN — who was enabled by the acts and omissions

of the within named defendants and “CORP. ENTITIES”.

 

 

 

107 of 232

 
 

(FILED: NE
NYSCEF DOC. Np

 

UNE : be i 2B Page 108 HPN. 161335/2p18
8 RECEIVED NYSCEF: 04/04/2D19

 

197. Plaintiff JANE DOE #28 saw ROBERT HADDEN at “CORP. ENTITIES” medical
facilities for what was supposed to be OBGYN care and treatment between 2002 and August
2012, Beginning with JANE DOE #28’s initial office visit, defendant ROBERT HADDEN
began subjecting her to a course of predatory grooming, boundary violating, mental,
emotional, and physical sexual abuse. During the visits, ROBERT HADDEN assailed JANE
DOE #28 with a barrage of wily, inappropriate, invasive and exploitive questions and
statements about her body, appearance, sexual history, and sexual activity. ROBERT
HADDEN’s approach to grooming JANE DOE #28 was a mix of being authoritative,
professional, awkward, self-deprecating, disarming, self-pitying, and sexually inappropriate.

198. While ROBERT HADDEN was actively and verbally breaking down JANE DOE #28’s
boundaries, he forced JANE DOE #28 to answer questions about herself and her partner, and
peppered her with a series of irrelevant and medically inappropriate questions for long
periods while ogling and groping her breasts and unclothed body. While ogling and groping
JANE DOE #28’s unclothed body, ROBERT HADDEN repeatedly told JANE DOE #28
“you're looking good”, and after she had her child that her body was “back to normal”,

199. A Chaperone was present in the room during many of the verbal and physical assaults and
witnessed ROBERT HADDEN’s verbal and physical sexual abuse firsthand, yet did nothing
to prevent or stop ROBERT HADDEN’s sexual exploitation and abuse of Plaintiff JANE
DOE #28. Other times, a Chaperone was not present - or would leave the room before the
“examination” was complete at which point ROBERT HADDEN would continue to
physically sexually exploit and abuse JANE DOE #238.

200. During some of the visits, defendant ROBERT HADDEN would declare the need to

perform unplanned and medically unnecessary “mole checks”, and during other visits he

 

 

 

108 af AB?

 
 

(FILED : NEV

 

NYSCEF DOC. N

 

 

UNTYS-CLERH 201 Fi1\0G04/32 Page 109 UPRgH©. 161335/2

RECEIVED NYSCEF: 04/04/2

would perform serial and medically unnecessary PAP smears. All in an effort to get JANE
DOE #28 unclothed so that he could view, grope and molest JANE DOE #28’s naked body.

201. At a routine post-partum visit after JANE DOE #28 delivered her child, ROBERT
HADDEN began asking her detailed questions about her sex life with her husband. The
questions were awkward and were being posed for no-legitimate medical purpose. On her
way out of the exam room, after being peppered with these questions, ROBERT HADDEN
stood up and approached JANE DOE #28, embraced her in a hug, and attempted to kiss her
on the lips. Quickly, JANE DOE #28 turned her head and ROBERT HADDEN’s lips landed
on right cheek. Stunned and confused, JANE DOE #28 walked out of the office in a daze,
unable to process what had just happened.

202, The abuse perpetrated by ROBERT HADDEN upon JANE DOE #28 includes, but is not
limited to, performing serial, prolonged, medically-inappropriate, unnecessary and
unwarranted breast examinations, serial, prolonged, medically-inappropriate, unnecessary,
and unwarranted PAP Smears, vaginal exams, and “mole-checks” where ROBERT
HADDEN would require JANE DOE #28 to lay on the table unclothed while he rubbed his
hands up and down her body, groped her breasts, and “examined” her entire body and all
private areas. All the while, ROBERT HADDEN would engage in idle chatter about JANE
DOE #28, her body, or her husband in furtherance of ROBERT HADDEN’s never-ending
sexual exploitation and grooming of female patients,

203, ROBERT HADDEN was well aware of the cognitive dissonance that his patients - who he
was sexually abusing - would experience with regard to their inability to come to grips with
the unfathomable idea that their own medical doctor was sexually exploiting and abusing

them. All the while ROBERT HADDEN was leveraging his position of status and authority

109 of AARP

b1e
p19

 

 
 

(FILED; NEW GSORK SOOUNDYS GLERK OG ON LD0l F109 O1G2AM) Page 116 IEXsNO. 161335/2p18
NYSCEF DOC, ND. 8 RECEIVED NYSCEF: 04/04/2p19

bestowed on him by COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, NEW YORK-PRESBYTERIAN HOSPITAL, and "CORP. ENTITIES", to
his advantage, and in furtherance of his scheme to sexually abuse and exploit as many
women as possible under the guise of performing medical procedures. As a result, ROBERT
HADDEN was enabled to sexually abuse countless female patients of COLUMBIA
UNIVERSITY and NEW YORK-PRESBYTERIAN HOSPITAL, in a serial fashion, while
carrying out his sick fantasies surrounding doctor sexual abuse.

-204, Because Defendant "CORP, ENTITIES"’ Chaperones stood by silently and watched - and
also actively participated in the sexual exploitation, abuse, and coverup of ROBERT
HADDEN’s serial sexual exploitation and abuse by validating the abuse as a form of
legitimate medical treatment, condoning the sexually exploitative and abusive acts,
pretending as though the abuse was legitimate medical treatment, and failing to prevent or
stop ROBERT HADDEN - JANE DOE #28 reasonably believed that ROBERT HADDEN
must have been conducting legitimate medical treatment while he was ogling, groping,
verbally assaulting, and physically abusing, violating, sexually abusing, and penetrating her,
although she now knows that ROBERT HADDEN’s conduct was, in fact, sexual exploitation
and abuse. Despite the "CORP. ENTITIES"’ chaperones’ first-hand observation of the abuse
and ROBERT HADDEN’s history of evading their observation by telling the Chaperones to
leave the room, and "CORP. ENTITIES" prior reports about ROBERT HADDEN’s sexual
misconduct, Defendant "CORP. ENTITIES" and their agents, partners, servants and
employees actively concealed JANE DOE #28’s abuse and ROBERT HADDEN’s sexually
exploitative behavior, and inexplicably continued to allow ROBERT HADDEN to have

unfettered sexual access to COLUMBIA UNIVERSITY MEDICAL CENTER, NEW

 

 

 

110 of ABA

 
 

(FILED: WEWi asOHK COGOMPDYS GLERKoOaVOULDOLF OO OLR BM Page 117 WPBRBRO. 161335/2

 

NYSCEF DOC. N

DI.

 

 

8 RECEIVED NYSCEF: 04/04/2

YORK-PRESBYTERIAN HOSPITAL, and Defendant "CORP. ENTITIES" female patient
populations. Based on the words and conduct of each of the defendants, their agents,
servants, and/or employees, plaintiff was induced to not file a complaint earlier. Further,
plaintiff has been emotionally traumatized by the defendants’ conduct and abuse, and has
lacked the capacity to deal with, and confront, the important legal issues and rights herein
until the present,

205, Finally, plaintiffs have a good-faith reason to believe COLUMBIA UNIVERSITY, THE
TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-PRESBYTERIAN HOSPITAL,
and defendant "CORP. ENTITIES" have colluded with ROBERT HADDEN to permit and
enable ROBERT HADDEN to apply for, and obtain, certain “disability benefits” which now
allow ROBERT HADDEN to receive financial compensation while enjoying what may
otherwise be considered a “paid, early retirement” from the practice of medicine.
Defendants’ collective complicity - and active fraud - in helping ROBERT HADDEN to
support himself financially after sexually, and feloniously, abusing countless female patients
over the course of two-decades is worthy of a criminal investigation, prosecution, and
intense public scrutiny.

206. To this day, plaintiff JANE DOE #28 has been unable to process this abuse and is
undergoing professional psychological counseling in order to help her try to understand and
manage the indelible memories of exploitation and abuse that she now carries around with
her every day of her life. As a result of this, she finds it difficult to function like a “normal
person” in society and remains unable to comprehend the basis and reasons that her deep
trust in the medical profession has been, and continues to be, violated by each of the

defendants herein.

111 of 232

18
D19

 

 
 

(PILED: Whi ORK] COUNDY 6 CLERK) 0G /EMLDOn S-10S DLA 2AM) Page 1121 FR3m. 161335/2

 

NYSCEF DOC. N

|.

 

 

g RECEIVED NYSCEF: 04/04/2

207. Defendants’ individual and collective violations of the duties owed to the herein named
plaintiffs, and countless other women, have resulted in permanent and severe injuries to the
herein named plaintiffs in an amount which exceeds the jurisdiction of all other courts.

JANE DOE #30

208. Plaintiff JANE DOE #30 was born in 1978, and currently resides in the State of South
Carolina. Plaintiff JANE DOE #30 was an OBGYN patient of defendants COLUMBIA
UNIVERSITY, THE NEW YORK AND PRESBYTERIAN HOSPITAL; COLUMBIA
PRESBYTERIAN MEDICAL CENTER; COLUMBIA UNIVERSITY MEDICAL
CENTER; COLUMBIA-PRESBYTERIAN MEDICAL CENTER, EAST SIDE
ASSOCIATES; EAST SIDE ASSOCIATES; THE TRUSTEES OF COLUMBIA
UNIVERSITY IN THE CITY OF NEW YORK; COLUMBIA UNIVERSITY COLLEGE
OF PHYSICIANS AND SURGEONS; PRESBYTERIAN HOSPITAL PHYSICIAN
SERVICES ORGANIZATION, INC.; COLUMBIA-CORNELL CARE, LLC; COLUMBIA
CORNELL NETWORK PHYSICIANS, INC. (Hereinafter “CORP. ENTITIES”) and their
agent, servant, and/or employee ROBERT HADDEN, during which time JANE DOE #30
was serially sexually exploited and abused by ROBERT HADDEN — who was enabled by
the acts and omissions of the within named defendants and “CORP, ENTITIES”.

209. Plaintiff JANE DOE #30 saw ROBERT HADDEN at “CORP. ENTITIES” medical
facilities between 2002 and 2010 for what was supposed to be gynecologic and obstetric care
and treatment. Beginning with JANE DOE #30’s initial office visit, defendant ROBERT
HADDEN began subjecting her to a course of predatory grooming, boundary violating,
mental, emotional, and physical sexual exploitation and abuse. During the visits, ROBERT

HADDEN assailed JANE DOE #30 with a barrage of wily, inappropriate, invasive and

T1A of 232

N18
p19

 

 
 

(FILED: NE

A¥ORK IGOUNTYS-GLERROOSVaT £201 F i16G0A/B72AM Page 113 WPegHO. 161335/2

 

NYSCEF DOC. ND}

 

 

8 RECEIVED NYSCEF: 04/04/2

exploitive questions and statements about her body, and physical appearance. ROBERT
HADDEN’s approach to grooming was a mix of being awkward, authoritative, self-
deprecating, disarming, self-pitying, alarming, and overtly offensive.

210, White ROBERT HADDEN was actively and verbally breaking down JANE DOE #30’s
boundaries, he peppered her with a series of irrelevant and medically inappropriate questions
for long periods while ogling and groping her breasts and unclothed body. At each visit
ROBERT HADDEN required JANE DOE #30 to get completely naked - in his presence - as
he ogled and exploited her. A Chaperone was present in the room during some of the verbal
and physical assaults and witnessed ROBERT HADDEN’s verbal and physical sexual abuse
firsthand, yet did nothing to prevent or stop ROBERT HADDEN’s sexual exploitation and
abuse of Plaintiff JANE DOE #30. Other times, a Chaperone was not present - or would
leave the room before the “examination” was complete at which point ROBERT HADDEN
would continue to physically sexually exploit and abuse JANE DOE #30. This included, but
is not limited to, performing serial, prolonged, and medically inappropriate breast
examinations, serial and medically-inappropriate PAP smears and vaginal exams

211. All the while, ROBERT HADDEN would engage in idle chatter or begin divulging wholly
improper and inappropriate personal information about himself and family - all in
furtherance of his never-ending sexual exploitation and grooming of female patients. During
the serial, and medically non-indicated vaginal examinations that ROBERT HADDEN
would also examine JANE DOE #30 with ungloved hands.

212. ROBERT HADDEN knowingly and intentionally used the position of power and authority
bestowed on him by defendant CORP. ENTITIES to manipulate and exploit their female

patients. With regard to JANE DOE #30, ROBERT HADDEN used both his position as a

113 af 232

p18
N19

 

 
 

(FILED : NEW AvORN OGOUND YS GLERKOUSLOT 2201 9-169 94/320) Page 114NFEXQHO. 161335/2

NYSCEF DOC. N

Df.

 

 

8 RECEIVED NYSCEF: 04/04/2

medical doctor at COLUMBIA UNIVERSITY, and his identification as a “Catholic”, in
order to control and abuse this patient. At one visit while ROBERT HADDEN was grooming
JANE DOE #30, he told her that her feelings of discomfort around him as a male were the
result of the guilt instilled in her by her “typical Irish Catholic parents”. Predator ROBERT
HADDEN was constantly probing to find out where each of patients’ weaknesses were, and
when he found them, he would then use all of his medical training, intelligence and the
position of trust and authority granted to him by CORP. ENTITIES, to exploit those female
patients for his maximum, deviant benefit.

213. Defendant CORP. ENTITIES knew and/or should have know of these risk, and yet they
ignored the reports, failed to supervise ROBERT HADDEN, failed to properly train and
supervise their ancillary staff, and violated the duties they owed to their patients,

214, During one visit ROBERT HADDEN proceeded to ask JANE DOE #30 what her preferred
method of hair removal in her bikini area was, while “complimenting” the “great job” she
was doing with her chosen method.

215. ROBERT HADDEN had a habit of performing multiple breast exams on JANE DOE #30
during the same visit, the second “examination” was always done when a nurse was not in
the room.

216. During some visits ROBERT HADDEN would “accidentally” touch parts of JANE DOE
#30’s vagina with his hands during what are now believed to be wholly unnecessary vaginal
examinations and serial Pap smears. These assaults were frequently performed when a nurse
would leave the room, including one at defendants’ Hospital after delivery her son. During
this “vaginal exam” while JANE DOE #30 was alone and not in fully in control of her own

faculties due to pain medication administered to her following a painful delivery,

114 of 232

N13
19

 

 
 

(FILED; NEWAYORH SG@OUNTIO CLERNOOS~aT ZA01 F1OOOLS BM Page 115°NPERNO. 161335/2

 

NYSCEF DOC. N

Dh.

 

 

8 RECEIVED NYSCEF: 04/04/2

217. During another instance, ROBERT HADDEN directed JANE DOE #30 to lay down and on
her side so he could examine her anus. ROBERT HADDEN’s decision to perform this anal
examination of JANE DOE #30 occurred after she told him that she had cold sores on her
mouth — and she simply wanted to know whether a certain medication for genital herpes
was effective for cold sores. It remains unknown why ROBERT HADDEN felt that
performing an anal examination was a prerequisite to answering JANE DOE #30’s question,
but it is clear that ROBERT HADDEN’s actions have no basis in medically necessary care
and treatment. At the next office visit, a Chaperone was present for part of the visit. During
that visit, JANE DOE #30 went to lay on my side at the end of the exam ~ as she had been
taught - at which point ROBERT HADDEN became startled, looked sideways at the nurse
and said “Oh no! You don’t need to do that.” The Chaperone did not say anything, but
instead simply continued to look straight ahead. In retrospect, it is clear that this sort of

“nisunderstanding” was not a surprise to her,

218. Following the birth of her child, ROBERT HADDEN would require JANE DOE #30 to .

remove her top so that he could fondle and grope her while expressing breast milk from her

engorged breasts and nipples. This so-called “examination” was performed by ROBERT

_ HADDEN despite JANE DOE #30 telling him that she was doing fine breast feeding and had
been working with a lactation consultant.

219. It is now believed that defendants’ Chaperone(s} were aware of ROBERT HADDEN’s

proclivities to exploit and abuse female patients, and was/were part of the abuse. At one

particular visit during JANE DOE #30’s pregnancy, ROBERT HADDEN’s nurse informed

her that he would be checking her cervix at the next exam, and indicated that JANE DOE

115 af 232

p18
p19

 

 
 

(FILED: NE

 

}BORK VOOUNP YS GLERK O0GV2U L201 Fi10G O4B2AM Page 11ENPRSHO. 161335/2

 

NYSCEF DOC. NOD}

 

8 RECEIVED NYSCEF: 04/04/2

#30 should groom her bikini area prior as that it was ROBERT HADDEN's "preference" that
patients were waxed or shaved prior to their vaginal examinations.

220. JANE DOE #30 has endured indescribable conflict, confusion, and mental injury due to her
inability to comprehend the reasons and level of depravity of the abuse inflicted upon her by
ROBERT HADDEN.

221, ROBERT HADDEN was well aware of the cognitive dissonance that his patients - who he
was sexually abusing - would experience with regard to their inability to come to grips with
the unfathomable idea that their own medical doctor was sexually exploiting and abusing
them. ROBERT HADDEN used this knowledge and medical training to his advantage while
leveraging his position of status and authority bestowed on him by COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK-
PRESBYTERIAN HOSPITAL, and "CORP. ENTITIES", to his advantage, and in
furtherance of his scheme to sexually abuse and exploit as many women as possible under
the guise of performing medical procedures. As a result, ROBERT HADDEN was enabled to
sexually abuse countless female patients of COLUMBIA UNIVERSITY and NEW YORK-
PRESBYTERIAN HOSPITAL, in a serial fashion, while carrying out his sick fantasies
surrounding doctor sexual abuse.

222. Because Defendant "CORP. ENTITIES"’ Chaperones stood by, silently, as ROBERT
HADDEN sexually exploited and abused Plaintiff JANE DOE #30, JANE DOE #30
reasonably believed that ROBERT HADDEN was conducting legitimate medical treatment
while he was ogling, groping, verbally assaulting, and physically abusing, violating, sexually
abusing, expressing breast milk for no medical purpose during the postpartum period, and

penetrating her, although she now knows that ROBERT HADDEN’s conduct was, in fact,

 

116 of 232

N18
D19

 

 
 

[FILED : NEW AOR OGOUNDYS GLERK OOG/O PDO F105 018 2Am) Page 11 AMREXgHO. 161335/2

 

NYSCEF DOC. N

y

 

 

8

RECEIVED NYSCEF: 04/04/2

sexual exploitation and abuse. Despite the "CORP. ENTITIES"’ chaperones’ first-hand
observation of the abuse, and "CORP. ENTITIES" prior reports about ROBERT HADDEN’s
sexual misconduct, Defendant "CORP. ENTITIES" and their agents, partners, servants and
employees actively concealed the sexually exploitative behavior and abuse being perpetrated
by ROBERT HADDEN, as well as the complaints of HADDEN’s sexually exploitative
behavior and abuse, and inexplicably continued to allow ROBERT HADDEN to have
unfettered sexual access to COLUMBIA UNIVERSITY MEDICAL CENTER, NEW
YORK-PRESBYTERIAN HOSPITAL, and Defendant "CORP. ENTITIES"”’ female patient
populations. Based on the words and conduct of each of the defendants, their agents,
servants, and/or employees, plaintiff was induced to not file a complaint earlier. Further,
plaintiff has been emotionally traumatized by the defendants’ conduct and abuse, and has
lacked the capacity to deal with, and confront, the important legal issues and rights herein

until the present.

223. Finally, as a result of being listed as the physician in attendance at the April 8, 2009 birth of

JANE DOE #30’s child, ROBERT HADDEN’s name is present on the original birth
certificate of her son. Every time JANE DOE #30 recalls her child's birth, images and
memories of the abuse flood her mind and she is re-traumatized by those memories. The
thought, and sight, of this sick sexual predator’s name on the birth certificate of her child is
an emotional trigger which continues to bother her to this day. Yet, to date, Columbia
University, New York-Presbyterian Hospital, and their agents, partners, servants, and/or
employees have refused to issue either an apology, or a letter which will allow the removal
of ROBERT HADDEN’s name from her child's birth certificate. Not only have defendants’

refused to stand with survivors and support them in their effort of ridding ROBERT

117 of 232

p18
n19

 

 
 

(FILED: NEWIarORR Yo ALERDOOG/OT POLS OO OU ROAM Page 110 WIEXgNO. 161335/2

 

NYSCEP DOC. N

D>.

 

 

8 RECEIVED NYSCEF: 04/04/2

HADDEN’s name from their children’s birth certificates, the defendants have done
everything possible to try and ensure that ROBERT HADDEN’s name does not get removed.

224. On February 7, 2019, the New York City Council conducted a public hearing in an effort to
pass a bill that would allow women, who were sexually abused by their doctor, to remove the
predator’s name from their child’s birth certificates. During this recent hearing, an agent for
defendant CORP. ENTITIES named GRETCHEN VAN WYE - serving in a dual role as a
Co-Chair of the New York City Department of Health and Mental Hygiene - made a personal
appearance with the sole-purpose of publicly objecting to the bill, which thwarted the efforts
of these women to obtain some smal! degree of closure around this issue. As a result of Ms.
Van Wye’s actions, the bill was not passed by City Council and ROBERT HADDEN’s name
remains on the birth certificates of the children whose mothers ROBERT HADDEN sexually
abused.

225. Defendants’ individual and collective violations of the duties owed to the herein named
plaintiffs, and countless other women, have resulted in permanent and severe injuries to the
herein named plaintiffs in an amount which exceeds the jurisdiction of all other courts.

DEFENDANT ROBERT HADDEN — THE PERPETRATOR

226. Defendant ROBERT HADDEN, at all times mentioned herein was and is an adult male,
who worked at defendant "CORP. ENTITIES", and who plaintiffs are informed and believe
lives in the State of New Jersey during the period of time during which the predatory
grooming, sexual exploitation, molestation, harassment, and sexual abuse took place.
Plaintiffs are informed and believe, and on this basis state, that ROBERT HADDEN received
his medical degree from the New York Medical College in 1987 and completed his medical

internship and residency in Obstetrics and Gynecology at Columbia University in New York,

118 of 232

18
Dig

 

 
 

[FILED: NE

NYSCEF DOC, NOL

 

 

-EOBK COUNED CuERE 03/27/2019 C9122 BY Page 119NHEA3HO. 161335/2

RECEIVED NYSCEF: 04/04/2

NY. Upon completion of his residency, ROBERT HADDEN was hired by Defendant "CORP.
ENTITIES" including COLUMBIA UNIVERSITY and THE TRUSTEES OF COLUMBIA
UNIVERSITY as a full-time gynecologist at COLUMBIA UNIVERSITY’s medical centers,
offices, hospitals, and related clinics, and was employed in that capacity until 2012, when
Defendants allowed ROBERT HADDEN to quietly and surreptitiously take an alleged
“leave of absence”, with a financial bonus paid by Defendants and/or their related entities to
ROBERT HADDEN, in a deliberate and covert attempt to continue concealing ROBERT
HADDEN’s decades of sexual exploitation and abuse from Plaintiffs and the countless other
female patients that ROBERT HADDEN sexually abused over the course of more than two
(2) decades, and also to hide the real facts constituting the abuse from law enforcement, the
State of New York Medical Board/OPMC, the public at large, and other competing

universities and hospitals.

227. During his 20 year tenure at COLUMBIA UNIVERSITY and its related "CORP.

ENTITIES", Plaintiffs are informed and believe, and on this basis state, that ROBERT
HADDEN sexually exploited, abused and molested hundreds of female patients, including
Plaintiffs, through the use of his position, and authority as a full-time gynecologist employed
by defendant COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, and their related "CORP. ENTITIES", as well as their offices, clinics and

other entities and locations.

228. It was only in 2012, when Defendant COLUMBIA UNIVERSITY, THE TRUSTEES OF

COLUMBIA UNIVERSITY, and their related "CORP. ENTITIES", paid ROBERT

HADDEN a substantial financial bonus-incentive so that HADDEN would quietly resign —

119 af 2B?

p18
b19

 

 
 

(FILED > NEW QSORK COOUID YO GLERD UG YON PDO F100 04B2BM Page 12GRPEK3HO. 161335/2

 

NYSCEF DOC. N

D}.

 

 

8

RECEIVED NYSCEF: 04/04/2

such that Defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, and their related "CORP. ENTITIES", could continue to actively conceal the
myriad complaints they had received about ROBERT HADDEN’s sexually abusive behavior
that had been perpetrated against and upon female patients over the course of the past couple
decades — that the systematic sexual abuse, sexual exploitation, and molestation of female

patients being committed upon their premises and in their hospitals, offices and clinics by

ROBERT HADDEN was finally halted.

229, At all times herein stated, ROBERT HADDEN was an agent, servant and/or employee of

Defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY,
and their related "CORP. ENTITIES", its medical clinics, facilities and locations, and/or was

under their complete control and/or direct supervision,

230. ROBERT HADDEN was retained and/or contracted by Defendants COLUMBIA

UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, and their related "CORP.
ENTITIES", as an Obstetrician-Gynecologist to provide medical care and treatment to
women as private patients, service patients, and also as students who were attending
COLUMBIA UNIVERSITY as undergraduate and graduate patients, many of whom had
never received any previous gynecological or obstetric care or treatment before. It was
through this position of access, trust and authority, that ROBERT HADDEN sexually
exploited and abused countless women in an effort to feed his insatiable and depraved sexual
desires. All of the sexually exploitative, manipulative, abusive and harassing conduct stated

herein was done for ROBERT HADDEN’s own sexual gratification, and was rooted in the

willingness to put his own deviant sexual desires above the need to provide safe and

120 of ABA

D18
N19

 

 
 

 

(FILED; NEWIafORK CGOUIPDYS GLERK 0OG/OT L001 F10G0LB2KM) Page 122 WXeNO. 161335/2

 

NYSCEF DOC. N

 

DI,

 

8

RECEIVED NYSCEF: 04/04/2

professional medical services to Plaintiffs MARISSA HOECHSTETTER, JANE DOE #8,
JANE DOE #9, JANE DOE #10, JANE DOE #11, JANE DOE #12, JANE DOE #13, JANE
DOE #14, JANE DOE #15, JANE DOE #16, JANE DOE #17, JANE DOE #18, JANE DOE
#19, JANE DOE #21, JANE DOE #22, JANE DOE #23, JANE DOE #26, JANE DOE #27,

JANE DOE #28 and JANE DOE #30.

231. Since ROBERT HADDEN has been prosecuted and convicted of a felony for the conduct

stated herein, Plaintiffs further seek attorneys’ fees against ROBERT HADDEN and CORP.

ENTITIES.

DEFENDANTS COLUMBIA UNIVERSITY; THE NEW YORK AND PRESBYTERIAN

HOSPITAL; COLUMBIA PRESBYTERIAN MEDICAL CENTER; COLUMBIA
UNIVERSITY MEDICAL CENTER; COLUMBIA-PRESBYTERIAN MEDICAL

CENTER, EAST SIDE ASSOCIATES; EAST SIDE ASSOCIATES; THE TRUSTEES OF
COLUMBIA UNIVERSITY IN THE CITY OF NEW YORK; COLUMBIA UNIVERSITY

COLLEGE OF PHYSICIANS AND SURGEONS; PRESBYTERIAN HOSPITAL
PHYSICIAN SERVICES ORGANIZATION, INC.; COLUMBIA-CORNELL CARE,

LLC; and COLUMBIA CORNELL NETWORK PHYSICIANS, INC. (CORP. ENTITIES)

- THE ENABLERS

232. Defendant COLUMBIA UNIVERSITY at all times mentioned herein was and is a New

York Corporation, having its principal place of business in the State of New York, County of
New York. Plaintiffs are informed and believe COLUMBIA UNIVERSITY and "CORP.
ENTITIES" are part of a private research university, established on July 17, 1754, located in
New York, New York. Defendant COLUMBIA UNIVERSITY boasts of being “a world-
renowned Ivy League institution”, “a world-class university dedicated to teaching, research,
and clinical care”, and of having “an illustrious 250 year history, an impeccable record of
academic excellence and an extensive roster of distinguished alumni and faculty”.
COLUMBIA UNIVERSITY and its affiliated medical facilities including New York-
Presbyterian Hospital boast of having “More Top-Doctors Than Any Other U.S. hospital.”
Defendant COLUMBIA UNIVERSITY states as follows: “Columbia University expects all

TA1 af 232

b18
D19

 

 
(FILED: NEW QORKI COUIUEY S CLERIO BO/A2i1/DOL FRO OLB 2AIM Page 122'UPF3B°. 161339572

 

NYSCEF DOC. N

Di.

 

 

RECEIVED NYSCEF: 04/04/2

officers of instruction, research, libraries, athletics, and administration; support staff; and
students to maintain the highest standards of ethical conduct.” Columbia University set forth

a Code of Ethics as follows:

Principles

The basic principles of Ethical Conduct are:
1. Be honest, ethical and truthful.
2. Obey the law,
3. Follow University policies and procedures.
Procedures
1. Report conduct that concerns you. If you believe that an activity may be illegal,
unethical or otherwise troubling, you should report it to your supervisor.
2. An individual’s failure to live up to these principles may result in disciplinary
action, including suspension, termination, and monetary fines consistent with
University policy.
Respect for Others
Respect for others is the central principle that governs interactions between people
at Columbia University. Two primary expectations that flow from this principle are
to act with civility and to refrain from abuse of power. Respect for others is
expected in peer to peer relationships, between service providers and people within
and outside of the Columbia community, between people who are clients or
customers and service providers at the University, and within a supervisory context
(e.g., manager to employee and employee to manager).

re sh ith a Concern?
“The first recommended resource for a clarification on a policy, regulation or law

is your direct supervisor.”

233. Upon information and belief, Defendant COLUMBIA UNIVERSITY maintains in excess of
a $10,900,000,000.00 ($10.9 billion) endowment as of June 30, 2018, and a $345,900,000.00
($345.9 million) joint budget with New York Presbyterian Hospital for the 2018 fiscal year.

122 of 23?

p18
p19

 

 
 

(FILED . NEW QO COOUNDYS GLERK) OG/EM/DOl S108 DIE 2AM Page 123 FEAgNO. 161335/2p18
NYSCEF DOC. Np) 8 RECEIVED NYSCEF: 04/04/2019

 

Defendant COLUMBIA UNIVERSITY holds itself out to be one of the world’s most elite,
prestigious and reputable hospitals and higher learning institutions. Defendant COLUMBIA
UNIVERSITY deliberately crafted this public image in order to actively conceal the fact that
it employs a countless number of sexual predators in all areas of its university - including
ROBERT HADDEN - a serial sexual predator, who COLUMBIA UNIVERSITY, the
TRUSTEES OF COLUMBIA UNIVERSITY, and their related "CORP, ENTITIES” enabled
to serially sexual assault its female patients at their medical office and clinics for over 20
years,

234. Defendant COLUMBIA UNIVERSITY at all times mentioned herein was and is a New
York Corporation, having its principal place of business in the State of New York, County of
New York.

235. Each of the plaintiffs herein were patients of COLUMBIA UNIVERSITY, and/or their
agents, servants, employees, and CORP. ENTITIES.

236. Defendant TRUSTEES OF COLUMBIA UNIVERSITY at ail times mentioned herein was
and is a New York Corporation, having tts principal place of business in the State of New
York, County of New York. Upon information and belief, THE BOARD OF TRUSTEES OF
COLUMBIA UNIVERSITY is the governing body of COLUMBIA UNIVERSITY and
exercises the ultimate dominion and control of same. THE BOARD OF TRUSTEES OF
COLUMBIA UNIVERSITY is comprised of a collection of well established, politically
connected, businesspeople from within, and outside of, the City of New York.

237. Upon information and belief, Defendant THE TRUSTEES OF COLUMBIA UNIVERSITY
IN THE CITY OF NEW YORK (hereinafter "TRUSTEES"), has no parent corporation and
has no publicly held corporations that own 10% or more of its stock.

238. Upon information and belief, Defendant “TRUSTEES” is a domestic not-for-profit

 

 

 

123 af 232

 
 

(FILED: NEW ORK OUND SCLERKUS/RM/ DOL 9-1OO CUD OAN) Page 124N)EBgNO. 161335/2

 

NYSCEF BOC. NO,

 

 

8 RECEIVED NYSCEF: 04/04/2

corporation organized and existing under and by virtue of the laws of the State of New York
with its principal offices located at 622 W. 168th Street, New York, NY 10032.

239. Upon information and belief, Defendant “TRUSTEES” is a domestic not-for-profit
corporation organized and existing under and by virtue of the laws of the State of New York
with its principal offices located at 622 W. 168* Street, New York, NY 10032.

240. Upon information and belief, Defendant “TRUSTEES” is a domestic not-for-profit
corporation organized and existing under and by virtue of the laws of the State of New York
with its principal offices located at 16 E. 60th Street, Suite 480, New York, NY 10022,

241. Upon information and belief, Defendant “TRUSTEES” oversees, operates, manages, and/or
controls the obstetrics and gynecological service within COLUMBIA UNIVERSITY, THE
NEW YORK AND PRESBYTERIAN HOSPITAL (hereinafter "NYPH"), and the
Department of Obstetrics and Gynecology of the COLUMBIA UNIVERSITY COLLEGE
OF PHYSICIANS AND SURGEONS (hereinafter "CUCPS"). Upon information and belief,
Defendant NYPH and Defendant CUCPS, doing business as SLOANE HOSPITAL FOR
WOMEN, is located at 161 Fort Washington Avenue, New York, NY 10032,

242. Upon information and belief, Defendant “TRUSTEES” oversees, operates, manages, and/or
controls the obstetrics and gynecological service within COLUMBIA UNIVERSITY, THE
NEW YORK AND PRESBYTERIAN HOSPITAL, and the Department of Obstetrics and
Gynecology of the NEW YORK PRESBYTERIAN HOSPITAL. Upon information and
belief, Defendant NYPH and Defendant TRUSTEES doing business as COLUMBIA
PRESBYTERIAN MEDICAL CENTER, EAST SIDE ASSOCIATES, is located at 16 E.
60th Street, Suite 408, New York, NY 10022.

243. Upon information and belief, Defendant “TRUSTEES” oversees, operates, manages, and/or

124 of 232

N18
p19

 

 
 

(FILED: NEW ORK COUNT YS GLERD0aVATDOLS OO OLS BM Page 125 WMeyO. 161338/2

 

NYSCEF DOC. N

DI.

 

 

8 RECEIVED NYSCEF: 04/04/2

controls the obstetrics and gynecological service within COLUMBIA UNIVERSITY,
COLUMBIA UNIVERSITY MEDICAL CENTER, and the Department of Obstetrics and
Gynecology of the COLUMBIA UNIVERSITY COLLEGE OF PHYSICIANS AND
SURGEONS. Upon information and belief, Defendant NYPH and Defendant CUCPS, doing
business as EAST SIDE ASSOCIATES, is located at 16 E. 60th Street, Suite 408, New York,
NY 10022.

244, Upon information and belief, Defendant COLUMBIA UNIVERSITY COLLEGE OF
PHYSICIANS AND SURGEONS (hereinafter "CUCPS") is a domestic not-for-profit
corporation organized and existing under and by virtue of the laws of the State of New York
with its principal offices located at 622 W. 168t Street, New York, NY 10032.

245. Upon information and belief, Defendant THE NEW YORK AND PRESBYTERIAN
HOSPITAL (hereinafter "NYPH") is a domestic not-for-profit corporation organized and
existing under and by virtue of the laws of the State of New York with its principal offices
located at 525 East 68th Street, New York, NY 10065.

246. Upon information and belief, SLOANE HOSPITAL FOR WOMEN serves as the obstetrics
and gynecological service within THE NEW YORK AND PRESBYTERIAN HOSPITAL,
and the Department of Obstetrics and Gynecology of the COLUMBIA UNIVERSITY
COLLEGE OF PHYSICIANS AND SURGEONS. Upon information and belief, Defendant
NYPH and Defendant CUCPS, doing business as SLOANE HOSPITAL FOR WOMEN, is
located at 161 Fort Washington Avenue, New York, NY 10032.

247. Upon information and belief, Defendant COLUMBIA PRESBYTERIAN MEDICAL
CENTER (hereinafter "CPMC") is a domestic not-for-profit corporation organized and

existing under and by virtue of the laws of the State of New York with its principal offices

125 of 23?

N18
N19

 

 
 

FILED: NEW OER COUN CLERNoOOSV(AU L201 Fil6G 9S7/32AM) Page 12g MPRHO. 161335/2p18

NYSCEF DOC. ND. RECEIVED NYSCEF: 04/04/2019

located at 525 East 68th Street, New York, NY 10065.

248. Upon information and belief, Defendant COLUMBIA UNIVERSITY MEDICAL CENTER
(hereinafter "CUMC") is a domestic not-for-profit corporation organized and existing under
and by virtue of the laws of the State of New York with its principal offices located at 630
West 168th St., New York, NY 10032.

249. Upon information and belief, Defendant PRESBYTERIAN HOSPITAL PHYSICIAN
SERVICES ORGANIZATION, INC. (hereinafter "PHPSO") is a domestic not-for-profit
corporation organized and existing under and by virtue of the laws of the State of New York
with its principal offices located at 1211 Avenue of the Americas, New York, NY 10036.

290. Upon information and belief, Defendant COLLUMBIA-CORNELL CARE, LLC (hereinafter
"CCC") is a domestic not-for-profit entity with its principal office located at 16 E. 60th
Street, Suite 480, New York, NY 10022.

251. Upon information and belief, Defendant COLUMBIA CORNELL NETWORK
PHYSICIANS, INC. (hereinafter "CCNP") is a domestic not-for-profit corporation
organized and existing under and by virtue of the laws of the State of New York with its
principal offices located at 900 Third Avenue, Suite 500, New York, NY 10022.

252. Upon information and belief, COLUMBIA PRESBYTERIAN MEDICAL CENTER, EAST
SIDE ASSOCIATES (“CPMC-ESA”) serves as an obstetrics and gynecological service to
THE NEW YORK AND PRESBYTERIAN HOSPITAL, and the Department of Obstetrics
and Gynecology of the COLUMBIA UNIVERSITY COLLEGE OF PHYSICIANS AND
SURGEONS. Upon information and belief, Defendant NYPH and Defendant CUCPS, doing
business as COLUMBIA PRESBYTERIAN MEDICAL CENTER, EAST SIDE

ASSOCIATES, is located at 16 E. 60th Street, Suite 408, New York, NY 10022.

 

 

 

126 of 232

 
 

[PILED : NE

HORKCCUNEE ALERD OSV 2AU L201 F/0O0432AM) Page 127 WHO. 161335/2

 

NYSCEF DOC. NOD)

 

 

RECEIVED NYSCEF: 04/04/2

253. Upon information and belief, EAST SIDE ASSOCIATES (“ESA”) serves as the obstetrics
and gynecological service within THE NEW YORK AND PRESBYTERIAN HOSPITAL,
and the Department of Obstetrics and Gynecology of the COLUMBIA UNIVERSITY
COLLEGE OF PHYSICIANS AND SURGEONS. Upon information and belief, Defendant
NYPH and Defendant CUCPS, doing business as BAST SIDE ASSOCIATES, is located at
16 E. 60th Street, Suite 408, New York, NY 10022.

254. Upon information and belief, COLUMBIA PRESBYTERIAN MEDICAL CENTER, EAST
SIDE ASSOCIATES serves as an obstetrics and gynecological service to THE NEW YORK
AND PRESBYTERIAN HOSPITAL, and the Department of Obstetrics and Gynecology of
the COLUMBIA UNIVERSITY MEDICAL CENTER, Upon information and belief,
Defendant NYPH and Defendant CUMC, doing business as COLUMBIA PRESBYTERIAN
MEDICAL CENTER, EAST SIDE ASSOCIATES, is located at 16 E. 60th Street, Suite 408,
New York, NY 10022.

255. Upon information and belief, EAST SIDE ASSOCIATES serves as the obstetrics and
gynecological service within THE NEW YORK AND PRESBYTERIAN HOSPITAL, and
the Department of Obstetrics and Gynecology of the COLUMBIA UNIVERSITY

MEDICAL CENTER. Upon information and belief, Defendant NYPH and Defendant
- CUMC, doing business as EAST SIDE ASSOCIATES, is located at 16 E. 60th Street, Suite
408, New York, NY 10022.

256. Upon information and belief, Defendant ROBERT HADDEN, is and was a resident of the
State of New York, New York.

257, Upon information and belief, Defendant ROBERT HADDEN, is and was a resident of the

State of New Jersey, residing in Tenafly, New Jersey.

TAT af 232

p18
bid

 

 
 

(FILED. NEW GSORK COOUNDYS GLERDOOG/EMLLOL F109 OAG2AM) Page 12d PSgH0- 161335/2b18
NYSCEF DOC. NDP, 8 RECEIVED NYSCEF: 04/04/2)19

 

258. At all times herein mentioned, defendant ROBERT HADDEN, was an agent, servant or
employee of defendant COLUMBIA.

259, At all times herein mentioned, defendant ROBERT HADDEN, was an agent, servant or
employee of defendant TRUSTEES.

260. At all times herein mentioned, defendant ROBERT HADDEN, was an agent, servant or
employee of defendant CUCPS.

261. At all times herein mentioned, defendant ROBERT HADDEN, was an agent, servant or
employee of defendant NYPH.

262. At all times herein mentioned, defendant ROBERT HADDEN, was an agent, servant or
employee of defendant CPMC.

263. At all times herein mentioned, defendant ROBERT HADDEN, was an agent, servant or
employee of defendant CUMC.

264. At all times herein mentioned, defendant ROBERT HADDEN, was an agent, servant or
employee of defendant PHPSO.

265. At all times herein mentioned, defendant ROBERF HADDEN, was an agent, servant or
employee of defendant CCC.

- 266. At all times herein mentioned, defendant ROBERT HADDEN, was an agent, servant or

employee of defendant CCNP.

267, At all times herein mentioned, defendant ROBERT HADDEN, was an agent, servant or
employee of defendant CPMC-ESA.

268, At all times herein mentioned, defendant ROBERT HADDEN, was an agent, servant or
employee of defendant EAST SIDE ASSOCIATES.

269. At all times herein mentioned, defendant ROBERT HADDEN, was an agent, servant or

 

 

 

128 of 2A?

 
(FILED: NE

 

 

NYSCEF DOC. N

Dh

 

 

Tou Page 123 Egy. 161335/2
8 RECEIVED NYSCEF: 04/04/2

employee of defendant SLOANE,

270. At all times herein mentioned, defendant NYPH, was a domestic corporation, duly
organized and existing under and by virtue of the laws of the State of New York.

271. At all times herein mentioned, defendant NYPH was the owner of a hospital known as
NEW YORK PRESBYTERIAN HOSPITAL, located at 525 E. 68th Street, New York, NY
10021.

272. At all times herein mentioned, defendant NYPH operated, managed and controlled the
aforesaid hospital.

273. At all times herein mentioned, defendant Columbia-Presbyterian Medical Center, East Side
Associates, was a domestic corporation, duly organized and existing under and by virtue of
the laws of the State of New York.

274, At all times herein mentioned, defendant NYPH was the owner of a medical facility known
as Columbia-Presbyterian Medical Center, East Side Associates, located at 16 E. 60th Street,
Suite 408, New York, NY 10022.

275. At all times herein mentioned, defendant NYPH was the owner of a medical facility known
as East Side Associates, located at 16 E. 60th Street, Suite 408, New York, NY 10022.

276. At all times herein mentioned, defendant NYPH operated, managed and controlled CPMC-
ESA.

277. At all times herein mentioned, defendant COLUMBIA operated, managed and controlled
ESA.

278. At all times herein mentioned, defendant NYPH operated, managed and controlled ESA.

279. At all times herein mentioned, defendant CUMC operated, managed and controlled CPMC-

ESA.

129 of 23?

N18
N19

 

 
 

(FTLED: NEW

NYSCEF DOC. NOD}

Page L3G Np E3he- 161335/2p18
RECEIVED NYSCEF: 04/04/2019

 

280. At all times herein mentioned, defendant CUMC operated, managed and controlled ESA.

281. At all times herein mentioned, defendant SLOANE operated, managed and controlled
CPMC-ESA.

282. At all times herein mentioned, defendant SLOANE operated, managed and controlled ESA.

283. At all times herein mentioned, defendant PHPSO operated, managed and controlled CPMC-
ESA.

284. At all times herein mentioned, defendant PHPSO operated, managed and controlled ESA.

285. At all times herein mentioned, defendant CUCPS operated, managed and controlled CPMC-
BSA.

286. At all times herein mentioned, defendant CUCPS operated, managed and controlled ESA.

287. At all times herein mentioned, defendant CCNP operated, managed and controlled CPMC-
ESA.

288. At all times herein mentioned, defendant CCNP operated, managed and controlled ESA,

289, At all times herein mentioned, defendant CUMC was the owner of a medical facility known
as Columbia-Presbyterian Medical Center, East Side Associates, located at 16 E. 60th Street,
Suite 408, New York, NY 10022.

290. At all times herein mentioned, defendant CUMC was the owner of a medical facility known
as East Side Associates, located at 16 E. 60th Street, Suite 408, New York, NY 10022.

291. At all times herein mentioned, defendant CPMC was the owner of a medical facility known
as Columbia-Presbyterian Medical Center, East Side Associates, located at 16 E. 60th Street,
Suite 408, New York, NY 10022.

292. At all times herein mentioned, defendant CPMC was the owner of a medical facility known

as East Side Associates, located at 16 E. 60th Street, Suite 408, New York, NY 10022.

 

 

 

130 of 232

 
 

[FILED: NEW

 

@} Page 13 ENPER3 NO. 161335/2

 

NYSCEF DOC. WN

 

DI.

 

8 RECEIVED NY¥SCEF: 04/04/2

293. At all times herein mentioned, defendant COLUMBIA was the owner of a medical facility
known as Columbia-Presbyterian Medical Center, East Side Associates, located at 16 E. 60th
Street, Suite 408, New York, NY 10022.

294. At all times herein mentioned, defendant PHPSO was the owner of a medical facility known
as Columbia-Presbyterian Medical Center, East Side Associates, located at 16 E, 60th Street,
Suite 408, New York, NY 10022.

295. At all times herein mentioned, defendant PHPSO was the owner of a medical facility known
as East Side Associates, located at 16 E. 60th Street, Suite 408, New York, NY 10022.

296. At all times herein mentioned, defendant CCNP was the owner of a medical facility known
as Columbia-Presbyterian Medical Center, East Side Associates, located at 16 E, 60th Street,
Suite 408, New York, NY 10022.

297. At all times herein mentioned, defendant CCNP was the owner of a medical facility known
as Hast Side Associates, located at 16 E. 60th Street, Suite 408, New York, NY 10022.

298. At all times herein mentioned, all of the physicians, nurses and other personnel involved in
the diagnosis, care and treatment of the plaintiffs in defendant COLUMBIA, were agents,
servants and/or employees of defendant COLUMBIA.

299, At all times herein mentioned, all of the physicians, nurses and other personnel involved in
the diagnosis, care and treatment of the plaintiffs in defendants medical offices, hospitals,
and/or clinics, were agents, servants and/or employees of defendant COLUMBIA.

300. At all times herein mentioned, all of the physicians, nurses and other personnel involved in
the diagnosis, care and treatment of the plaintiffs in defendant NYPH, were agents, servants

and/or employees of defendant NYPH.

131 of 232

b18
p19

 

 
 

(FILED: NEW ORK CCOUNDYS GLERD OGNeND01 F009 O4G2A Page 132 FPO. 161335/2

 

NYSCEF DOC. N

DI.

 

 

8 RECEIVED NYSCEF: 04/04/2

301. At ail times herein mentioned, all of the physicians, nurses and other personnel involved in
the diagnosis, care and treatment of the plaintiffs in defendant Columbia-Presbyterian
Medical Center, East Side Associates, were agents, servants and/or employees of defendant
NYPH.

302. At all times herein mentioned, all of the physicians, nurses and other personnel involved in
the diagnosis, care and treatment of the plaintiffs in defendant East Side Associates, were
agents, servants and/or employees of defendant NYPH.

303. At all times herein mentioned, all of the physicians, nurses and other personnel involved in
the diagnosis, care and treatment of the piaintiffs in defendant Columbia-Presbyterian
Medical Center, East Side Associates, were agents, servants and/or employees of defendant
Columbia-Presbyterian Medical Center, East Side Associates.

304. At all times herein mentioned, all of the physicians, nurses and other personnel involved in
the diagnosis, care and treatment of the plaintiffs in defendant East Side Associates, were
agents, servants and/or employees of defendant East Side Associates.

305. At ali times herein mentioned, ail of the physicians, nurses and other personnel involved in
the diagnosis, care and treatment of the plaintiffs in defendant Columbia-Presbyterian
Medical] Center, East Side Associates, were agents, servants and/or employees of defendant

CUCPS.

_ 306. At all times herein mentioned, all of the physicians, nurses and other personnel involved in

the diagnosis, care and treatment of the plaintiffs in defendant East Side Associates, were
agents, servants and/or employees of defendant CUCPS.
307. At all times herein mentioned, all of the physicians, nurses and other personnel involved in

the diagnosis, care and treatment of the plaintiffs in defendant Columbia-Presbyterian

132 af AR?

p18
p19

 

 
 

 

(FILED: NEW AORN SOOUNDYS GLERD OG/ATLD0L F100 01B2AM Page 135 YAY. 161336/2p18

NYSCEF DOC. NPL & RECEIVED NYSCEF: 04/04/2019

Medical Center, East Side Associates, were agents, servants and/or employees of defendant
CPMC.

308. At all times herein mentioned, all of the physicians, nurses and other personnel involved in
the diagnosis, care and treatment of the plaintiffs in defendant East Side Associates, were
agents, servants and/or employees of defendant CPMC.

309. At all times herein mentioned, all of the physicians, nurses and other personnel involved in
the diagnosis, care and treatment of the plaintiffs in defendant Columbia-Presbyterian
Medical Center, East Side Associates, were agents, servants and/or employees of defendant
CUMC.

310. At all times herein mentioned, all of the physicians, nurses and other personnel involved in
the diagnosis, care and treatment of the plaintiffs in defendant East Side Associates, were
agents, servants and/or employees of defendant CUMC.

311. At all times herein mentioned, all of the physicians, nurses and other personnel involved in
the diagnosis, care and treatment of the plaintiffs in defendant Columbia-Presbytertan

| Medical Center, East Side Associates, were agents, servants and/or employees of defendant
PHPSO.

312. At all times herein mentioned, all of the physicians, nurses and other personnel involved in
the diagnosis, care and treatment of the plaintiffs in defendant East Side Associates, were
agents, servants and/or employees of defendant PHPSO.

313. At all times herein mentioned, all of the physicians, nurses and other personnel involved in
the diagnosis, care and treatment of the plaintiffs in defendant Columbia-Presbyterian
Medical Center, East Side Associates, were agents, servants and/or employees of defendant

CCNP.

 

 

 

133 of 232

 
 

(FILED: NEW;

NYSCEF DOC. NDI

Page 1 QANPESQNO. 161335/218
RECEIVED NYSCEF: 04/04/2019

 

314. At all times herein mentioned, all of the physicians, nurses and other personnel involved in
the diagnosis, care and treatment of the plaintiffs in defendant East Side Associates, were
agents, servants and/or employees of defendant CCNP.

315. At all times herein mentioned, all of the physicians, nurses and other personnel involved in
the diagnosis, care and treatment of the plaintiffs in defendant Columbia-Presbyterian
Medicai Center, East Side Associates, were agents, servants and/or employees of defendant
ccc.

316. At all times herein mentioned, all of the physicians, nurses and other personnel involved in
the diagnosis, care and treatment of the plaintiffs in defendant East Side Associates, were
agents, servants andior employees of defendant CCC.

317. At all times herein mentioned, all of the physicians, nurses and other personnel involved in
the diagnosis, care and treatment of the plaintiffs in defendant Columbia-Presbyterian.

' Medical Center, East Side Associates, were agents, servants and/or employees of defendant
SLOANE.

318. At all times herein mentioned, all of the physicians, nurses and other personnel involved in
the diagnosis, care and treatment of the plaintiffs in defendant East Side Associates, were
agents, servants and/or employees of defendant SLOANE.

319. At all times herein mentioned, defendant ROBERT HADDEN, was a physician duly
licensed to practice medicine in the State of New York.

320, At all times herein mentioned, Defendant ROBERT HADDEN, was an agent, servant or
employee of Defendant COLUMBIA, Defendant TRUSTEES, Defendant CUCPS,
Defendant NYPH, Defendant CPMC-ESA, Defendant ESA, Defendant CPMC, Defendant

CUMC, Defendant PHPSO, Defendant CCNP, Defendant CCC, and/or Defendant SLOANE

 

 

 

134 of 232

 
(FILED: NEWIZORE o
NYSCEF DOC. NDL 8

 

  
  

RECEIVED NYSCEF: 04/04/2

18
N19
(hereinafter collectively "CORP. ENTITIES”).

321. Prior to January 1993, defendant “CORP. ENTITIES”, their agents, servants and/or

employees, hired, employed, credentialed, contracted and/or enlisted Defendant ROBERT

HADDEN, to render gynecologic and/or obstetric care to their patients.

322. At all times herein mentioned, defendant ROBERT HADDEN was a sexual predator.

323. ROBERT HADDEN sexually assaulted patients on the premises of defendant “CORP.
ENTITIES”.

324, ROBERT HADDEN sexually assaulted patients on the premises of defendant “CORP.
ENTITIES” under the guise of rendering medical care.

325. Defendant “CORP. ENTITIES” enabled defendant ROBERT HADDEN to sexually assault
patients on their premises.

326. Defendant “CORP. ENTITIES” failed to timely and properly supervise and/or monitor
defendant ROBERT HADDEN.

327. Defendant “CORP. ENTITIES” knew, or should have known, that defendant ROBERT

HADDEN was sexually assaulting patients under the guise of rendering medical care.

328. Defendant “CORP. ENTITIES” knew, or should have known, that defendant ROBERT

HADDEN was sexually assaulting patients on their premises.

329. Defendant “CORP. ENTITIES” did not have policies or procedures in place to protect
patients from being sexually assaulted by defendant ROBERT HADDEN.

330. Medical personnel, including nurses, administrators and supervisors of defendant “CORP.

ENTITIES” knew that defendant ROBERT HADDEN was sexually assaulting patients on
their premises,

 

 

135 of 232

 

 
 

(FILED. WEwiy

Dh.

NYSCEF boc. N

 

 

 

Page 136UH¥gyo- 161335/2
RECEIVED NYSCEF: 04/04/2

331. Defendant “CORP. ENTITIES” created an environment which caused medical personnel,
including nurses and administrators, to not report the sexual assaults being committed by
defendant ROBERT HADDEN for fear of reprisals.

332. Medical personnel, including nurses, administrators and supervisors at defendant “CORP.
ENTITIES” have known for 25-years that defendant ROBERT HADDEN is a sexual
predator who has sexually assaulted patients on their premises.

333. Medical personnel, including nurses, administrators and supervisors at defendant “CORP.
ENTITIES” facilitated defendant ROBERT HADDEN in the sexual assaults he was
committing on the premises of “CORP. ENTITIES”.

334. Defendant “CORP. ENTITIES” have failed to take action or levy penalties ‘against
defendant ROBERT HADDEN for the sexual assaults he has committed on their premises.

335, Defendant “CORP. ENTITIES” have failed to undertake a meaningful investigation to
ascertain the facts and circumstances that allowed the sexual assaults to be committed by
defendant ROBERT HADDEN upon their premises.

336. Defendant “CORP. ENTITIES” have approved disability payments to defendant ROBERT
HADDEN for a purported “disability” which he claims caused him to be unable to work -
when in reality ROBERT HADDEN’s lack of current employment is the result of decades of
sexual predation.

337. Defendant ROBERT HADDEN was convicted of criminal and felonious sexual assault of
patients that he committed on the premises of defendant “CORP. ENTITIES”.

338. Defendant “CORP. ENTITIES”, their agents, servants, and/or employees, failed to monitor
and supervise the actions of Defendant ROBERT HADDEN which enabled the sexual

assaults to take place.

136 of 232

p18
p19

 

 
(FILED: NE

 

 

NYSCEF DOC. N

I.

 

 

Page 13 FN PE NO. 161335/2

8 RECEIVED NYSCEF: 04/04/2

339, Defendant “CORP. ENTITIES”, their agents, servants, and/or employees, were complicit in
the actions of ROBERT HADDEN which enabled the sexual assaults to take place.

340. Defendant “CORP. ENTITIES”, their agents, servants, and/or employees, failed to act upon
information and facts that Defendant ROBERT HADDEN was sexually assaulting patients
on their premises.

341. Defendant “CORP. ENTITIES” have enabled defendant ROBERT HADDEN to collect
disability income despite the fact that he is a sexual predator - and is now registered as a
convicted sexual felon - as a result of his having sexually assaulted patients on the premises
of defendant “CORP. ENTITIES”.

342. Defendant “CORP. ENTITIES” have enabled defendant ROBERT HADDEN to collect
disability income for a purported mental “disability” which he claims is causing him to be
unable to work - when in reality ROBERT HADDEN’s lack of current employment is the
result of decades of sexual predation.

343. Defendant “CORP. ENTITIES” have entered into an arrangement with defendant ROBERT
HADDEN in exchange for his cooperation with them in the civil lawsuits involving his
decades-long sexual assaults and predation of female patients.

344. There has been no disciplinary action by defendant “CORP. ENTITIES” against defendant
ROBERT HADDEN.

345. There has been no disciplinary action by defendant “CORP. ENTITIES” against any of the
nurses and administrators who enabled defendant ROBERT HADDEN to sexually assault

patients on their premises.

137 of 232

b18
b19

 

 
 

(FILED 2 NE A¥ORK ICOUNDYS GLERWOOGVAE/2OI FilGGOLB2RM Page 13d WRN. 161335/2

 

NYSCEF DOC. N

)

 

 

8 RECEIVED NYSCEF: 04/04/2

346, Defendant “CORP. ENTITIES” have taken no disciplinary action against defendant
ROBERT HADDEN, from the first time that ROBERT HADDEN obtained privileges with
the named “CORP. ENTITIES” through the present.

347. Defendant “CORP. ENTITIES” have taken no disciplinary action against defendant
ROBERT HADDEN between January 1993 and the present.

348. Prior to January 2015, Defendant “CORP. ENTITIES”, their agents, servants, and/or
employees, were awate of complaints that defendant ROBERT HADDEN had sexually

assaulted patients upon the premises of Defendant “CORP. ENTITIES”,

349, Prior to January 2014, Defendant “CORP. ENTITIES”, their agents, servants, and/or

employees, were aware of complaints that defendant ROBERT HADDEN had sexually
assaulted patients upon the premises of Defendant “CORP. ENTITIES”.

350, Prior to January 2013, Defendant “CORP. ENTITIES”, their agents, servants, and/or
employees, were aware of complaints that defendant ROBERT 'HADDEN had sexually
assaulted patients upon the premises of Defendant “CORP. ENTITIES”.

351. Prior to January 2012, Defendant “CORP. ENTITIES”, their agents, servants, and/or
employees, were aware of complaints that defendant ROBERT HADDEN had sexually
assaulted patients upon the premises of Defendant “CORP. ENTITIES”.

352. Prior to January 2011, Defendant “CORP. ENTITIES”, their agents, servants, and/or
employees, were aware of complaints that defendant ROBERT HADDEN had sexually
assaulted patients upon the premises of Defendant “CORP. ENTITIES”.

353. Prior to January 2010, Defendant “CORP. ENTITIES”, their agents, servants, and/or
employees, were aware of complaints that defendant ROBERT HADDEN had sexually

assaulted patients upon the premises of Defendant “CORP. ENTITIES”.

138 of 232

bigs
b19

 

 
(FILED: NE

 

 

NYSCEF DOC. WN

Dh

 

 

354. Prior to January 2009, Defendant “CORP. ENTITIES”,

Page 139 iEsg8°. 161335/2
RECEIVED NYSCEF: 04/04/2

their agents, servants, and/or

employees, were awate of complaints that defendant ROBERT HADDEN had sexually

assaulted patients upon the premises of Defendant “CORP, ENTITIES”.

355. Prior to January 2008, Defendant “CORP. ENTITIES”,

their agents, servants, and/or

employees, were aware of complaints that defendant ROBERT HADDEN had sexually

assaulted patients upon the premises of Defendant “CORP, ENTITIES”.

356. Prior to January 1998, Defendant “CORP. ENTITIES”,

their agents, servants, and/or

employees, were aware of complaints that defendant ROBERT HADDEN had sexuaily

assaulted patients upon the premises of Defendant “CORP. ENTITIES”.

357. Prior to January 1993, Defendant “CORP. ENTITIES”,

their agents, servants, and/or

employees, were aware of complaints that defendant ROBERT HADDEN had sexually

assaulted patients upon the premises of Defendant “CORP, ENTITIES”.

358. Defendant “CORP. ENTITIES”, their agents, servants, and/or employees knew, or should

have known, that defendant ROBERT HADDEN had sexually assaulted patients upon their

ptemises as far back as the 1990s.

359. Defendant “CORP. ENTITIES”, their agents, servants, and/or employees, observed

defendant ROBERT HADDEN sexually assaulting patients as far back as the 1990s.

360. Defendant “CORP. ENTITIES”, their agents, servants, and/or employees witnessed

defendant ROBERT HADDEN sexually assaulting patients as far back as the 1990s.

361. Defendant “CORP. ENTITIES”, their agents, servants, and/or employees, were informed

and/or aware of sexual assaults being committed by defendant ROBERT HADDEN and

failed to protect patients from further sexual assaults and sexual abuse.

139 of PSR?

p18
b19

 

 
 

(FILED: NEWIAFORK

NYSCEF DOC. ND}

Page LAG Wp BO. 161335/2p18
RECEIVED NYSCEF: 04/04/2p19

 

362. Defendant “CORP. ENTITIES”, their agents, servants, and/or employees knew, or should
have known, of sexual assaults being committed by defendant ROBERT HADDEN and
failed to protect patients from further sexual assaults and/or sexual abuse.

363, Defendant “CORP. ENTITIES”, their agents, servants, and/or employees reported to other
defendant “CORP. ENTITIES” personnel that defendant ROBERT HADDEN was sexually
assaulting patients as far back as the 1990s.

364. Defendant “CORP. ENTITIES”, their agents, servants, and/or employees had received
complaints by patients who had been sexually assaulted and sexually abused by ROBERT
HADDEN prior to ROBERT HADDEN entering a plea of being criminally guilty on
February 22, 2016.

365. Defendant “CORP. ENTITIES”, their agents, servants, and/or employees took no action on
the information and knowledge they had concerning patients being sexually abused and
sexually assaulted by ROBERT HADDEN prior to ROBERT HADDEN entering a plea of
criminal guilt on February 22, 2016.

366. Defendant “CORP. ENTITIES”, their agents, servants, and/or employees have taken no
action on the information and knowledge they have about patients being sexually assaulted |
and sexuaily abused by ROBERT HADDEN since Defendant ROBERT HADDEN entered
his plea of criminal guilt on February 22, 2016.

367, Defendant “CORP. ENTITIES”, their agents, servants, and/or employees have taken no
action on the information and knowledge they have about patients being sexually assaulted
and sexually abused by ROBERT HADDEN since Defendant ROBERT HADDEN was

sentenced in the Criminal Case on March 29, 2016.

 

 

 

140 of 232

 
 

(FILED . NEW acORR COOUNDYS GLERW 00a) 07 LOO 9-100 018 2AM) Page 142 'UHFA330- 161335/2

 

NYSCEF DOC. N

Dh.

 

 

8 RECEIVED NYSCEF: 04/04/2

368. Defendant “CORP. ENTITIES”, their agents, servants, and/or employees have a legal,
professional and/or ethical duty, responsibility and obligation to report all suspicions of
sexual assaults by doctors or other medical personnel to Criminal Authorities.

369. Defendant “CORP. ENTITIES”, their agents, servants, and/or employees have a legal,
professional and/or ethical duty, responsibility and obligation to report all suspicions of
sexual assaults by doctors or other medical personnel to Defendant Medical Entity
supervisors.

370, Defendant “CORP. ENTITIES”, their agents, servants, and/or employees have a legal,
professional and/or ethical duty, responsibility and obligation to report all suspicions of
sexual assaults by doctors or other medical personnel to both Criminal Authorities and
Defendant Medical Entity supervisors.

371. Defendant “CORP. ENTITIES” should encourage all medical personnel, as well as all of
their agents, servants, and/or employees, to immediately report all suspected sexual assaults
to the Administration as well as to Criminal Authorities.

372. Defendant “CORP. ENTITIES”, their agents, servants, and/or employee created an
environment which discouraged reporting medical doctors to Administrators and Criminal
Authorities - even where medical doctor were sexually assaulting patients.

373. Defendant “CORP. ENTITIES”, their agents, servants, and/or employees never reported
ROBERT HADDEN to any Administrators for having sexually assaulted patients.

374. Defendant “CORP. ENTITIES”, their agents, servants, and/or employees did report
ROBERT HADDEN to Administrators for having sexually assaulted patients.

375. Defendant “CORP. ENTITIES”, their agents, servants, and/or employees never took any

disciplinary action against ROBERT HADDEN for having sexually assaulted patients.

141 af 232

p18
p19

 

 
 

(FILED : NEW AORK 0G)
DI.

NYSCEF DOC. WN

 

 

 

! 3 4 Page 142 Ego. 161335/2
8 RECEIVED NYSCEF: 04/04/2

376. Defendant “CORP. ENTITIES”, their agents, servants, and/or employees continued to grant
ROBERT HADDEN privileges despite the fact that they knew, or should have known, that
he was sexually assaulting patients.

377. Defendant “CORP. ENTITIES”, their agents, servants, and/or employees had a duty to
timely and properly monitor and/or supervise their medical personnel, including ROBERT
HADDEN, to ensure that patients were not being sexually assaulted.

378. Defendant “CORP. ENTITIES”, their agents, servants, and/or employees failed to timely
and properly monitor and/or supervise their medical personnel, including ROBERT
HADDEN, to ensure that patients were not being sexually assaulted.

379. Defendant “CORP. ENTITIES”, their agents, servants, and/or employees never reported
ROBERT HADDEN to any Criminal Authorities.

380, Defendant “CORP. ENTITIES”, their agents, servants, and/or employees allowed ROBERT
HADDEN to continue to work as a medical doctor upon their premises after he sexually

assaulted patients.

381. Defendant “CORP. ENTITIES”, their agents, servants, and/or employees allowed ROBERT |

HADDEN to continue to work as a medical doctor upon their premises after they knew, or
should have known, that ROBERT HADDEN sexually assaulted patients.

382. Defendant “CORP. ENTITIES”, their agents, servants, and/or employees failed to protect
their patients from further sexual assaults, sexual exploitation, and sexual abuse by ROBERT
HADDEN.

383. Defendant “CORP. ENTITIES”, their agents, servants, and/or employees failed to conduct
timely and proper investigations into the information and reports that ROBERT HADDEN

sexually assaulted patients.

142 of 23B?2

N18
N19

 

 
 

(FILED. NEW

PABORK OCOUNVYS GLERW oOGKAKADOL FiOS 0482AM) Page 14S iRAHO- 161335/2

 

NYSCEF DOC. N

y

 

 

8 RECKIVED NYSCEF: 04/04/2

384. Defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, and “CORP. ENTITIES” continued judicial and extrajudicial denials that
ROBERT HADDEN sexually assaulted patients despite the fact that they possessed
conclusive proof that ROBERT HADDEN is guilty of criminal sexual assaults.

385, Defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, and “CORP. ENTITIES” have continued their judicial and extrajudicial
denials that ROBERT HADDEN sexually assaulted and sexually abused patients despite the
fact that they possessed conclusive proof that ROBERT HADDEN is guilty of criminal
sexual assaults.

386. Defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, and “CORP. ENTITIES”, through their agents, servants, and/or employees
are actively and fraudulently misrepresenting, deceiving, and lying to each of the Plaintiffs
herein, and the public at large, about the facts surrounding ROBERT HADDEN’s serial
sexual assaults and sexual abuses of female patients by telling everyone that ROBERT
HADDEN is out on “medical leave”, that they’ve “never heard of anyone else saying this
about him”, and that ROBERT HADDEN is just “old school” and not a sexual predator.

387. Defendant ROBERT HADDEN continues to maintain his own judicial and extrajudicial
denials that he sexually assaulted countless patients despite the fact that ROBERT HADDEN
is, in fact, guilty of countless criminal sexual assaults.

388. Defendant ROBERT HADDEN has betrayed a position of respect and trust by committing

criminal sexual assaults on medical patients.

143 af 232

b1g
b19

 

 
(FILED: NE

 

 

NYSCEP DOC. N

D}.

 

 

3 ONE eT Page 144 4RPKgBO- 161335/2
8 RECEIVED NYSCEF: 04/04/2

389. Defendant “CORP. ENTITIES” have betrayed a position of respect and trust by permitting
defendant ROBERT HADDEN to criminal sexual assaults on medical patients upon their
premises.

390. Defendant “CORP. ENTITIES” have long known that ROBERT HADDEN was a sexual
predator, but instead of terminating ROBERT HADDEN’s medical privileges and reporting
him to Criminal Authorities, defendant “CORP. ENTITIES”, their agents, servants, and/or
employees instead chose to simply move defendant ROBERT HADDEN to other medical
facilities at other locations within Defendant “CORP. ENTITIES”s control where he
continued to sexually assault other patients.

391. Defendant “CORP. ENTITIES”, their agents, servants, and/or employees have violated a
sacrosanct relationship of Trust by failing to protect female patients from being sexually
assaulted by defendant ROBERT HADDEN.

392. By tolerating the sexual misconduct of ROBERT HADDEN, Defendant “CORP.
ENTITIES”, their agents, servants, and/or employees have completely violated the
sacrosanct relationship of Trust by placing their patients in the way of harm and being
sexually assaulted by defendant ROBERT HADDEN.

393. Defendant ROBERT HADDEN has violated a sacrosanct relationship of Trust by sexually
assaulting patients.

394. Defendant “CORP. ENTITIES”, their agents, servants, and/or employees were informed
and/or aware of the sexual assaults being committed by ROBERT HADDEN and failed to

protect their patients from further sexual assaults and sexual abuse.

144 of 232

b18
N19

 

 
 

(FILED: NEW) asORH CoOUNDYS GLERW OG /eMZ 200 F109 ABA Page 145NfREsN0. 161335/2

 

NYSCEF DOC. N

Dh

 

 

8 RECEIVED NYSCEF: 04/04/2

395, Defendant “CORP. ENTITIES”, their agents, servants, and/or employees were not informed
and/or have not become aware of the sexual assaults being committed by ROBERT
HADDEN.

396. Defendant ROBERT HADDEN is guilty of committing a Criminal Sexual Act in the Third
Degree upon a patient in violation of P-L. § 130.40(1).

397, On February 7, 2012 Defendant ROBERT HADDEN engaged in Oral Sexual Contact with
an Individual who was incapable of consent by reasons of some factor other than being less
than seventeen years old in violation of PL. § 130.40(1).

398. On February 7, 2012 Defendant ROBERT HADDEN engaged in Oral Sexual Contact with
a patient in violation of P.L. § 130.40(1).

399, Defendant ROBERT HADDEN is guilty of the Crime of Forcibly Touching "JANE DOE
#6" (hereinafter “JANE DOE #6”) in a related action in violation of P.L. § 130.52.

400. On May 7, 2012, ROBERT HADDEN intentionally and for no legitimate purpose forcibly
touched the sexual and other intimate parts of a female patient for the purpose of degrading
and abusing her and for the purpose of gratifying his sexual desire.

401. On May 7, 2012, Defendant ROBERT HADDEN Forcibly Touched a female patient in
violation of P.L. § 130.52.

402. The female patient referenced above was HIV-positive when she was under the care and
treatment of defendants, their agents, servants, and/or employees.

403, Defendant ROBERT HADDEN was fully aware that female patient referenced above was
HIV-positive while she was under his care and treatment in May of 2012,

404, Defendant “CORP. ENTITIES” were fully aware that the patient referenced above was

HIV-positive while she was under their care and treatment in May of 2012.

45 of 232

p18
N19

 

 
(FILED: NE

 

NYSCEF DOC. N

D).

 

 

 

405, Defendant ROBERT HADDEN forcibly touched the sexual and other intimate parts of the
female patient referenced above for the purpose of degrading and abusing her and for the
purpose of gratifying his sexual desire on May 7, 2012, despite his full knowledge and
awareness that she was HIV-positive.

406. Despite defendant ROBERT HADDEN’s full knowledge and awareness that the above
referenced patient was HIV-positive, ROBERT HADDEN criminally sexually assaulted her
on May 7, 2012, and exposed her and other patients and personnel to an increased risk of
harm though his deviant, bottomless conduct, and wanton, careless, and reckless disregard of
patient safety.

407. Defendant ROBERT HADDEN sexually assaulted the above referenced patient on May 7,
2012.

408, Defendant ROBERT HADDEN sexually assaulted the above referenced patient on dates
prior to May 7, 2012.

409, ROBERT HADDEN is a convicted sexual felon.

410. ROBERT HADDEN is a registered sex offender.

411. Had plaintiffs not commenced their Civil lawsuits against defendant ROBERT HADDEN
and Defendant “CORP. ENTITIES”, defendant “CORP. ENTITIES” would have continued
to allow ROBERT HADDEN to retain his medical privileges and sexually abuse and
sexually assault obstetric & gynecologic patients upon the premises of defendant “CORP.
ENTITIES”.

412, ROBERT HADDEN has sexually abused and sexually assaulted countless patients over the
course of his career as a medical doctor upon the premises of defendant “CORP.

ENTITIES”.

146 of 232

MEE ES Nene a6 Ald) Page 146 'UHKgBO- 161335/2
8 RECEIVED NYSCEF: 04/04/2

bE
b19

 

 
 

(FILED: Newt

NYSCEF DOC. NDh

Page 147 WRRsghO- 161335/2p18
RECEIVED NYSCEF: 04/04/2019

 

413. ROBERT HADDEN has sexually abused and sexually assaulted patients going back as far
as the 1990’s, all while under the employment and supervision of defendant “CORP.
ENTITIES”.

414, Defendant “CORP. ENTITIES” were aware of defendant ROBERT HADDEN’s criminal
and outrageous behavior prior to August 2012.

415. Defendant “CORP. ENTITIES” have chosen to turn their backs on the patients who have
been sexually abused and sexually assaulted by defendant ROBERT HADDEN,

416, Defendant “CORP. ENTITIES”, their agents, servants, and/or employees have failed to
report instances of sexual misconduct and sexual abuse committed by defendant ROBERT
HADDEN.

417, Defendant “CORP. ENTITIES”, their agents, servants, and/or employees have failed to act
on instances of sexual misconduct and sexual abuse committed by defendant ROBERT
HADDEN.

418, Defendant “CORP. ENTITIES” deny responsibility for the sexual abuse their patients have
endured at the hands of defendant ROBERT HADDEN.

419. The answering defendants feel they are not responsible for the sexual abuse that their
patients have endured at the hands of defendant ROBERT HADDEN.

420. Defendant “CORP. ENTITIES” have taken no disciplinary action against defendant
ROBERT HADDEN as a result of the sexual assaults and sexual abuse he has committed on
their premises.

421, Defendant “CORP. ENTITIES” have made no effort to right the wrongs that have been

conumitted upon their premises with regard to the within individually named survivors.

 

 

 

147 of 232

 
 

(PILED ._ NEWIGSORK SCOUNDYS GLERD OOGNEN DO F109 OA2KM) Page 14d RHXgNO. 161335/2

NYSCEF DOC, WN

DY

 

 

8 RECEIVED NYSCEF: 04/04/2

422. Defendant “CORP. ENTITIES” refuse to take responsibility for the sexual abuse their
patients have endured as a result of the complicity of their agents, servants and/or employees
who failed to report, terminate and/or take any disciplinary or legal action against ROBERT
HADDEN.

423, Defendant ROBERT HADDEN denies violating the standard of care with regard to the care
and treatment rendered to the above referenced patient on May 7, 2012.

424. Defendant TRUSTEES denies that ROBERT HADDEN violated the standard of care with
regard to the care and treatment rendered to the above referenced patient on May 7, 2012.
425. Defendant CUCPS denies that ROBERT HADDEN violated the standard of care with
regard to the care and treatment rendered to the above referenced patient on May 7, 2012.
426. Defendant NYPH denies that ROBERT HADDEN violated the standard of care with regard

to the care and treatment rendered to the above referenced patient on May 7, 2012.

427. Defendant CPMC denies that ROBERT HADDEN violated the standard of care with regard
to the care and treatment rendered to the above referenced patient on May 7, 2012.

428. Defendant CUMC denies that ROBERT HADDEN violated the standard of care with regard
to the care and treatment rendered to the above referenced patient on May 7, 2012.

429, Defendant PHPSO dentes that ROBERT HADDEN violated the standard of care with
regard to the care and treatment rendered to the above referenced patient on May 7, 2012.
430, Defendant CCC denies that ROBERT HADDEN violated the standard of care with regard to

the care and treatment rendered to the above referenced patient on May 7, 2012.
431. Defendant CCNP denies that ROBERT HADDEN violated the standard of care with regard

to the care and treatment rendered to the above referenced patient on May 7, 2012.

148 of 232

pis
N19

 

 
 

(FILED - NEW ORK CGOUNDYS GLERKOOG/ER200 F106 DARIAN) Page 149NPEKQHO. 161335/2

 

NYSCEF DOC. N

DI.

 

 

8 RECEIVED NYSCEF: 04/04/2

432, Defendant COLUMBIA PRESBYTERIAN MEDICAL CENTER, EAST SIDE
ASSOCIATES denies that ROBERT HADDEN violated the standard of care with regard to
the care and treatment rendered to the above referenced patient on May 7, 2012.

433. Defendant EAST SIDE ASSOCIATES denies that ROBERT HADDEN violated the
standard of care with regard to the care and treatment rendered to the above referenced
patient on May 7, 2012.

434, Defendant SLOANE denies that ROBERT HADDEN violated the standard of care with
regard to the care and treatment rendered to the above referenced patient on May 7, 2012.
435. Defendant ROBERT HADDEN denies violating the standard of care with regard to the care
and treatment rendered to the patient he sexually assaulted in another related action

(hereinafter “JANE DOE #1”) on February 7, 2012.

436, Defendant COLUMBIA denies that ROBERT HADDEN violated the standard of care with
regard to the care and treatment rendered to "JANE DOE #1" on February 7, 2012.

437. Defendant TRUSTEES denies that ROBERT HADDEN violated the standard of care with
regard to the care and treatment rendered to the above referenced patient on February 7,
2012.

A438, Defendant CUCPS denies that ROBERT HADDEN violated the standard of care with
regard to the care and treatment rendered to the above referenced patient on February 7,
2012.

439. Defendant NYPH denies that ROBERT HADDEN violated the standard of care with regard
to the care and treatment rendered to the above referenced patient on February 7, 2012.

440, Defendant CPMC denies that ROBERT HADDEN violated the standard of care with regard

to the care and treatment rendered to the above referenced patient on February 7, 2012.

149 af 232

N18

 

N19

 
 

(FILED: NEW

-RORK oCOUNTES GLERW BRAT POLS OP oIS7BM Page sd 8FBS2° 161335/2

 

NYSCEF DOC. NOL

 

 

RECEIVED NYSCEF: 04/04/2

441. Defendant CUMC denies that ROBERT HADDEN violated the standard of care with regard
to the care and treatment rendered to the above referenced patient on February 7, 2012.

442, Defendant PHPSO denies that ROBERT HADDEN violated the standard of care with
regard to the care and treatment rendered to the above referenced patient on February 7,
2012.

443, Defendant CCC denies that ROBERT HADDEN violated the standard of care with regard to
the care and treatment rendered to the above referenced patient on February 7, 2012.

444, Defendant CCNP denies that ROBERT HADDEN violated the standard of care with regard
to the care and treatment rendered to the above referenced patient on February 7, 2012.

445. Defendant COLUMBIA PRESBYTERIAN MEDICAL CENTER, EAST SIDE
ASSOCIATES. denies that ROBERT HADDEN violated the standard of care with regard to
the care and treatment rendered to the above referenced patient on February 7, 2012.

446. Defendant EAST SIDE ASSOCIATES denies that ROBERT HADDEN violated the
standard of care with regard to the care and treatment rendered to the above referenced
patient on February 7, 2012,

447. Defendant SLOANE denies that ROBERT HADDEN violated the standard of care with
regard to the care and treatment rendered to the above referenced patient on February 7,
2012.

448, Plaintiffs are informed, and believe, and on this basis state, that Defendant COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, and CORP, ENTITIES
benefitted financially from retaining ROBERT HADDEN as an OBGYN at "CORP.
ENTITIES" hospitals, offices, and clinics by offering his services toe COLUMBIA
UNIVERSITY female patients, at those patients’ expense. Plaintiffs are further informed and
believe, and on this basis state, that Defendant COLUMBIA UNIVERSITY, THE

THO of 232

N18
N19

 

 
 

[FILED : NEW

 

NYSCEF DOC. nbl

 

 

¥8-CLERE MA2OL F109 0482AM) Page 15PiRRsbo. 161335/2

RECEIVED NYSCEF: 04/04/2

TRUSTEES OF COLUMBIA UNIVERSITY, and CORP. ENTITIES benefitted financially
from actively concealing the myriad complaints of sexual exploitation and abuse made by its
female patients against ROBERT HADDEN by protecting its own reputation and financial
coffers. Defendant COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, and CORP. ENTITIES’ deliberate and fraudulent concealment included, but
was not limited to: paying ROBERT HADDEN a significant financial bonus which enabled
him to quietly resign in 2012 after a criminal investigation revealed that ROBERT HADDEN
routinely made lurid and sexually inappropriate remarks to female patients; kept a collection
of pornography at his offices, had pornographic images and videos on his work computer
system, hard drive, and internet browser cache; and had documented complaints against him
lodged to Defendant COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, and CORP. ENTITIES dating back over the course of more than two (2)
decades. Defendant COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, and CORP. ENTITIES paid ROBERT HADDEN this financial bonus and
facilitated and enabled him to collect “disability benefits” in a deliberate attempt to conceal
from the Plaintiffs, and the public at large, that ROBERT HADDEN is a serial sexual
predator who the Defendants allowed to run rampant amongst female patients in need of
basic gynecologic and obstetric care, and in order for COLUMBIA UNIVERSITY, THE
TRUSTEES OF COLUMBIA UNIVERSITY, and CORP. ENTITIES to try and avoid

criminal consequences, civil liability and damage to its reputation.

449, At all times relevant hereto, agents, servants, medical staff members, and/or employees of

COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, and CORP.
ENTITIES including Defendant ROBERT HADDEN, were acting in the course and scope of
their authority, agency, service and/or employment for COLUMBIA UNIVERSITY, THE
TRUSTEES OF COLUMBIA UNIVERSITY, and CORP. ENTITIES.

450. Beginning in the early 1990’s, COLUMBIA UNIVERSITY, THE TRUSTEES OF

COLUMBIA UNIVERSITY, and CORP. ENTITIES began receiving reports from OBGYN
patients and COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA

151 of 232

H18
N19

 

 
 

FILED: NEV

ORK COUNTS. GLERK ASV27 L201 269 07328M Page 1527 NPE}. 161335/2

 

NYSCEF DOC. NDL

 

 

RECEIVED NYSCEF: 04/04/2

UNIVERSITY, and CORP. ENTITIES’ own agents, servants, and/or employees regarding
concerns about Defendant ROBERT HADDEN’s conduct and purported gynecologic and
obstetric “treatment” of his patients; nonetheless COLUMBIA UNIVERSITY, THE
TRUSTEES OF COLUMBIA UNIVERSITY, and CORP. ENTITIES failed to take any
action in response to such complaints. COLUMBIA UNIVERSITY, THE TRUSTEES OF
COLUMBIA UNIVERSITY, and CORP. ENTITIES received numerous complaints of

serious misconduct, including sexual misconduct by ROBERT HADDEN made to nursing
supervisors and ROBERT HADDEN’s supervisors and other Administrators employed by
COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, and CORP.
ENTITIES.

451. Rather than addressing and properly investigating the complaints, including taking
appropriate disciplinary action, reporting ROBERT HADDEN to criminal prosecutors,
reporting ROBERT HADDEN to the State Medical Authorities, and/or terminating the
employment of HADDEN, Defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF
COLUMBIA UNIVERSITY, and CORP. ENTITIES, their agents, servants, and/or
employees, kept the complaints secret to avoid negative publicity, despite their actual
knowledge of such misconduct, so that for over 20 years, defendant ROBERT HADDEN had
unfettered access to female patients — many of them as young as 15 or 16 years of age.

452. COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, and
CORP. ENTITIES, as well as their agents, servants and/or employees, hid the complaints
despite the fact that many of the complaints came directly from their own employees,
medical personnel and staff, including nurses and medical assistants, who were physically
present during the examinations as “chaperones,” and witnessed the sexual misconduct
firsthand. Despite receiving years of serious complaints of significant misconduct about
ROBERT HADDEN, including sexual misconduct, COLUMBIA UNIVERSITY, THE
TRUSTEES OF COLUMBIA UNIVERSITY, CORP. ENTITIES and their agents, servants
and/or employees failed to take any meaningful action to address the complaints until they

were finally forced to do so in August 2012.

152 of 232

p18
p19

 

 
 

(FILED: _NEWIGhORK SGOUND YS GLERK COGAN DO F109 012M) Page 15S NAEXsN0. 161335/2

 

NYSCEF DOC. N

DI}.

 

 

8 RECEIVED NYSCEF: 04/04/2

453. Upon information and belief, the complaints made to COLUMBIA UNIVERSITY, THE
TRUSTEES OF COLUMBIA UNIVERSITY, and CORP. ENTITIES and their agents,
servants and/or employees included, but are not limited to. ROBERT HADDEN making
gratuitous, suggestive comments about patients’ bodies during gynecological examinations;
touching patients’ bodies in a manner that had no medical purpose; requiring patients to lie
fully nude on the table during gynecological examinations; and making improper,
inappropriate and sexual comments about their bodies and other comments of a sexual and/or
prurient nature; performing prolonged and non-medically indicated breast examinations;
performing serial and medically unnecessary vaginal examinations; performing serial and
medially unnecessary PAP Smears; requiring patients to expose their naked bodies in non-
medical, sexual, and compromising ways; posing patients by instructing patients to strip
naked and position themselves in non-medical, sexually deviant, and compromising ways;
digitally penetrating patients in a non-medical manner for his own sexual gratification;
sexually exploiting and abusing female patients; sexually exploiting and abusing female co-
workers; and sexually exploiting and abusing female former co-workers.

454, COLUMBIA. UNIVERSITY’s “Patient Biil of Rights” provides, inter alia, that patients
have the right to:

“Receive considerate and respectful care in a clean and safe environment”.
It further provides that patients have the right to:
“Receive treatment without discrimination as to race, color, religion, sex [gender]”.

455. At all times relevant hereto, Plaintiffs are, or were, female patients who sought medical,
gynecologic and/or obstetric care through COLUMBIA UNIVERSITY, THE TRUSTEES
OF COLUMBIA UNIVERSITY, and CORP. ENTITIES health system and were patients of
defendant ROBERT HADDEN during his tenure at COLUMBIA UNIVERSITY, THE
TRUSTEES OF COLUMBIA UNIVERSITY, and CORP. ENTITIES. Plaintiffs had no
reason to suspect Defendant ROBERT HADDEN was anything other than a competent and

ethical physician.

143 of 23?

N18
N19

 

 
 

(FILED: NEW ccORK OdOUNDYS GLERDOOG/eNP201 9-100 042A) Page 154 YPMgNO. 161335/2

 

NYSCEF DOC. N

DI,

 

 

8 RECEIVED NYSCEF: 04/04/2

456. Knowing that Plaintiffs were trusting and vulnerable ~ and in many cases pregnant —
Defendant ROBERT HADDEN used his position of authority to require Plaintiffs to fully
disrobe for no reasonable medical purpose, engaged in touching, fondling and groping of
Plaintiffs’ breasts, and other parts of their bodies, while making suggestive, mappropriate
and improper comments, engaged in nonconsensual vaginal penetration, nonconsensual
sexual touching and fondling of the vaginal and genital region for the purpose of ROBERT
HADDEN’s own sexual arousal, sexual exploitation, sexual gratification, and/or sexual
abuse. Defendant ROBERT HADDEN also made sexist, misogynistic, pejorative and
sexually harassing comments to female patients at COLUMBIA UNIVERSITY, THE
TRUSTEES OF COLUMBIA UNIVERSITY, and CORP. ENTITIES.

457. Through his employment with COLUMBIA UNIVERSITY, THE TRUSTEES OF
COLUMBIA UNIVERSITY, and CORP. ENTITIES, Defendant ROBERT HADDEN used
his position of authority as a medical professional, and access granted by CORP. ENTITIES,
to perform countless nonconsensual, sexually exploitative and abusive “examinations” of
female patients, their bodies, breasts, and genitalia under the guise of “medical treatment.”

458. Virtually none of the women ROBERT HADDEN targeted knew that what he was doing
during the examinations was not proper protocol, and did not realize he was engaging in
sexual misconduct, sexually violating them, and/or taking advantage of them.

459. Defendant ROBERT HADDEN carried out these acts without fully explaining
the “treatment” or obtaining informed consent of Plaintiffs.

460, All of Defendant ROBERT HADDEN’s acts were conducted under the guise of providing
medical care at COLUMBIA UNIVERSITY and CORP. ENTITIES’ hospitals, offices and
medical clinics.

461. The failure to give proper notice or to obtain consent for the purported “treatment” from
Plaintiffs negated their ability to reject the “treatment.”

462. Defendant ROBERT HADDEN used his position of trust and authority in an abusive
manner causing Plaintiffs to suffer a variety of injuries including, but not limited to, sexual

exploitation, sexual abuse, shame, mortification, shock, humiliation, emotional distress and

THA af 232

p18
p19

 

 
 

(FILED: NEWAyOE

NYSCEF DOC. ND,

Page 15S PE HO. 161335/2)18
RECEIVED NYSCEF: 04/04/2019

 

related physical manifestations thereof, embarrassment, loss of self-esteem, loss of trust in
the medical profession and in medical care providers, self-doubt, disgrace, loss of enjoyment
of life and negative impacts on their ultimate career, professional prospects and interpersonal
relationships,

463. COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, and
CORP. ENTITIES and their agents, servants, and/or employees, gave ROBERT HADDEN
access and authority to sexually abuse and exploit Plaintiffs and other patients of the within
named defendants; but for the access and authority provided by Defendants, ROBERT
HADDEN could not have abused Plaintiffs and countless other female patients. To wit,
defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY,
and CORP. ENTITIES, their agents, servants, and/or employees enabled ROBERT
HADDEN to serially sexually abuse female patients for a period of two (2) decades upon the
premises and clinics of defendant COLUMBIA UNIVERSITY, THE TRUSTEES OF
COLUMBIA UNIVERSITY, and CORP. ENTITIES. |

464, Defendants were put on notice of ROBERT HADDEN’s actions after receiving complaints
from COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, and
CORP. ENTITIES employees, including nurses, chaperones, medical staff, and survivors
concerning both the inappropriate commentary ROBERT HADDEN made and the disturbing
sexual behavior toward patients as far back as the 1990’s, and yet defendants took no action
to protect their female patients for a period of over 20 years.

465. Upon information and belief, despite complaints to COLUMBIA UNIVERSITY, THE
TRUSTEES OF COLUMBIA UNIVERSITY, and CORP. ENTITIES, and their agents,
servants, employees and/or representatives, the complaints, reports, concerns and allegations
went unaddressed in violation of reporting policies and procedures and in a manner that was
wholly reckless, deliberately indifferent, and grossly negligent.

466. Upon information and belief, because Defendants COLUMBIA UNIVERSITY, THE
TRUSTEES OF COLUMBIA UNIVERSITY, and CORP. ENTITIES, their agents, servants

and/or employees all failed to take action to investigate the complaints, or to take corrective

 

 

 

155 of 2a?

 
 

FILED: weet

D

NYSCEF DOC. N

 
  

 

 

 
 

ie]

7 19 04B2RM) Page 156 Uissgh°. 161335/2
8 RECEIVED NYSCEF: 04/04/2

action regarding ROBERT HADDEN’s actions, Plaintiffs and other female patients were
sexually assaulted, exploited, harassed, abused, and molested by Defendant ROBERT
HADDEN through predatory grooming, unnecessary vaginal digital examinations, vaginal
penetration, unnecessary and non-medical touching and groping of their breasts and other
areas of their body, verbal sexual exploitation, physical sexual exploitation, psychological
manipulation and abuse, and through sexually-suggestive, inappropriate, and gratuitous
comments and statements about them, their lifestyles, their bodies, and their anatomies.

467. Upon information and belief, in or around 1992 or 1993, complaints about ROBERT
HADDEN were made to supervisors at COLUMBIA UNIVERSITY, THE TRUSTEES OF
COLUMBIA UNIVERSITY, and CORP. ENTITIES, about ROBERT HADDEN’s sexual
abuse of a young female patient who he began digitally penetrating after a nurse chaperone
left the examining room.

468. In response to the report by the Chaperone, the Chaperone’s supervisor directed the
Chaperone to keep her mouth shut and just stay with her doctor and not let him get himself
into trouble.

469. Further, it became well known throughout COLUMBIA UNIVERSITY, CORP. ENTITIES,
and their offices, hospitals, clinics and medical centers that ROBERT HADDEN had a
proclivity for sexually exploiting and abusing female patients when the chaperones would
leave the room. This information was so widely discussed that it became a topic of
conversation among employees of other departments including, but not limited to,
Defendants’ employee lunchrooms.

470. At no time did Defendant COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, and CORP. ENTITIES or their agents, servants and/or employees inform
Plaintiffs, the public or any other patients of the concerns that led to Defendant ROBERT
HADDEN being relieved from his duties at COLUMBIA UNIVERSITY, THE TRUSTEES
OF COLUMBIA UNIVERSITY, and CORP. ENTITIES and his subsequent “retirement.”

471, Further, in an effort to “manage risk” COLUMBIA UNIVERSITY, THE TRUSTEES OF
COLUMBIA UNIVERSITY, and CORP. ENTITIES, their agents, servants and/or

156 oF 232

N18
N19

 

 
 

(FILED: NEWIA¥E ; A) Page 157 YEO. 161335/2p18
NYSCEF DOC. NOL 8 RECEBIVED NYSCEF: 04/04/2019

 

 

employees, have contracted with lawyers and legal consultants in a surreptitious effort to
obtain statements from witnesses and survivors of the sexual assaults committed by
. ROBERT HADDEN,

472. Through this effort, COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, and CORP. ENTITIES, their agents, servants and/or employees . have
accessed, viewed, shared and illegally disclosed the names, identities, private contact
information, and protected health information about the survivors - not with health providers
and specialists in clinical crisis intervention - but with their lawyers, and their lawyers’ legal
staff, in order to try and obtain a tactical advantage over the sexual assault survivors in the
courts and possibly the media.

473. Further, defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, and CORP. ENTITIES have actively and intentionally lied to the plaintiffs
herein, as well as all the other patients of COLUMBIA UNIVERSITY, THE TRUSTEES OF
COLUMBIA UNIVERSITY, and CORP. ENTITIES, and the public at large, by affirmatively
stating to the patients and the Press that ROBERT HADDEN was on some kind of “medical
leave”, The truth of the matter is that ROBERT HADDEN is a perverted sexual predator who
has serially sexually assaulted female patients on a daily basis for a period of 20 years upon
the premises of COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, and CORP. ENTITIES, as well as their related hospitals, clinics, offices, and
medical centers.

474, ROBERT HADDEN, COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, and their related "CORP. ENTITIES", inclusive, are sometimes collectively
referred to herein as "Defendants" and/or as "All Defendants"; such collective reference
refers to all specifically named Defendants as well as their related entities, clinics, offices,
hospitals, and medical centers.

475. Plaintiffs are informed and believe, and on that basis state that at all times mentioned herein,

each Defendant was responsible, in some manner or capacity, for the occurrences herein

 

 

 

157 of 232

 
 

ITED: NEW

NYSCEF DOC. NOL

Page {5 aN PEQNO. 161335/2b18
RECEIVED NYSCEF: 04/04/2019

 

stated, and that Plaintiffs’ damages, as herein set-forth, were proximately caused by each and
all of said Defendants.

_476. At all times mentioned herein, each and every Defendant was an agent, servant and/or
employee of Defendant COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, and their related "CORP, ENTITIES", inclusive, and/or was under their
complete control and/or supervision. Defendants and each of them are individuals,
corporations, partnerships and/or other entities that engaged in, joined in, and conspired with
other Defendants and wrongdoers in carrying out the tortuous and unlawful activities
described in this Complaint.

477, Plaintiffs are informed and believe, and on that basis state that at all times mentioned herein,
there existed a unity of interest and ownership among Defendants and each of them such that
any individuality and separateness between Defendants, and each of them, ceased to exist.
Defendants and each of them were the successors-m-interest and/or alter egos of the other
Defendants, and each of them, in that they purchased, controlled, dominated and operated
each other without any separate identity, observation of formalities, or other manner of
division. To continue maintaining the facade of a separate and individual existence between
and among Defendants, and each of them, would serve to perpetrate a fraud and injustice.

478. Plaintiffs are informed and believe, and on that basis state that at all times mentioned herein,
Defendants ROBERT HADDEN, COLUMBIA UNIVERSITY, THE TRUSTEES OF
COLUMBIA UNIVERSITY, and CORP. ENTITIES were the agents, servants and/or
employees of cach and every other Defendant. In doing the things hereinafter stated,
Defendants and each of them, were acting within the course and scope of said work and
alternative personality, capacity, identity, agency, representation and/or employment and
were within the scope of their authority, whether actual or apparent.

479, Plaintiffs are informed and believe, and on that basis state that at all times mentioned herein,
Defendants ROBERT HADDEN, COLUMBIA UNIVERSITY, THE TRUSTEES OF
COLUMBIA UNIVERSITY, and CORP. ENTITIES were the TRUSTEES, Partners,

Servants, joint venturers, shareholders, contractors, and/or employees of each and every

 

 

 

158 of 232

 
 

 

 

(FILED: NE NEYo GLERK 03/244: xs 1 Page 15g WRBg¥e- 161335/2p18
NYSCEF DOC. ND} 8 RECEIVED NYSCEF: 04/04/2p19

other Defendant, and the acts and omissions herein stated were done by ‘them, acting
individually, through such capacity and within the scope of their authority, and with the
permission and consent of each and every other Defendant and that said conduct was
thereafter ratified by each and every other Defendant, and that each of them is jointly and
severally liable to Plaintiffs.

FACTUALALLEGATIONS APPLICABLE TO ALL CLAIMS BY ALL PLAINTIFFS

480. Plaintiffs are informed and believe, and on that basis state, that while Plaintiffs were female
patients of Defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, and CORP. ENTITIES, that Defendants engaged in a pattern and practice of
ignoring complaints, failing to investigate sexual harassment and abuse complaints about
ROBERT HADDEN, deliberately concealing information from abuse victims and survivors,
and contributed to a sexually hostile and exploitative environment on campus at Defendant
COLUMBA UNIVERSITY, which is now known to have a culture of pervasive sexual
misconduct and sexual abuse throughout its campus, schools, hospitals, medical clinics,
academic departments, Administration, and Administrators including the Dean of Students,

481. It is upon information, and therefore belief, that Defendants COLUMBIA UNIVERSITY,
THE TRUSTEES OF COLUMBIA UNIVERSITY, and their related "CORP. ENTITIES",
have a long history and a systemic problem in failing to properly handle sexual harassment
and sexual abuse allegations, contrary to their mandates under the law and prevailing ethical
standards. This pattern and practice was evidenced by, inter alia, the previous investigations
of Defendant COLUMBIA UNIVERSITY’s handling of numerous sexual assault and rape
cases, during which students and patients came forward to complain of Defendant
COLUMBIA UNIVERSITY’s gross mishandling of those cases.

482. Furthermore, Plaintiffs are informed and believe, and on that basis state, that the numerous
complaints lodged against defendant COLUMBIA UNIVERSITY, its related CORP.
ENTITIES, and their agents, servants and employees, including but not limited to ROBERT
HADDEN, that were actively concealed by Defendants COLUMBIA UNIVERSITY, THE
TRUSTEES OF COLUMBIA UNIVERSITY, and their related "CORP. ENTITIES",

 

 

 

159 of 232

 
 

 

{FILED : NEWL WORK QCQUNTT:.G F than pe IPG OZB2AM) Page 160 BFE 90- 161335/2

 

NYSCEF DOC. N

DI

 

 

8 RECEIVED NYSCEF: 04/04/2

illustrate that Defendants had — and continue to have — a culture of ignoring, minimizing and
sanitizing complaints about their sexual predator ROBERT HADDEN. Yet, Defendants
COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, and their
related "CORP. ENTITIES", have inexplicably allowed ROBERT HADDEN to sexually
abuse women at their offices and premises, and since 2012 have enabled ROBERT
HADDEN to obtain “disability coverage” and retain his retirement benefits.
483. Notwithstanding the tone-deaf, if not obtuse, silence on these issues, defendants
’ COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, and their
related "CORP. ENTITIES” continued to put female Patients directly in harms’ way by
enabling their resident-predator ROBERT HADDEN to sexually exploit and abuse female
patients for over 20 years.

484. Plaintiffs are informed and believe, and on that basis state, that Defendants knew, or should
have known, of ROBERT HADDEN’s propensity, disposition and proclivity to engage in
sexual exploitation and misconduct with female patients as he sexually abused and molested
Plaintiffs (and hundreds of other female COLUMBIA UNIVERSITY and their related
"CORP. ENTITIES” patients), and knew of the probability that ROBERT HADDEN would
assault, exploit and molest other patients with whom he came into contact, including but not
limited to Plaintiffs. Moreover, Plaintiffs are informed and believe that, the majority of the
times that ROBERT HADDEN sexually abused a female patient at Defendant COLUMBIA
UNIVERSITY, and their related "CORP. ENTITIES", an agent, servant and/or employee
Chaperone of the defendants was present -- witnessing the predatory grooming and sexual
abuse — yet did nothing to intervene. Instead, before the patient was clothed, the Chaperone
would just walk out of the room.

485. Defendants failed to act in any kind of reasonable manner, and failed to implement
reasonable and necessary safeguards to avoid acts of unlawful sexual conduct and abuse by
ROBERT HADDEN in the future, including avoiding placement of HADDEN in a position
where contact and interaction with vulnerable patients was an inherent part of his work.

Defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY,

160 of 23?

N18
p19

 

 
 

(FILED: NEW HORA SCOUNUY: -CLERN 003/27 /201 5 eS S870 Page 16FUPBghO. 161335/2p18

NYSCHF DOC. NOL RECEIVED NYSCEF: 04/04/2019

and their related “CORP. ENTITIES" ignored, hid and suppressed all of the sexual
misconduct that ROBERT HADDEN had engaged in.

486. Plaintiffs are informed and believe, and on that basis state, that Defendants COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, and their related "CORP.
ENTITIES” were apprised, knew, or should have known, and/or were put on notice of
ROBERT HADDEN’s past sexual abuse and rampant sexual exploitation of female patients,
past complaints and/or investigations, and Defendant ROBERT HADDEN’s propensity,
proclivity and disposition to engage in such unlawful sexual exploitation and abuse of female
patients, such that Defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF
COLUMBIA UNIVERSITY, and their related "CORP. ENTITIES" knew, or should have
known, that ROBERT HADDEN would commit wrongful sexual acts with female patients,
including Plaintiffs, |

487. Plaintiffs are informed and believe, and on that basis state, that personnel and/or
employment records and other records of Defendants COLUMBIA UNIVERSITY, THE
TRUSTEES OF COLUMBIA UNIVERSITY, and their related "CORP. ENTITIES”, reflect
numerous incidents of inappropriate sexual contact and conduct with patients by ROBERT
HADDEN, and other professionals, employees, assistants, agents, supervisors and others, on
the physical premises of such Defendants. Based on these records, Defendants COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, and their related "CORP.
ENTITIES”, knew and/or should have known of ROBERT HADDEN’s history of sexual
abuse, past claims and/or past investigations, and his propensity and disposition to engage in
unlawful activity and unlawful sexual activity with patients, such that Defendants knew, or
should have known, that ROBERT HADDEN would commit wrongful sexual acts with those
patients, including Plaintiffs,

488. The sexual exploitation and abuse of female patients is a foreseeable act which was known
to Defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, and their related "CORP, ENTITIES”. It is also a foreseeable act which is

known in medicine and by medical practitioners worldwide. Because of how well known the

 

 

 

161 of 232

 
(FILED: NEW ASORK COOUIPEY 8 GLEROGAT/D0L FiG8 O18 2A) Page 162 NREsBO. 161335/2

 

NYSCEHF DOC. N

Df

 

 

8

RECEIVED NYSCEF: 04/04/2

risk of sexual abuse is, the governing bodies in general, and COLUMBIA UNIVERSITY,
THE TRUSTEES OF COLUMBIA UNIVERSITY, and their related "CORP, ENTITIES” in
particular, have enacted Rules concerning the provision of Chaperones at their hospitals,
offices, and clinics which provide gynecologic and obstetric services. Thus, foreseeability is
not an issue. The risk to be perceived, does indeed, define the duty to obey, The duty that
COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, and their
related "CORP, ENTITIES”, have are to provide a safe, professional, medical environment
where female patients can receive gynecologic and obstetric care and treatment. Any
suggestion by Defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, and their related "CORP. ENTITIES” that they didn’t know of ROBERT

HADDEN’s abuse has not only proven to be untrue, it is also an admission that Defendants
COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, and their
related "CORP. ENTITIES” failed in their duty to take the steps necessary to ensure that a
safe, professional, medical environment for female gynecology and obstetrical patients was

being provided.

489. Because of the relationship between Plaintiffs and Defendants, Defendants had an

obligation, responsibility and duty, under the law, not to hide material facts and information
about ROBERT HADDEN’s past, and his deviant sexual behavior and propensities.
Additionally, Defendants had an affirmative duty to inform, warn, and institute appropriate
protective measures to safeguard patients who were reasonably likely to come in contact
with ROBERT HADDEN — including, at a minimum, terminating ROBERT HADDEN’s
employment and reporting him to the Police and the New York State Medical Board.
Defendants willfully refused to notify, give adequate warning and implement appropriate
safeguards, thereby creating the peril that ultimately damaged Plaintiffs and hundreds of
other female COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, and their related "CORP, ENTITIES” Patients.

490, Pursuant to New York Social Services Law, Article 6, Title 6, and Section 413, Defendants

COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, their

162 of 2R2

H18
h19

 

 
 

(FILED : NET

 

NYSCEF DOC. Np

 

 

OEE COUR Coekh i 2HL20i1 F iGO 0482AM) Page 16S UH. 161335/2

RECEIVED NY¥SCEF: 04/04/2

related "CORP. ENTITIES”, ROBERT HADDEN, and their agents, servants, and/or
employees are “mandated reporters” of childhood sexual abuse. As such, any healthcare
practitioner employed in a healthcare facility, clinic, physician’s office, hospital local or state
public health department, or a clinic or other type of facility, operated by a local or state
public health department who, in his/her professional capacity or within the scope of his/her
employment, provides medical services to a minor who he/she knows, or reasonably
suspects, has been sexually exploited, or sexually abused by an adult perpetrator, must report
to a local law enforcement agency by telephone, immediately or as soon as is practicable,
and also by written report after receiving the information regarding the perpetrator of the
abuse. By and through its health practitioner agents, servants, and/or employees - and
Defendant ROBERT HADDEN himself - Defendants COLUMBIA UNIVERSITY, THE
TRUSTEES OF COLUMBIA UNIVERSITY, their related "CORP. ENTITIES”, ROBERT
HADDEN, and their agents, servants, and/or employees violated the foregoing laws of the
State of New York by failing to report the sexual exploitation and sexual abuse committed by
ROBERT HADDEN upon a miner to local law enforcement each time it witnessed,
perpetrated, and/or reports were received of ROBERT HADDEN committing a sexual
assault or battery upon a minor female patient. Furthermore, Defendants COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, their related "CORP.
ENTITIES”, ROBERT HADDEN, and their agents, servants, and/or employees have
deliberately attempted to conceal their recurring failures to comply with State Laws and
medical ethics by publicly and falsely claiming that it had no legal duty to report ROBERT
HADDEN’s sexually abusive behavior to law enforcement, that ROBERT HADDEN had/
has acted in a medically appropriate manner at times, and that ROBERT HADDEN was out

on “medical leave” beginning in or around August 2012.

491. Plaintiffs are informed and believe, and on that basis state, that as part of Defendants’

conspiratorial and fraudulent attempt to hide ROBERT HADDEN’s propensity to sexually
abuse and molest female patients, and minor female patients, from public scrutiny and

criminal investigation, that Defendants implemented various measures designed to make

163 af ABP

N18
N19

 

 
(FILED: NE

 

Page 1 6A NPE HO. 161335/2

 

NYSCEF DOC. Np.

 

 

RECEIVED NYSCEF: 04/04/2

ROBERT HADDEN’s conduct harder to detect and served to ensure that other patients and
minors with whom he came into contact, such as Plaintiffs, would be sexually abused,
including:

* Permitting ROBERT HADDEN to remain in a position of authority and trust after
Defendants knew or should have known that he sexually exploited and abused female
patients;

¢ Placing ROBERT HADDEN in a separate and secluded environment at Defendant
COLUMBIA UNIVERSITY, their related "CORP, ENTITIES”, and their offices,
hospitals, and clinics, which granted him unfettered access and authority over patients
as purported to conduct extremely sensitive obstetric and gynecologic treatment,
thereby allowing ROBERT HADDEN to physically and sexually interact with and
exploit the female patients, including each of the Plaintiffs herein;

* Moving ROBERT HADDEN from one clinic to another every few years as
complaints of his sexual exploitation and abuse mounted during each new move;

* Failing to disclose and actively concealing ROBERT HADDEN’s prior record of
misconduct, sexual abuse, sexual exploitation, harassment and molestation and his
propensity to commit such acts towards patients, from plaintiffs herein, defendants’
other patients, the public at large, and law enforcement;

* Enabling a known predator such as ROBERT HADDEN to have unfettered and un-
controlled access to female patients, including the Plaintiffs herein;

* Enabling pedophilia and sexual abuse of minors;

* Holding out ROBERT HADDEN to Plaintiffs, other patients of Defendants
COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY,
their related "CORP, ENTITIES”, the alumni members of COLUMBIA
UNIVERSITY, and the public at large as a trustworthy and honest person of high
ethical and moral standards who was capable and worthy of being granted

unsupervised access to female patients of Defendants COLUMBIA UNIVERSITY,

164 of 232

N18
N19

 

 
(FILED: NE

 

 

NYSCEF DOC. N

 

 

D.

Page 165 Wise 30. 161335/2
RECEIVED NYSCEF: 04/04/2

THE TRUSTEES OF COLUMBIA UNIVERSITY, and their related "CORP.
ENTITIES”,

Failing to investigate and otherwise confirm or deny such facts about ROBERT
HADDEN, including prior complaints, and/or claims and investigations of sexual
exploitation and abuse;

Falsely, and fraudulently, denying the truth surrounding ROBERT HADDEN’s known
sexual exploitation and abuse of female patients in a concerted and well scripted
effort to actively dissuade women from filing lawsuits against COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, their related
"CORP. ENTITIES”, ROBERT HADDEN, and their agents, servants, and/or
employees.

Failing to inform, and actively concealing from Plaintiffs, other patients, the State of
New York Office of Professional Medical Conduct, and law enforcement officials,

the fact that Plaintiffs, and other patients, were or may have been sexually abused,
exploited, harassed and/or molested, after Defendants knew or should have known
that ROBERT HADDEN may have/and had sexually exploited and abused Plaintiffs
or others, thereby enabling Plaintiffs to continue to be endangered and sexually
exploited, abused, harassed, molested, and/or creating the circumstance where
Plaintiffs and others were less likely to receive proper medical and psychological
treatment, thus exacerbating the harm to Plaintiffs;

Holding out ROBERT HADDEN to Piaintiffs and to the community as being a person
in good standing, trustworthy, knowledgeable and authoritative;

Cloaking ROBERT HADDEN’s sexual misconduct with patients within the facade of
normalcy, thereby disguising the nature of his sexual exploitation and abuse;

Failing to take reasonable steps and to implement safeguards to avoid acts of
unlawful sexual conduct by ROBERT HADDEN such as avoiding placement of
ROBERT HADDEN in functions and/or environments in which his intimate contact

with female patients was inherent;

165 of 232

p18
p19

 

 
 

FILED: NEWIAvORK

DY.

NYSCEF DOC. WN

 

 

 

Page 16d Wirgsu°- 161335/2
RECKIVED NYSCEF: 04/04/2

* Failing to put in place a system, or procedure, to supervise or monitor physicians
(and specifically ROBERT HADDEN), chaperones, and agents to ensure they do not
molest and/or abuse patients in Defendants’ care, and that they further report all
reasonable suspicions of sexual assault and battery to law enforcement pursuant to the
mandatory reporter laws.

492. By his association and professional relationship within the Defendants' Corp. Entities,
Defendant ROBERT HADDEN attained a position of authority and influence over Plaintiffs
and others. Defendants' conduct created a situation of peril that was not, and could not, be
appreciated by Plaintiffs. By virtue of Defendants’ exploitative, conspiratorial and fraudulent
conduct, and in keeping with their intent to fail to disclose and hide ROBERT HADDEN’s
past and present conduct from the COLUMBIA UNIVERSITY community, the Patients of
Defendants and their Corp, Entities, the public at large, the State Medical Board, and law
enforcement, Defendants allowed ROBERT HADDEN to remain in a position of influence
and authority where his unsupervised, and/or negligently supervised, conduct with patients
made the exploitation, molestation and abuse of female patients, including the Plaintiffs
herein, possible.

493. Through his position within the Defendants' institutions and clinics, Defendants and
ROBERT HADDEN demanded and required that Plaintiffs respect ROBERT HADDEN in
his position as a OBGYN physician for Defendant COLUMBIA UNIVERSITY, THE
TRUSTEES OF COLUMBIA UNIVERSITY, and their related "CORP. ENTITIES”.

494, The sexual harassment, exploitation and abuse of Plaintiffs by HADDEN, outlined herein,
took place while ROBERT HADDEN was an OBGYN physician employed, retained,
managed, and supervised by Defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF
COLUMBIA UNIVERSITY, their related "CORP. ENTITIES”, and Plaintiffs were patients
of Defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, their related "CORP. ENTITIES”, offices, hospitals, and clinics while
ROBERT HADDEN was serving as an agent, servant, and employee of Defendants in his

capacity as a physician and faculty member.

166 of 232

N18
b19

 

 
 

(FIIED. NEW

DI.

NYSCEF DOC. N

 

 

 

Page 167 Yi. 161395/2
RECEIVED NYSCEF; 04/04/2

a. In his capacity as a physician and faculty member with Defendants COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, their related "CORP.
ENTITIES”, ROBERT HADDEN was given custody, control, supervision, and authority
over patients, including Plaintiffs. ROBERT HADDEN used this position of authority to
groom and exploit female patients, to concede to his prurient sexual demands, using his
authority and position of trust to exploit and manipulate them physically, sexually, and
emotionally;

b. Plaintiffs were patients of COLUMBIA UNIVERSITY, THE TRUSTEES OF
COLUMBIA UNIVERSITY, their related “CORP. ENTITIES” in or around the early 1990’s
through 2012, during which time, Plaintiffs came into contact with ROBERT HADDEN at
the premises, hospitals, offices, and clinics, of defendant COLUMBIA UNIVERSITY, THE
TRUSTEES OF COLUMBIA UNIVERSITY, their related "CORP. ENTITIES”. Plaintiffs
are informed and believe ROBERT HADDEN would use the guise of obstetric and
gynecologic care and treatment to groom female patients, and normalize -intimate,
inappropriate, exploitative and sexually abusive contact with Plaintiffs, During this period,
Plaintiffs were patients under ROBERT HADDEN’s direct supervision and control.

c. Plaintiffs are informed and believe ROBERT HADDEN’s physical and sexual
abuse of Plaintiffs commenced in or around 1992 and continued through in or around 2012.
During this period, Plaintiffs were patients under ROBERT HADDEN’s, and Defendant
COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, and their
related "CORP. ENTITIES”s direct supervision and control, Using his position as a
physician, ROBERT HADDEN would interact with Plaintiffs under the guise of providing
them care and treatments necessary for their health and well-being. Under these
circumstances, ROBERT HADDEN would, among other abusive acts, force Plaintiffs to strip
naked, grope their bare breasts and digitally penetrate their vaginas, in the presence of other
medical professional staff, for non-medical reasons. ROBERT HADDEN’s sexual abuse,

exploitation, molestation, and harassment of Plaintiffs occurred on the premises of

167 of 232

N18
p19

 

 
 

(FILED: NEW Ate

Dh.

NYSCEF DOC. N

 

 

 

Page 16d Ye 161335/2
RECEIVED NYSCEF: 04/04/2

Defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY,
and their related "CORP. ENTITIES” offices, clinics and hospitals.

d. During these occurrences, ROBERT HADDEN groped, penetrated, verbally
violated, manipulated, groomed and otherwise sexually abused and exploited Plaintiffs -
under the guise of performing medical procedures - for ROBERT HADDEN’s own sexual
pratification and prurient interests. ROBERT HADDEN would have the Plaintiffs remove all
of their clothes and lay on the treatment table naked, ROBERT HADDEN would then
perform his acts of sexual abuse upon Plaintiffs, in front of another medical professionals
employed as chaperones by defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF
COLUMBIA UNIVERSITY, and their related "CORP. ENTITIES”.

e. ROBERT HADDEN’s sexual abuse and harassment of Plaintiffs was done for
ROBERT HADDEN’s personal sexual gratification, and it annoyed, disturbed, exploited,
irritated, and offended Plaintiffs as it would have any reasonable person. Plaintiffs did not,
and could not, consent to the sexual abuse, exploitation and harassment by ROBERT
HADDEN.

495. As set forth more fully herein above, ROBERT HADDEN did sexually abuse, exploit,
harass and molest Plaintiffs, who were female OB/GYN patients at the time of the acts at
issue, Plaintiffs are informed and believe, and on that basis state, that such conduct by
ROBERT HADDEN was based upon Plaintiffs’ gender, and was done for ROBERT
HADDEN’s own illicit sexual gratification. These actions upon Plaintiffs were performed by
ROBERT HADDEN without the free consent of Plaintiffs.

496, During the period Plaintiffs were being sexually exploited, abused and harassed by
ROBERT HADDEN, Defendants had the authority and ability to prevent such abuse by
removing ROBERT HADDEN from his position as an obstetrical and gynecological
physician at Defendant COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, and their related "CORP. ENTITIES”. They failed to do so, allowing the
abuse to occur and to continue unabated. Plaintiffs are informed and believe, and on that

basis state, that this failure was a part of Defendants' conspiratorial plan and arrangement to

168 of 232

H18
N19

 

 
(FILED: NE

 

WYSCEF DOC. N

 

D}

 

 

Page 16d Urey. 161335/2
RECEIVED NYSCEF: 04/04/2

conceal ROBERT HADDEN’s wrongful acts, to avoid and inhibit detection, to block public
disclosure, to avoid scandal, to avoid the disclosure of their tolerance of doctor-sexual-abuse,

to preserve a false appearance of propriety, and to avoid investigation and action by public
authorities including law enforcement and the New York State Medical Board, Office of
Professional Medical Conduct. Such actions were motivated by a desire to protect the
reputation of Defendants and protect the monetary support of Defendants provided by
alumni and other donors, while fostering an environment where such abuse could, would,

and has continued to occur.

497. As a direct result of the sexual harassment and abuse of Plaintiffs by ROBERT HADDEN,

Plaintiffs have had difficulty in meaningfully interacting with others, including those in
positions of authority over Plaintiffs including other physicians, gynecologists, athletic
supervisors, professors, superiors at work, and other men in general. Plaintiffs have been
limited in their ability to meaningfully interact with others due to the trauma of this sexual
exploitation and abuse. This inability to interact creates a conflict with Plaintiffs’ values of
trust and confidence in others, and has caused Plaintiffs substantial emotional distress,
anxiety, nervousness and fear. As a direct result of the sexual abuse, exploitation and
molestation by ROBERT HADDEN, Plaintiffs suffered immensely, including, but not
limited to, encountering issues with a lack of trust, various negative psychological and

emotional sequelae, depressive symptoms, eating disorders, anxiety, and nervousness.

498. As a direct and proximate result of Defendants' tortious acts, omissions, fraudulent

concealment, wrongful conduct and breaches of their duties, Plaintiffs’ employment and
professional development have been adversely affected. Plaintiffs have lost wages and will
continue to lose wages in an amount to be determined at trial. Plaintiffs have suffered
substantial economic injury, all to Plaintiffs’ general, special and consequential damage in an
amount to be proven at trial, but in no event less than the minimum jurisdictional amount of

this Court.

499. As a further direct and proximate result of Defendants' wrongful actions, as herein stated,

Plaintiffs have been injured and/or damaged in their health, strength and activity. Plaintiffs

169 of 232

p18
DLO

 

 
 

FILED: “Ney AORK COQUYEY: GLERW BS/2A/201 F109 01B2BM Page 17085349" 16159572

 

NYSCEF DOC. N

 

DI.

 

RECEIVED NYSCEF: 04/04/2

have sustained permanent and continuing injury to their nervous systems and persons, which

has caused and continues to cause great mental, physical, emotional and nervous pain,

suffering, fright, upset, grief, worry and shock in an amount according to proof at trial but in

no event less than the jurisdictional minimum requirements of this Court.

500. As is set forth herein, defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF

COLUMBIA UNIVERSITY, their related "CORP. ENTITIES” and ROBERT HADDEN

have failed to uphold numerous mandatory duties required of them by state law, as well as

their own internal written policies and procedures, including but not limited to:

Duty of health care professionals to report reasonable suspicions of sexual abuse to
law enforcement;

Duty to use reasonable care to protect participants and members from known or
foreseeable dangers;

Duty to protect participants and patients and members and staff, and provide adequate
supervision;

Duty to ensure that any direction given to participants and members is lawful, and
that adults act fairly, responsibly and respectfully towards participants and members;
Duty to properly train staff so that they are aware of their individual responsibilities
for creating and maintaining a safe environment;

Duty to review the criminal history of applicants and current employees:

Duty to provide diligent supervision over patients;

Duty to act promptly and diligently and not ignore or minimize problems;

Duty to report suspected mncidents of sexual abuse;

501. Defendants and each of them had and have a duty to protect patients, including Plaintiffs.

Defendants were required to, and failed, to provide adequate supervision, and failed to be

properly vigilant in ensuring that supervision was sufficient at defendants COLUMBIA

UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, their related "CORP.

ENTITIES” offices, hospitals, and clinics to protect the safety of Plaintiffs and others.

170 of 232

N18
N19

 

 
 

 

(ELLED: NEW, XOBK COUNTY: CLERG DE/ZTROLS GABA Page 171'UPIa¥ 1999/2

NYSCEF DOC. NOL RECEIVED NYSCEF: 04/04/2

502. Despite having a duty to do so, Defendants failed to adequately train and supervise all staff
to create a positive and safe environment, specifically including training to perceive, report
prevent and/or stop inappropriate sexual exploitation and conduct by other members of the
staff, specifically including ROBERT HADDEN and female patients.

503, Defendants failed to enforce their own rules and regulations designed to protect the health
and safety of its patients and Plaintiffs. Further, they failed to adopt and implement safety
rules, policies and procedures designed to protect patients, such as Plaintiffs, from the
sexually exploitive and abusive acts of their agents, servants, and employees such as
ROBERT HADDEN and the chaperones who continued to leave the rooms knowing full
well of the sexual exploitation and abuse that was being perpetrated by ROBERT HADDEN.

504. In subjecting Plaintiffs to the wrongful treatment herein described, Defendants ROBERT
HADDEN, COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY,
their related "CORP. ENTITIES” acted willfully and maliciously with the intent to harm
Plaintiffs, and in conscious disregard of Plaintiffs’ Rights, so as to constitute malice and/or
oppression. Plaintiffs are informed, and on that basis state, that specifically, the Defendants
acted in concert, and under their authority both as an educational institution and medical
provider, with reckless disregard for the concern of the female students and female patients
in their charge, in order to further financially benefit its businesses’s growth. The
Defendants’ action are intentional and create an environment that harbors molesters, puts its
vulnerable patients at risk of harm, ignores clear warning signs and their duties to report
sexual abusers and molesters in their ranks, to maintain a facade of normalcy, in order to
maintain its funding, and donations, and provide further financial growth of defendants
COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, their
related "CORP. ENTITIES”, on the International level. The safety of the patients that were
entrusted to defendants ROBERT HADDEN, COLUMBIA UNIVERSITY, THE
TRUSTEES OF COLUMBIA UNIVERSITY, their related "CORP. ENTITIES” and was
compromised due to Defendants’ collective desire to maintain the status quo of the

defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY,

 

 

171 of 232

pigs
b19

 

 
 

 

 

} 4
(FILED: NEWYORK oCOUNTY: CLERK 03/21 S201 9096130 RM) page 17701 23d0" 1O1385/2)18
NYSCEF DOC. Nb| 8 RECEIVED NYSCEF: 04/04/2)19

their related "CORP. ENTITIES” organizations, to continue to enjoy the financial support of
their alumni, and avoid any public scrutiny of their long-standing and pervasive misconduct.
Plaintiffs are informed, and on that basis state, that these willful, exploitative, malicious, and/
or oppressive acts, as stated herein above, were ratified by COLUMBIA UNIVERSITY,
THE TRUSTEES OF COLUMBIA UNIVERSITY, their related "CORP. ENTITIES”, and
the Officers, Directors, Administrators, and/or managing agents of the Defendants. Plaintiffs
are, therefore, entitled to recover punitive damages, in an amount to be determined by the
court, against Defendants ROBERT HADDEN, COLUMBIA UNIVERSITY, THE
TRUSTEES OF COLUMBIA UNIVERSITY, their related "CORP. ENTITIES”,
STATUTES OF LIMITATIONS ARE TOLLED

505. The conduct underlying the various causes of action set forth herein were committed at
different times.

506. Upon information and belief, Defendants and their attorneys have violated each of the
Plaintiffs’ privacy protections under New York State law by illegally accessing Plaintiff’s
private and protected medical records without their authorization or consent, Further,
Defendants have caused, and are continuing to cause, Plaintiffs to endure mental and
emotional pain, suffering, and duress as a result of Defendants’ refusal to issue letters
permitting the removal of ROBERT HADDEN’s name from the birth certificates of their
children. The presence of the name of sexual felon ROBERT HADDEN - who sexually
assaulted each of the women herein - on the birth certificates of Plaintiffs’ minor children is
repugnant to the senses and must be removed. Defendants abject refusal to issue a letter
which would permit Plaintiffs to remove ROBERT HADDEN’s name from the birth
certificates is an act of intimidation, malice, and intentional wrongdoing which is ongoing.

Thus Plaintiffs’ claims for damages as to all these acts and omissions are timely.

 

 

 

172 of 232

 
 

(FILED: NEW

 

 

NYSCEF DOC. N

 

 

507. Further, Plaintiffs were each sexually abused by ROBERT HADDEN upon Defendant
COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, their
related CORP. ENTITIES’ campuses, hospitals, offices, and medical clinics from in or
around 1992 to in or about August 2012, while Plaintiffs were patients of the within named
Defendants, their agents, servants, and/or employees.

508. The sexual abuse that each Plaintiff endured which was committed by ROBERT HADDEN,
was wholly enabled by COLUMBIA UNIVERSITY, THE TRUSTEES ODF COLUMBIA
UNIVERSITY, CORP. ENTITIES, and their agents, servants, and/or employees. In each of
these cases, a chaperone employed by Defendant COLUMBIA UNIVERSITY, THE
TRUSTEES OF COLUMBIA UNIVERSITY, and their related CORP. ENTITIES”
witnessed the abuse and did nothing to intervene,

509. In a concerted and well orchestrated effort, Defendants actively set out to coach and train its
employees on the importance of concealing and suppressing the multitude of complaints
about ROBERT HADDEN’s sexually abusive behavior. Such efforts were specifically
designed to deceive Plaintiffs into believing that ROBERT HADDEN’s sexual exploitation
and abuse was a form of “legitimate medical treatment”.

310. Indeed, each of the Plaintiffs, and countless other patients of COLUMBIA UNIVERSITY,
THE TRUSTEES OF COLUMBIA UNIVERSITY, and their related CORP. ENTITIES’ have
tried to report, and have actually reported, ROBERT HADDEN’s misconduct to defendants
and their agents. Yet, each plaintiff was induced to believe that their complaints were without
merit. In essence, Plaintiffs were duped, lied to, and told various false stories by Defendants

such as ROBERT HADDEN is “just old-school”, “didn’t mean it that way”, is “out on

173 of 232

De : Jy 2k aye i} Page L7 SNE NO. 161335/2
L 8 RECEIVED NYSCEF: 04/04/2

 

18
19

 
 

@TLED- _NEWIAORE

NYSCEF DOC. ND}

Page L7 ANP ES oN0- 161335/2p18
RECEIVED NYSCEF: 04/04/2D19

 

medical leave right now”, “You’re the only person who has ever said anything like that, so
I’m sure it’s not true” and “that’s just his way of doing things”. Even within COLUMBIA
UNIVERSITY and CORP. ENTITIES, the Chaperones who tried to report were told “Just
stay with your doctor and don’t let him get himself in trouble.” Defendants’ massive
coverups and overt efforts to convince Plaintiffs that ROBERT HADDEN’s conduct was
somehow acceptable was intentionally designed to confuse and mislead plaintiffs who were
sexually abused by ROBERT HADDEN.

511. All of said statement, and more, which were made by Defendants were knowingly false and
cleverly designed to get the Plaintiffs to forbear in filing a formal Complaint against
defendants. In furtherance of the coverups, no one from Defendant COLUMBIA
UNIVERSITY, T HE TRUSTEES OF COLUMBIA UNIVERSITY, their related "CORP.
ENTITIES” has ever - to this day - contacted Plaintiffs, or any other patients of ROBERT
HADDEN, to inform them that ROBERT HADDEN’s actions were inappropriate, illegal,
and abusive.

512. Upon information and belief, in or around August of 2012, Defendant COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, their related "CORP.
ENTITIES” began paying defendant ROBERT HADDEN financial compensation in
exchange for his quiet resignation or medical leave, in order to continue to conceal ROBERT
HADDEN’s sexually abusive nature from the public, other patients, and specifically the
Plaintiffs herein. Defendants actions are intentionally designed to insulate itself from both

civil liability and a criminal investigation.

 

 

 

174 af 232

 
 

(FILED: NE OQUN EY. G 3/2742 090132AM page 1 7ENDEX, NO. 161335/2p18
NYSCEF DOC. ND} 8 RECEIVED NYSCEF: 04/04/2019

 

 

513. Based on the words and conduct of each of the defendants, their agents, servants, and/or
employees, plaintiffs were induced to not file a complaint earlier. Because defendants have
fraudulently induced Plaintiffs to forbear in filing a formal complaint, each of Plaintiff’s
statute of limitations has been tolled, and Defendants ROBERT HADDEN, COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, and their related "CORP.
ENTITIES” are each equitably estopped from asserting the statute of limitations as a
defense.

514. Defendants ROBERT HADDEN, COLUMBIA UNIVERSITY, THE TRUSTEES OF
COLUMBIA UNIVERSITY, their related "CORP, ENTITIES” acted wrongfully in ignoring
and actively concealing the myriad of complaints of sexual misconduct lodged against
ROBERT HADDEN, and further breached numerous mandatory duties owed to Plaintiffs by
holding ROBERT HADDEN out as a trusted, safe, and legitimate medical professional, and
failing to warn Plaintiffs of ROBERT HADDEN’s proclivity to sexually abuse young female

‘patients. Moreover, Plaintiffs were coerced into not talking about the abusive acts they
endured by the threatening and intimidating actions of ROBERT HADDEN and CORP.
ENTITIES’ nurse Chaperones — who placed them under duress and also in imminent fear
— and only came forward once the coercive nature of his acts subsided, due to the media’s
revelation of ROBERT HADDEN’s pattern of misconduct and the subsequent police
investigation allowing such women, including Plaintiffs, to come forward without fear of
retribution by Defendants ROBERT HADDEN, COLUMBIA UNIVERSITY, THE

TRUSTEES OF COLUMBIA UNIVERSITY, and their related "CORP. ENTITIES”.

 

 

 

175 of 232

 
 

(FILED: NEW CORK UNTY3-CLERD 2012 || Page 176 UfeB°- 161335/2p18

NYSCEF DOC. ND} RECEIVED NYSCEF: 04/04/2)19

515. Furthermore, Plaintiffs were led to believe that ROBERT HADDEN’s sexual abuse was not,
in fact, sexual abuse, but rather was legitimate obstetrical and gynecological treatment, due
to the fact that ROBERT HADDEN, COLUMBIA UNIVERSITY, THE TRUSTEES OF
COLUMBIA UNIVERSITY, and their related CORP, ENTITIES’s Chaperones witnessed the
sexual exploitation and abuse yet did nothing to intervene. Many of the Plaintiffs were young
women at the time they were sexually abused by ROBERT HADDEN, and for some of
Plaintiffs, their appointments with ROBERT HADDEN were their first visits to a
gynecologist or obstetrician, such that they had no prior experiences of legitimate OBGYN
examinations to compare ROBERT HADDEN’s purported treatments to.

516. Plaintiffs herein were not, and are not, clinical medical professionals and had no specialized
or relevant medical training, and thus did not, and could not, have reasonably discovered
their abuse at an earlier date than they did. As such, they were blamelessly ignorant of the
true facts related to their abuse until it was revealed many years later after ROBERT
HADDEN entered his guilty pleas in Criminal Court, when the allegations of sexual
misconduct against ROBERT HADDEN received some media attention, that Plaintiffs knew,
or had reason to know, that their claims against Defendants ROBERT HADDEN,
COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, their
related CORP. ENTITIES had accrued. Thus, the Plaintiffs’ claims have not accrued as
defendants ROBERT HADDEN, COLUMBIA UNIVERSITY, THE TRUSTEES OF
COLUMBIA UNIVERSITY, and their related CORP. ENTITIES continue to fraudulently
deny any kind of wrongdoing as to any of women that ROBERT HADDEN sexually

exploited and abused - including those who ROBERT HADDEN pled guilty to abusing.

 

 

 

176 of 232

 
 

(FILED: NEV

 

 

NYSCEF DOC. ND}

 

 

Page 177 'RFE3BO- 161335/2
RECEIVED NYSCEF: 04/04/2

517. For several months Defendant COLUMBIA UNIVERSITY, THE TRUSTEES OF

COLUMBIA UNIVERSITY, CORP. ENTITIES, and ROBERT HADDEN have been
affirmatively and directly asking plaintiffs to forbear in filing this complaint and have

offered to try to negotiate a private settlement in lieu of filing a formal legal action.

518. Instead of making a good-faith, bona fide effort to compensate the Plaintiffs herein, enact

and implement the necessary changes to protect other female patients going forward, and
resolve these cases without filing a formal action, COLUMBIA, its TRUSTEES, and CORP.
ENTITIES have only compounded the injuries inflicted upon these women by continuing to
lie to them in an ongoing effort to prevent the women from filing a formal complaint. Only
now has it now become clear that COLUMBIA’s false representations - and direct
instructions to forbear in filing the additional complaints - were an intentional and
premeditated act by Columbia in its ongoing campaign to induce plaintiffs to not file their

formal complaints in court.

519, Because of the affirmative and intentionally false statements by CORP. ENTITIES about the

propriety of the “medical treatment” being rendered by ROBERT HADDEN; the knowingly
false statements to Plaintiffs that what ROBERT HADDEN was doing to Plaintiffs wasn’t an
act of doctor sexual abuse; the knowingly false statements that what ROBERT HADDEN
was doing was some form of legitimate medical treatment — or on account of ROBERT
HADDEN simply being an “old-school” doctor; the knowingly false statements to Plaintiffs
that ROBERT HADDEN was no longer at defendants offices because he was out on
“medical disability”; the nurse Chaperones’ active and continuing approval of the

exploitative and abusive conduct being committed by ROBERT HADDEN; CORP.

177 of 232

bis
DiS

 

 
 

(FLLED ; NEW ZORK oCOU

 

 

NYSCEF DOC, N

DI.

 

 

Page 17dRaN- 151338/7
RECEIVED NYSCEF: 04/04/2

ENTITIES’ ongoing, direct solicitations of Plaintiffs for financial donations to their
institution — both during and following ROBERT HADDEN’s criminal prosecution and
conviction for doctor-sexual; COLUMBIA UNIVERSITY Law School’s (CAPI)
propagandized audit of the Manhattan District Attorney’s campaign finances, which wholly
failed to reference the fact that COLUMBIA’s own doctor was part of the public outrage over
the District Attorney’s failure to prosecute affluent white-men whose lawyers donate money
to the District Attorney’s re-election campaign; Co-Defendant THE NEW YORK AND
PRESBYTERIAN HOSPITAL’s award-winning advertising campaign that blanketed the
City of New York while ROBERT HADDEN was under criminal investigation for doctor-
sexual abuse —~- that touted the “Amazing Things” happening at their institutions —-- which
was designed to create subterfuge and further convince up to 30,000 women that they were
not sexually abused by ROBERT HADDEN; and Defendants’ most recent efforts to get
plaintiffs to continue to forbear in filing a formal Complaint by encouraging a meeting to
discuss both financial remuneration and the enactment of institution-wide policy changes to
help prevent doctor-sexual abuse; defendants should therefore be legally estopped from

asserting the statute of limitations as a defense.

520. Further, under CPLR § 215(8) the civil statute of limitations is tolled and doesn’t start to run

until the conclusion of a criminal action that results in a conviction of a defendant. The
resolution of the criminal proceedings which resulted in ROBERT HADDEN’s conviction
occurred in the Spring of 2016. The State’s successful conviction was based upon the same
pattern of abuse, and institutional enabling, that each of the women herein endured. Further,

nearly all of the survivors herein participated in the State’s criminal prosecution of ROBERT

178 of 232

D18
N19

 

 
 

(FILED: NEW YORK COUNTS

 

 

NYSCEF DOC. N

>.

 

 

 GLERB 03H | Page 175 RaBO- 18199872
8 RECEIVED NYSCEF: 04/04/2

HADDEN. While there is no specific time stated in CPLR § 215(8), the statute states that
there is “at least” one year to file a civil case following the resolution of the criminal action.
The actual statutes for each claim will vary and are based on a variety of other factors
including the actual, prevailing, civil statute of limitations for any particular claim. In this
case, plaintiffs have asserted claims for various forms of negligence that include: negligent
hiring, negligent training, negligent supervision, and negligent retention —— all of which are
three (3)-year statutes. Since the resolution of the criminal action occurred, at the earliest, on
the date of ROBERT HADDEN’s sentencing on March 29, 2016, each of plaintiffs’ claims
for negligence are timely.

521. Further, all of the plaintiffs herein have been physically, mentally and emotionally
traumatized by defendants’ conduct, sexual exploitation and abuse. As a result of which they
have been rendered unable to function and conduct themselves in a normal way in society,
and have lacked the capacity to deal with, and confront, the important legal issues and rights
herein until the present.

522. As such, the statute of limitations is tolled, and defendants are estopped from asserting the

defense of a statute of limitation.

FIRST CAUSE OF ACTION
COMMITTING AND ENABLING GENDER VIOLENCE

523. Plaintiffs re-state and incorporate by reference each and every allegation contained herein
above as though fully set forth and brought in this cause of action.

524, ROBERT HADDEN’s acts of misconduct committed against Plaintiffs, as set-forth here,
including the sexual harassment, exploitation, molestation and abuse of the Plaintiffs
constitutes gender-violence and a form of sex discrimination in that one or more of ROBERT

HADDEN’s acts would constitute a criminal offense under New York State Laws that has as

179 of 232

p18
p19

 

 
 

[FILED: NEW

 

i) Page 18d Bs39°- 161335/2

 

NYSCEF DOC. NOL

 

 

8 RECEIVED NYSCEF: 04/04/2

an element of the use, attempted use, or threatened use of physical force against the person
of another, committed at least in part based on the gender of the victim, whether or not those
acts have resulted in criminal complaints, charges, prosecution, or conviction,

525, ROBERT HADDEN’s acts committed against Plaintiffs, as set-forth herein, including the
sexual harassment, exploitation, molestation and abuse of the Plaintiffs constitutes gender-
violence and a form of sex discrimination, and racial discrimination, in that ROBERT
HADDEN’s conduct caused a physical intrusion or physical invasion of a sexual nature upon
Plaintiffs under coercive conditions, whether or not those acts have resulted in criminal
complaints, charges, prosecution, or conviction.

526. Defendants COLUMBIA UNIVERSITY, THE NEW YORK AND PRESBYTERIAN
HOSPITAL; COLUMBIA PRESBYTERIAN MEDICAL CENTER; COLUMBIA
UNIVERSITY MEDICAL CENTER; COLUMBIA-PRESBYTERIAN MEDICAL
CENTER, EAST SIDE ASSOCIATES; EAST SIDE ASSOCIATES; THE TRUSTEES OF
COLUMBIA UNIVERSITY IN THE CITY OF NEW YORK; COLUMBIA UNIVERSITY
COLLEGE OF PHYSICIANS AND SURGEONS; PRESBYTERIAN HOSPITAL
PHYSICIAN SERVICES ORGANIZATION, INC.; COLUMBIA-CORNELL CARE, LLC;
and COLUMBIA CORNELL NETWORK PHYSICIANS, INC., knew not only of ROBERT
HADDEN’s propensity to commit such acts, but also enabled ROBERT HADDEN to
commit those acts by providing ROBERT HADDEN with access to the COLUMBIA and
CORP. ENTITIES’ female students and patients, as well bestowing upon him authority over
those patients. By ignoring, dismissing, and failing to take any action against ROBERT
HADDEN such as firing him, reporting him to the police, and/or reporting him to the New
York State Medical Board, Defendants COLUMBIA UNIVERSITY, THE NEW YORK
AND PRESBYTERIAN HOSPITAL; COLUMBIA PRESBYTERIAN MEDICAL
CENTER; COLUMBIA UNIVERSITY MEDICAL CENTER; COLUMBIA-
PRESBYTERIAN MEDICAL CENTER, EAST SIDE ASSOCIATES; EAST SIDE
ASSOCIATES; THE TRUSTEES OF COLUMBIA UNIVERSITY IN THE CITY OF NEW
YORK; COLUMBIA UNIVERSITY COLLEGE OF PHYSICIANS AND SURGEONS;

180 of 232

p18
b19

 

 
 

(FILED: NEW

DI.

NYSCEF DOC. N

 

 

 

Page 18 MP)? 161335/2

oO —- : - RECEIVED NYSCEF: 04/04/2

PRESBYTERIAN HOSPITAL PHYSICIAN SERVICES ORGANIZATION, INC.;
COLUMBIA-CORNELL CARE, LLC; and COLUMBIA CORNELL NETWORK
PHYSICIANS, INC., enabled the abuse of hundreds of female COLUMBIA UNIVERSITY
and CORP. ENTITIES’ patients, including the Plaintiffs herein.

527. As a proximate result of ROBERT HADDEN’s acts, as well as Defendants’ enabling of
those acts over a period of greater than 2(-years, Plaintiffs are entitled to actual damages,
compensatory damages, punitive damages, injunctive relief, any combination of those, or
any other appropriate relief against all Defendants.

528. Accordingly Compensatory and Punitive damages are necessary under these facts as to all

defendants,

SECOND CAUSE OF ACTION
COMMITTING AND ENABLING SEXUAL HARASSMENT, PREDATORY
GROOMING, SEXUAL EXPLOITATION AND SEXUAL ABUSE

529. Plaintiffs re-state and incorporate by reference each and every allegation contained herein
above as though fully set forth and brought in this cause of action.

530. ROBERT HADDEN, in sexually harassing, grooming, exploiting and abusing the Plaintiffs
and others as herein set-forth, including intending to subject Plaintiffs to numerous instances
of sexual exploitation, abuse and molestation during Plaintiffs’ time with Defendants at
Defendants’ COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, their related "CORP. ENTITIES”, beginning in or around 1992, and lasting
for the duration of Plaintiffs’ tenures with these Defendants through in or around August of
2012 including, but not limited to, instances of ROBERT HADDEN groping and fondling
the Plaintiffs’ vaginas and breasts, all while ROBERT HADDEN acted in the course and
scope of his agency/employment with Defendants, and each of them and were intended to
cause harmful or offensive contact with Plaintiffs’ persons, or intended to put Plaintiffs in

imminent apprehension of such contact.

181 of 232

b1é
p19

 

 
 

(FILED: NEV

 

NYSCEF DOC. NDE

 

 

EG [ 1 ane ° 7 4) Page 192 Wp 3°. 161335/2
8 RECEIVED NYSCEF: 04/04/2

 

531. In doing the things herein stated, Plaintiffs were put in imminent apprehension of a harmful
or offensive contact by ROBERT HADDEN and actually believed ROBERT HADDEN had
the ability to make harmful or offensive contact with Plaintiffs’ persons.

532. Plaintiffs did not, and could not, consent to ROBERT HADDEN’s intended harmful or
offensive contact with Plaintiffs’ persons, or intent to put Plaintiffs in imminent apprehension

of such contact.

533. In doing the things herein stated, ROBERT HADDEN and Defendants violated Plaintiffs’
Rights of protection from bodily restraint or harm, and from personal insult. In doing the
things herein stated, ROBERT HADDEN violated his duty to abstain from injuring the
person of Plaintiffs or infringing upon their rights.

534. As a result of the above-described conduct, Plaintiffs have suffered and continue to suffer
great pain of mind and body, shock, emotional distress, physical manifestations of emotional
distress including embarrassment, loss of self-esteem, disgrace, shame, humiliation, and loss
of enjoyment of life; have suffered and continue to suffer and were prevented and will
continue to be prevented from performing daily activities and obtaining the full enjoyment of
life; will sustam loss of earnings and earning capacity, and/or have incurred and will
continue to incur expenses for medical and psychological treatment, therapy, and counseling.

535. Plaintiffs are informed and based thereon state that the conduct of Defendants was
oppressive, malicious and despicable in that it was intentional and done in conscious
disregard for the rights and safety of others, and was carried out with a conscious disregard
of their right to be free from such tortious behavior, such as to constitute oppression, fraud or
malice, entitling Plaintiffs to punitive damages against Defendants in an amount appropriate
to punish and set an example of Defendants.

536. Accordingly Compensatory and Punitive damages are necessary under these facts as to all

defendants.

THIRD CAUSE OF ACTION
COMMITTING AND ENABLING CRIMINAL and CEVIL SEXUAL BATTERY

182 of 232

b18
p19

 

 
 

(FILED: NW StORR COOUNDYs GLERD OS/ET/200 F109 DIB2AM Page 18S WHsgN0- 161335/2

 

NYSCEF DOC. WN

Dh

 

 

8 RECEIVED NYSCEF: 04/04/2

537. Plaintiffs re-state and incorporate by reference each and every allegation contained herein
above as though fully set forth and brought in this cause of action.

538. During Plaintiffs’ time as patients with Defendants COLUMBIA UNIVERSITY,
TRUSTEES OF COLUMBIA UNIVERSITY, and CORP. ENTITIES, ROBERT HADDEN
intentionally, recklessly and wantonly did acts which were intended to, and did result in
harmful and offensive contact with intimate parts of Plaintiffs’ persons, including but not
limited to being subjected to numerous instances of sexual abuse and sexual exploitation by
ROBERT HADDEN, during Plaintiffs’ time with Defendants COLUMBIA UNIVERSITY,
THE TRUSTEES OF COLUMBIA UNIVERSITY, their related "CORP. ENTITIES”,
beginning on or around 1992, and lasting for the duration of his tenure with Defendants
COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, their
related "CORP. ENTITIES” to in or around 2012, including but not limited to instances of
ROBERT HADDEN groping and fondling the Plaintiffs’ vaginas, buttocks, and breasts, all
while HADDEN acted in the course and scope of his agency/employment with Defendants,
and each of them.

539. ROBERT HADDEN did the aforementioned acts with the intent to cause harmful or
offensive contact with intimate parts of Plaintiffs’ persons, and would offend a reasonable
sense of personal dignity. Further, said acts did cause a harmful or offensive contact with
intimate parts of Plaintiffs’ persons that would offend a reasonable sense of personal dignity.

540. Because of ROBERT HADDEN’s position of status and authority over Plaintiffs, and
Plaintiffs’ mental and emotional states, and Plaintiffs’ ages, Plaintiffs did not give
meaningful consent, and could not consent, to such acts,

541. As a direct, legal and proximate result of the acts of HADDEN, Plaintiffs sustained serious
and permanent injuries to their persons, all of his damage in an amount to be shown
according to proof and within the jurisdiction of the Court.

542. As a direct result of the sexual abuse by ROBERT HADDEN, Plaintiffs have difficulty in

' reasonably or meaningfully interacting with others, including those in positions of authority

over Plaintiffs including teachers, and supervisors, and in intimate, confidential and familial

183 of #432

N18
p19

 

 
 

(FILED: NEW
NYSCEF DOC. ND

 

N O. 161335/2p18
Page 184 Of 35
RECELVED NYSCEF: 04/04/2N19

 

relationships, due to the trauma of the sexual abuse inflicted upon them by Defendants. This
inability to interact creates conflict with Plaintiffs’ values of trust and confidence in others,
and has caused Plaintiffs substantial emotional distress, anxiety, nervousness and fear. As a
direct result of the sexual exploitation, abuse and molestation by ROBERT HADDEN,
Plaintiffs suffered immensely, including, but not limited to, encountering issues with a lack
of trust, various psychological sequelae, depressive symptoms, anxiety, nervousness, and
self-medicating behavior.

543, Plaintiffs are informed and based thereon state that the conduct of ROBERT HADDEN was
oppressive, malicious and despicable in that it was intentional and done in conscious
disregard for the rights and safety of others, and was carried out with a conscious disregard
of Plaintiffs’ right to be free from such tortious behavior, such as to constitute oppression,
fraud or malice, entitling Plaintiffs to punitive damages against ROBERT HADDEN in an
amount appropriate to punish and set an example of ROBERT HADDEN and send a
message to others similarly situated that they must avoid doing similar things.

544. Further, defendant ROBERT HADDEN was permitted and enabled to commit these
criminal acts as a direct and proximate result of the negligence, carelessness, and wanton
recklessness of Defendant CORP. ENTITIES and that of their agents, servants and/or
employees through their failure to timely and properly train, supervise, monitor, discipline,
terminate, and report ROBERT HADDEN to the Criminal Authorities and the New York
State Office of Professional Medical Conduct — as well as their failure to take any
disciplinary action against ROBERT HADDEN internally.

545, As a direct and proximate result of the aforementioned sexual batteries, Plaintiffs sustained
in the past, and will sustain in the future, physical injury, pain and suffering, serious
psychological and emotional distress, mental anguish, embarrassment and humiliation.

546, Accordingly Compensatory and Punitive damages are necessary under these facts as to all

defendants.

 

 

 

184 of 232

 
 

(FILED: NEW AZOR

D}.

NYSCEF DOC. N

 

 

 

Page 195 ¥ftsg8°- 161335/2
RECELVED NYSCEF: 04/04/2

FIFTH CAUSE OF ACTION
NEW YORK DECEPTIVE BUSINESS PRACTICES
GENERAL BUSINESS LAW § 349-350

547. Plaintiffs re-state and incorporate by reference each and every allegation contained herein
above as though fully set forth and brought in this cause of action.

548. Plaintiffs are informed and believe and on that basis state that Defendants COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, CORP. ENTITIES, and
ROBERT HADDEN have engaged in unlawful, unfair and deceptive business practices
including allowing and enabling ROBERT HADDEN to engage in repeated harassment of
female patients, including Plaintiffs, and failing to take all reasonable steps to prevent
harassment and abuse from occurring. The unlawful, unfair and deceptive business practices
also included failing to adequately investigate, vet, and evaluate individuals for employment
with defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, their related "CORP. ENTITIES” and ROBERT HADDEN, refusing to
design, implement, and oversee policies regarding sexual harassment and abuse of patients in
a reasonable manner that is customary in similar medical and educational environments.
Plaintiffs are informed and believe and on that basis state that ROBERT HADDEN and
Defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY,
their related "CORP. ENTITIES”, have engaged in unlawful, unfair and deceptive business
practices including concealing sexual harassment, abuse and/or molestation claims by female
patients, such as Plaintiffs, so as to retain other similarly situated individuals within
Defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY,
their related "CORP. ENTITIES” who were not apprised of such illicit sexual misconduct by
HADDEN,

549, Plaintiffs are informed and believe that Defendants engaged in a common scheme,
arrangement or plan to actively conceal allegations against sexual abusers who were
employees, agents, members, and/or participants at Defendants COLUMBIA UNIVERSITY,
THE TRUSTEES OF COLUMBIA UNIVERSITY, their related "CORP. ENTITIES”,

185 of 232

DIB
19

 

 
 

(FILED: NEW
NYSCEF DOC. ND}

 

N O, 161335/2)18
Page 186 Of 333 /
RECEIVED NYSCEF: 04/04/2)N19

 

including ROBERT HADDEN, such that Defendants could maintain their public image, and
avoid revelation and detection of such abuse and abusers. Plaintiffs are informed and believe
and thereon state that Defendants actively concealed these allegations, such that Defendants
would be insulated from public scrutiny, New York State governmental oversight, State
Medical Board Investigations, and/or investigation from various state and local law
enforcement agencies, all done in order to maintain the false sense of safety for unsuspecting
patients and their families and to perpetuate the program financially.

550. By engaging in unlawful, unfair and deceptive business practices, Defendants COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, their related "CORP.
ENTITIES” and ROBERT HADDEN benefitted financially to the detriment of their
competitors, who had to comply with the law.

551. Unless restrained, Defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF
COLUMBIA UNIVERSITY, their related "CORP. ENTITIES” will continue to engage in the
deceptive acts and business practices described above, resulting in great and irreparable harm
to Plaintiffs and/or other similarly situated participants and members.

552. Plaintiffs seek restitution for all amounts improperly obtained by ROBERT HADDEN and
Defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY,
their related "CORP. ENTITIES” through the use of the above-mentioned unlawful business
practices, as well as the disgorgement of all ill-gotten gains and restitution on behalf of
Plaintiffs and all other similarly situated patients who were also subjected to ROBERT
HADDEN and Co-Defendants’ illegal and deceptive business practices.

553. Pursuant to New York’s Deceptive Business Practices Act and available equitable powers,
Plaintiffs are entitled to a preliminary and permanent injunction, enjoining Defendants
COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, their
related "CORP. ENTITIES” and ROBERT HADDEN from continuing the unlawful and
deceptive business practices described above. Further, Plaintiffs seek the appointment of a
court monitor to enforce its orders regarding client safety. In addition, Plaintiffs are entitled

to recover reasonable attorneys' fees.

 

 

 

186 of 2B?

 
 

 

 

\
(FILED: NEW ¢ Page 197 WENO. 161335/2b18
NYSCEF DOC. NpL 8 RECEIVED NYSCEF: 04/04/2)19

554. Accordingly Compensatory and Punitive damages are necessary under these facts as to all
defendants.

SIXTH CAUSE OF ACTION
COMMITTING AND ENABLING NEGLIGENT
INFLICTION OF EMOTIONAL DISTRESS

555. Plaintiffs re-state and incorporate by reference each and every allegation contained herein
above as though fully set forth and brought in this cause of action.

556. Defendants ROBERT HADDEN and “CORP. ENTITIES” owed a duty to Plaintiffs to not
cause them emotional distress, the initiation of post-traumatic stress disorder, or other harm
during the course of gynecological and/or obstetric examinations and other related treatment,
which were and are of a very personal nature to the patients.

557. Defendant ROBERT HADDEN, was negligent as to the effect of his conduct in performing
unwanted sexual acts without the consent of Plaintiffs during the course and scope of his
purported medical treatment of the Plaintiffs.

558. Defendant “CORP. ENTITIES”, their agents, servants, and/or employees were negligent as
to the effect of their conduct in allowing and enabling defendant ROBERT HADDEN to
perform unwanted sexual acts on the Plaintiffs herein, as well as countless other patients,
during the course and scope of his purported medical treatment of their patients.

559. Defendant “CORP. ENTITIES,” as well as their agents, servants, and/or employees were
further negligent and careless in failing to attend to Plaintiffs in a timely and proper manner
after they were sexually assaulted by ROBERT HADDEN, and after these facts were brought
to the attention of the medical personnel upon the premises of defendant “CORP.
ENTITIES”. |

560. Defendants ROBERT HADDEN and “CORP. ENTITIES”, as well as their agents, servants,

employees and/or legal teams were further negligent and careless in failing to timely and

 

 

 

TAT of ZAP

 
 

FILED: NEW HORE QCOUN EY: |

 

M page isd MPN: 162338/2

 

NYSCEF DOC. Ni

Dh.

 

 

RECEIVED NYSCEF: 04/04/2

properly investigate the reports, claims and legal filings about the sexual assaults upon
patients being committed by ROBERT HADDEN, and made false, disparaging and
degrading oral and written statements about the lack of veracity of plaintiffs and countless

other women.

561. As a direct and proximate consequence of Defendants’s negligence, Plaintiffs have suffered

physical, emotional, and psychological injuries, along with pain and suffering.

562. Accordingly Compensatory damages are necessary under these facts as to all defendants.

SEVENTH CAUSE OF ACTION
COMMITTING AND ENABLING INTENTIONAL
INFLICTION OF EMOTIONAL DISTRESS

563. Plaintiffs re-state and incorporate by reference each and every allegation contained herein

above as though fully set forth and brought in this cause of action.

564, Defendants COLUMBIA UNIVERSITY, THE NEW YORK AND PRESBYTERIAN

HOSPITAL; COLUMBIA PRESBYTERIAN MEDICAL CENTER; COLUMBIA
UNIVERSITY MEDICAL CENTER; COLUMBIA-PRESBYTERIAN MEDICAL
CENTER, EAST SIDE ASSOCIATES; EAST SIDE ASSOCIATES; THE TRUSTEES OF
COLUMBIA UNIVERSITY IN THE CITY OF NEW YORK; COLUMBIA UNIVERSITY
COLLEGE OF PHYSICIANS AND SURGEONS; PRESBYTERIAN HOSPITAL
PHYSICIAN SERVICES ORGANIZATION, INC.; COLUMBIA-CORNELL CARE, LLC;
and COLUMBIA CORNELL NETWORK. PHYSICIANS, INC., ROBERT HADDEN, and
their agents, servants, and/or employees’ conduct toward Plaintiffs, as described herein, was

outrageous and extreme.

565, A reasonable person would not expect or tolerate the sexual harassment, exploitation,

molestation and abuse of Plaintiffs by ROBERT HADDEN, and Defendants’ knowledge and
callous indifference thereof. Plaintiffs had placed their trust, faith and confidence in

Defendants, which, by virtue of ROBERT HADDEN and Co-Defendants’ wrongful conduct,

turned to fear, shame and humiliation.

188 of 232

p18
19

 

 
 

(FILED: NEWYORK COUNT

 

 

NYSCEF DOC. N

De

 

 

EX Oo. 161
f ue § DE BC w Page 189 Of B 88972
8 RECEIVED NYSCEF: 04/04/2

566. A reasonable person would not expect or tolerate Defendants placing ROBERT HADDEN -
who was known to Defendants to have physically and sexually abused other female-patients
- in a position of care of Plaintiffs and other patients, which enabled ROBERT HADDEN to
have access to other patients so that he could commit wrongful sexual acts, including the
conduct described herein, with young female patients, including Plaintiffs. Plaintiffs had
placed great trust, faith and confidence in Defendants, which, by virtue of Defendants’
wrongful conduct, turned to fear, shame and humiliation,

567, A reasonable person would not expect or tolerate the Defendants, their agents, servants, and/
or employees to be incapable of supervising, preventing and/or stopping ROBERT
HADDEN from committing wrongful sexual acts with patients, including Plaintiffs, or to be
incapable or unwilling to supervise ROBERT HADDEN. Plaintiffs had placed great trust,
faith and confidence in Defendants, which, by virtue of Defendants' wrongful conduct,
turned to fear, shame and humiliation.

568. Defendants’ conduct described herein was deliberately indifferent, wanton, grossly reckless,
premeditated, intentionally deceitful, reckless, intentional and malicious and done for the

purpose of causing or with the substantial certainty that Plaintiffs would suffer humiliation,

mental anguish, and emotional and physical distress.
569. As a result of the above-described conduct, Plaintiffs have suffered and continue to suffer

great pain of mind and body, shock, emotional distress, physical manifestations of emotional

distress including embarrassment, loss of self-esteem, disgrace, shame, humiliation, and loss
of enjoyment of life; have suffered and continue to suffer and were prevented and will

continue to be prevented from performing daily activities and obtaining the full enjoyment of

life; will sustain loss of earnings and earning capacity, and/or have incurred and will

continue to incur expenses for medical and psychological treatment, therapy, and counseling.
570. In subjecting Plaintiffs to the wrongful treatment herein described, Defendants COLUMBIA

UNIVERSITY, THE NEW YORK AND PRESBYTERIAN HOSPITAL; COLUMBIA
PRESBYTERIAN MEDICAL CENTER; COLUMBIA UNIVERSITY MEDICAL

CENTER; COLUMBIA-PRESBYTERIAN MEDICAL CENTER, EAST SIDE

FA9 of 232

p18
N19

 

 
 

(FILED: NEF

 

NY¥SCEF DOC. NDL &

 

 

INDEX_NO. 161335/2
ORK COUNTY. CLERK, .03/2742019-09313,AM) Page 190 of 232 /

CRIVED NYSCEF: 04/04/2

ASSOCIATES; EAST SIDE ASSOCIATES; THE TRUSTEES OF COLUMBIA
UNIVERSITY IN THE CITY OF NEW YORK; COLUMBIA UNIVERSITY COLLEGE
OF PHYSICIANS AND SURGEONS; PRESBYTERIAN HOSPITAL PHYSICIAN
SERVICES ORGANIZATION, INC.; COLUMBIA-CORNELL CARE, LLC; and
COLUMBIA CORNELL NETWORK PHYSICIANS, INC., and ROBERT HADDEN acted
willfully and maliciously with the intent to harm Plaintiffs, and in conscious disregard of
Plaintiffs’ rights, so as to constitute malice and/or oppression. Plaintiffs are informed, and on
that basis state, that these willful, malicious, and/or oppressive acts, as stated herein above,
were ratified by the officers, directors, and/or managing agents of the Defendants. Plaintiffs
are therefore entitled to recover punitive damages, in an amount to be determined by the
Court, against Defendants COLUMBIA UNIVERSITY, THE NEW YORK AND.
PRESBYTERIAN HOSPITAL; COLUMBIA PRESBYTERIAN MEDICAL CENTER;

COLUMBIA UNIVERSITY MEDICAL CENTER; COLUMBIA-PRESBYTERIAN |

MEDICAL CENTER, EAST SIDE ASSOCIATES; EAST SIDE ASSOCIATES; THE
TRUSTEES OF COLUMBIA UNIVERSITY IN THE CITY OF NEW YORK; COLUMBIA
UNIVERSITY COLLEGE OF PHYSICIANS AND SURGEONS; PRESBYTERIAN
HOSPITAL PHYSICIAN SERVICES ORGANIZATION, INC.; COLUMBIA-CORNELL
CARE, LLC; and COLUMBIA CORNELL NETWORK PHYSICIANS, INC., and ROBERT
HADDEN.

571. Accordingly Compensatory and Punitive damages are necessary under these facts as to all

defendants.

EIGHTH CAUSE OF ACTION
CONSTRUCTIVE FRAUD

572. Plaintiffs re-state and incorporate by reference each and every allegation contained herein
above as though fully set forth and brought in this cause of action.

573. By holding ROBERT HADDEN out as an agent of Defendants, and by allowing him to
undertake the medical care of female patients such as Plaintiffs, Defendants entered into a

confidential, fiduciary, and special relationship with Plaintiffs.

b18
b19

 

190 of 232

 
 

(FILED: NEW bis

NYSCEF DOC. NDL 8 RECEIVED NYSCHF: 04/04/2019

 

574. By holding themselves out as a pre-eminent university medical center, thereby enticing
Plaintiffs to seek medial care and treatment through Defendants’ hospitals, medical centers,
and clinics, Defendants entered into a confidential, fiduciary and special relationship with
Plaintiffs.

575. Defendants breached their confidential, fiduciary duty and special duties to Plaintiffs by the
wrongful and negligent conduct described above and incorporated into this cause of action,
and in so doing, gained an advantage over Plaintiffs in matters relating to Plaintiffs’ safety,
security and health. In particular, in breaching such duties as stated, Defendants were able to
sustain their status as an institution of high moral repute, and preserve their reputation, all at
the expense of Plaintiffs’ further injury and in violation of Defendants' mandatory duties.

576. By virtue of their confidential, fiduciary and special relationship with Plaintiffs, Defendants
owed Plaintiffs a duty to:

¢ Investigate or otherwise confirm or deny such claims of sexual abuse;

* Reveal such facts to Plaintiffs, the community at large, and law enforcement agencies;

* Refuse to place ROBERT HADDEN and other molesters, sexual predators, and enablers
in positions of trust and authority within Defendants' institutions;

* Refuse to hold out ROBERT HADDEN and other molesters to the public, the community,
parents and law enforcement agencies as being in good standing, reputable and,
trustworthy in keeping him and his position as a physician, faculty member and authority
figure;

» Refuse to assign ROBERT HADDEN and other molesters, sexual predators and enablers
to positions of power within Defendants COLUMBIA UNIVERSITY, THE TRUSTEES
OF COLUMBIA UNIVERSITY, their related "CORP. ENTITIES”, and over female
patients; and

+ — Disclose to Plaintiffs, the public, the school community, the state medical board, and law
enforcement agencies the wrongful, tortious, and sexually exploitive acts that ROBERT
HADDEN and his enablers had engaged in with patients.

577. Defendants’ breach of their respective duties included:

 

 

 

191 of 2B2

 
(FILED: NEW

 

NYSCEF DOC. N

 

D.

 

 

At N O. 161335/2
Ae! Page 192 OF 33 /
RECEIVED NYSCEF: 04/04/2

+ Not making reasonable investigations of ROBERT HADDEN;

s Issuing no warnings about ROBERT HADDEN;

« Not making reasonable investigations of ROBERT HADDEN’s enablers;

+ Issuing no warnings about ROBERT HADDEN’s enablers;

+ Enabling ROBERT HADDEN to routinely be supervised only by untrained chaperones,
who were consistently derelict in their duty to report ROBERT HADDEN’s sexual abuse

_ to law enforcement;

+ Not adopting a policy to prevent ROBERT HADDEN from routinely having patients and
patients in his unsupervised control;

+ Making no reports of any allegations of ROBERT HADDEN’s abuse of patients prior to
or during his employment and/or agency at Defendants COLUMBIA UNIVERSITY,
THE TRUSTEES OF COLUMBIA UNIVERSITY, their related "CORP, ENTITIES”:

» Assigning and continuing to assign ROBERT HADDEN to duties which placed him in
positions of authority and trust over female patients, positions in which ROBERT
HADDEN could easily isolate, sexually exploit, and sexually abuse other female patients;
and

* Enabling ROBERT HADDEN to seriaily sexually assault female patients for a period of
over 20 years upon Defendants’ medical facilities, clinics and/or premises.

578. At the time that Defendants engaged in such suppression and concealment of ROBERT
HADDEN’s tortious, exploitative and despicable acts, such acts were done for the purpose of
causing Plaintiffs to forbear on their rights.

579. Defendants’ misconduct did reasonably cause Plaintiffs to forbear on Plaintiffs’ Rights.

580. The misrepresentations, suppressions and concealment of facts by Defendants were
intended to, and were likely to, mislead Plaintiffs and others to believe that Defendants had
no knowledge of any charges against ROBERT HADDEN, or that there were no other
charges of unlawful or sexual misconduct against ROBERT HADDEN or others and that

there was no need for them to take further action or precaution.

192 of 232

p18
p19

 

 
 

(FILED: NEWORK COOUNDYS GLERD OS/EN201 F100 0422A Page 193 NNO. 161335/2

 

NYSCEF DOC, N

Dh

 

 

8

RECEIVED NYSCEF: 04/04/2

581. The concerted misrepresentations, suppressions and concealment of facts by Defendants

was likely to mislead Plaintiffs, and others, to believe that Defendants had no knowledge of
the fact that ROBERT HADDEN was a molester, sexual predator, and was known to commit

wrongful and exploitative sexual acts with female patients, including Plaintiffs,

582. Defendants knew or should have known at the time they suppressed and concealed the true

facts regarding others’ sexual molestations, that the resulting impressions were misleading.

583. Defendants suppressed and concealed the true facts regarding ROBERT HADDEN with the

purpose of: preventing Plaintiffs and others, from learning that ROBERT HADDEN and
others had been and were continuing to sexually harass, sexually exploit, molest and abuse
patients, ROBERT HADDEN and Defendants’ control, direction, and guidance, with
complete impunity; inducing people, including Plaintiffs and other benefactors and donors to
participate and financially support Defendants’ program and other enterprises of Defendants;
preventing further reports and outside investigations mto ROBERT HADDEN and
Defendants' conduct; preventing discovery of Defendants' own conduct; avoiding damage to
the reputations of Defendants; protecting Defendants’ power and status in the community;
avoiding damage to the reputation of Defendants, or Defendants' institutions; and avoiding
the civil and criminal liability of Defendants, of ROBERT HADDEN, of ROBERT
HADDEN’s enablers, and of others,

584. At all times mentioned herein, Defendants, and in particular Defendants COLUMBIA

UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, and ROBERT HADDEN
with knowledge of the tortious and exploitative nature of their own, and ROBERT
HADDEN’s conduct, knowingly and collectively conspired and provided each other
substantial assistance to perpetrate the misrepresentations, fraud and deceit stated herein—
covering up the past allegations of sexual misconduct lodged against ROBERT HADDEN,
and allowing and enabling ROBERT HADDEN to remain in his position as a physician,
faculty member and doctor, so they could maintain their reputations and continue with their

positions within the organization.

193 of 232

N18
p19

 

 
(FILED: NE

TORK COpME CoeRh Aedes Bes By Page 194 HEXgBO. 161335/2

 

NYSCEF DOC, N

 

 

RECEIVED NYSCEF: 04/04/2

585. Plaintiffs and others were misled by Defendants' suppressions and concealment of facts, and
in reliance thereon, were induced to act or induced not to act, exactly as intended by
Defendants. Specifically, Plaintiffs were induced to believe that there were no allegations of
criminal or sexual abuse against ROBERT HADDEN, and that he posed no danger to his
patients. This inducement was caused by intentionally and knowingly false statements about
the cause of ROBERT HADDEN’s abrupt, but silent departure as a physician at the
hospitals, offices, and medical clinics of CORP. ENTITIES. Had Plaintiffs, and others,
known the true facts about ROBERT HADDEN, they would have not participated further in
activities of Defendants, or continued to financially support Defendants' activities. They
would have reported the matters to the proper authorities, to other patients so as to prevent
future recurrences; they would not have allowed themselves, and their children, including
Plaintiffs, to be alone with, or have any relationship with ROBERT HADDEN; they would
not have allowed female patients, including Plaintiffs, to attend or be under the control of
Defendants; they would have undertaken their own investigations which would have led to
discovery of the true facts; and they would have sought psychological counseling for
Plaintiffs, and for other female patients, who had been abused by ROBERT HADDEN.

| 586. By giving ROBERT HADDEN the position of physician and faculty member, Defendants

both impliedly and affirmatively represented that ROBERT HADDEN was safe and morally
fit to give medical care and provide gynecologic and obstetric treatment. Further, the
placement of chaperones in the room, who simply stood by and watched - or left the room -
as the abuse was happening, served to validate the idea that what was happening was some
form of legitimate medical treatment, when in fact it was sexual exploitation and abuse.

587. When Defendants made these affirmative or implied representations and non-disclosures of
material facts, Defendants knew, or should have known, that the facts were otherwise.
Defendants knowingly and intentionally suppressed the material facts that ROBERT
HADDEN, had on numerous, prior occasions sexually, physically, and mentally abused
patients of Defendants, including Plaintiffs, and knew of, or learned of conduct, or should

have known of conduct by ROBERT HADDEN which placed Defendants on notice that

194 of 232

N18
N19

 

 
(FILED: NE

 

 

NYSCEF DOC. WN

Dt

 

 

; BLAM page 195'01 330) 10907"
8 RECEIVED NYSCEF: 04/04/2

ROBERT HADDEN had previously been suspected of, and committed, felonies, including
unlawful sexual conduct with patients, and was sexually exploiting and abusing female
patients under his care.

588. Because of the status of ROBERT HADDEN with CORP. ENTITIES as a trusted, authority
figure to Plaintiffs, Plaintiffs were vulnerable to ROBERT HADDEN. ROBERT HADDEN
sought Plaintiffs out, and was empowered by and accepted Plaintiffs’ vulnerability, Plaintiffs’
vulnerability also prevented Plaintiffs from effectively protecting themselves from the sexual
advances of ROBERT HADDEN. |

589. Defendants had the duty to obiain and disclose information relating to sexual misconduct of
ROBERT HADDEN.

590. Defendants affirmatively misrepresented, actively concealed and failed to disclose
information relating to sexual misconduct of ROBERT HADDEN,

591. Defendants knew that they had misrepresented, concealed and failed to disclose information
related to sexual misconduct of ROBERT HADDEN.

592. Plaintiffs justifiably relied upon Defendants for information relating to sexual misconduct
of ROBERT HADDEN.

593. Defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, CORP. ENTITIES and ROBERT HADDEN, in concert with each other and.
with the imtent to conceal and defraud, conspired and came to a meeting of the minds
whereby they would misrepresent, conceal or fail to disclose information relating to the
sexual misconduct of ROBERT HADDEN, the inability of Defendants to supervise or stop
ROBERT HADDEN from sexually harassing, exploiting, molesting and abusing Plaintiffs,
and their own failure to properly investigate, supervise and monitor his conduct with
patients.

594. By so concealing, Defendants committed at least one act in furtherance of the conspiracy.

595. As a result of the above-described conduct, Plaintiffs have suffered and continue to suffer
great pain of mind and body, shock, emotional distress, shame, physical manifestations of

emotional distress including embarrassment, loss of self-esteem, disgrace, shame,

195 of 232

p18
p19

 

 
(FILED: NEW

= Page 196 RENO. 161335/2p18
NYSCEF Doc, Np.

RECEIVED NYSCEF:; 04/04/2p19

 

humiliation, and loss of enjoyment of life; have suffered and continue to suffer and were
prevented and will continue to be prevented from performing daily activities and obtaining
the full enjoyment of life; will sustain loss of earnings and earning capacity, and/or have
incurred and will continue to incur expenses for medical and psychological treatment,
therapy, and counseling.

596. In addition, when Plaintiffs finally discovered the fraud of Defendants, and continuing
thereafter, Plaintiffs experienced recurrences of the above-described injuries. Plaintiffs
experienced extreme and severe mental anguish and emotional distress that Plaintiffs had
been the victim of Defendants' fraud; that Plaintiffs had not been able to help other young
female patients to avoid being molested because of the fraud, and that Plaintiffs had not been
able because of the fraud to receive timely medical treatment needed to deal with the
problems Plaintiffs had suffered and continue to suffer as a result of the sexual harassment,
molestation and abuse.

597, In subjecting Plaintiffs to the wrongful treatment herein described, Defendants COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, CORP. ENTITIES and
ROBERT HADDEN acted willfully and maliciously with the intent to harm Plaintiffs, and in
conscious disregard of Plaintiffs’ rights, so as to constitute malice, gross recklessness and/or
oppression. Plaintiffs are informed, and on that basis state, that these willful, wanton,
malicious, and/or oppressive acts, as stated herein above, were ratified by the officers,
directors, trustees and/or managing agents of the Defendants. Plaintiffs are therefore entitled
to recover punitive damages, in an amount to be determined by the Court, against
Defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY,
CORP. ENTITIES and ROBERT HADDEN.

598. Accordingly Compensatory and Punitive damages are necessary under these facts as to all

defendants.

NINTH CAUSE OF ACTION
COMMITTING AND ENABLING NEGLIGENCE

AND PROFESSIONAL NEGLIGENCE

 

 

 

196 of 232

 
 

(FILED: NEW TORK COUN: GhARh OS 72018 O83 84 Page 197 NREgBO. 161535/2p18

NYSCEF DOC. NOL RECEIVED NYSCEP: 04/04/2019

599, Plaintiffs re-state and incorporate by reference each and every allegation contained herein
above as though fully set forth and brought in this cause of action.

600. Prior to, and after the first incident of ROBERT HADDEN’s sexual harassment,
exploitation, molestation and abuse of Plaintiffs herein, through the present, Defendants,
knew and/or should have known that ROBERT HADDEN had, and was capable of, sexually,
physically, and mentally abusing, exploiting and harassing Plaintiffs and others.

601. Defendants and each of them had special duties to protect the Plaintiffs and other female
patients, when such individuals were entrusted to Defendants' care. Plaintiffs’ care, welfare
and physical custody was entrusted to Defendants. Defendants voluntarily accepted the
entrusted care of Plaintiffs. As such, Defendants owed Plaintiffs as women, students, minors,
as well as pregnant and non-pregnant female patients, a special duty of care that ethical
adults and medical professionals dealing with vulnerable medical patients owe to protect
them from harm. The duty to protect and warn arose from the special, trusting, confidential,
and fiduciary relationship between Defendants and Plaintiffs.

602. Further, Defendant ROBERT HADDEN and defendant “CORP. ENTITIES” owed a duty to
Plaintiffs herein to not cause them emotional distress, the initiation of post-traumatic stress
disorder, the trigger of past sexual abuse, or other harm during the course of gynecological
and/or obstetric examinations and other related treatment, which are of a very personal
nature to these patients.

603. Defendant ROBERT HADDEN, was negligent as to the effect of his conduct in performing
unwanted sexual acts without the consent of Plaintiffs herein during the course and scope of
his purported medical treatment of the Plaintiffs and other women.

604. Defendant CORP. ENTITIES, their agents, servants, and/or employees were negligent as to
the effect of their conduct in allowing and enabling defendant ROBERT HADDEN to
perform unwanted sexual acts on Plaintiffs herein, as well as other patients, during the course
and scope of his purported medical treatment of thei patients.

605, Defendant CORP. ENTITIES, as well as their agents, servants, and/or employees were

further negligent and careless in failing to attend to Plaintiffs in a timely and proper manner

 

 

 

197 of 232

 
(FILED: NE Ff

 

 

NYSCEF DOC. N

D}.

 

 

N QO. 161335/2
a 2 o= Ad 2 af Page 198 Of 333 /
8 RECEIVED NYSCEF: 04/04/2

after they were sexually assaulted by ROBERT HADDEN, and after these facts were brought
to the attention of the medical personnel upon the premises of defendant CORP. ENTITIES.

606, Defendants ROBERT HADDEN and CORP. ENTITIES, as well as their agents, servants,
employees, administrators and/or legal teams were further negligent and careless in failing to
timely and properly investigate the reports, claims and legai filings about the sexual assaults
upon patients being committed by ROBERT HADDEN, and made false, disparaging and
degrading oral and written statements about the lack of veracity of plaintiffs and other
women,

607. Defendants breached their duty of care to the Plaintiffs by allowing ROBERT HADDEN to
come into contact with the Plaintiffs and other female patients without effective supervision;
by failing to adequately hire, train and supervise ROBERT HADDEN whom they permitted
and enabled to have access to Plaintiffs; by concealing from Plaintiffs, the public and law
enforcement that ROBERT HADDEN was sexually harassing, molesting and abusing
patients; and by holding ROBERT HADDEN out to Plaintiffs as being of high moral and
ethical repute, in good standing and trustworthy.

608. Defendants breached their duties to Plaintiffs by failing to investigate or otherwise confirm
or deny such facts of sexual abuse by ROBERT HADDEN, failing to reveal such facts to
Plaintiffs, the community and law enforcement agencies, and by placing ROBERT
HADDEN into a position of trust and authority, holding him out to Plaintiffs and the public
as being in good standing and trustworthy.

609. Defendants breached their duty to Plaintiffs by failing to adequately monitor and supervise
ROBERT HADDEN and failing to prevent ROBERT HADDEN from committing wrongful
sexual acts with medical patients, including Plaintiffs. Defendants’ past observations, reports,
and records of sexual misconduct by ROBERT HADDEN caused Defendants to know, or
gave them information where they should have known, of ROBERT HADDEN’s incapacity
to serve as a physician, and faculty member at Defendants’ institutions, providing for the

physical care of pregnant and non-pregnant, adult and minor, female patients.

198 of 232

p18
p19

 

 
(FILED: NE

j

 

 

NYSCEF DOC. N

D |.

 

 

Page 10d Uiias?- 16199877
RECEIVED NYSCEF: 04/04/2

610. As a result of the above-described conduct, Plaintiffs have suffered and continue to suffer
great pain of mind and body, shock, emotional distress, shame, physical manifestations of
emotional distress including embarrassment, loss of self-esteem, disgrace, shame,
humiliation, and loss of enjoyment of life; have suffered and continue to suffer and were
prevented and will continue to be prevented from performing daily activities and obtaining
the full enjoyment of life; will sustain loss of earnings and earning capacity, and have
incurred and will continue to incur expenses for medical and psychological treatment,
therapy, and counseling.

611. Accordingly Compensatory damages are necessary under these facts as to all defendants.

TENTH CA FACT
NEGLIGENT SUPERVISION

612. Plaintiffs re-state and incorporate by reference each and every allegation contained herein
above as though fully set forth and brought in this cause of action.

613. By virtue of Plaintiffs’ special relationships with Defendants, and Defendants' relation to
ROBERT HADDEN, Defendants owed Plaintiffs a duty to provide reasonable supervision of
ROBERT HADDEN, to use reasonable care in investigating ROBERT HADDEN’s
background, and to provide adequate warning to Plaintiffs and other patients of ROBERT
HADDEN’s dangerous propensities and unfitness. As organizations and individuals
responsible for, and entrusted with, the welfare of patients, Defendants COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, and CORP. ENTITIES
had a duty to protect, supervise, monitor, and prevent the Plaintiffs from being preyed upon
by sexual predators, and to supervise and monitor ROBERT HADDEN such that he would
not be placed in seclusion with vulnerable medical patients, including the Plaintiffs.

614. As representatives of Defendants COLUMBIA UNIVERSITY, THE BOARD OF
TRUSTEES OF COLUMBIA UNIVERSITY, and CORP. ENTITIES, Defendants’ agents
servants and/or employees expressly and implicitly represented that physicians, faculty and
staff, including ROBERT HADDEN, were not a sexual threat to those individuals and others

who would fall under ROBERT HADDEN’s influence, control, direction, and care.

199 of 232

N18
p19

 

 
(FILED: NE

 

Page 200 MR NO.- 161335/2

 

NYSCEF Doc, WN

DI}.

 

 

axORK oCQUN DY
8

RECEIVED NYSCEF: 04/04/2

615. Defendants, by and through their respective agents, servants and employees, knew or should
have known, of ROBERT HADDEN’s dangerous and exploitive propensities and that
ROBERT HADDEN was an unfit agent and practitioner. Despite such knowledge,
Defendants negligently failed to supervise ROBERT HADDEN in his position of trust and
authority as a physician, gynecologist, faculty member and authority figure over female
patients and young women, where he was able to commit wrongful acts of sexual
misconduct against Plaintiffs. Defendants failed to provide reasonable supervision of
ROBERT HADDEN, failed to use reasonable care in investigating ROBERT HADDEN, and
failed to provide adequate warning to Plaintiffs of ROBERT HADDEN’s dangerous
propensities and unfitness. Defendants further failed to take reasonable steps to ensure the
safety of patients, including Plaintiffs, from sexual harassment, sexual assault, sexual battery,
molestation, and abuse.

616, At no time during the periods of time set-forth herein did Defendants have in place a
reasonable system or procedure to investigate, supervise and monitor ROBERT HADDEN,
to prevent pre-sexual grooming and sexual harassment, sexual exploitation, molestation and
abuse of those individuals, nor did they implement a system or procedure to oversee or
monitor conduct toward patients and others in Defendants’ care.

617. Defendants were aware, or should have been aware, of how vulnerable these patients were
to sexual grooming, harassment, exploitation, molestation and abuse by physicians, male-
gynecologists in particular, faculty members and other persons of authority within
Defendants’ entities. Recent news reports about the Dean of Students having sexually
exploited and abused an incoming female freshman shows that the exploitation and abuse of
women at Columbia University and its affiliated offices, clinics, hospitals, and entities is a
systemic problem which Defendants’ are not capable of handling or managing.

618, Defendants were put on notice, knew and/or should have known that ROBERT HADDEN
had previously engaged in, and was continuing to engage in, unlawful sexual conduct with
female patients, minors, and other pregnant and non-pregnant patients, and that he had

committed and perpetrated sexual felonies against those patients, for his own personal sexual

200 af 2B

D18
N19

 

 
(FILED: NE

 

 

NYSCEF DOC. N

Dy}.

 

 

N O. 161335/2
se Jee : Dorr : Scie 2» Page 207 OF 239 /
8 RECELVED NYSCEF: 04/04/2

gratification, and that it was foreseeable that he was engaging, or would engage, in illicit
sexual activities with Plaintiffs, and others, under the cloak of the authority, confidence, and
trust, bestowed upon him by Defendants.

619. Defendants were placed on actual or constructive notice that ROBERT HADDEN had
molested, groomed, abused, and exploited other female patients during his employment with

Defendants. Defendants were informed of molestations of patients committed by ROBERT
HADDEN prior to Plaintiffs’ sexual abuse, and of conduct by ROBERT HADDEN that
would put a reasonable person on notice of such propensity to molest, groom, exploit and
abuse young female patients.

620. Even though Defendants knew, or should have known, of the illicit and exploitative sexual
activities being perpetrated by ROBERT HADDEN, Defendants failed to reasonably
investigate, supervise, monitor, and end ROBERT HADDEN’s access to female patients.
Instead, Defendants simply enabled ROBERT HADDEN to keep exploiting and sexually
abusing more and more female patients.

621. Defendants’ conduct was a breach of their duties to Plaintiffs and all female patients, as well
as their family members.

622. Defendants, and each of them, have breached their duty to Plaintiffs by, infer alia, failing to
adequately monitor and supervise ROBERT HADDEN and stop ROBERT HADDEN from
conmnitting wrongful sexual acts with female patients, including Plaintiffs.

623. As a result of the above-described conduct, Plaintiffs have suffered and continue to suffer
great pain of mind and body, shock, emotional distress, shame, physical manifestations of
emotional distress including embarrassment, loss of self-esteem, disgrace, humiliation, and
loss of enjoyment of life; have suffered and continue to suffer and were prevented and will
continue to be prevented from performing daily activities and obtaining the full enjoyment of
life; will sustain loss of earnings and earning capacity, and/or have incurred and will

continue to incur expenses for medical and psychological treatment, therapy, and counseling.

624. Accordingly Compensatory damages are necessary under these facts as to all defendants.

ELEVENTH CAUSE OF ACTION

AOE of 2A?

N18
p19

 

 
 

(FILED: NEu

AORN SCOUNEY: EEERE PSII LEO SIDR GIG2AM Page 202 W'F33°° 11395/?

 

NYSCEF DOC. ND.

 

 

RECEIVED NYSCEF: 04/04/2

NEGLIGENCE PER SE CONDUCT EN VIOLATION OF
MANDATORY NEW YORK STATE REPORTING LAWS

625, Plaintiffs re-state and incorporate by reference each and every allegation contained herein
above as though fully set forth and brought in this cause of action.

626. Under applicable law, Defendants, by and through their employees and agents, were
medical care providers and were under a statutory duty to report known or suspected
incidents of sexual molestation or abuse of patients, or any individuals in their care, to the
appropriate authorities, and not to impede the filing or investigation of any such report.

627. Defendants knew, and should have known, that their gynecological physician, ROBERT
HADDEN, had sexually molested, abused, exploited, or caused touching, battery, harm, and/
or other injuries to female patients including Plaintiffs, giving rise to a duty to report such
conduct.

628. Defendants knew, and should have known, in the exercise of reasonable diligence, that an
undue risk to patients, including Plaintiffs, existed because Defendants did not comply with
mandatory reporting requirements.

629, By failing to report the continuing sexual molestations and abuse by ROBERT HADDEN,
which Defendants knew and should have known about, and by ignoring the fulfillment of the
mandated compliance with the reporting requirements, Defendants created the risk and
danger contemplated by the applicable mandated state reporting laws, and as a result,
unreasonably and wrongfully exposed Plaintiffs and other patients to sexual molestation and
abuse.

630. Further, defendant COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, and CORP. ENTITIES actively and intentionally impeded the criminal
indictment and investigation of ROBERT HADDEN through the intimidation of Assistant
District Attorneys, as well as the intimidation of Defendants’ own agents, servants, and/or
employees, all in an effort to dissuade them from reporting the exploitation and abuse to the
authorities and others. In doing so, defendants illegally interjected themselves into the

criminal prosecution of ROBERT HADDEN, used force and coercion in an effort to derail

202 of 23BPA

p18
b19

 

 
(FILED: NE

ORK COUNTY CLERK 03/27/2090 08 O1B2AM Page 20dNHEKgNO. 161335/2

 

NYSCEF DOC. NDI

 

 

RECEIVED NYSCEF: 04/04/2

the criminal investigation, and sent high-ranking risk-managers and corporate personnel to
accompany and intimidate its nurses and medical chaperones before, during, and after their
interviews with the Manhattan District Attorneys office relative to the criminal indictment
and prosecution of ROBERT HADDEN.

631. Plaintiffs were members of the class of persons for whose protection the applicable
mandated reporting laws were specifically designed and adopted to protect.

632, Had Defendants adequately reported the molestation of female patients, including Plaintiffs,
as required by applicable mandated reporting laws, further harm to Plaintiffs and other
individuals would have been avoided.

633. As a proximate result of Defendants' failure to follow New York’s mandatory reporting
requirements, Defendants wrongfully denied Plaintiffs, and other women, the intervention of
law enforcement and the appropriate authorities. Such public agencies would have changed

the then-existing arrangements and conditions which provided the necessary access and
opportunities for the molestation of Plaintiffs by ROBERT HADDEN.

634. The physical, mental, and emotional damages and injuries resulting from the sexual
molestation of Plaintiffs by ROBERT HADDEN were the type of occurrence and injuries
that the applicable mandated reporting laws were designed to prevent.

635. As a result, Defendants! failure to comply with the mandatory reporting requirements
constituted a per se breach of Defendants’ duties to Plaintiffs.

636. Defendants, and each of them, breached their duty to Plaintiffs by, inter alia, failing to
adequately monitor and supervise ROBERT HADDEN and stop ROBERT HADDEN from
committing wrongful sexual acts with patients, including Plaintiffs.

637. As a result of the above-described conduct, Plaintiffs have suffered and continue to suffer
great pain of mind and body, shock, emotional distress, shame, physical manifestations of
emotional distress including embarrassment, loss of self-esteem, disgrace, humiliation, and
loss of enjoyment of life; have suffered and continue to suffer and were prevented and will

continue to be prevented from performing daily activities and obtaining the full enjoyment of

203 af 232

p18
Do

 

 
 

(FILED: NE ORK 9

 

 

NYSCEF DOC. Np, 8

 

 

Ml Page 204 OP ogse 1188872
TURD NYSCEF: 04/04/2

life; will sustain loss of earnings and earning capacity, and/or have incurred and will
continue to incur expenses for medical and psychological treatment, therapy, and counseling.

638, Accordingly Compensatory and Punitive damages are necessary under these facts as to all

defendants.

TWELFTH CAUSE OF ACTION
NEGLIGENT HIRING, RETENTION and RATIFICATION

639. Piaintiffs re-state and incorporate by reference each and every allegation contained herein
above as though fully set forth and brought in this cause of action, .

640. By virtue of Plaintiffs’ special relationship with Defendants, and Defendants' relation to
ROBERT HADDEN, Defendants owed Plaintiffs a duty to not hire and/or retain HADDEN,
given his dangerous and exploitive propensities, which Defendants knew, or should have
known, about had they engaged in a reasonable, meaningful and adequate investigation of
his background prior to his hiring or retaining him.

641. Defendants expressly and implicitly represented that ROBERT HADDEN was a legitimate
gynecologist and obstetrician, and not a sexual threat to female patients.

642. At no time during the periods of time stated herein did Defendants have in place a
reasonable system or procedure to timely and properly investigate, supervise and monitor its
hospitals, offices, medical clinics, physicians and healthcare personnel, including ROBERT
HADDEN, to prevent sexual grooming, sexual harassment, sexual exploitation, molestation

and abuse of female patients, nor did they implement a system or procedure to oversee or
monitor conduct toward female patients and/or others in Defendants' care.

643, Defendants were aware, or should have been aware, and understood how vulnerable female
patients were to sexual grooming, sexual harassment, sexual exploitation, molestation and
abuse by faculty members, physicians, and other persons of authority within the control of
Defendants prior to Plaintiffs’ sexual abuse and exploitation by ROBERT HADDEN.

644. Defendant “CORP. ENTITIES”, their agents, servants, and/or employees, failed to timely
and properly investigate complaints made by the sexual assault survivors of ROBERT

HADDEN, as well as suspicious circumstances wherein ROBERT HADDEN and other

A204 of 232

p18
b19

 

 
 

(FILED: NEWZO

Page aod REX NO. 161335/2p18
NYSCEF DOC. NDL

RECEIVED NYSCEF: 04/04/2p19

 

medical staff, agents, servants, and/or employees placed patients in compromised and
unprotected situations which either led, or should have led, to an investigation of defendant
ROBERT HADDEN and other medical staff, agents, servants, and/or employees’ negligence,
carelessness, recklessness, and/or criminal and wanton misconduct.

645. Defendants were put on notice, and should have known that ROBERT HADDEN had
previously engaged, and continued to engage, in unlawful sexual conduct with female
patients, and was committing other felonies, for his own deviant sexual gratification, and that
it was foreseeable, or should have been foreseeable, that ROBERT HADDEN was engaging
in, or would engage in, illicit deviant sexual activities with Plaintiffs, and others, under the
cloak of his authority, confidence, and trust, bestowed upon him through Defendants, their
agents, servants and/or employees. |

646. Defendants were placed on actual or constructive notice that ROBERT HADDEN had
molested or was molesting female patients, both before his employment with the within
named Defendants, and during that employment. Defendants had knowledge of inappropriate
conduct, exploitation and serial molestations committed by ROBERT HADDEN before and
during his employment, yet chose to allow him to remain unsupervised where he serially
sexually abused Plaintiffs herein.

647. Despite the fact that Defendants knew, or should have known, of these sexually exploitive
activities being perpetrated by ROBERT HADDEN, Defendants failed to use reasonable care
in investigating ROBERT HADDEN and did nothing to reasonably investigate, supervise or
monitor and/or terminate ROBERT HADDEN to ensure the safety of patients.

648. Defendants’ conduct in enabling ROBERT HADDEN to serially sexually assault countless
female Paticnts upon its premises was a long-standing, gross, and inexcusable violation of
the duty of care owed to Plaintiffs herein because Defendants:

(a} had actual knowledge of the sexual exploitation, abuse and harassment being

committed by HADDEN;

 

 

 

20h of 237

 
 

GILED: NEW aeeRE COMME Ys Gi,

 

 

NYSCEF DOC. N

DI}.

 

 

(b) failed to take action such as terminating their employment of ROBERT
HADDEN, reporting ROBERT HADDEN to the police, and/or reporting ROBERT HADDEN to
the New York State Medical Board as mandated by State Laws;

(c) failed to take action such as terminating their employment of ROBERT
HADDEN, reporting ROBERT HADDEN to the police, and/or reporting ROBERT HADDEN to
the New York State Medical Board as mandated by State Laws;

(d) = failed to take action such as terminating their employment of ROBERT
HADDEN, reporting ROBERT HADDEN to the police, and/or reporting ROBERT HADDEN to
the New York State Medica! Board as mandated by medical and academic standards of care;

(e) failed to take action such as terminating their employment of ROBERT
HADDEN, reporting ROBERT HADDEN to the police, and/or reporting ROBERT HADDEN to
the New York State Medical Board as mandated by basic standards of ethics and decency;

(f} consciously and intentionally enabled ROBERT HADDEN to continue to sexually
exploit, abuse, and harass female patients by failing to take any of the above actions; and

(g) consciously and intentionally concealed all of ROBERT HADDEN’s exploitative,
abusive, and harassing behaviors from female patients, the Plaintiffs herein, and the public at
large, Defendants have enabled, permitted, and ratified the conduct of ROBERT HADDEN as set
forth herein.

(h) knew of ROBERT HADDEN’s mental defects and propensity to act out in
sexually inappropriate ways but failed to institute stringent supervision, or remove him from
patient contact
649. Defendants, their agents, servants, and/or employees knew ROBERT HADDEN was

sexually exploiting, abusing and harassing female patients and refused to take any action to
stop him, Moreover, Defendants, their agents, servants, and/or employees hid this
information so ROBERT HADDEN could continue to work for COLUMBIA UNIVERSITY,
its hospital, offices, medical clinics and facilities. With knowledge of ROBERT HADDEN’s
sexual misconduct, no disciplinary action was taken by Defendants and he was inexplicably

allowed to be alone with female patients. Defendants, thetr agents, servants, and/or

206 of 232

Page 208 Wiaw?- 16139572
RECEIVED NYSCEF: 04/04/2

p18
h19

 

 
 

(FILED : NEY

MORK COUNTY: GLEREOSZT AZOLE GPETBSA page 207 WFsy- 162996/2

 

NYSCEF DOC. NODE

 

 

RECKIVED NYSCEF: 04/04/2

employees are thus responsible for ROBERT HADDEN’s acts of sexual exploitation, sexual
assault, sexual abuse, sexual battery, discrimination, and harassment.

650. Further, defendant “CORP. ENTITIES” prior to the granting or renewing of privileges or
employment of defendants, residents, nurses and others medical personnel involved in
plaintiffs’ care, failed to investigate the qualifications, competence, capacity, abilities and
capabilities of said defendants, residents, nurses and other employees, including but not
limited to obtaining the following information: patient grievances, criminal investigations,
governmental inquiries, negative health care outcomes, incidents injurious to patients,
medical malpractice actions commenced against said persons, including the outcomes
thereof, any history of association, privilege and/or practice at other institutions, and
discontinuation of said association, employment, privilege and/or practice at said institution,
and any pending professional misconduct proceedings in this State or another State, the
substance of the allegations in such proceedings and any additional information concerning
such proceedings and the findings of the proceedings and defendant “CORP. ENTITIES”
failed to make sufficient inquiry of the physicians, nurses, employees other personnel and
institutions which should and did have information relevant to the capacity, capability, ability
and competence of said persons rendering treatment, including defendant ROBERT
HADDEN - as well as the medical staff with which he was associated - upon Defendants’
premises.

651. Defendant “CORP. ENTITIES” failed to timely and properly educate, train, supervise and/
or monitor its agents, servants, and/or employees with regard to the policies and procedures
that must be followed when sexual abuse by a physician is suspected or observed, and
instead created an environment where sexual misconduct by physicians was tolerated.

652. Defendant “CORP. ENTITIES” created an environment where its agents, servants and/or
employees who suspected - or even witnessed - sexual misconduct by a physician, were
more fearful about their prospects for future employment if they said something, than they

were about the safety and well-being of the patients who were being sexually abused.

p18
19

 

207 of ABA

 
 

(FILED : NEW) GOH] COOUNDTS GLERKOOG AEM DO F108 DAG OKT) Page 20dNAEXgNO. 161335/2

 

NYSCEF DOC. N

D

 

 

g RECEIVED NYSCEF: 04/04/2

653. Had defendant “CORP. ENTITIES” made the above stated inquiry, or in the alternative, had
it reviewed and analyzed the information obtained and available to it in a timely and proper
mannet, privileges and/or employment would not have been granted and/or renewed.

654. Defendant “CORP. ENTITIES” were additionally negligent, grossly reckless, wanton and °
willful, in failing to supervise, monitor, chaperone and/or investigate defendant ROBERT
HADDEN, and/or failed to create, institute and/or enforce rules, policies, procedures and/or
regulations for defendant ROBERT HADDEN’s treatment of Plaintiffs and countless other
women.

655. By reason of defendant “CORP. ENTITIES” failures to meet the aforementioned
obligations, Plaintiffs were treated by physicians, nurses, medical personnel and other
employees who were lacking the requisite skills, abilities, competence, capacity and
supervision, as a result of which Plaintiffs sustained significant mjuries and complications.

656. The aforesaid injuries resulting therefrom were caused wholly and solely as a result of the
defendant “CORP. ENTITIES”'s negligent and reckless supervision of its agents, servants,
and/or employees, and created a foreseeable risk of harm to its patients.

657. Specifically, on Friday, June 29, 2012 a female patient known as JANE DOE #1 was
sexually abused by ROBERT HADDEN who touched his tongue to her vagina during a
vaginal examination. JANE DOE #1, in shock and fear, hurriedly dressed and ran out of
Defendants’ offices. A short while later, two (2) members of the New York City Police
Department presented to the medical office, located at 16 East 60th Street, seeking ROBERT
HADDEN. Defendants’ staff informed ROBERT HADDEN of the police officers’ desire to
speak with him, The police officers then proceeded to question ROBERT HADDEN about
sexual assault he committed and escorted ROBERT HADDEN out of the main office area.
ROBERT HADDEN informed the police that he had called TANE DOE #1 on her cell phone
after the assault “to straighten out a situation”. The police and the District Attorney's Office
then proceeded to engage in a verbal altercation over the telephone - the Police Officers
wanted to arrest ROBERT HADDEN but the District Attorney’s Office insisted that

ROBERT HADDEN be let go. The District Attorney then overrode the Police and mandated

208 of 23?

N18
p13

 

 
(FILED: NE

 

 

NYSCEF BOC, N

Dh.

 

 

3° YUE Men z a6 Page 209 Wiregh°. 161335/2
B RECEIVED NYSCEF: 04/04/2

that ROBERT HADDEN be released from their custody. The following week ROBERT
HADDEN returned to Defendants’ medical offices, and continued to sexually exploit and
abuse female patients as if nothing had happened. Despite the knowledge of a female patient
running out of the office - and the Police Officers’ arrival at Defendants’ offices a short-time
later in an effort to apprehend ROBERT HADDEN - Defendants took no action against
ROBERT HADDEN, wholly failed to investigate the matter, failed to suspend ROBERT
HADDEN, failed to report the incident to other people of authority at COLUMBIA and its
related CORP. ENTITIES, failed to terminate ROBERT HADDEN, and utterly failed to
protect the sanctity of the relationship of trust which is supposed to exist between the
Defendants through their agents, servants, employees, and the patients who they are
supposed to serve.

658. Defendant “CORP. ENTITIES”'s negligence and recklessness further lies in having placed
Defendant ROBERT HADDEN in a position to cause foreseeable harm, of which Plaintiffs
would have been spared, had the defendant “CORP. ENTITIES” taken reasonable care in the
supervision and investigation of its employees - including, but not limited to, defendant
ROBERT HADDEN, himself.

659. In a claim for negligent hiring and/or retention, an employer is held liable and responsible
for its negligence or recklessness in hiring, retaining and/or supervising an employee,
whereas under respondeat superior, the employer is vicariously liable for the torts of the
agent, servant or employee. Thus, while Defendant “CORP. ENTITIES” may or may not be
vicariously liable under respondeat superior for an act of an employee that was committed
outside the scope of the employee's employment, Defendant “CORP. ENTITIES” are
nevertheless liable for their failure to exercise reasonable care in hiring, retention and/or
supervising their agents, servants and/or employees - including, but not limited to, defendant
ROBERT HADDEN, himself, as well as its useless and complicit chaperones who failed to
report ROBERT HADDEN’s conduct.

660. In a claim for negligent supervision, the employer is held liable and responsible for its

negligence or recklessness in failing to timely and properly supervise an agent, servant, and/

209 of 232

N18
p19

 

 
 

 

" N O, 161335/2p18
y Page 210 01 33) /
RECEIVED NYSCEF: 04/04/2019

 

(FILED: NE a2
NYSCEF DOC. ND} 8

or employee, whereas under respondeat superior, the employer is vicariously liable for the
torts of the employee. Thus, while Defendant “CORP. ENTITIES” may or may not be
vicariously liable under respondeat superior for an act of an agent, servant, or employee that |
was committed outside the scope of the employee's employment, Defendant “CORP.
ENTITIES” are nevertheless liable for their own failure to exercise reasonable care in hiring,
retaining, monitoring, investigating, and/or supervising their agents, servants and/or
employees - including, but not limited to, defendant ROBERT HADDEN, himself.

661. As a result of the above referenced conduct, Plaintiffs have suffered and continue to suffer
great pain of mind and body, shock, emotional distress, shame, physical manifestations of
emotional distress including embarrassment, loss of self-esteem, disgrace, humiliation, and
loss of enjoyment of life; have suffered and continues to suffer and were prevented and will
continue to be prevented from performing daily activities and obtaining the full enjoyment of
life; will sustain loss of earnings and earning capacity, and/or have incurred and will
continue to incur expenses for medical and psychological treatment, therapy, and counseling,

662. As a result of Defendants’ reckless conduct, gross indifference, and wanton lack of regard
for the safety and well-being of its patients, malice, criminal indifference to civil obligations,
and outrageous disregard of moral and professional obligations, both Compensatory and

Punitive damages are necessary under these facts as to all defendants.

THIRTEENTH CAUSE OF ACTION
FAILURE TO WARN, TRAIN or EDUCATE

663. Plaintiffs re-state and incorporate by reference each and every allegation contained herein
above as though fully set forth and brought in this cause of action.

664. Defendants COLUMBIA UNIVERSITY, THE NEW YORK AND PRESBYTERIAN
HOSPITAL; COLUMBIA PRESBYTERIAN MEDICAL CENTER; COLUMBIA
UNIVERSITY MEDICAL CENTER; COLUMBIA-PRESBYTERIAN MEDICAL
CENTER, EAST SIDE ASSOCIATES; EAST SIDE ASSOCIATES; THE TRUSTEES OF
COLUMBIA UNIVERSITY IN THE CITY OF NEW YORK; COLUMBIA UNIVERSITY
COLLEGE OF PHYSICIANS AND SURGEONS; PRESBYTERIAN HOSPITAL

 

 

 

210 of 232

 
 

(FILED: NEW ORK COUNBYs GI

 

 

NYSCEF DOC. N

DI.

 

 

oO. 161
Page 211'OP 333 61335 /2
RECEIVED NYSCEF: 04/04/2

PHYSICIAN SERVICES ORGANIZATION, INC.; COLUMBIA-CORNELL CARE, LLC;
and COLUMBIA CORNELL NETWORK PHYSICIANS, INC., owed Plaintiffs a duty to
take reasonable protective measures to safeguard Plaintiffs, and other female patients, from
the risk of sexual harassment, sexual exploitation, molestation and abuse by ROBERT
HADDEN by properly warning, training or educating Plaintiffs and others, including their
own medical personnel, medical staff, Administrators, and other agents, servants, and/or
employees about how to avoid such a risk and what to do when such inappropriate conduct is
witnessed, observed, reported, and/or discovered.

665. Defendants breached their duty to take reasonable measures to protect Plaintiffs, and other
female patients, from the risk of sexual harassment, sexual exploitation, molestation and
abuse by ROBERT HADDEN, such as the failure to properly warn, train and/or educate
Plaintiffs, and other patients, about how to avoid such a particular risk that ROBERT
HADDEN posed.

666. Defendants breached their duty to take reasonable protective measures to safeguard
Plaintiffs and other patients from the risk of sexual harassment, sexual exploitation,
molestation and abuse by ROBERT HADDEN, by failing to supervise and stop employees of
Defendants, such as ROBERT HADDEN, and prevent them from committing sexually
abusive and exploitive acts upon female patients, including Plaintiffs.

667. As a result of the above-referenced conduct, Plaintiffs have suffered and continue to suffer
great pain of mind and body, shock, emotional distress, shame, physical manifestations of
emotional distress including embarrassment, loss of self-esteem, disgrace, humiliation, and
loss of enjoyment of life; have suffered and continue to suffer and were prevented and will
continue to be prevented from performing daily activities and obtaining the full enjoyment of
life; will sustain loss of earnings and earning capacity, and/or have incurred and will
continue to incut expenses for medical and psychological treatment, therapy, and counseling.

668. Accordingly Compensatory and Punitive damages are necessary under these facts as to all

defendants.

211 af 232

p18
p19

 

 
 

(FILED: NEW GsORK COUNDYS GLERK OS/aN/ 201 5-109 01B28M) Page 213 %WEEgNO- 161335/2

 

NYSCEF DOC. N

Dh

 

 

8 RECEIVED NYSCEF: 04/04/2

FOURTEENTH CAUSE OF ACTION
GROSS NEGLIGENCE, WANTON, WILLFUL and RECKLESS CONDUCT

669. Plaintiffs re-state and incorporate by reference each and every allegation contained herein
above as though fully set forth and brought in this cause of action,

670. Defendants COLUMBIA UNIVERSITY, THE NEW YORK AND PRESBYTERIAN
HOSPITAL; COLUMBIA PRESBYTERIAN MEDICAL CENTER; COLUMBIA
UNIVERSITY MEDICAL CENTER; COLUMBIA-PRESBYTERIAN MEDICAL
CENTER, EAST SIDE ASSOCIATES; EAST SIDE ASSOCIATES; THE TRUSTEES OF
COLUMBIA UNIVERSITY IN THE CITY OF NEW YORK; COLUMBIA UNIVERSITY
COLLEGE OF PHYSICIANS AND SURGEONS; PRESBYTERIAN HOSPITAL
PHYSICIAN SERVICES ORGANIZATION, INC.; COLUMBIA-CORNELL CARE, LLC;
COLUMBIA CORNELL NETWORK PHYSICIANS, INC., and ROBERT HADDEN) owed
Plaintiffs, and other female patients, a duty to use due care to ensure their safety and freedom
from sexual assault, sexual exploitation, sexual abuse, sexual discrimination, misogyny,
racial discrimination, and molestation while interacting with their agents, servants, and/or
employees, including ROBERT HADDEN.

671. ROBERT HADDEN owed Plaintiffs a duty of due care in carrying out ethical and safe
medical care and treatment as an agent, servant and/or employee of the Defendants.

672. By seeking medical treatment from ROBERT HADDEN in the course of his employment,
agency, and/or representation of the Defendants, a special, confidential, and fiduciary
relationship between Plaintiffs and ROBERT HADDEN was created, resulting in each of the
Defendants and ROBERT HADDEN owing Plaintiffs a duty to use due care.

673. Defendants’ failures to adequately supervise ROBERT HADDEN, especially after they
knew or should have known of complaints regarding ROBERT HADDEN’s nonconsensual
sexual abuse, exploitation, touching and assaults during medical examinations was so
reckless as to demonstrate a substantial lack of concern for whether an injury would result to

Plaintiffs.

212 Of AAP

18
N19

 

 
[FILED: NE

 

Page 21FYREBgyO- 161335/2

 

NYSCEF DOC, W

DY}.

 

 

8 i i RECEIVED NYSCEF; 04/04/2

674. ROBERT HADDEN’s conduct in sexually assaulting, sexual exploiting, sexually abusing,
and molesting Plaintiffs in the course of his employment, agency, and/or representation of
the Defendants, and under the guise of rendering “medical treatment”, was so wanton and
reckless as to demonstrate a substantial lack of concern for whether an injury would result to
Plaintiffs and hundreds of other female patients.

675. Defendants, their agents, servants, and/or employees, failed to timely and properly
investigate complaints made by the sexual assault survivors of ROBERT HADDEN, and
chaperones, as well as suspicious circumstances wherein ROBERT HADDEN and other
medical staff, agents, servants, and/or employees placed patients in compromised and
unprotected situations which either led, or should have led, to an investigation of defendant
ROBERT HADDEN and other medical staff, agents, servants, and/or employees’s
negligence, carelessness, recklessness, and/or criminal and wanton misconduct,

676. Defendants, their agents, servants, and/or employees, failed to timely and properly act upon
complaints made by the sexual assault survivors of ROBERT HADDEN, and chaperones, as

' well as suspicious circumstances wherein ROBERT HADDEN, and/or other medical staff,
agents, servants, and/or employees, placed patients in compromised and unprotected
situations, all of which caused and/or enabled further and additional negligent, careless,
reckless, criminal and/or wanton acts and harm to be inflicted upon Plaintiffs, as well as
hundreds of other female patients.

677. By reason of Defendants, and/or their agents, servants, and/or employees’ failures to meet
the aforementioned obligations and duties, Plaintiffs, as well as hundreds of other female
patients, were subjected to physical and mental injury, mental manipulation, harm, duress,
sexual objectification, sexual exploitation, racial discrimination, sexual assault, and sexual
abuse.

678. Defendant ROBERT HADDEN’s sexual assaults of Plaintiffs - and hundreds of other
named and unnamed patients - as well as Defendant COLUMBIA UNIVERSITY, THE
TRUSTEES OF COLUMBIA. UNIVERSITY, and CORP. ENTITIES’s gross negligence,

willfulness, and wantonness concerning the improper hiring, retention, blatant coverups and

213 of 232

b18
p19

 

 
 

(FILED. NEW aSORRI COOUNDYS GLEREOOGMETZDOL F105 OAR2AN Page 214NPKKgNO. 161335/2

 

NYSCEF DOC. N

>

 

 

8 RECEIVED NYSCEF: 04/04/2

concealments, lack of supervision, abject enabling, and other reckless acts and omissions set
forth herein, constitute intentional, extreme, and outrageous conduct of the highest order.

679. Such grossly reckless conduct is motivated by greed, self-seeking, self-interest, deliberate
indifference, deviant sexual desire, and is the product of malicious and evil minds such that
the imposition of punitive damages are warranted.

680. Punitive damages are justified in cases like this to both punish the wrongdoers - and also to
hold them out as examples to the rest of the community - such, that these Defendants, and
others that may be similarly situated, are clearly and explicitly discouraged from engaging in
these kinds of grossly deviant and abhorrent behaviors in the future.

681. For purposes of particularization of the acts and omissions of the within named Defendants
which constitute, warrant, and mandate the imposition of punitive damages, it is stated that
defendant ROBERT HADDEN - while pretending to render medical care to female patients -
serially, and criminally, sexually exploited, assaulted, demeaned, and abused hundreds of
female patients at Defendants’ medical facilities and clinics. Further, evidence exists that
Defendants enabled ROBERT HADDEN to continue to sexually assault, exploit and abuse
their patients, including Plaintiffs herein, and instead of terminating him and reporting him to
Criminal Authorities and the State Medical Board, they took no action and further enabled
him to continue to sexually exploit and abuse even more female patients in new and different
ways. Moreover, evidence has surfaced which demonstrates that defendant ROBERT
HADDEN has been sexually assaulting, sexually exploiting, and sexually abusing patients
on the premises of Defendants and their medical facilities and clinics for over 20 years — as
far back as the early 1990’s, All the while, Defendants COLUMBIA UNIVERSITY, THE
TRUSTEES OF COLUMBIA UNIVERSITY and CORP, ENTITIES, knew of the abuse but
instead of terminating ROBERT HADDEN and immediately reporting him to law
enforcement, they moved him from clinic to clinic in an intentional, but covert, effort to hide
and conceal the abuse from their patients, the Plaintiffs herein, and the public at large.

682. Defendant ROBERT HADDEN should have already been the subject of an internal,

Criminal, and State Medical Board Investigation by the time that he sexually assaulted each

214 of 232

18
HAO

 

 
 

(FILED: NEY

EORK (COUNTY. GLEBE) O32 /200 9 096i 5 38) Page 215 'URsgh0. 161335/2

 

NYSCEF DOC. ND}

 

 

RECEIVED NYSCEF: 04/04/2

of the Plaintiffs herein. However, Defendants failed to act on the information they had and
enabled defendant ROBERT HADDEN to continue to sexually assault, sexually abuse and
sexually exploit other female patients on its premises - despite a long history of sexually
assaulting patients - for in excess of 20-years.

683. While being allowed to continue preying on young female patients at Defendant
COLUMBIA UNIVERSITY and CORP. ENTITIES’ hospitals, offices, and medical facilities
and clinics without any restrictions, limitations, preceptors, chaperones or additional
supervision, defendant ROBERT HADDEN continued to sexually exploit and assault female
patients.

684. While sexually exploiting, abusing and assaulting female patients - seemingly at will due to
the utter indifference of Defendanis, their agents, servants, and/or employees - Defendant
ROBERT HADDEN sexually exploited, abused, and assaulted Plaintiffs and hundreds of
other female patients upon Defendants’ premises.

685. Plaintiffs were patients of Defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF
COLUMBIA UNIVERSITY, and CORP. ENTITIES at the time when defendant ROBERT
HADDEN sexually exploited, abused, and assaulted them.

686. On several occasions, no chaperones were present in the room when Defendant ROBERT
HADDEN, sexually exploited, abused, and assaulted plaintiffs on the premises of
Defendants’ medical offices, facilities and clinic.

687. On other occasions, chaperones were present in the room when Defendant ROBERT
HADDEN, sexually exploited, abused, and assaulted Plaintiffs on the premises of
Defendants’ medical offices, facilities and clinics, and yet stood by and did nothing to protect
the Plaintiffs and hundreds of other female patients,

688. On many occasions, since the early 1990’s, chaperones were present in the room when
Defendant ROBERT HADDEN, sexually exploited, abused, and assaulted Plaintiffs, and
other female patients, on the premises of Defendants’ medical offices, hospitals, facilities
and clinics, who then tried to report the illegal conduct of ROBERT HADDEN to

supervisors and other administrators of the within named Defendants, but whose reports

215 of 232

N18
N19

 

 
 

FILED: NED

AECEK COENEN GusRh 0220/2012 Ge is ab Page 216 'UFS38°- 161335/2

 

NYSCEPF DOC. NOD,

 

 

RECEIVED NYSCEF: 04/04/2

were wholly and utterly ignored and/or dismissed as not important, and not followed up on
by the COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY and
CORP. ENTITIES.

689. The history of sexual exploitation, sexual assault, and sexual abuse of female patients at the
COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY and CORP.
ENTITIES at the hands of serial predator ROBERT HADDEN spans a period of over 20-
years.

690. Defendants, their agents, servants, and/or employees had knowledge and/or awareness of
the prior sexually exploitive and sexually abusive conduct by ROBERT HADDEN, and
chose to do nothing to protect their female patients, including Plaintiffs herein, from being
sexually exploited and abused by Defendant ROBERT HADDEN.

691, As a result of Defendants’ gross indifference and wanton lack of regard for the safety and
well-being of its patients, malice, criminal indifference to civil obligations, and outrageous
disregard of moral and professional ethics, duties and standards, Plaintiffs have each become
yet another one of the countless sexual assault survivors of Defendant ROBERT HADDEN
and Defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY and CORP. ENTITIES.

692. Defendants’ indolence and complicity in enabling serial sexual predator ROBERT
HADDEN, is abhorrent conduct worthy of punishment.

693. Defendants’ conduct demonstrates a willful disregard of any and all precautions necessary
to ensure Plaintiffs’ Safety.

694, Defendants’ conduct as described above, demonstrated a willful disregard for the substantial
and known risks that ROBERT HADDEN posed to Plaintiffs and other female patients.

695. Defendants have breached the duties owed to Plaintiffs, and other female patients, and were
grossly negligent when they conducted themselves as described above, said acts having been
committed with reckless disregard for Plaintiffs, and other female patients’ health, safety,
medical, ethical, and/or statutory rights, and with a substantial lack of concern as to whether

an injury would result.

216 of 232

18
b19

 

 
 

(FILED: NEW

 

NYSCEF DOC. Ni

 

DI.

 

 

N O. 161335/2
Page 217 OT 335 /
RECELVED NYSCEF: 04/04/2

696. As a direct and/or proximate result of Defendants’ actions and/or inactions, Plaintiffs and
other female patients were damaged.

697. Accordingly Compensatory and Punitive damages are necessary under these facts as to all
Defendants.

FIFTEENTH CAUSE OF ACTION
INVASION OF PRIVACY UNDER NEW YORK MENTAL HEALTH LAW § 33.13

698. Plaintiffs restate and incorporate by reference the preceding paragraphs as if fully set forth

herein, and, to the extent necessary, pleads this cause of action in the alternative.

699. Defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, CORP. ENTITIES and ROBERT HADDEN have intruded upon Plaintiffs’
solitude, seclusion or private affairs and concerns by illegally accessing Plaintiffs’ protected
and private medical records, illegally viewing protected and private healthcare information,
and intruding into their private and personal medical conditions - not for purposes of
rendering medical care and treatment - but instead for the sole purpose of gaining a tactical
advantage in litigation. Plaintiffs herein have never authorized the access of their medical
records, and yet upon information and belief, COLUMBIA UNIVERSITY, THE TRUSTEES
OF COLUMBIA UNIVERSITY, CORP. ENTITIES and ROBERT HADDEN have illegally
and surreptitiously accessed their records in abject violation of New York State Law. This
intrusion is highly offensive to reasonable individuals, such as Plaintiffs, and was totally
unwarranted and unjustified, constituting invasion of privacy, and a violation of New York
MHY § 33.13.

700. Defendants carried out such actions through their agents and/or representatives by querying
their medical records, medical archives, and electronic medical records (EMR) for
information related to the Plaintiffs, their health related issues, complications, conditions,
and treatments.

701. Defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, CORP. ENTITIES, ROBERT HADDEN, and each of their agents, servants,

employees, lawyers, and representatives have accessed, and continue to access, Plaintiffs’

217 of ABP

b18
p19

 

 
 

(FILED. NEWS

 

Page 218 PER BO. 161335/2

 

NYSCEF DOC. N

DL

 

 

8 RECEIVED NYSCEF: 04/04/2

private and protected health information for purposes other than the diagnosis, care and
treatment of Plaintiffs.

702. Specifically, it is believed that Defendants have accessed, and continue to access, read, and
use Plaintiffs’ confidential medical information - without Plaintiffs’ authorization or consent
- in order to try to defend themselves against the myriad of lawsuits they now face for
enabling ROBERT HADDEN to sexually exploit and sexually abuse female patients over the
past couple decades at their hospitals, offices, and medical clinics.

703. Defendants have illegally used said information, inter alia, in an effort to dissuade
Plaintiffs, and other female patients, from filing lawsuits against Defendants. Defendants
have also illegally accessed and used Plaintiffs’ protected health information for the purpose
of obtaining facts and statements from Plaintiffs, and other female patients, such that
Defendants will, and are, using said information to try and defend themselves against said
lawsuits.

704, Defendants’ conduct as described herein is despicable and was committed maliciously,
fraudulently, and/or oppressively with the wrongful intention of injuring Plaintiffs and with a
willful and conscious disregard for their rights, justifying an award of punitive damages.

705.Accordingly Compensatory and Punitive damages are necessary under these facts as to all
Defendants.

SIXTEENTH CAUSE OF ACTION
DEFAMATION, LIBEL AND SLANDER

706. Plaintiffs restate and incorporate by reference the preceding paragraphs as if fully set forth
herein and, to the extent necessary, plead this cause of action in the alternative.

707. Since the time of the initial Civil filing in the related cases, through the present, the
defendants, through their agents, servants, employees, lawyers and legal team, trustees and
administrators, have made knowingly false and harmful judicial and extra-judicial statements
- libelous written averments and slanderous verbal statements - wherein it has been asserted
that cach of the sexual abuse survivors in these cases are variously: making it up; lying;

unworthy of being believed; out to ruin this distinguished doctor’s career; are at fault for

218 of AR?

b18
b19

 

 
 

(FILED: NEWYORK oCOUNE Te 2 9: J Page 51g REFNO. 161335/2pi8
NYSCEF DOC, NDL 8 RECEIVED NYSCEF: 04/04/2pi9

 

 

their own abuse; are making abhorrently false claims; are acting in an appalling manner; are
just doing it for the money; and even that some of them have sexually transmissible diseases
such that it would have precluded Robert Hadden from sexual assaulting them. All of those
statements by the defense are false, and defendants knew them to be false at the time the
statements were made,

708. Defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, NEW YORK PRESBYTERIAN HOSPITAL and CORP. ENTITIES have
now made at least two additional false, defamatory, extrajudicial, statements to national new
media outlets about the plaintiffs herein. These defamatory, slanderous, and libelous
statements have caused, and will continue to cause, injury to these women as well as
personal harm, suffering and duress,

709, Over the past several month, a spokesperson for defendant COLUMBIA UNIVERSITY,
THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK PRESBYTERIAN
HOSPITAL and CORP. ENTITIES has stated to the national media that the “allegations” and
the “accusations” made by the plaintiffs herein are “abhorrent”. In short, defendants are
again accusing each of these women of lying - but this time they have taken their scurrilous
claims to the national media.

710, In a statement made to CBS News, that was published on December 5, 2018, COLUMBIA
UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK
PRESBYTERIAN HOSPITAL and CORP. ENTITIES, via their designated spokesperson,
told the national news media that the allegations made by the women against Hadden in the
criminal cases, as weil as the “accusations” contained in this recent complaint, are
“abhorrent”. See, CBS News quote: *The allegations leading to Robert Hadden's 2016
guilty plea and the accusations contained in this recent complaint are abhorrent" See,
CBS News, 17 women sue Columbia University, its hospitals, claim "massive coverup" of
doctor's sex abuse, December 5, 2018.

711. Two days later, on December 7, 2018, defendants Columbia and NYPH doubled-down on

their defamatory statements by telling CNN that not only were the allegations and statements

 

 

 

219 af 232

 

 
 

FILED: NEW.

NYSCEF DOC. NpL

Page 22 MER NO. 161335/2)18
RECEIVED NYSCEF: 04/04/2)19

 

of these women “abhorrent” but that they “stand with medical professionals everywhere
in condemning this appalling behavior.” See CNN News quote: The university added that
though it "cannot comment on matters in litigation, we stand with medical professionals
everywhere in condemning this appalling behavior.” See, CNN News, Columbia University
and its hospitals sued over doctor's sexual abuse, December 7, 2018.

712. These outrageous statement made by defendants are tasteless and wholly defamatory to the
women who have come forward, and are also being used as a dog-whistle to ROBERT
HADDEN — reminding him that this same University which kept his professional profile up
on their website for years after he was indicted and throughout the pendency of the criminal |
action, fought to expose the names of his accusers in court filings, and fought for Hadden’s
own aflonymity in the court papers, continues to “stand with him” in condemming the
accusations being made against him.

713. At no time have defendants made an effort to “stand with the survivors” in an effort to help
ameliorate — or even acknowledge -— the exploitation and abuse they endured by their
physician Robert Hadden. Defendants clearly do not “stand with the survivors” in
condemning doctor-sexual abuse. Instead, defendants have overtly declared that they “stand
with medical professionals everywhere” in condemning the survivors’ behavior for. coming
forward and accusing a medical professional of sexual misconduct.

714. It is important to recognize that these same defendants have engaged in a consistent course
of intimidation - fighting for years to expose the identities of these women to the public - and
have consistently been criticizing the legitimacy of these women as survivors of doctor-sex-
abuse.

715. Since the outset, defendants have done nothing except deny any culpability for themselves
and for Robert Hadden. At one point the lawyers for COLUMBIA UNIVERSITY, THE
TRUSTEES OF COLUMBIA UNIVERSITY, NEW YORK PRESBYTERIAN HOSPITAL,
and CORP. ENTITIES petitioned this court for anonymity - not just for themselves - but also
for Robert Hadden in this case. They did so despite the fact that they do not legally represent

 

 

 

220 of 232

 
 

 

GTLEDT NEW RORK qOGUNHYs GEERE PSAEE LAOS 109 OLSPBW) Page 221 Say. 161595/2p 16

NYSCEF DOC. Np} RECEIVED NYSCEF: 04/04/2019

Robert Hadden. Thus, it remains clear that defendants continue to stand with Robert Hadden
and other medical personnel in direct opposition to the abuse survivors in this case,

716. Plaintiffs can neither wind back the clock, nor can they unring the bell, on defendants’s
undignified, false, and malicious statements about their lack of veracity, abhorrent
allegations, and ethical conduct.

717. Defendants’ false, defamatory, and injurious attacks on these women constitute defamation
per se, slander, and now libel.

718. The within named defendants are all jointly and severally liable for the defamation of the
names and reputations of the plaintiffs named herein in an amount to be determined at trial.

REMOVAL OF SEXUAL PREDATOR ROBERT HADDEN’S NAME FROM THE BIRTH

CERTIFICATES OF THE CHILDREN WHOSE MOTHERS WERE SEXUALLY
ASSAULTED AND ABUSED

719. Plaintiffs restate and incorporate by reference the preceding paragraphs as if fully set forth
herein, and, to the extent necessary, pleads this cause of action in the alternative.

720. ROBERT HADDEN had a long history of predatory grooming, sexually assaulting, and
sexually abusing female patients at the hospitals, offices, and medical clinics of Defendant
COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA UNIVERSITY, and CORP.
ENTITIES.

721. Defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, and CORP. ENTITIES knew of the sexual exploitation and abuse being
committed by ROBERT HADDEN,

722. Instead of terminating and/or firing ROBERT HADDEN, and reporting him to law
enforcement, Defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, and CORP. ENTITIES engaged in a course of coverups, over lies, and deceit
in an effort to protect their reputation and image as one of the top universities and medical

centers in the world.

 

 

 

221 af 232

 
 

[FILED : NEV

 

NYSCEF DOC. N

 

 

-ROBN GOVE GEERBDMZTLEOI SE DOTS2AW page 274PF32°. 161999/2

RECKIVED NY¥YSCEF: 04/04/2

723. In their effort to protect their reputation and image, COLUMBIA UNIVERSITY, THE
TRUSTEES OF COLUMBIA UNIVERSITY, and CORP. ENTITIES covertly moved
ROBERT HADDEN from one clinic to the next every few years as the incidents of his
sexual exploitation and abuse escalated.

724, ROBERT HADDEN has been sexually exploiting and sexually abusing women since the
early 1990's, and as early as 1992.

725, One basis for removing a name of a person “in attendance” from a birth certificate is that
the name was put there in error.

726. The fact that ROBERT HADDEN has been sexually abusing female patients at Defendants’
hospitals, offices, and medical clinics since 1992, should have led to ROBERT HADDEN’s
termination, and he should have been reported to law enforcement.

72]. Had ROBERT HADDEN been terminated, and reported to law enforcement, he would not
have been in attendance at any of the births of the children of Plaintiffs herein.

728. The fact that ROBERT HADDEN was sexually exploiting and abusing women since 1992
means that his presence at the birth of the children of plaintiffs herein was in error.

729. Since it is erroneous to have a sexual predator such as ROBERT HADDEN in attendance at
the birth of the children of the women he is sexually exploiting and abusing upon
Defendant’s premises, it follows that the presence of ROBERT HADDEN’s name as the
person “in attendance” is in error.

730. Plaintiffs have repeatedly requested that Defendants COLUMBIA UNIVERSITY, THE

_ TRUSTEES OF COLUMBIA UNIVERSITY, and CORP, ENTITIES issue a letter, stating
that ROBERT HADDEN’s name on the birth certificates of Plaintiffs’ children appears there
in error.

731, There is no legal impediment to issuing a letter that would allow ROBERT HADDEN’s
name to be removed from the birth certificates of Plaintiffs’ children, instead Defendant
CORP. ENTITIES’ refusal to issue such a letter is rooted tn malice and intimidation.

732. Defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, and CORP. ENTITIES’ refusal to comply with Plaintiffs’ reasonable request

PAA OF 23BA

N18
p19

 

 
 

(FILED. NEW GoOHKICGOUNPYS CLERK OS/EN DON F100 O1B2AI Page 223 MgN0. 161335/2

 

NYSCEF DOC. N

Dh

 

 

8 RECEIVED NYSCEF: 04/04/2

for a letter enabling them to remove their assailant and abuser’s name from their children’s
birth certificates has resulted in, and continues to result in, significant personal pain,
frustration, duress, an emotional trigger, and stress to the Plaintiffs herein.

733. The presence of ROBERT HADDEN’s name on the birth certificates of Plaintiffs’ children
only serves to further injure, harm and traumatize the Plaintiffs who are survivors of
ROBERT HADDEN’s long-standing sexual! exploitation and sexual abuse.

734. Defendant CORP, ENTITIES’ refusal to issue a letter that would permit Plaintiffs to remove
ROBERT HADDEN’s name from their children’s birth certificates, from the time of their
request in the summer 2018, through the present, and continuing into the future, constitutes
an aggravation of a pre-existing injury for which COLUMBIA UNIVERSITY, THE
TRUSTEES OF COLUMBIA UNIVERSITY, CORP. ENTITIES, and their agents, servants,
and employees are responsible,

735. As a result of Defendants’ refusal to issue the letter permitting the removal of ROBERT
HADDEN’s name from their children’s birth certificates, Plaintiffs have had to expend time,
money, and significant personal and emotional resources in their effort right the wrong that
Defendants have created - and now refuse to fix themselves.

736. The refusal of Defendants COLUMBIA UNIVERSITY, THE TRUSTEES OF COLUMBIA
UNIVERSITY, and CORP. ENTITIES to issue said letter is the result of malice, deliberate
indifference, intentional, wanton and reckless behavior designed only to further traumatize,
intimidate and harm Plaintiffs, their children, and their families. Said trauma, intimidation
and harm is serious, unnecessary, ongoing, and designed solely to inflict additional injury to
the Plaintiffs and countless other women in their position.

737. Defendants should be enjoined from carrying out their ongoing campaign of intimidation
and abhorrent conduct which serves to further traumatize and re-traumatize the Plaintiffs,
and an Order should be issued directing Defendants to produce a letter permitting Plaintiffs
to remove ROBERT HADDEN’s name from the birth certificates of their children.

738. Accordingly Injunctive, Compensatory and Punitive damages are necessary under these

facts as to all Defendants.

223 af 232

DLE
nig

 

 
 

GILED: NEY LOK COQUVEY: GLERM DSL2RLZOLS BE OABD2BM Page 224 'Wiss¥0- 161595/2p)5

NYSCEHF DOC. Nph RECEIVED NYSCEF: 04/04/2019

 

WHEREFORE, Plaintiffs pray for a jury trial and for judgment against Defendants for
injunctive, compensatory and punitive damages.

Dated: New York, New York
March 24, 2019
Law Office of Anthony T. DiPietro, P.C.

 

By:
Anthony T. DiPietro, Esq.

New York Patient Safety &

Medical Malpractice Attorney

Attorneys for Plaintiffs

Marissa Hoechstetter, JANE DOE #8,

JANE DOE #9, JANE DOE #10, JANE DOE #11
JANE DOE #12, JANE DOE #13, JANE DOE #14,
JANE DOE #15, JANE DOE #16, JANE DOE #17,
JANE DOE #18, JANE DOE #19, JANE DOE #21,
JANE DOE #22, JANE DOE #23, JANE DOE #26,
JANE DOE #27, JANE DOE #28 AND JANE DOE
#30

233 Broadway, Suite 880

New York, New York 10279

(212) 233-3600

 

 

 

224 of 2A?

 
(FILED: NE

 

NYSCEF DOC. N

 

 

 

Dh.

3 ide EEBIAM page 22d YBayo- 161998/2
8 RECEIVED NYSCEF: 04/04/2

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK . Index No.: 161335/2018

 

MARISSA HOECHSTETTER, JANE DOE #8,

JANE DOE #9, JANE DOE #10, JANE DOE #11

JANE DOE #12, JANE DOE #13, JANE DOE #14,
JANE DOE #15, JANE DOE #16, JANE DOE #17,
JANE DOE #18, JANE DOE #19, JANE DOE #21,
JANE DOE #22, JANE DOE #23, JANE DOE #26,
JANE DOE #27, JANE DOE #28 AND JANE DOE #30,

Plaintiffs,
~- against -

COLUMBIA UNIVERSITY; THE NEW YORK AND

PRESBYTERIAN HOSPITAL; COLUMBIA PRESBYTERIAN

MEDICAL CENTER; COLUMBIA UNIVERSITY MEDICAL ATTORNEY
CENTER; COLUMBIA-PRESBYTERIAN MEDICAL VERIFICATION
CENTER, EAST SIDE ASSOCIATES; EAST SIDE

ASSOCIATES; ROBERT HADDEN; THE TRUSTEES OF

COLUMBIA UNIVERSITY IN THE CITY OF NEW YORK;

COLUMBIA UNIVERSITY COLLEGE OF PHYSICIANS

AND SURGEONS; PRESBYTERIAN HOSPITAL

PHYSICIAN SERVICES ORGANIZATION, INC.;

COLUMBIA-CORNELL CARE, LLC; COLUMBIA

CORNELL NETWORK PHYSICIANS, INC.;

SLOANE HOSPITAL FOR WOMEN,

Defendants.

 

STATE OF NEW YORK )
) ss:
COUNTY OF NEW YORK )

ANTHONY T. DIPIETRO, an attorney duly admitted to practice law in the Courts of the
State of New York, and attorney for the plaintiffs in the within action, hereby affirms under the
penalty of perjury:

That he has read the within complaint and knows the contents thereof, and that the same

is true to his own knowledge, except as to the matters therein stated to be alleged upon

225 of 232

N18
b19

 

 
 

(FILED: NEWIAYORR

NYSCEF DOC. N

Dh.

 

 

 

Page 226 Uiygy0- 161335/2
RECEIVED NYSCEF: 04/04/2

information and belief, and that as to those matters he believes it to be true. That the sources of

his information and knowledge are investigations and records in the file.

That the reasons this verification is made by affirmant and not by the plaintiffs is in order

to protect the identity of the plaintiff under NY Civil Rights Law § 50-b.

Dated: New York, New York
March 24, 2019

Law Office of Anthony T. DiPietro, P.C.

By:

Anthony T. DiPietro, Esq.

New York Patient Safety &

Medical Malpractice Attorney

Attorneys for Plaintiffs

Marissa Hoechstetter, JANE DOE #8,

JANE DOE #9, JANE DOE #10, JANE DOE #11
JANE DOE #12, JANE DOE #13, JANE DOE #14,
JANE DOE #15, JANE DOE #16, JANE DOE #17,
JANE DOE #18, JANE DOE #19, JANE DOE #21,
JANE DOE #22, JANE DOE #23, JANE DOE #26,
JANE DOE #27, JANE DOE #28 AND JANE DOE
#30

233 Broadway, Suite 880

New York, New York 10279

(212) 233-3600

226 af 232

p18
19

 

 
(FILED: NE

I

 

 

NYSCEF DOC. N

 

Dh.

 

N O. 161335/2
pee Ohewet S Sone : aq 226 Page 227 61 339 /
8 RECEIVED NYSCEF: 04/04/2

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK Index No.; 161335/2018

 

MARISSA HOECHSTETTER, JANE DOE #8,

JANE DOE #9, JANE DOE #10, JANE DOE #11

JANE DOE #12, JANE DOE #13, JANE DOE #14,
JANE DOE #15, JANE DOE #16, JANE DOE #17,
JANE DOE #18, JANE DOE #19, JANE DOE #21,
JANE DOE #22, JANE DOE #23, JANE DOE #26,
JANE DOE #27, JANE DOE #28 AND JANE DOE #30,

Plaintiffs,
- against -

COLUMBIA UNIVERSITY; THE NEW YORK AND

PRESBYTERIAN HOSPITAL; COLUMBIA PRESBYTERIAN

MEDICAL CENTER; COLUMBIA UNIVERSITY MEDICAL CERTIFICATE
CENTER; COLUMBIA-PRESBYTERIAN MEDICAL OF MERIT
CENTER, EAST SIDE ASSOCIATES; EAST SIDE

ASSOCIATES; ROBERT HADDEN; THE TRUSTEES OF

COLUMBIA UNIVERSITY IN THE CITY OF NEW YORK;

COLUMBIA UNIVERSITY COLLEGE OF PHYSICIANS

AND SURGEONS; PRESBYTERIAN HOSPITAL

PHYSICIAN SERVICES ORGANIZATION, INC.;

COLUMBIA-CORNELL CARE, LLC; COLUMBIA

CORNELL NETWORK PHYSICIANS, INC.;

SLOANE HOSPITAL FOR WOMEN,

Defendants.

 

STATE OF NEW YORK )
COUNTY OF NEW YORE. )ss:

ANTHONY T. DIPIETRO, being duly sworn, deposes and states the following to be true
under the penalties of perjury of the State of New York.

I have reviewed the facts of this case and have consulted with at least one physician who
is licensed to practice medicine in the State of New York and who I reasonably believe is
knowledgeable in the relevant issues involved in this matter. I have concluded on the basis of the
review and the consultation that there is a reasonable basis for the commencement of this action.
Dated: New York, New York

March 24, 2019

Anthony T. DiPietro, Esq.

PAT OF 23?

18
N19

 

 
(FILED: NE

1

 

Page 228 UPRHsN0- 161998/2

 

NYSCEF DOC. N

 

Dh.

 

axORK oCOUND Ys -&
8 RECEIVED NYSCEF: 04/04/2

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK Index No.: 161335/2018

 

MARISSA HOECHSTETTER, JANE DOE #8,

JANE DOE #9, JANE DOE #10, JANE DOE #11

JANE DOE #12, JANE DOE #13, JANE DOE #14,
JANE DOE #15, JANE DOE #16, JANE DOE #17,
JANE DOE #18, JANE DOE #19, JANE DOE #21,
JANE DOE #22, JANE DOE #23, JANE DOE #26,
JANE DOE #27, JANE DOE #28 AND JANE DOE #30,

Plaintiffs,
- against -

COLUMBIA UNIVERSITY; THE NEW YORK AND

PRESBYTERIAN HOSPITAL; COLUMBIA PRESBYTERIAN

MEDICAL CENTER; COLUMBIA UNIVERSITY MEDICAL NOTICE REGARDING
CENTER; COLUMBIA-PRESBYTERIAN MEDICAL AVAILABILITY OF
CENTER, EAST SIDE ASSOCIATES; EAST SIDE ELECTRONIC FILING
ASSOCIATES; ROBERT HADDEN; THE TRUSTEES OF

COLUMBIA UNIVERSITY IN THE CITY OF NEW YORK;

COLUMBIA UNIVERSITY COLLEGE OF PHYSICIANS

AND SURGEONS; PRESBYTERIAN HOSPITAL

PHYSICIAN SERVICES ORGANIZATION, INC.;

COLUMBIA-CORNELL CARE, LLC; COLUMBIA

CORNELL NETWORK PHYSICIANS, INC.;

SLOANE HOSPITAL FOR WOMEN,

Defendants.
x

 

PLEASE TAKE NOTICE that plaintiff(s)/defendant(s) in the case captioned above
consents and intends that this matter shall proceed as an electronically-filed case in the Filing by
Electronic Means System (“FBEM”) in accordance with the procedures therefor, described
below. Service of papers by electronic means cannot be made upon a party unless that party
consents to use of the system. As soon as possible after service of this Notice, each party served
must indicate whether it consents.

General Information

In New York State, actions may be commenced and cases processed by means of the
PBEM system in (1) tax certiorari claims in the Supreme Court in New York City and in Monroe,
Westchester, and Suffolk Counties; (2) tort claims, and commercial claims in the Commercial
Division, in the Supreme Court in New York City and in Albany, Monroe, Nassau, Suffolk, and
Westchester counties; (3) commercial claims in the Commercial Division of Supreme Court, and
proceedings in Surrogate’s Court, in Erie County; and (4) selected claims against the State of
New York.

p18
N19

 

228 aF 232

 
 

(FILED: NEW

Dh

NYSCEF DOC. N

 

 

 
 

AM) Page 22G NPE NO- 161335/2

pt

8 RECHIVED NYSCEF: 04/04/2

 

Electronic filing offers significant benefits for attorneys and litigants, permitting papers to
be filed with the court and served in a simple, convenient and expeditious manner, FBEM case
documents are filed with the court by filing on the PBEM Website (go to “E-Courts” at
www.nycourts.gov), which can be done at any time of the day or night. The documents are
deemed filed when they are received by the Unified Court System server. The use of FBEM is
governed by Section 202.5-b (Supreme Court), and 206.5 and 206.5-aa (Court of Claims) of the
Uniform Rules for the Trial Courts.

Instructions

1. The service of this Notice constitutes a statement of intent by the undersigned that the
FBEM system be used in this case. When an action or proceeding is being commenced by
means of the system, this Notice must accompany service of the initiating papers.

2. As soon as possible after service of this Notice, the party served shall advise all
parties whether it will agree to have the matter proceed by FBEM. Where the party served
agrees, that party must, as soon as possible after service, file with the court and serve on all
parties a Consent to FBEM. A Consent form can be found in the “Forms” Section of the FBEM
Website. The form and other aspects of FBEM are explained in the User’s Manual, available on
the Website. When this Notice Regarding Availability is served with papers initiating a lawsuit,
the consent must be filed prior to service of or with the responsive pleadings or motion addressed
to the pleadings.

3. Once parties agree that the case will be subject to FBEM, each must PROMPTLY
submit a Filing User Registration form (see the “Forms” section of the Website) to obtain the
confidential Filing User Identification Number and Password necessary to use the system. A
party represented by an attorney who has previously registered as a Filing User in another case
may file and serve the Consent to FBEM electronically by checking the designated box and
following the instructions on the FBEM Website.

4, For additional information about FBEM, see the User’s Manual and Frequently
Asked Questions on the Website or contact the court in question or the FREM Resource Center
(at 646-386-3033).

Dated: New York, New York
March 24, 2019 Law Office of Anthony T. DiPietro, P.C.

By:

Anthony T. DiPietro

New York Patient Safety and
Medical Malpractice Attorney
Attorney for Plaintiffs

The Woolworth Building

233 Broadway - Suite 880
New York, New York 10279-0137
Phone: (212) 233-3600

Fax: (212) 202-7575

email: Cases@ ATDLaw.com

229 of 232

pis
p19

 

 
 

(FILED: NEy

 

NYSCEF DOC. N

 

 

AROBK SCOUVEYE GLERE OSA TPA0L DO HEB OAM Page 230 NPERg3°- 16133572
RECEIVED NYSCEF: 04/04/2

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORE Index No.: 161335/2018

 

MARISSA HOECHSTETTER, JANE DOE #8,

JANE DOE #9, JANE DOE #10, JANE DOE #11

JANE DOE #12, JANE DOE #13, JANE DOE #14,
JANE DOE #15, JANE DOE #16, JANE DOE #17,
JANE DOE #18, JANE DOE #19, JANE DOE #21,
JANE DOE #22, JANE DOE #23, JANE DOE #26,
JANE DOE #27, JANE DOE #28 AND JANE DOE #30,

Plaintiffs,
- against -

COLUMBIA UNIVERSITY; THE NEW YORK AND
PRESBYTERIAN HOSPITAL; COLUMBIA PRESBYTERIAN
MEDICAL CENTER; COLUMBIA UNIVERSITY MEDICAL CONSENT TO FBEM
CENTER; COLUMBIA-PRESBYTERIAN MEDICAL
CENTER, EAST SIDE ASSOCIATES: EAST SIDE
ASSOCIATES; ROBERT HADDEN; THE TRUSTEES OF
COLUMBIA UNIVERSITY IN THE CITY OF NEW YORK;
COLUMBIA UNIVERSITY COLLEGE OF PHYSICIANS
AND SURGEONS; PRESBYTERIAN HOSPITAL
PHYSICIAN SERVICES ORGANIZATION, INC;
COLUMBIA-CORNELL CARE, LLC; COLUMBIA
CORNELL NETWORK PHYSICIANS, INC.,;
SLOANE HOSPITAL FOR WOMEN,

Defendants.
x

 

ANTHONY T. DIPIETRO, an attorney duly admitted to practice law before the Courts
of the State of New York, and member of the LAW OFFICE OF ANTHONY T. DIPIETRO,
attorney for the plaintiffs herein, hereby consents to the use of FBEM in this action. We further
consent to be bound by the service and filing provisions of the FBEM Rules 22 N.Y.C.R.R. §
202.5-b and to comply with the User’s Manual approved by the Chief Administrator of the
Courts,

We have designate and set forth below the following internet email address for the

purposes of service and giving notice of each filing:

230 af 232

N18
N19

 

 
 

(PILED: NEG

 

NYSCEF DOC. NDE

 

 

ROK COUN GEER DSAZEIAOEIBPOIS2BM Page 231 HFaI. 1015962

RECEIVED NYSCEF:

Cases@ AT DLaw.com

Dated: New York, New York
March 24, 2019
Law Office of Anthony 'T. DiPietro, P.C.

By:

Anthony T. DiPietro

New York Patient Safety and
Medicai Malpractice Attorney
Attorney for Plaintiffs

The Woolworth Building

233 Broadway - Suite 880
New York, New York 10279
(212) 233-3600

231 of 232

04/04/2

N18
N19

 

 
(FILED: NE

 

NYSCEF DOC. WN

 

Dh

 

 

Page 232 YP¥3B- 161335/2
RECEIVED NYSCEF: 04/04/2

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK Index No.: 161335/2018

 

 

MARISSA HOECHSTETTER, JANE DOE #8,

JANE DOE #9, JANE DOE #10, JANE DOE #11

JANE DOE #12, JANE DOE #13, JANE DOE #14,

JANE DOE #15, IANE DOE #16, JANE DOE #17,
JANE DOE #18, JANE DOE #19, JANE DOE #21,

JANE DOE #22, JANE DOE #23, JANE DOE #26,

JANE DOE #27, JANE DOE #28 AND JANE DOE #30,

Plaintiffs,
~ against -

COLUMBIA UNIVERSITY; THE NEW YORK AND
PRESBYTERIAN HOSPITAL; COLUMBIA PRESBYTERIAN
MEDICAL CENTER; COLUMBIA UNIVERSITY MEDICAL
CENTER; COLUMBIA-PRESBYTERIAN MEDICAL
CENTER, EAST SIDE ASSOCIATES; EAST SIDE
ASSOCIATES; ROBERT HADDEN; THE TRUSTEES OF
COLUMBIA UNIVERSITY IN THE CITY OF NEW YORK;
COLUMBIA UNIVERSITY COLLEGE OF PHYSICIANS
AND SURGEONS; PRESBYTERIAN HOSPITAL
PHYSICIAN SERVICES ORGANIZATION, INC.
COLUMBIA-CORNELL CARE, LLC; COLUMBIA
CORNELL NETWORK PHYSICIANS, INC.;

SLOANE HOSPITAL FOR WOMEN,

Defendants.

Setnassasny (ane one Goh pa Sn AeA LS La ES EL A a LI ee a SN a es A MR Sa Sa Ae fi

PLAINTIFFS’ VERIFIED COMPLAINT

ren ween srr,
————

LAW OFFICE OF ANTHONY T. DIPIETRO, P.C.
Attorney for Plaintiffs
Office and Post Office Address and Telephone Number:
The Woolworth Building
233 Broadway - Suite 880
New York, New York 10279
(212) 233-3600

 

 

To: ALL PARTIES

 

 

p18
DIG

 

232 Of ABP

 
